Exhibit 10.1

EXECUTION VERSION

SIXTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 18, 2020, is among DARLING INGREDIENTS INC.,
a Delaware corporation (the “Parent Borrower”), the other Borrowers (as defined
in the Credit Agreement referred to below) party hereto, each of the Lenders
which are parties hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”).

RECITALS:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of January 6, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among the Parent Borrower, the other Borrowers party thereto, the
Lenders party thereto from time to time, the Administrative Agent and the other
agents party thereto.

The Borrowers, the Administrative Agent, the Required Lenders party hereto and
each Revolving Lender continuing as such after the Sixth Amendment Date now
desire to amend the Credit Agreement as herein set forth.

NOW, THEREFORE, in consideration of the promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.

Definitions

Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Credit
Agreement, as amended hereby.

ARTICLE 2.

Amendments

Amendments to the Credit Agreement. (a) The Credit Agreement is hereby amended
as set forth hereto on Annex I (with stricken text indicated textually in the
same manner as the following example: stricken text and added text indicated
textually in the same manner as the following example: double-underlined text).

(b) After giving effect to the Amendment, the Revolving Commitments are deemed
to be held by the Lenders as set forth in Annex II hereto (and, with respect to
the Revolving Commitments, Schedule 2.01 is deemed replaced thereby). Any
modifications to such amounts (and any underlying Revolving Loans) are deemed to
have been effected by assignment automatically pursuant to this Amendment, and
not subject to any limitations set forth in Section 10.04 of the Credit
Agreement.

(c) Schedule 1.01, Schedule 1.09, Schedule 6.01, Schedule 6.02, Schedule 6.04
and Schedule 6.09 to the Credit Agreement are hereby deemed to be replaced by
Annex III hereto.

ARTICLE 3.

Amendments to Other Loan Documents

Amendments to other Loan Documents. (a) Each Lender party hereto consents to,
and authorizes the Administrative Agent to enter into (i) the amendment and
restatement of the Guaranty Agreement in



--------------------------------------------------------------------------------

substantially the form attached hereto as Annex IV, (ii) the amendment and
restatement of the U.S. Security Agreement in substantially the form attached
hereto as Annex V and (iii) the amendments (or amendments and restatements, as
applicable) and/or releases with respect to the Foreign Security Agreements set
forth on Annex VI.

(b) Each Lender party hereto hereby further authorizes the Administrative Agent
to enter into any amendments to the Foreign Security Documents from and after
the Sixth Amendment Date (from time to time) to effect changes thereto
consistent in substance with the Agreed Security Principles.

ARTICLE 4.

Representations and Warranties

Section 4.1. Representations and Warranties. The Borrowers represent and warrant
that:

(a) at the time of and immediately after giving effect to this Amendment and any
extension of credit to be made on the Sixth Amendment Date (as defined below),
the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects with the same force and
effect as if such representations and warranties had been made on and as of such
date except to the extent that such representations and warranties relate
specifically to another date;

(b) at the time of and immediately after giving effect to this Amendment and any
extension of credit to be made on the Sixth Amendment Date, no Default has
occurred and is continuing;

(c) the execution, delivery and performance of this Amendment and the
transactions contemplated hereby are within each Borrower’s organizational power
and have been duly authorized by all necessary corporate or other organizational
action. This Amendment has been duly executed and delivered by each Borrower and
constitutes a legal, valid and binding obligation of such Borrower (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, capital impairment,
recognition of judgments, recognition of choice of law, enforcement of judgments
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(d) the execution, delivery and performance of this Amendment: (a) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) for immaterial consents,
approvals, registrations, filing or other actions, (b) will not violate (i) any
applicable law or regulation or (ii) in any material respect, the charter,
by-laws or other organizational documents of the Parent Borrower or any of its
Restricted Subsidiaries or any order of any Governmental Authority binding on
such Person, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Parent Borrower or any
of its Restricted Subsidiaries or its assets, or give rise to a right thereunder
to require any payment to be made by the Parent Borrower or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Parent Borrower or any of its Restricted
Subsidiaries, except Liens created under and Liens permitted by the Loan
Documents, except to the extent such violation or default referred to in clause
(b)(i) or (c) above could not reasonably be expected to result in a Material
Adverse Effect.

 

2



--------------------------------------------------------------------------------

ARTICLE 5.

Conditions

Section 5.1. Conditions. This Amendment shall become effective as of the first
date (the “Sixth Amendment Date”) when each of the following conditions shall
have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received from each
party hereto (including the Required Lenders and each Revolving Lender
continuing as such after the Sixth Amendment Date) either (i) a counterpart of
this Amendment signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy,
portable document format (.pdf) or email transmission of a signed signature page
of this Amendment) that such party has signed a counterpart of this Amendment;

(b) no Default or Event of Default shall have occurred and be continuing or
shall result from any extension of credit requested to be made on the Sixth
Amendment Date;

(c) the Administrative Agent shall have received a certificate, dated the Sixth
Amendment Date and signed by a Responsible Officer of the Parent Borrower,
confirming compliance with the conditions set forth in clause (b) of this
Section 5.1 and that each of the representations and warranties made by any Loan
Party contained in Section 4.1 above shall be true and correct on and as of the
Sixth Amendment Date after giving effect to the Amendment and to any extension
of credit requested to be made on the Sixth Amendment Date with the same effect
as though such representations and warranties had been made on and as of such
date;

(d) the Administrative Agent shall have received, for the benefit of each
Revolving Lender that is a party hereto on the Sixth Amendment Date, the fees
separately agreed in writing between the Parent Borrower and the Administrative
Agent;

(e) to the extent invoiced at least one (1) Business Day prior to the Sixth
Amendment Date, the Administrative Agent shall have received all fees and other
amounts due and payable to it or its Affiliates on or prior to the Sixth
Amendment Date, including, to the extent invoiced, reimbursement or payment of
all of such Persons’ reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document;

(f) the Administrative Agent shall have received a written opinion or opinions
(addressed to the Administrative Agent and the Lenders and dated the Sixth
Amendment Date) of counsel for the Loan Parties or the Administrative Agent, as
applicable, covering such matters relating to the Loan Parties and the Loan
Documents as of the Sixth Amendment Date as are customary for financings of this
type. The Parent Borrower hereby requests such counsel to deliver such opinions;

(g) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions to be consummated in connection with the
execution and delivery hereof and any other legal matters relating to the Loan
Parties, the Loan Documents or such Transactions as are customary for financings
of this type, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

(h) (i) the Administrative Agent shall have received, at least 3 days prior to
the Sixth Amendment Date, all documentation and other information required by
regulatory authorities

 

3



--------------------------------------------------------------------------------

under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, with respect to the Loan Parties as of
the Sixth Amendment Date that has been reasonably requested by the
Administrative Agent at least 10 days prior to the Sixth Amendment Date and
(ii) to the extent the Parent Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least 3 days prior to the Sixth
Amendment Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Sixth Amendment Date, a Beneficial
Ownership Certification in relation to the Parent Borrower shall have received
such Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Amendment, the condition
set forth in this clause (ii) shall be deemed to be satisfied);

(k) all actions necessary to establish that the Administrative Agent will have a
perfected first priority security interest in the Collateral (subject to Liens
permitted under the Credit Agreement as amended hereby); provided that the items
on Annex VII hereto may instead be provided after the Sixth Amendment Date
pursuant to the timing set forth on such Annex (or such later date as the
Administrative Agent shall reasonably agree); and

(l) the Administrative Agent shall have received, for the account of the
Revolving Lenders, immediately prior to the Amendment, all accrued interest and
fees on the Revolving Commitments and Revolving Loans outstanding as of the
Sixth Amendment date, and if applicable, the Revolving Lenders shall have
received any payments of principal on the Revolving Loans from the other
applicable Revolving Lenders to affect the provisions of Section 2(b) hereto.

ARTICLE 6.

Miscellaneous

Section 6.1. Confirmation of Guarantees and Security Interests. By signing this
Amendment, each Borrower hereby confirms that the obligations of such Borrower
under the Credit Agreement as modified hereby and the other Loan Documents
(i) are entitled to the benefits of the guarantees and the security interests
set forth or created in the relevant Guaranty Agreements, the relevant Security
Documents delivered prior to the date hereof and the other Loan Documents, and
(ii) constitute Obligations for purposes of the Credit Agreement, the relevant
Guaranty Agreements and all other relevant Security Documents delivered prior to
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified in connection with this Amendment and as the same may be
released, in each case as expressly set forth in Annex VI hereto). The Canadian
Borrower party hereto hereby ratifies and confirms that all Liens granted,
conveyed, or assigned to the Administrative Agent by such Person pursuant to
each relevant Loan Document delivered prior to the date hereof to which it is a
party remain in full force and effect, are not released or reduced, and continue
to secure full payment and performance of the Obligations, as may be extended,
increased or otherwise modified hereby. It is the intention of each Borrower and
the Administrative Agent, and each Borrower and the Administrative Agent
acknowledge and agree, that this Amendment to the Credit Agreement and any
modifications or amendments to the other Loan Documents contemplated hereby
shall not constitute a novation of any rights or obligations of any party under
the Credit Agreement and/or the other Loan Documents for the purpose of any
applicable law.

Section 6.2. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other
relevant Loan Documents delivered prior to the date hereof are ratified and
confirmed and shall continue in full force and effect. The Parent Borrower, each
other Borrower, the Lenders party hereto and the Administrative Agent agree that
the Credit Agreement as amended hereby and the other relevant Loan Documents
delivered prior to the date hereof shall continue to be legal, valid, binding
and enforceable

 

4



--------------------------------------------------------------------------------

in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, capital impairment, recognition of
judgments, recognition of choice of law, enforcement of judgments or other laws
affecting creditors rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in law or equity. For
all matters arising prior to the effective date of this Amendment, the terms of
the Credit Agreement (as unmodified by this Amendment) shall control and are
hereby ratified and confirmed.

Section 6.3. Reference to Credit Agreement. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement, as amended hereby. This
Amendment is a “Loan Document” as defined in the Credit Agreement.

Section 6.4. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 6.5. Applicable Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York.

Section 6.6. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Lenders, the Administrative Agent and each Borrower
and their respective successors and assigns, except the Borrowers may not assign
or transfer any of their rights or obligations hereunder except in compliance
with the Credit Agreement, as amended hereby.

Section 6.7. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL
PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES HERETO. This Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of the Borrowers, the Required Lenders and each
Revolving Lender continuing as such after giving effect to the Sixth Amendment
Date. For the avoidance of doubt, this Amendment shall be subject to
Section 10.06(b) of the Credit Agreement, as amended by this Amendment.

Section 6.8. Effect of Waiver. No failure or delay by the Administrative Agent,
the Issuing Bank or any Lender in exercising any right or power under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

 

5



--------------------------------------------------------------------------------

Section 6.9.Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

[Signature Pages to Follow]

 

6



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWERS:

DARLING INGREDIENTS INC.

By:

 

/s/ Martijn van Steenpaal

Name: Martijn van Steenpaal

Title:   Vice President and Treasurer

DARLING INTERNATIONAL

CANADA INC.

By:

 

/s/ Martijn van Steenpaal

Name: Martijn van Steenpaal

Title:   Vice President and Treasurer

DARLING INTERNATIONAL NL

HOLDINGS B.V.

By:

 

/s/ Martijn van Steenpaal

Name: Martijn van Steenpaal

Title:   Vice President and Treasurer

DARLING INGREDIENTS

INTERNATIONAL HOLDING B.V.

By:

 

/s/ Martijn van Steenpaal

Name: Martijn van Steenpaal

Title:   Vice President and Treasurer

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A, as Administrative

Agent and as a Lender

By:

 

/s/ Alexander Vardaman

Name: Alexander Vardaman

Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Revolving Lender

By:

 

/s/ Allison W. Connally

Name: Allison W. Connally

Title:   Senior Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., Canada branch,

as a Revolving Lender

By:

 

/s/ Medina Sales de Andrade

Name: Medina Sales de Andrade

Title:   Vice President

If a second signature is necessary:

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Bank of Montreal,

as a Revolving Lender

By:

 

/s/ Sean Gallaway

Name: Sean Gallaway

Title:   Director

If a second signature is necessary:

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Bank of Montreal, Chicago Branch,

as a Revolving Lender

By:

 

/s/ Andrew Berryman

Name: Andrew Berryman

Title:   Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Bank of Montreal, London Branch,

as a Revolving Lender

By:

 

/s/ Tom Woolgar

Name: Tom Woolgar

Title:   Managing Director

If a second signature is necessary:

By:

 

/s/ Scott Matthews

Name: Scott Matthews

Title:   Managing Director

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Bank of the West,

as a Revolving Lender

By:

 

/s/ R. Blake Beavers

Name: R. Blake Beavers

Title:   Director

If a second signature is necessary:

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Revolving Lender

By:

 

/s/ Chris Hartzell

Name: Chris Hartzell

Title:   Managing Director

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Revolving Lender

By:

 

/s/ R. Ruining Nguyen

Name: R. Ruining Nguyen

Title:   SVP

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK CANADA BRANCH,

as a Revolving Lender

By:

 

/s/ David T. Olsen

Name: David T. Olsen

Title:   Principal Officer

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

COBANK, ACB,

as a Revolving Lender

By:

 

/s/ Kelli Cholas

Name: Kelli Cholas

Title:   Assistant Corporate Secretary

If a second signature is necessary:

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

BBVA USA,

as a Revolving Lender

By:

 

/s/ Robert Smith

Name: Robert Smith

Title:   Managing Director

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank,

as a Revolving Lender

By:

 

/s/ Scott Dold

Name: Scott Dold

Title:   Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Revolving Lender

By:

 

/s/ Shaun R. Kleinman

Name: Shaun R. Kleinman

Title:   Senior Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Coöperatieve Rabobank U.A., New York Branch,

as a Revolving Lender

By:

 

/s/ Shane Bownds

Name: Shane Bownds

Title:   Managing Director

If a second signature is necessary:

By:

 

/s/ Joseph Creel

Name: Joseph Creel

Title:   Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Revolving Lender

By:

 

/s/ Christopher Matheson

Name: Christopher Matheson

Title:   Senior Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Revolving Lender

By:

 

/s/ Ryan Durkin

Name: Ryan Durkin

Title:   Authorized Signatory

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

TRUIST BANK, formerly known as Branch Banking

and Trust Company,

as a Revolving Lender

By:

 

/s/ Sarah Salmon

Name: Sarah Salmon

Title:   Senior Vice President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Commerce Bank,

as a Revolving Lender

By:

 

/s/ Nick R. Warren

Name: Nick R. Warren

Title:   President

 

[Signature Page to Sixth Amendment of Darling Credit Agreement]



--------------------------------------------------------------------------------

Execution Version

ANNEX I

MARKED VERSION REFLECTING CHANGES

PURSUANT TO THE FIFTHSIXTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

SECOND AMENDED AND RESTATED CREDIT AGREEMENT1

dated as of January 6, 2014

among

 

The Other Borrowers Party Hereto   LOGO [g51405g13w11.jpg]   From Time to Time

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

GOLDMAN SACHS BANK USA,

BANK OF MONTREAL,

acting under its trade name BMO CAPITAL MARKETS,

BBVA COMPASS BANK,

COOPERATIEVE CENTRAL RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND” NEW YORK BRANCH and

CITIBANK, N.A.,

as Syndication Agents,

COBANK, ACB,

COMERICA BANK,

 

1 

In respect of the FifthSixth Amendment to the Second Amended and Restated Credit
Agreement, (i) the Syndication Agents are GOLDMAN SACHS LENDING PARTNERS LLC,
BBVAJoint Lead Arrangers and Joint Bookrunners are JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES INC., TD SECURITIES (USA) LLC and BNP PARIBAS and the Joint
Bookrunners and Co-Lead Arrangers are BANK OF MONTREAL, acting under its trade
name BMO CAPITAL MARKETS, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASEBANK OF THE WEST, CITIBANK, N.A. and PNC CAPITAL MARKETS LLC, (ii)
the Syndication Agents are BANK OF AMERICA, N.A., BANK OF MONTREAL, acting under
its trade name BMO CAPITAL MARKETS, BANK OF THE WEST, CITIBANK, N.A. and PNC
BANK, NATIONAL ASSOCIATION and (iii) the Documentation Agents are COBANK, ACB,
BBVA USA, COMERICA BANK, HSBC BANK USA, N.A., COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, TD BANK, N.A. and CITIGROUP GLOBAL MARKETS INCTRUIST BANK.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

THE ROYAL BANK OF SCOTLAND PLC,

HSBC BANK USA, N.A.,

TD BANK, N.A.,

FIFTH THIRD BANK and

REGIONS BANK,

as Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC

and

BANK OF MONTREAL,

acting under its trade name BMO CAPITAL MARKETS,

as Joint Bookrunners and Co-Lead Arrangers in respect of the Term A Facility and
Revolving Facility,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS BANK USA and

BANK OF MONTREAL,

acting under its trade name BMO CAPITAL MARKETS,

as Joint Bookrunners and Co-Lead Arrangers in respect of the Term B Facility



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I DEFINITIONS      1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Classification of Loans and Borrowings

     4858  

Section 1.03

 

Terms Generally

     4858  

Section 1.04

 

Accounting Terms; GAAP

     4859  

Section 1.05

 

Business Days; Payments

     4960  

Section 1.06

 

Exchange Rates; Currency Equivalents

     4960  

Section 1.07

 

Cashless Rollovers

     5262  

Section 1.08

 

Dutch Terms

     5262  

Section 1.09

 

Agreed Security Principles

     5363  

Section 1.10

 

Certain Calculations and Tests

     5363  

Section 1.11

 

Divisions

     65  

Section 1.12

 

Interest Rates; LIBOR Notification

     65   ARTICLE II THE CREDITS      5566  

Section 2.01

 

Commitments

     5566  

Section 2.02

 

Loans and Borrowings

     5567  

Section 2.03

 

Requests for Borrowings

     5668  

Section 2.04

 

Swingline Loans

     5769  

Section 2.05

 

Letters of Credit

     5970  

Section 2.06

 

Funding of Borrowings

     6476  

Section 2.07

 

Interest Elections

     6476  

Section 2.08

 

Termination and Reduction of Commitments

     6578  

Section 2.09

 

Repayment of Loans; Evidence of Debt

     6678  

Section 2.10

 

Amortization of Term Loans

     6779  

Section 2.11

 

Prepayment of Loans

     6880  

Section 2.12

 

Fees

     7284  

Section 2.13

 

Interest

     7385  

Section 2.14

 

Alternate Rate of Interest

     7487  

Section 2.15

 

Increased Costs

     7589  

Section 2.16

 

Break Funding Payments

     7690  

Section 2.17

 

Taxes

     7691  

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Proceeds of
Collateral

     8095  

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     8398  

Section 2.20

 

Incremental Facilities

     8499  

Section 2.21

 

Defaulting Lenders

     86101  

Section 2.22

 

Specified Refinancing Debt

     89104  

Section 2.23

 

Ancillary Facilities

     91106   ARTICLE III REPRESENTATIONS AND WARRANTIES      94110  

Section 3.01

 

Organization; Powers

     95110  



--------------------------------------------------------------------------------

Section 3.02

 

Authorization; Enforceability

     95110  

Section 3.03

 

Governmental Approvals; No Conflicts

     95110  

Section 3.04

 

Financial Condition; No Material Adverse Change

     95111  

Section 3.05

 

Properties

     96111  

Section 3.06

 

Litigation and Environmental Matters

     96111  

Section 3.07

 

Compliance with Laws

     96112  

Section 3.08

 

Investment Company Act Status

     96112  

Section 3.09

 

Taxes

     96112  

Section 3.10

 

ERISA; Canadian Benefit Plans

     97112  

Section 3.11

 

Disclosure

     97113  

Section 3.12

 

Subsidiaries

     98113  

Section 3.13

 

Labor Matters

     98114  

Section 3.14

 

Solvency

     98114  

Section 3.15

 

Margin Securities

     98114  

Section 3.16

 

Security Documents

     98114  

Section 3.17

 

Use of Proceeds

     99114  

Section 3.18

 

Patriot Act; OFAC; FCPA

     99115   ARTICLE IV CONDITIONS      100116  

Section 4.01

 

Effective Date

     100116  

Section 4.02

 

[Reserved]

     101117  

Section 4.03

 

[Reserved]

     101117  

Section 4.04

 

Each Credit Event

     101117   ARTICLE V AFFIRMATIVE COVENANTS      102118  

Section 5.01

 

Financial Statements and Other Information

     102118  

Section 5.02

 

Notices of Material Events

     104120  

Section 5.03

 

Existence; Conduct of Business

     104121  

Section 5.04

 

Payment of Taxes

     105121  

Section 5.05

 

Maintenance of Properties

     105121  

Section 5.06

 

Insurance

     105121  

Section 5.07

 

Books and Records; Inspection

     105122  

Section 5.08

 

Compliance with Laws

     106122  

Section 5.09

 

[Reserved]

     106122  

Section 5.10

 

Collateral Matters; Guaranty Agreement

     106122  

Section 5.11

 

Collateral Suspension Period.

     125  

Section 5.115.12

     Maintenance of Ratings             108126  

Section 5.125.13

     Canadian Benefit Plans             108126   ARTICLE VI NEGATIVE COVENANTS
     109126  

Section 6.01

 

Indebtedness

     109126  

Section 6.02

 

Liens

     113131  

Section 6.03

 

Fundamental Changes

     118137  

Section 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     119138  

Section 6.05

 

Asset Sales

     124Dispositions                   143  

 

TABLE OF CONTENTS, Page ii of viiv



--------------------------------------------------------------------------------

Section 6.06

 

[Reserved]

     127147  

Section 6.07

 

Swap Agreements

     127[Reserved]                       147  

Section 6.08

 

Restricted Payments; Certain Payments of Indebtedness

     127147  

Section 6.09

 

Transactions with Affiliates

     130150  

Section 6.10

 

Restrictive Agreements

     131[Reserved]                       153  

Section 6.11

 

Amendment of Material Debt Documents

     132153  

Section 6.12

 

Change in Fiscal Year

     153   ARTICLE VII FINANCIAL COVENANTS      133153  

Section 7.01

 

Interest Coverage Ratio

     133153  

Section 7.02

 

Total Leverage Ratio

     133153  

Section 7.03

 

[Reserved]

     133153   ARTICLE VIII EVENTS OF DEFAULT      133153  

Section 8.01

 

Events of Default; Remedies

     133153  

Section 8.02

 

Performance by the Administrative Agent

     136156  

Section 8.03

 

Adjustment for Ancillary Facilities

     136156   ARTICLE IX THE ADMINISTRATIVE AGENT      137157  

Section 9.01

 

Appointment

     137157  

Section 9.02

 

Rights as a Lender

     137157  

Section 9.03

 

Limitation of Duties and Immunities

     137157  

Section 9.04

 

Reliance on Third Parties

     138158  

Section 9.05

 

Sub-Agents

     138158  

Section 9.06

 

Successor Agent

     138159  

Section 9.07

 

Independent Credit Decisions

     138159  

Section 9.08

 

Other Agents

     139159  

Section 9.09

 

Powers and Immunities of Issuing Bank

     139160  

Section 9.10

 

Permitted Release of Collateral and Subsidiary Loan Parties

     140;  Intercreditor  Agreements                      160  

Section 9.11

 

Perfection by Possession and Control

     141162  

Section 9.12

 

Lender Affiliates Rights

     141162  

Section 9.13

 

Actions in Concert

     141163  

Section 9.14

 

Certain Canadian Matters

     141163   ARTICLE X MISCELLANEOUS      142164  

Section 10.01

 

Notices

     142164  

Section 10.02

 

Waivers; Amendments

     144165  

Section 10.03

 

Expenses; Indemnity; Damage Waiver

     146Limitation  of  Liability;  Etc                      168  

Section 10.04

 

Successors and Assigns

     148170  

Section 10.05

 

Survival

     153176  

Section 10.06

 

Counterparts; Integration; Effectiveness

     154176  

Section 10.07

 

Severability

     154177  

Section 10.08

 

Right of Setoff

     154178  

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     154178  

Section 10.10

 

WAIVER OF JURY TRIAL

     155179  

 

TABLE OF CONTENTS, Page iii of viiv



--------------------------------------------------------------------------------

Section 10.11

 

Headings

     155179  

Section 10.12

 

Confidentiality

     156179  

Section 10.13

 

Maximum Interest Rate

     157180  

Section 10.14

 

Limitation of Liability

     158182  

Section 10.15

 

No Duty

     158182  

Section 10.16

 

No Fiduciary Relationship

     158182  

Section 10.17

 

Construction

     159183  

Section 10.18

 

USA Patriot Act and Canadian Anti-Money Laundering Legislation

     159183  

Section 10.19

 

Parallel Debt (Covenant to pay the Administrative Agent)

     160184  

Section 10.20

 

Additional Borrowers

     160184  

Section 10.21

 

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions

     161185  

Section 10.22

 

Certain ERISA Matters.

     161185  

Section 10.23

 

Acknowledgement Regarding Any Supported QFCs

     186   ARTICLE XI COLLECTION ALLOCATION MECHANISM      163188  

Section 11.01

 

Implementation of CAM

     163188  

Section 11.02

 

Letters of Credit

     164188  

 

TABLE OF CONTENTS, Page iv of viiv



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS:       Exhibit A    –      Form of Assignment and Assumption Exhibit B
   –      Form of Guaranty Agreement Exhibit C    –      Form of Security
Agreement Exhibit D    –      Form of Compliance Certificate Exhibit E    –     
Form of Incremental Facility Activation Notice Exhibit F    –      Form of
Solvency Certificate Exhibit G    –      Form of Tax Exemption Certificate
SCHEDULES:       Schedule 1.01    –      Existing Letters of Credit Schedule
1.09    –      Agreed Security Principles Schedule 2.01    –      Commitments
Schedule 3.12    –      Subsidiaries Schedule 3.13    –      Labor Matters

Schedule 5.10

Schedule 6.01

  

–  

–  

  

Post-Closing Items

Existing Indebtedness

Schedule 6.02    –      Existing Liens Schedule 6.04    –      Investments
Schedule 6.09    –      Certain Affiliate Transactions

 

TABLE OF CONTENTS, Page v of viiv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 6, 2014 (this
“Agreement”) among DARLING INGREDIENTS INC., a Delaware corporation, the
Canadian Borrower, the Dutch Parent Borrower, the German Subsidiary Borrower,
the Dutch Subsidiary Borrower, the LENDERS party hereto from time to time, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders, GOLDMAN
SACHS BANK and BANK OF MONTREAL, acting under its trade name BMO CAPITAL
MARKETS, as Syndication Agents (in such capacity, the “Syndication Agents”) and
COBANK, ACB, COMERICA BANK, BANK OF AMERICA, N.A., THE ROYAL BANK OF SCOTLAND
PLC, HSBC BANK USA, N.A., TD BANK, N.A., FIFTH THIRD BANK and REGIONS BANK, as
Documentation Agents (in such capacity, the “Documentation Agents”).

WHEREAS the Parent Borrower is a party to that certain Amended and Restated
Credit Agreement dated as of September 27, 2013 among the Parent Borrower, the
lenders from time to time party thereto, the Administrative Agent and the other
parties thereto (as amended, restated, amended and restated, supplemented or
otherwise modified immediately prior to the effectiveness hereof, the “Existing
Credit Agreement”);

WHEREAS the parties hereto agree to amend and restate the Existing Credit
Agreement in its entirety as set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Borrowers” has the meaning set forth in Section 10.20.

“Additional Lender” has the meaning set forth in Section 2.20(b).

“Adjusted EBITDA” means, for any period (the “Subject Period”), the total of the
following calculated without duplication for such period: (a) the EBITDA of the
Parent Borrower and its Restricted Subsidiaries; plus (b) cash distributions
actually received by the Parent Borrower and its Restricted Subsidiaries from
joint ventures (including theany Renewable Diesel Joint Venture) and
Unrestricted Subsidiaries; plus (c) on a pro forma basis calculated in the
manner described in Section 1.10, the pro forma EBITDA and cash distributions of
the type set forth in the preceding clause (b) of each Prior Target to the
extent such Prior Target is a Restricted Subsidiary (or, as applicable, the
EBITDA and such cash distributions of any such Prior Target attributable to the
assets acquired from such Prior Target by the Parent Borrower or any Restricted
Subsidiary and cash distributions actually received by the Parent Borrower and
its Restricted Subsidiaries from joint ventures and Unrestricted Subsidiaries),
for any portion of such Subject Period occurring prior to the date of the
acquisition of such Prior Target (or the related assets, as the case may be);
plus (d) costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
product margin



--------------------------------------------------------------------------------

synergies and product cost and other synergies and similar initiatives,
integration, transition, reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, facilities opening and
pre-opening (including unused warehouse space costs), business optimization and
other restructuring costs, charges, accruals, reserves, expenses (including
those related to tax restructurings, inventory optimization programs, software
development costs, systems implementation and upgrade expenses, the closure or
consolidation of facilities (including severance, rent termination costs, moving
costs and legal costs related thereto) and curtailments, costs related to entry
into new markets (including unused warehouse space costs), consulting fees,
signing costs, retention or completion bonuses, relocation expenses, severance
payments, modifications to pension and post-retirement employee benefit plans,
new systems design and implementation costs and project startup costs); plus
(e) expected cost savings, operating expense reductions, other operating
improvements, product margin synergies and product cost and other synergies (net
of the amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of such Person) related to (A) the
Original Transactions and (B) permitted asset sales, acquisitions, Investments,
Dispositions, operating improvements, restructurings, cost saving initiatives
and certain other similar initiatives and specified transactions (whether
occurring before or after the FifthSixth Amendment Date); provided that,
(x) with respect to clause (e)(B), such cost savings, operating expense
reductions, other operating improvements, product margin synergies and product
cost and other synergies are reasonably expected to be realized within 18 months
of the event giving rise thereto and (y) the aggregate amount of any increases
to Adjusted EBITDA for any Subject Period pursuant to clauses (d) and (e) shall
not exceed (1) the amount of any such cost savings, operating expense
reductions, other operating improvements, product margin synergies and product
cost and other synergies of the type that would be permitted to be included in
pro forma financial statements prepared in accordance with Article 11 of
Regulation S-X of the Securities Act of 1933 plus (2) 10% of Adjusted EBITDA for
such applicable Subject Period; minus (f) the EBITDA of each Prior Company and,
as applicable but without duplication, the EBITDA of the Parent Borrower and
each Restricted Subsidiary attributable to all Prior Assets, in each case for
any portion of such Subject Period occurring prior to the date of the disposal
of such Prior Companies or Prior Assets calculated in the manner described in
Section 1.10.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/100th
of 1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to
the determination of the Alternative Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or, in the case of Loans or
Letters of Credit denominated in Canadian Dollars or Euro, JPMorgan Chase Bank,
N.A., Toronto Branch or any Affiliate of JPMorgan Chase Bank, N.A. thereof
designated by it, in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Affiliated Lender” has the meaning set forth in Section 10.04(e).

“Agreed Security Principles” means those principles set forth on Schedule 1.09.

“Agreement” has the meaning set forth in the preamble hereto.

“Agreed Currencies” means dollars and each Alternative Currency.

“Agreement Currency” has the meaning set forth in Section 1.06(h).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month interest
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the Screen Rate
(or if the Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.14(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.

“Alternative Currencies” means Canadian Dollars, Euro, Sterling and any other
currency reasonably acceptable to the Administrative Agent and each applicable
Revolving Lender that is freely convertible into Dollars and readily available
in the London interbank market.

“Alternative Currency Equivalent” means, for any amount of any Alternative
Currency, at the time of determination thereof, (a) if such amount is expressed
in such Alternative Currency, such amount and (b) if such amount is expressed in
dollars, the equivalent of such amount in such Alternative Currency determined
by using the rate of exchange for the purchase of such Alternative Currency with
dollars last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Reuters source on the Business Day (New
York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of such Alternative Currency with dollars, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion).

“Ancillary Commitment” means, with respect to any Ancillary Lender and Ancillary
Facility, the maximum amount that such Ancillary Lender has agreed to make
available from time to time prior to the Revolving Maturity Date under such
Ancillary Facility pursuant to Section 2.23 by such Ancillary Lender. With
respect to any Ancillary Commitment not denominated in dollars, the amount of
such Ancillary Commitment, for purposes of calculations in respect of usage,
fees and similar items under this Agreement, shall be the Dollar Equivalent
thereof and the Administrative Agent may, on any Revaluation Date, re-determine
the amount of the Ancillary Commitment and provide notice thereof as set forth
in Section 1.06(e).

 

CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

“Ancillary Facility” means (a) any overdraft, automated payment, check drawing
and/or other current account facility, (b) any short term loan facility, (c) any
foreign exchange facility, (d) any letter of credit, suretyship, guarantee
and/or bonding facility or any other instrument to provide a contingent
liability and/or (e) any other facility or financial accommodation (other than a
Swap Agreement (except as set forth in clause (c) above)) that may be required
in connection with the business of the Parent Borrower and/or any of its
Subsidiaries, in each case made available in accordance with Section 2.23.

“Ancillary Facility Adjustment Date” has the meaning set forth in Section 8.03.

“Ancillary Facility Document” means, with respect to any Ancillary Facility,
each document or instrument between any Borrower and the applicable Ancillary
Lender thereunder governing such Ancillary Facility.

“Ancillary Facility Exposure” shall mean, at any time, with respect to any
Ancillary Lender and any Ancillary Facility then in effect, the Dollar
Equivalent of the sum of the following amounts outstanding under such Ancillary
Facility:

(a) the principal amount under each overdraft facility and on-demand short term
loan facility (net of any credit balance on any account of any Borrower under
any Ancillary Facility with the relevant Ancillary Lender to the extent that
such credit balance is freely available to be set-off by such Ancillary Lender
against liabilities owing by such Borrower under such Ancillary Facility);

(b) the face amount of each guarantee, bond, letter of credit or similar
instrument under such Ancillary Facility; and

(c) the amount fairly representing the aggregate exposure (excluding interest
and similar charges) of such Ancillary Lender under each other type of
accommodation provided under such Ancillary Facility,

in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Facility Document.

“Ancillary Lender” shall mean, with respect to any Ancillary Facility, the
Revolving Lender (or an Affiliate of such Revolving Lender) that has made such
Ancillary Facility available under Section 2.23.

“Applicable Fiscal Year has the meaning set forth in Section 2.11(d).

“Applicable Percentage” means, with respect to any Revolving Lender, subject to
Section 2.21, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day and with respect to any:

(a) Term B Loan, 2.00% in the case of Term B Loans that are Eurodollar Loans and
1.00% in the case of Term B Loans that are ABR Loans;

 

CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

and

(b) Term A Loan or Revolving Loan and with respect to any letter of credit fee
or any commitment fee payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “ABR Spread/Canadian Prime Rate
Spread/Euro Swingline Rate Spread”, “Eurodollar Spread/CDOR Spread”, “Commitment
Fee Rate” or “Letter of Credit Fee”, as the case may be, based upon the Total
Leverage Ratio as of the most recent determination date:

 

Category

   Total
Leverage Ratio    Eurodollar
Spread/CDOR
Spread   ABR
Spread/Canadian
Prime Rate
Spread /Euro
Swingline Rate
Spread   Commitment
Fee Rate   Letter of
Credit Fee

1

   Greater than or equal
to 5.00:1.00    2.50%   1.50%   0.45%   2.50%

2

   Less than 5.00:1.00
but greater than or
equal to 4.00:1.00    2.25%   1.25%   0.40%   2.25%

3

   Less than 4.00:1.00
but greater than or
equal to 3.00:1.00    2.00%   1.00%   0.35%   2.00%

4

   Less than 3.00:1.00
but greater than or
equal to 2.00:1.00    1.75%   0.75%   0.30%   1.75%

5

   Less than 2.00:1.00
but greater than or
equal to 1.01.50:1.00    1.50%   0.50%   0.25%   1.50%

6

   Less than
1.01.50:1.00    1.25%   0.25%   0.20%   1.25%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Parent Borrower’s fiscal year based
upon the Parent Borrower’s consolidated financial statements most recently
delivered pursuant to Section 5.01(a) or (b); provided that until delivery of
the Parent Borrower’s consolidated financial statements for the first full
fiscal quarter ended after the Fourth Amendment DateSeptember 26, 2020 as
required by Section 5.01(a) or (b), the “Applicable Rate” in clause (b) above
shall be the applicable rate per annum set forth in Category 34 of clause
(b) above and (ii) each change in the Applicable Rate resulting from a change in
the Total Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the Total
Leverage Ratio shall be deemed to be in Category 1: (A) at any time that an
Event of Default has occurred

 

CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

and is continuing or (B) at the option of the Administrative Agent or at the
request of the Required Lenders if the Parent Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.
Notwithstanding anything in this definition of “Applicable Rate” to the
contrary, (x) the modifications to pricing set forth in clause (a) above
pursuant to the Fifth Amendment shall become effective on the Fifth Amendment
Date and (y) the modifications to pricing set forth in clause (b) above pursuant
to the Sixth Amendment shall become effective on the Sixth Amendment Date.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any agents hereunder or to Lenders
by means of electronic communications pursuant to Section 10.01.

“Approved Fund” means a Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets between the Parent Borrower or any of its Restricted
Subsidiaries and another Person; provided that the Parent Borrower or such
Restricted Subsidiary, as the case may be, receives consideration at least equal
to the fair market value (such fair market value to be determined on the date of
the contractually agreeing to such transaction) as determined in good faith by
the Parent Borrower.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means, at any date, an amount equal to the sum of:

(i) $340,400,000; plus

(ii) the Net Proceeds actually received by the Parent Borrower from and after
the Effective Date to such date from the sale of Equity Interests of the Parent
Borrower (other than (A) Disqualified Equity Interests, (B) Equity Interests
issued or sold to a Restricted Subsidiary or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Parent Borrower or
any Restricted Subsidiary unless such loans have been repaid with cash on or
prior to the date of determination and (C) Equity Interests the Net Proceeds of
which are used to repay long-term Indebtedness for borrowed money (other than
revolving loans) or to fund any portion of the Vion Acquisition); plus

(iii) an amount equal to (A) the net reduction in Investments made after the
Fourth Amendment Date using the Available Amount (not in excess of the original
amount of such Investments) in respect of any returns in cash and cash
equivalents (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the Parent Borrower and its Restricted Subsidiaries from such Investments after
the Fourth Amendment Date and (B) the net cash proceeds of the Disposition of
any Investment after the Fourth Amendment Date made using the Available Amount
actually received by the Parent Borrower and its Restricted Subsidiaries after
the Fourth Amendment Date; plus

 

CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

(iv) (A) the amount of any Investment by the Parent Borrower and its Restricted
Subsidiaries that was made after the Fourth Amendment Date using the Available
Amount in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary or that has been merged, amalgamated or consolidated with
or into the Parent Borrower or any Restricted Subsidiary and (B) the fair market
value (as determined by the Parent Borrower in good faith) of the assets of any
Unrestricted Subsidiary that has been transferred, conveyed or otherwise
distributed to the Parent Borrower or any Restricted Subsidiary (net of amounts
paid by the Parent Borrower or any Restricted Subsidiary to such Unrestricted
Subsidiary for such assets), such amount not to exceed the amount of the
Investment made with the Available Amount after the Fourth Amendment Date by the
Parent Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary;
minus

(v) the aggregate amount of unreimbursed payments made after the Fourth
Amendment Date by the Parent Borrower or any Restricted Subsidiary in respect of
Indebtedness permitted by Section 6.01(w) or the exercise of remedies under any
Lien incurred pursuant to Section 6.02(y)(ii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.) and the regulations issued from time to time thereunder.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Loans denominated in dollars, be a SOFR-Based Rate)
that has been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBO Rate for syndicated credit
facilities denominated in the applicable Agreed Currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion (in consultation with the
Borrowers).

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrowers giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread

 

CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
determines in its reasonable discretion, after consultation with the Borrowers,
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent reasonably determines that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
reasonably determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent determines, after consultation with the Borrowers, is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Screen Rate in respect of such LIBO Rate permanently or indefinitely ceases
to provide such Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate in respect of such LIBO Rate announcing that
such administrator has ceased or will cease to provide the such Screen Rate,
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the such Screen Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate in respect of such LIBO
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for the such Screen Rate, a resolution authority with
jurisdiction over the administrator for the such Screen Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the such Screen Rate, in each case which states that the administrator of
the such Screen Rate has ceased or will cease to provide the such Screen Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the such Screen Rate; and/or

 

CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate in respect of such LIBO Rate
announcing that the such Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day (or such earlier date as the
Administrative Agent and the Parent Borrower shall agree) prior to the expected
date of such event as of such public statement or publication of information (or
if the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Parent Borrower or the Required RC Lenders, as applicable, by notice
to the Parent Borrower (in the case of such notice by the Administrative Agent
or the Required RC Lenders), the Administrative Agent (in the case of such
notice by the Borrowers or the Required RC Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the such LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the such LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the such LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bona Fide Debt Fund” means any bona fide (i) debt fund, (i) investment vehicle,
(iii) regulated bank entity or (iv) non-regulated lending entity that is, in
each case, engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business that is managed, sponsored or advised by any person Controlling,
Controlled by or under common Control with a Disqualified Institution, but only
to the extent that no personnel involved with the investment in the relevant
Disqualified Institution (A) makes (or has the right to make or participate with
others in making) investment decisions on behalf of, or otherwise cause the
direction of the investment policies of, such debt fund, investment vehicle,
regulated bank entity or unregulated lending entity or (B) has the access to any
information (other than information that is publicly available) relating to the
Parent Borrower and/or any entity that forms part of any of its business
(including any of its Subsidiaries).

 

CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as applicable, as to which a single Interest Period is in effect (it
being understood that Loans denominated in dollars made under the USD Only
Revolving Commitment and the USD/Multicurrency Revolving Commitment shall be
deemed Loans of the same “Class” for purposes hereof) or (b) a Swingline Loan.

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Amsterdam, New York City, Chicago, Illinois or Dallas,
Texas, are authorized or required by law to remain closed; provided that, when
used in connection with a Eurodollar Loan or Ancillary Facility, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market; provided further
that when used in connection with (i) any Loans or Letters of Credit or
Ancillary Facility denominated in Canadian Dollars, such date shall also exclude
any day on which commercial banks in Toronto, Ontario are authorized or required
by law to remain closed, (ii) any Loans or Letters of Credit or Ancillary
Facility denominated in Euro, such date shall also exclude any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for the settlement of payments in Euro and (iii) any
Loans or Letters of Credit or Ancillary Facility denominated in Sterling such
date shall also exclude any day on which commercial banks in London are
authorized or required by law to remain closed.

“CAD Term A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make CAD Term A Loans hereunder, expressed as an amount
representing the maximum principal amount of the CAD Term A Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04 and (c) established
or increased from time to time pursuant to an Incremental Assumption Agreement.
The initial amount of each Lender’s CAD Term A Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its CAD Term A
Commitment, as applicable. The Dollar Equivalent of the initial aggregate amount
of the Lenders’ CAD Term A Commitments is $150,000,000.

“CAD Term A Facility” means the CAD Term A Commitments and the extensions of
credit made thereunder.

“CAD Term A Lender” means a Lender with a CAD Term A Commitment or an
outstanding CAD Term A Loan.

“CAD Term A Loans” means a Loan made pursuant to clause (b) of Section 2.01 or
an Incremental Term Loan denominated in Canadian Dollars.

 

CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 11.01.

“CAM Exchange Date” means the date on which (a) any event referred to in
paragraph (g) or (h) of Article VIII shall occur in respect of any Borrower or
(b) an acceleration of the maturity of the Loans pursuant to Article VIII shall
occur.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate dollar amount of the sum,
without duplication, of (i) the Specified Obligations (including the Dollar
Equivalent of any Specified Obligations owing in any currency (other than
dollars)) owed to such Lender, (ii) such Lender’s participation in undrawn
amounts of Letters of Credit (including the Dollar Equivalent of the undrawn
amount of any Letters of Credit not denominated in dollars) immediately prior to
the CAM Exchange Date and (b) the denominator shall be the aggregate dollar
amount of the sum, without duplication, of (i) the Specified Obligations
(including the Dollar Equivalent of any Specified Obligations owing in any
currency (other than dollars)) owed to all the Lenders and (ii) the aggregate
undrawn amount of outstanding Letters of Credit (including the Dollar Equivalent
of the undrawn amount of any Letters of Credit not denominated in dollars)
immediately prior to such CAM Exchange Date.

“Canadian Benefit Plans” means any plan, agreement, fund, program, practice or
policy, whether oral or written, formal or informal, funded or unfunded, insured
or uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement or
savings benefits, under which any Canadian Loan Party has any liability with
respect to any current or former employee, officer, director or contractor
employed in Canada (or any spouses, dependents, survivors or beneficiaries of
any such persons), including any Canadian Pension Plans but excluding any
statutory benefit plans which any Canadian Loan Party is required to participate
in or comply with, such as the Canada Pension Plan, the Quebec Pension Plan and
plans administered pursuant to applicable health, tax, workplace safety
insurance and employment insurance legislation.

“Canadian Borrower” means Darling International Canada Inc., a company formed
under the laws of the province of New Brunswick, Canada.

“Canadian Borrower Joinder Date” means October 24, 2013.

“Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Canadian Dollars” or “$C” means lawful money of Canada.

“Canadian Loan Party” means each Loan Party formed under the laws of Canada or
any province or territory thereof.

“Canadian Multi-Employer Plans” means all Canadian Benefit Plans to which a
Canadian Loan Party is required to contribute pursuant to a collective agreement
and which are not maintained or administered by a Canadian Loan Party or any of
their Affiliates.

“Canadian Pension Plans” means any Canadian Benefit Plan that is required to be
registered under Canadian federal or provincial pension benefits standards
legislation.

 

CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

“Canadian Pension Termination Event” means the occurrence of any of the
following: (i) the board of directors of any Canadian Loan Party passes a
resolution to terminate or wind-up in whole or in part any Canadian Defined
Benefit Plan or any Canadian Loan Party otherwise initiates any action or filing
to voluntarily terminate or wind-up in whole or in part any Canadian Defined
Benefit Plan; (ii) the institution of proceedings by any Governmental Authority
to terminate in whole or in part any Canadian Defined Benefit Plan, including
notice being given by the Superintendent of Financial Services or another
Governmental Authority that it intends to proceed to wind-up in whole or in part
a Canadian Defined Benefit Plan of a Canadian Loan Party; (iii) there is a
cessation or suspension of contributions to the fund of a Canadian Defined
Benefit Plan by a Canadian Loan Party (other than a cessation or suspension of
contributions that is due to (a) an administrative error or (b) the taking of
contribution holidays in accordance with applicable law); (iv) the receipt by a
Canadian Loan Party of correspondence from any Governmental Authority related to
the likely wind-up or termination (in whole or in part) of any Canadian Defined
Benefit Plan; and (v) the wind-up or partial wind-up of a Canadian Defined
Benefit Plan. Notwithstanding anything to the contrary herein, a Canadian
Pension Termination Event shall not include any event that relates to the
partial wind-up or termination of solely a defined contribution component of a
Canadian Defined Benefit Plan.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Administrative Agent to be the higher of (i) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A., Toronto
Branch as its reference rate in effect on such day for determining interest
rates for Canadian Dollar denominated commercial loans in Canada and commonly
known as “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A., Toronto Branch and (ii) the sum of (a) the yearly interest rate to which
the one-month CDOR Rate is equivalent plus (b) one percent (1.0%). Any change in
such rate due to a change in the “prime rate” or CDOR Rate shall be effective as
of the opening of business on the day of such change in the “prime rate” or the
CDOR Rate, as the case may be.

“Canadian Prime Rate Borrowing” means a Borrowing of Swingline Loans comprised
of Canadian Prime Rate Loans.

“Canadian Prime Rate Loan” means a Swingline Loan denominated in Canadian
Dollars.

“Canadian Security Agreement” means the Canadian Pledge and Security Agreement
among the Administrative Agent, the Canadian Borrower and the other Canadian
Loan Parties in form and substance reasonably acceptable to the Administrative
Agent.

“Canadian Subsidiary” means any Subsidiary of the Parent Borrower incorporated
or otherwise organized under the laws of Canada or any province or territory
thereof.

“Capital Expenditures” means, for any period and a Person, without duplication
(a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by such Person and its consolidated subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

“CDOR Loan Rate” means the CDOR Rate plus, in the case of any Lender that is not
a Schedule I Lender, 0.10% per annum.

“CDOR Rate” means, on any day when a CDOR Rate Loan is to be made pursuant
hereto, the per annum rate of interest which is the rate determined as being the
arithmetic average of the annual yield rates applicable to Canadian Dollar
bankers’ acceptances having a term comparable to such Interest Period of the
CDOR Rate Loan requested by the applicable Borrower displayed and identified as
such on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service (or any successor thereto or
Affiliate thereof) as at approximately 11:00 a.m. (Toronto time) on the date of
the commencement of such Interest Period; provided, however, if such a rate does
not appear on such CDOR Page, then the CDOR Rate, on any day, shall be the
discount rate quoted by the Administrative Agent or, in the event that the
Administrative Agent does not at such time issue bankers’ acceptances, the Bank
of Montreal (determined as of 11:00 a.m. (Toronto time) on such day) which would
be applicable in respect of an issue of bankers’ acceptances having a term
comparable to such Interest Period of the CDOR Rate Loan requested by the
applicable Borrower on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day. If the CDOR Rate shall be less than
zero, it shall be deemed zero for purposes of this Agreement.

“CDOR Rate Borrowing” means a Borrowing comprised of CDOR Rate Loans.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders (or any one of them) to the applicable Borrower which bears interest at
a rate based on the CDOR Loan Rate.

“Change in Control” means any of the following: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of Equity Interests representing more than 50% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Parent Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Parent Borrower by Persons who were neither (i) nominated, appointed or approved
for consideration by shareholders for election by the board of directors of
Parent Borrower nor (ii) appointed or elected by directors so nominated,
appointed or approved; or (c) the occurrence of a “Change of Control” or any
comparable event resulting in a requirement for the Parent Borrower to make an
offer to purchase any Existing 2026 Senior Unsecured Notes, Pari PassuExisting
2027 Senior Notes, Incremental Equivalent Debt, any Refinancing Notes or any
Refinancing Junior Loans with an aggregate principal amount outstanding in
excess of the Threshold Amount, as the term “Change of Control” or those events
are defined under any of the documentation evidencing and governing any of the
Existing 2026 Senior Unsecured Notes, Pari PassuExisting 2027 Senior Notes, any
Incremental Equivalent Debt, any Refinancing Notes or any Refinancing Junior
Loans, as applicable. Notwithstanding the foregoing, the Vion Acquisition and
the merger of Darling Escrow Corporation with and into the Parent Borrower shall
not constitute or give rise to a Change in Control.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such

 

CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a Change in Law, regardless of the date enacted, adopted, issued
or implemented but solely to the extent the relevant increased costs or loss of
yield would have been included if they had been imposed under applicable
increased cost provisions and only to the extent the applicable Lender is
requiring reimbursement therefor from similarly situated borrowers under
comparable syndicated credit facilities (to the extent such Lender has the right
to do so under its credit facilities with similarly situated borrowers).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, USD Only
Revolving Loans, USD/Multicurrency Revolving Loans, Term Loans, Term A Loans,
Term B Loans, USD Term A Loans, CAD Term A Loans, Swingline Loans, Loans made
pursuant to any Specified Refinancing Debt constituting revolving facility
commitments, Loans made pursuant to any Specified Refinancing Debt constituting
term loans, Loans made pursuant to an Incremental Revolving Commitment (other
than an Incremental Commitment that is an increase of an existing revolving
commitment) or Loans made pursuant to an Incremental Term Facility and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, USD Only Revolving Commitment, USD/Multicurrency Revolving
Commitment, Term Commitment, Term B Commitment, Term A Commitment, USD Term A
Commitment, CAD Term A Commitment, Specified Refinancing Debt constituting
revolving facility commitment, Specified Refinancing Debt constituting term loan
commitment, an Incremental Revolving Commitment (other than an Incremental
Commitment that is an increase of an existing revolving commitment) or a
commitment for Incremental Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all of the assets and property (including
Equity Interests) and interests therein and proceeds thereof, whether now owned
or hereafter acquired, in or upon which a Lien is granted pursuant to any of the
Security Documents as security for the Obligations or the Foreign Obligations,
as applicable.

“Collateral Reinstatement Date” has the meaning specified in Section 5.11(b).

“Collateral Reinstatement Event” has the meaning specified in Section 5.11(b).

“Collateral Reinstatement Period” means each period commencing on the Collateral
Reinstatement Date with respect to such period and ending on any Collateral
Suspension Date occurring after such Collateral Reinstatement Date.

“Collateral Suspension Date” means the first date following the Sixth Amendment
Date or any Collateral Reinstatement Date on which: (i) at least two of the
Corporate Ratings are an Investment Grade Rating (each with a stable or better
outlook), (ii) no Default or Event of Default has occurred and is continuing
under this Agreement, (iii) no Indebtedness secured by Liens on the Collateral
permitted by Section 6.02(jj) or Section 6.02(z), is outstanding (unless, in
each case, the Liens securing such

 

CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

Indebtedness are contemporaneously released) and (iv) a Responsible Officer of
the Parent Borrower has delivered an officer’s certificate to the Administrative
Agent that (1) certifies to the satisfaction or concurrent satisfaction of the
foregoing and (2) requests the Administrative Agent to take any reasonably
requested actions to evidence such release of Collateral in accordance with the
second sentence under Section 5.11(a); provided that no Collateral Suspension
Date shall occur prior to the earlier of (x) the date each Term B Lender
consents to the release of Collateral pursuant to Section 5.11(a) or (y) the
date on which the Term B Loans are paid in full.

“Collateral Suspension Period” means each period commencing on the Collateral
Suspension Date with respect to such period and ending on any Collateral
Reinstatement Date occurring after such Collateral Suspension Date.

“Commitment” means a Revolving Commitment or the Term Commitment, or any
combination thereof (as the context requires).

“Commitment Parties” means J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA and Bank of Montreal, acting under its trade name
BMO Capital Markets and such other financial institutions that become party to
those certain Commitment Letters related to this Agreement and dated October 5,
2013, pursuant to the terms thereof.

“Compounded SOFR” means, in the case of Loans denominated in dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent reasonably determines
(in consultation with the Parent Borrower) that Compounded SOFR cannot be
determined in accordance with clause (a) above, then the rate, or methodology
for this rate, and conventions for this rate that the Administrative Agent
determines in its reasonable discretion (in consultation with the Parent
Borrower) are substantially consistent with any evolving or then-prevailing
market convention for determining compounded SOFR for dollar-denominated
syndicated credit facilities at such time;

provided, that if the Administrative Agent reasonably determines (in
consultation with the Parent Borrower) that any such rate, methodology or
convention determined in accordance with clause (a) or clause (b) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Consolidated Net Income” means, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding any extraordinary, nonrecurring, unusual,
nonoperating or noncash gains, charges or losses (including (x) costs of, and
payments of, actual or prospective legal settlements, fines, judgments or
orders, (y) costs of, and payments of, corporate reorganizations and (z) gains,
income, losses, expenses or charges (less all fees and expenses chargeable
thereto) attributable to any sales or dispositions of Capital Stock or assets
(including asset retirement costs) or returned surplus assets of any employee
benefit plan outside of the ordinary course of business), and including or in
addition to the above, the following:

 

CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

(a) the income (or loss) of any Unrestricted Subsidiary, any other Person who is
not a Restricted Subsidiary but whose accounts would be consolidated with those
of the Subject Person in the Subject Person’s consolidated financial statements
in accordance with GAAP or any other Person (other than a Restricted Subsidiary)
in which the Subject Person or a subsidiary has an ownership interest (including
any joint venture); provided, however, that Consolidated Net Income shall
include amounts in respect of the income of such Person when actually received
by the Subject Person or such subsidiary in the form of dividends, similar
distributions or other payments, in each case, paid in cash (or to the extent
converted into cash);

(b) the income or loss of any Person acquired by the Subject Person or a
subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof);

(c) the cumulative effect of any change in accounting principles during such
period;

(d) any net gains, income, charges, losses, expenses or charges with respect to
(i) disposed, abandoned, closed and discontinued operations (other than assets
held for sale) and any accretion or accrual of discounted liabilities and on the
disposal of disposed, abandoned, and discontinued operations and
(ii) facilities, plants or distribution centers that have been closed during
such period;

(e) (i) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person) in the Subject Person’s consolidated financial
statements pursuant to GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Original Transactions or any consummated
recapitalization or acquisition transaction or the amortization or write-off of
any amounts thereof;

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Swap Agreements);

(e) any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets;

(h) any compensation charge, cost, expense, accrual or reserve, including any
such charge, cost, expense, accrual or reserve arising from (i) the grant of
stock appreciation or similar rights, stock options, restricted stock or other
equity incentive programs, (ii) any management equity plan or stock option plan
or any other management or employee benefit plan or agreement, pension plan, any
stock subscription or shareholder agreement or any distributor equity plan or
agreement and (iii) in connection with the rollover, acceleration or payout of
Equity Interests held by management of Parent Borrower and/or any of its
subsidiaries; provided that, to the extent any such cash charges, costs,
expenses, accruals or reserves are paid in cash, such cash charges, costs,
expenses, accruals or reserves are funded with cash proceeds contributed to the
Parent Borrower as a capital contribution or as a result of the sale or issuance
of Equity Interests (other than Disqualified Equity Interests) of Parent
Borrower, and such contribution or sale took place within the immediately
preceding four fiscal quarter period of the Parent Borrower for which this
exclusion is modifying Consolidated Net Income;

 

CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

(i) any fees, costs, commissions and expenses incurred during such period
(including rationalization, legal, tax and structuring fees, costs and
expenses), or any amortization or write-off thereof for such period in
connection with (i) the Original Transactions and the Transactions and (ii) any
Investment (other than an Investment among the Parent Borrower and its
Subsidiaries in the ordinary course of operations), Disposition (other than
Dispositions of inventory or Dispositions among the Parent Borrower and its
Subsidiaries in the ordinary course of operations), incurrence, repayment,
extension, renewal, replacement, refinancing, amendment, restatement, amendment
and restatement or modification of Indebtedness, including any amortization or
write-off of debt issuance or deferred financing costs, premiums and prepayment
penalties (other than the incurrence, repayment, extension, renewal,
replacement, refinancing, amendment, restatement, amendment and restatement or
modification of Indebtedness among the Parent Borrower and its Subsidiaries in
the ordinary course of operations), and issuance or offering of Equity
Interests, Restricted Payments, acquisitions, recapitalizations, mergers,
consolidations or amalgamations, option buyouts or other similar transactions
(in each case including any such transaction proposed or undertaken, but not
completed);

(j) accruals and reserves that are established or adjusted within 12 months
(i) after the EffectiveSixth Amendment Date that are so required to be
established or adjusted as a result of the Original Transactions and the
Transactions and (ii) of the date of any Permitted Acquisition or similar
Investment, in each case, in accordance with GAAP or as a result of the adoption
or modification of accounting policies;

(k) any unrealized or realized net foreign currency translation gains or losses
and unrealized net foreign currency transaction gains or losses, in each case
impacting net income (including currency re-measurements of Indebtedness, any
applicable net gains or losses resulting from Swap Agreements for currency
exchange risk associated with the above or any other currency related risk and
those resulting from intercompany Indebtedness);

(l) unrealized net losses, charges or expenses and unrealized net gains in the
fair market value (as determined by the Parent Borrower in good faith) of any
arrangements under Swap Agreements.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets appearing on a consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

“Corporate Ratings” means (i) the Parent Borrower’s corporate credit rating from
S&P, (ii) the Parent Borrower’s corporate family rating from Moody’s, and/or
(iii) the Parent Borrower’s corporate credit rating from Fitch, or, in each
case, an equivalent rating by any other Rating Agency.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered QFC Party” has the meaning set forth in Section 10.23.

“Covered Party” means each Loan Party and any other Subsidiary of the Parent
Borrower designated by the Parent Borrower as a “Covered Party” for purposes of
this Agreement.

“Credit Facilities” means the Revolving Facility and each Term Facility.

“Criminal Code (Canada)” means the Criminal Code (Canada), R.S.C., 1985 c. C-46,
as amended.

“Darling Canada” means Darling International Canada Inc., a wholly-owned
Subsidiary of the Parent Borrower formed under the laws of the province of New
Brunswick, Canada.

“Darling Escrow Corporation” means Darling Escrow Corporation, a Delaware
corporation and wholly-owned Subsidiary of the Parent Borrower and the initial
issuer of the Existing Senior Unsecured Notes.

“Date of Full Satisfaction” means, as of any date, that on or before such date:
(i) the principal of and interest accrued to such date on each Loan (other than
the contingent LC Exposure) shall have been paid in full in cash, (ii) all fees,
expenses and other amounts then due and payable which constitute Loan
Obligations (other than the contingent LC Exposure and other contingent amounts
for which no claim or demand has been made) shall have been paid in full in
cash, (iii) the Commitments shall have expired or been terminated, and (iv) the
contingent LC Exposure shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to 102% of the amount of such LC Exposure or other collateral which is
reasonably acceptable to the Issuing Bank or (B) the issuance of a
“back–to–back” letter of credit in form and substance reasonably acceptable to
the Issuing Bank with an original face amount at least equal to 102% of the
amount of such LC Exposure.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
(2) Business Days of the date required to be funded by it hereunder,
(b) notified the Parent Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) failed, within two (2) Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that any Lender that has failed to give such timely confirmation shall
cease to be a Defaulting Lender under this clause (c) immediately upon the
delivery of such confirmation, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (iii) become subject to a Bail-In Action or that has a direct or
indirect parent company become subject to a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate disavow or disaffirm any contracts
or agreements made with such Lender or (f) become subject to a Bail-In Action or
that has a direct or indirect parent company become subject to a Bail-In Action.

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Covered Parties, or any one of them, to any Lender or any Affiliate of any
Lender which have been designated by the Parent Borrower by written notice to
the Administrative Agent as entitled to the security of the Collateral and which
arise pursuant to any treasury, purchasing card, deposit, lock box, commercial
credit card, stored value card, employee credit card program, controlled
disbursement, ACH transactions, return items, interstate deposit network
services, dealer incentive, supplier finance or similar programs, Society for
Worldwide Interbank Financial Telecommunication transfer, cash pooling,
operation foreign exchange management or cash management services or
arrangements (including in connection with any automated clearing house
transfers of funds or any similar transactions between the Parent Borrower or
any Subsidiary Loan Party and any Lender, Affiliate of a Lender, Issuing Bank or
the Administrative Agent) entered into by such Lender or Affiliate with the
Covered Parties, or any one of them, whether now

 

CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation, indebtedness, and
liabilities of the Covered Parties, or any one of them, to repay any credit
extended in connection with such arrangements, interest thereon, and all fees,
costs, and expenses (including reasonable attorneys’ fees and expenses) provided
for in the documentation executed in connection therewith.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Parent Borrower in good faith) of non-Cash consideration received by the
Parent Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 6.05(o) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Permitted Investments received in connection
with a subsequent sale or conversion of such Designated Non-Cash Consideration
to cash or Permitted Investments).

“Disclosed Matters” means all the matters disclosed on the Schedules hereto or
in the Parent Borrower’s reports to the Securities and Exchange Commission on
form 10-K for the fiscal year ended January 2, 2016 or the 10-Qs for the fiscal
quarters ended April 2, 2016, July 2, 2016 and October 1, 2016. For the
avoidance of doubt, the disclosure in the Disclosed Matters shall not be deemed
to include any risk factor disclosures contained under the heading “Risk
Factors,” any disclosure of risks included in any “forward-looking statements”
disclaimer or any other statements that are similarly predictive or
forward-looking in nature.

“Disposition” has the meaning set forth in Section 6.05. The terms “Dispose” and
“Disposed of” shall have the correlative meanings.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise (other than solely in exchange or Qualified Equity
Interests), (b) is redeemable at the option of the holder thereof, in whole or
in part (other than solely in exchange or Qualified Equity Interests), (c)
provides for the scheduled payments of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interest
that would constitute Disqualified Equity Interests, in each case, on or prior
to the 91st day following the Term B Loan Maturity Date; provided that (i) any
Equity Interests that would constitute Disqualified Equity Interests solely
because the holders thereof have the right to require the Parent Borrower to
repurchase such Disqualified Equity Interests upon the occurrence of a change of
control or asset sale shall not constitute Disqualified Equity Interests if the
terms of such Equity Interests (and all securities into which it is convertible
or for which it is ratable or exchangeable) provide that the Parent Borrower may
not repurchase or redeem any such Equity Interests (and all securities into
which it is convertible or for which it is ratable or exchangeable) pursuant to
such provision unless the Loan Obligations are fully satisfied simultaneously
therewith and (ii) only the portion of the Equity Interests meeting one of the
foregoing clauses (a) through (d) prior to the date that is 91 days after the
Term B Loan Maturity Date will be deemed to be Disqualified Equity Interests.

“Disqualified Institution” means (i) those Persons that are competitors of the
Parent Borrower or its subsidiaries and (ii) such other Persons, in each case,
identified in writing to the Administrative Agent prior to the Effective Date
(in each case, together with any Person that is reasonably identifiable solely
on the basis of or by similarity of name as an Affiliate of any Person set forth
in clauses (i) and (ii));

 

CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

provided that the Parent Borrower, upon at least two (2) Business Days’ prior
written notice to the Administrative Agent (at the email address provided for
such updates in Section 10.01) after the Effective Date shall be permitted to
supplement in writing the list of Persons that are Disqualified Institutions to
the extent such supplemented Person is (A) a competitor, (B) an Affiliate of a
competitor (other than an Affiliate that is a Bona Fide Debt Fund, unless such
Person is otherwise a Disqualified Institution under clause (ii) above) or
(C) an Affiliate of a Person identified in clause (ii) above; provided further
that (x) no such supplement shall apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation in the Loans or
Commitments hereunder, in each case prior to it being added to such list and
(y) Disqualified Institutions shall not include any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time pursuant to
Section 10.01.

“Disregarded Domestic Person” means any Domestic Subsidiary of Borrower
(a) substantially all of the assets of which consist of the Equity Interests
and/or Indebtedness of one (1) or more Foreign Subsidiaries or (b) that is
treated as a disregarded entity for U.S. federal income tax purposes and holds
no material assets other than the Equity Interests in one (1) or more Foreign
Subsidiaries.

“Documentation Agents” has the meaning set forth in the preamble hereto, and
also includes the financial institutions identified as “Documentation Agents” in
the FifthSixth Amendment.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, at any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
denominated in any currency other than dollars, the equivalent amount thereof in
dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate in effect on such date for the purchase of dollars with such
currency. The Dollar Equivalent at any time of the amount of any Letter of
Credit, LC Disbursement or Loan denominated in an Alternative Currency shall be
the amount most recently determined as provided in Section 1.06.

“Domestic Loan Party” means the Parent Borrower and each other Loan Party that
is a Domestic Subsidiary.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Domestic Subsidiary Loan Party” means a Loan Party that is a Domestic
Subsidiary.

“Dutch Borrowers” means the Dutch Parent Borrower and the Dutch Subsidiary
Borrower.

“Dutch Civil Law” means the Dutch Civil Code (Burgerlijk Wetboek).

“Dutch FSA” means the Financial Supervision Act (Wet op het financieel
toezicht), including any regulations issued pursuant thereto.

“Dutch Obligor” means any Dutch Subsidiary that is a party to a Loan Document
governed by the laws of The Netherlands providing for granting of a Lien.

 

CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

“Dutch Parent Borrower” means Darling International NL Holdings B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid), organized under the laws of The Netherlands.

“Dutch Subsidiary” means any Subsidiary incorporated in The Netherlands.

“Dutch Subsidiary Borrower” means Darling Ingredients International Holding
B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of The Netherlands.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or the Parent Borrower or
(ii) a notification by the Required RC Lenders to the Administrative Agent (with
a copy to the Borrowers) that the Required RC Lenders have determined that
syndicated credit facilities denominated in the applicable Agreed Currency being
executed at such time, or that include language similar to that contained in
Section 2.14 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or the Parent Borrower or
(ii) the election by the Required RC Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrowers and the Revolving
Lenders or by the Required RC Lenders of written notice of such election to the
Administrative Agent (with a copy to the Borrowers).

“EBITDA” means, for any period and any Person, the total of the following each
calculated without duplication on a consolidated basis for such period:

(a) Consolidated Net Income; plus

(b) any provision for (or less any benefit from) income, franchise and similar
taxes (including taxes in lieu thereof) included in determining Consolidated Net
Income (including such taxes arising out of examinations (including interest and
penalties)); plus

(c) interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income; plus

(d) amortization and depreciation expense deducted in determining Consolidated
Net Income; plus

(e) to the extent not disregarded in the calculation of Consolidated Net Income,
non-cash charges, expenses or deductions; plus

(f) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that, such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters); plus

 

CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

(g) the amount of any expense or deduction associated with any subsidiary of
such Person attributable to non-controlling interests or minority interests of
third parties; plus

(h) the amount of loss on Dispositions of Receivables Assets with a Receivables
Facility (including Dispositions to any Receivables Subsidiary) and in
connection with any incentive, supplier finance or similar program entered into
in the ordinary course of business; plus

(i) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four fiscal quarters (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating EBITDA for such fiscal quarters)); plus

(j) earn-out obligations incurred in connection with any acquisition or other
Investment permitted pursuant to Section 6.04 and paid or accrued during such
period and on similar acquisitions and Investments completed prior to the
Effective Date.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 arewere satisfied (or waived in accordance with Section 10.02)
which date was January 6, 2014.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Parent Borrower and consistent with generally accepted
financial practices, taking into account the applicable interest rate margins,
any interest rate floors (the effect of which floors shall be determined in a
manner set forth in the proviso below) or similar devices, any amendment to the
relevant interest rate margins and interest rate floors prior to the applicable
date of determination and all upfront or similar fees or original issue discount
(converted to yield assuming the shorter of (i) the weighted average life of the
applicable Indebtedness at the time such Indebtedness was incurred and (ii) a
four-year life and, in each case, without any present value discount) generally
paid or payable to the providers of such Indebtedness, but excluding any
arrangement, commitment, amendment, structuring and underwriting fees paid or
payable to the arranger (or its Affiliates) of such Indebtedness in their
capacities as such (regardless of whether any such fees are paid to or shared in
whole or part with any lender) and any other fee (including, if applicable,
ticking fees) not generally paid to all lenders ratably; provided that with
respect to any Indebtedness that includes (1) an interest rate floor greater
than the interest rate floor applicable to the Term B Loans outstanding on the
Fifth Amendment Date, such increased amount shall be equated to the applicable
interest rate margin for purposes of determining Effective Yield solely to the
extent an increase

 

CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

in the interest rate floor for such existing Term B Loans would cause an
increase in the interest rate then in effect thereunder and (2) an interest rate
floor lower than the interest rate floor applicable to the Term B Loans
outstanding on the Fifth Amendment Date or does not include any interest rate
floor, to the extent a reduction (or elimination) in the interest rate floor for
such existing Term B Loans would cause a reduction in the interest rate then in
effect thereunder, an amount equal to the difference between the interest rate
floor applicable to such Term B Loans and the interest rate floor applicable to
such Indebtedness (which shall be deemed to equal 0% for any Indebtedness
without any interest rate floor), shall reduce the applicable interest rate
margin of the applicable Indebtedness for purposes of determining Effective
Yield.

“Electronic Signature” means an electronic symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loans and/or Commitments to
such Person under Section 10.04(b)(i) and (ii)); provided that in any event,
“Eligible Assignee” shall not include (i) any natural person, (ii) any
Defaulting Lender, (iii) subject to the terms of Section 10.04(f), any
Disqualified Institution or (iv) except as set forth in Section 10.04(e), the
Parent Borrower or its Subsidiaries.

“EMU Legislation” means the legislative measures of the European Union relating
to Economic and Monetary Union.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices, binding
agreements or other legally enforceable requirements issued, promulgated or
entered into by any Governmental Authority, regulating, relating in any way to
or imposing standards of conduct concerning the environment, preservation or
reclamation of natural resources or health and safety as it relates to
environmental protection.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Person resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) the release of any Hazardous Materials into the environment or (d) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Accretive Investment” has the meaning set forth in Section 6.04(l).

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Pension Plan,
whether or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Loan Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(f) a determination that any Pension Plan is, or is reasonably expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (g) the receipt by any Loan Party or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (h) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(i) the failure by any Loan Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code; (j) the receipt by any Loan Party or any of its ERISA Affiliates of
any notice, or the receipt by any Multiemployer Plan from a Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) or (k) with respect
to any Foreign Benefit Plan, (A) the failure to make or remit any employer or
employee contributions required by applicable law or by the terms of such
Foreign Benefit Plan; (B) the failure to register or loss of registration in
good standing with applicable regulatory authorities of any such Foreign Benefit
Plan required to be registered; or (C) the failure of such Foreign Benefit Plan
to comply with any material provisions of applicable law or regulations or with
the material terms of such Foreign Benefit Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Swingline Rate” shall mean, the interest rate per annum (rounded upwards,
if necessary, to the next 1/100th of 1.0%) at which overnight deposits in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or affiliate of the
Administrative Agent in the London interbank market for Euro to major banks in
the London interbank market.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but does not include any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternative Base Rate”.

“Event of Default” has the meaning set forth in Section 8.01.

 

CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, the sum (without duplication) of:
(a) EBITDA of the Parent Borrower and the Restricted Subsidiaries; minus (b) the
sum of the following: (i) cash interest expense added in determining such
EBITDA; (ii) cash taxes added in determining such EBITDA; (iii) the principal
portion of required and voluntary repayments of Indebtedness (other than
voluntary repayments on the Loans); (iv) the un-financed portion of all Capital
Expenditures; (v) the un-financed cash portion of any Investments permitted by
Section 6.04 (other than Investments in cash and Permitted Investments or in the
Parent Borrower or any Restricted Subsidiary of the Parent Borrower); (vi) all
Restricted Payments made under the permissions of Section 6.08 (other than
clause (ii) thereof to the extent paid to the Parent Borrower or one of its
Restricted Subsidiaries); (vii) cash expenditures made in respect of Swap
Agreements to the extent not reflected as a subtraction in the computation of
Consolidated Net Income or EBITDA (or, in either case, to the extent added
thereto); (viii) cash payments by the Parent Borrower and its Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Parent Borrower and its Restricted Subsidiaries other than Indebtedness;
(ix) the aggregate amount of expenditures actually made by the Parent Borrower
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees and pension contributions) to the
extent that such expenditures are not expensed or deducted (or exceed the amount
expensed or deducted) during such period; (x) the amount of cash taxes paid in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period; and (xi) an amount equal to
all expenses, charges and losses either (A) excluded in calculating Consolidated
Net Income or (B) added back in calculating Consolidated Adjusted EBITDA, in
each case, to the extent paid or payable in cash. Expenditures shall be
considered “un-financed” for purposes of this definition unless paid with the
proceeds of long-term Indebtedness (other than revolving facilities including
the Revolving Loans). Any amounts subtracted from EBITDA pursuant to clauses
(b)(v) or (b)(vii) above shall be net of any return of capital in respect such
Investments or net of any payments received under any Swap Agreements, in each
case, to the extent not reflected in EBITDA. Any amounts subtracted from EBITDA
pursuant to clause (b)(ix) above shall be added to EBITDA for the purposes of
this Excess Cash Flow definition in the period when such expenditures are
expensed (if expensed).

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly-owned
Subsidiary, (ii) any Foreign Subsidiary other than Foreign Subsidiaries
incorporated in Canada or any province thereof, Belgium, Brazil, Canada, Germany
and The Netherlands and any other jurisdictions designated by the Parent
Borrower (“Specified Foreign Subsidiaries”), in each case subject to the other
exclusions set forth in this definitionor Disregarded Domestic Person, in each
case, other than the Specified Foreign Subsidiaries and the Specified Canadian
Subsidiaries, (iii) any Unrestricted Subsidiary, (iv) any subsidiary that is
prohibited by applicable law, regulation or Contractual Obligation from entering
into (and providing the guarantees pursuant to) the Guaranty Agreement
(including if it is not within the legal capacity of such Loan Party to do so
(whether as a result of financial assistance, corporate benefit, works council
advice or thin capitalization rule or otherwise)) or that would require the
consent, approval, license or authorization of a Governmental Authority in order
to enter into (and provide the guarantees pursuant to) the Guaranty Agreement,
(v) any Domestic Subsidiary if substantially all of its assets consist of the
debt or Equity Interests of one or more direct or indirect Foreign Subsidiaries
(provided that, such Domestic Subsidiaries shall be required (subject to the
other exceptions herein) to Guarantee the Foreign Obligations, unless and until
a United States Governmental Authority issues guidance treating any such
Guarantee as an obligation of a United States person subject to Section 956 of
the Code, in which event any such guarantee shall be void ab initio and have no
effect to the fullest extent provided by law) (vi) or to the extent the
provision of such guaranty would conflict with the fiduciary duties of such
Person’s directors or result in, or could reasonably be expected to result in, a
material risk of personal or criminal liability for any officer or director of
such Person, (v) not-for-profit Subsidiaries, (vii) captive insurance
Subsidiaries, (viii) any Immaterial Subsidiary, (ixviii ) direct or indirect
Domestic Subsidiaries of any

 

CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

Foreign Subsidiary, (x) any Receivables Subsidiaryix) any special purpose entity
(including any Receivables Subsidiary), (x) any Subsidiary that is a holding
company through which the Parent Borrower or its Subsidiary holds its interests
in a Renewable Diesel Joint Venture and which has no material assets or
operations unrelated to a Renewable Diesel Joint Venture and (xi) any Subsidiary
to the extent that the burden, difficulty, consequence or cost of entering into
(and providing the guarantees pursuant to) the applicable Guaranty Agreement
outweighs the benefit afforded thereby as reasonably determined by the
Administrative Agent and the Parent Borrower; provided, that notwithstanding
anything to the contrary contained in this Agreement, no Subsidiary shall be an
“Excluded Subsidiary” if such Subsidiary enters into, or is required to enter
into, a guarantee of (or becomes, or is required to become, a borrower or other
obligor under) any obligations of the Parent Borrower or any Domestic Subsidiary
thereof under any Existing 2026 Senior Unsecured Notes, Pari PassuExisting 2027
Senior Notes, Incremental Equivalent Debt, Refinancing Notes or any Refinancing
Junior Loans or any Permitted Refinancing of any such Existing 2026 Senior
Unsecured Notes, Pari PassuExisting 2027 Senior Notes, Incremental Equivalent
Debt, Refinancing Notes or any Refinancing Junior Loans, in each case, to the
extent then outstanding.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or similar taxes (including German trade taxes) imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in which it is doing business, or in which it had a present or
former connection (other than such connection arising solely from any Secured
Party having executed, delivered, or performed its obligations or received a
payment under, or enforced, any Loan Document) or, in the case of any Lender, in
which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by a Borrower under
Section 2.19(b)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender (including as a result of FATCA) at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(f), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 2.17(a), (d) in the case of a non-Foreign
Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.19(b)), any United States backup withholding tax that is imposed on
accounts payable to such non-Foreign Lender at the time such non-Foreign Lender
becomes a party to this Agreement, (e) any amounts paid or payable on
“outstanding debts to specified non-residents” as defined in subsection 18(5) of
the Income Tax Act (Canada) which are recharacterized as a dividend under the
provisions of the Income Tax Act (Canada), (f) Taxes under the laws of The
Netherlands to the extent such Tax becomes payable as a result of a Lender or
the Administrative Agent having a substantial interest (aanmerkelijk belang) in
a Dutch Borrower as laid down in The Netherlands Income Tax Act 2001 (Wet
inkomsten belasting) and (g) all liabilities, penalties and interest with
respect to any of the foregoing excluded taxes.

“Existing Credit Agreement” has the meaning set forth in the preamble hereto.

“Existing 2026 Senior Notes” means the 3.625% senior notes due 2026 in an
aggregate principal amount of €515,000,000 (as of the Sixth Amendment Date)
issued on May 2, 2018 by Darling Global Finance B.V., as amended, restated,
refinanced, replaced or otherwise modified from time to time so long as the
principal amount (or accreted value, if applicable) of such amended, restated,
refinanced, replaced

 

CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

or modified Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so amended, restated, refinanced,
replaced or modified plus unpaid accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated with such amended, restated, refinanced, replaced or
modified Indebtedness), except as otherwise permitted under Section 6.01,
(including any Permitted Refinancing Indebtedness in respect thereof).

“Existing 2026 Senior Notes Documents” means the indenture or similar agreement
governing the Existing 2026 Senior Notes or any similar agreement relating to
any Permitted Refinancing Indebtedness specifically designated as such by the
Parent Borrower in respect of the Existing 2026 Senior Notes.

“Existing 2027 Senior Unsecured Notes” means the 5.3755.25% senior unsecured
notes due 20222027 in an aggregate principal amount of $500,000,000 (as of the
FourthSixth Amendment Date) issued on January 2, 2014 by theApril 3, 2019 by
Parent Borrower, as amended, restated, refinanced, replaced or otherwise
modified from time to time so long as the principal amount (or accreted value,
if applicable) of such amended, restated, refinanced, replaced or modified
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so amended, restated, refinanced, replaced or
modified plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such amended, restated, refinanced, replaced or modified
Indebtedness), except as otherwise permitted under Section 6.01, (including any
Permitted Refinancing Indebtedness in respect thereof).

“Existing 2027 Senior Unsecured Notes Documents” means the indenture or similar
agreement governing the Existing 2027 Senior Unsecured Notes or any similar
agreement relating to any Permitted Refinancing Indebtedness specifically
designated as such by the Parent Borrower in respect of the Existing 2027 Senior
Unsecured Notes.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code .

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fifth Amendment” means that certain Fifth Amendment to the Second Amended and
Restated Credit Agreement, among the Loan Parties party thereto, the
Administrative Agent and the Lenders party thereto, dated December 18, 2017.

“Fifth Amendment Date” means December 18, 2017.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(d).

 

CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

“Financial Covenants” means the covenants set forth in Sections 7.01 and 7.02.

“Financial Officer” means the chief financial officer, executive vice president
of finance and administration, principal accounting officer, treasurer or
controller of, unless otherwise noted, the Parent Borrower (or any other officer
acting in substantially the same capacity of the foregoing).

“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness secured by a Lien which is on at least an equal priority
basis (but without regard to the control of remedies) with the Liens securing
the Credit Facilities outstanding on the FifthSixth Amendment Date minus (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of the undrawn face amount of letters of credit, bankers acceptances or
similar instruments (including the Letters of Credit) outstanding as of such
date and (ii) any such obligations described in clause (a)(i) which have been
drawn and reimbursed within three (3) Business Days to (b) Adjusted EBITDA for
the four fiscal quarter period most recently ended.

“Fitch” means Fitch Ratings Inc., or any successor to the rating agency business
thereof

“Fixed Amounts” has the meaning set forth in Section 1.10(g).

“Foreign Benefit Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is sponsored, maintained or contributed to by any Loan
Party or any ERISA Affiliate.

“Foreign Borrower” means a Borrower that is not organized under the laws of a
jurisdiction located in the United States of America.

“Foreign Collateral Reallocation” has the meaning set forth in Section 5.10(b).

“Foreign Currency Letter of Credit” means any Letter of Credit denominated in an
Alternative Currency.

“Foreign Deposit Obligations” means all Deposit Obligations to the extent the
applicable Covered Party is a Foreign Subsidiary.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Loan Party Obligations” means all obligations, indebtedness, and
liabilities of the Foreign Subsidiary Loan Parties, or any one of them, to the
Administrative Agent and the Lenders arising pursuant to any of the Loan
Documents or under any Ancillary Facilities Document, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of the Foreign Subsidiary Loan
Parties to repay the Foreign Borrowers’ Loans, LC Disbursements and loans and
other disbursements under any Ancillary Facility Document, interest on such
Loans, LC Disbursements and loans and other disbursements under any Ancillary
Facility Document, and all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) arising therefrom and provided for in the Loan
Documents or under any Ancillary Facilities Document.

 

CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

“Foreign Obligations” means the Foreign Loan Party Obligations, Foreign Swap
Obligations and Foreign Deposit Obligations.

“Foreign Security Agreement” means each security, pledge or similar agreement
pursuant to which the applicable Foreign Subsidiary Loan Party grants a Lien on
any of its assets to secure the Foreign Loan Party Obligations (or if applicable
in the case of Foreign Subsidiaries incorporated in Canada or a province of
Canada, the Obligations), in form and substance reasonably acceptable to the
Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Loan Party” means any Foreign Subsidiary that is a
Subsidiary Loan Party.

“Foreign Swap Obligations” means all Swap Obligations to the extent the
applicable Covered Party is a Foreign Subsidiary.

“Fourth Amendment” means that certain Fourth Amendment to the Second Amended and
Restated Credit Agreement, among the Loan Parties, the Administrative Agent and
the Lenders party thereto, dated December 16, 2016.

“Fourth Amendment Date” means December 16, 2016.

“GAAP” means generally accepted accounting principles in the United States of
America.

“German Subsidiary Borrower” means Darling Ingredients Germany Holding GmbH, a
limited liability company organized under the laws of Germany.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Group” means the Parent Borrower or any Restricted Subsidiary.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

“Guaranty Agreement” means (i) in the case of the Parent Borrower and any
Domestic Subsidiary Loan Party, the guaranty agreement of the Loan Parties in
respect of the Obligations (and/or the Foreign Obligations as set forth therein)
in the form of Exhibit B hereto and (ii) in the case of any Foreign Subsidiary
Loan Party, a guaranty agreement in a form substantially similar to Exhibit B
giving effect to the Agreed Security Principles.

“Hazardous Materials” means any material, substance or waste regulated pursuant
to or that could give rise to liability under, or classified, characterized or
regulated as “hazardous,” “toxic,” “radioactive” or a “pollutant” or contaminant
under, Environmental Laws, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, and
infectious or medical wastes.

“Immaterial Subsidiary” means, any Restricted Subsidiary of the Parent Borrower,
the Adjusted EBITDA of which for the 4 fiscal quarter period ended most
recently, shall not exceed 5% of the Adjusted EBITDA of the Parent Borrower and
its Subsidiaries taken as a whole; provided the Adjusted EBITDA of the
Immaterial Subsidiaries, collectively, for the 4 fiscal quarter period ended
most recently prior to any date of determination shall not exceed 515% of the
Adjusted EBITDA of the Parent Borrower and its Subsidiaries taken as a whole. As
of the EffectiveSixth Amendment Date, Bio-Energy Products LLC, a Delaware
limited liability company, hasDarling Fresno Lending Inc., a Delaware
corporation and EV Acquisition, LLC, an Arkansas limited liability company have
each been designated as an Immaterial Subsidiary.

“Increased Amount Date” has the meaning set forth in Section 2.20(a).

“Incremental Amount” means, at any time,

(a) $300,000,000 (the “Fixed Incremental Amount”) plus

(a) an amount equal to the greater of (i) $525,000,000 and (ii) 100% of Adjusted
EBITDA for the four fiscal quarter period most recently ended for which
financial statements have been delivered pursuant to Section 5.01 (the “Fixed
Incremental Amount”) plus

(b) unlimited amounts if, after giving effect to the incurrence of any
Incremental Facilities (which for this purpose will be deemed to include the
full amount of any Incremental Revolving Facility assuming the full amount of
such increase had been drawn and/or the full amount of such facility was drawn),
the Parent Borrower is in compliance, on a Pro Forma Basis, (i) if such
Incremental Facility or Incremental Equivalent Debt is secured by a Lien that is
pari passu with the Lien on the Collateral securing the Credit Facilities
outstanding on the FifthSixth Amendment Date, the First Lien Leverage Ratio does
not exceed 4.00:1.00, (ii) if such Incremental Facility or Incremental
Equivalent Debt is secured by a Lien that is junior to the Lien on the
Collateral securing the Credit Facilities outstanding on the FifthSixth
Amendment Date, the Secured Leverage Ratio does not exceed 4.00:1.00 and
(iii) if such Incremental Facility or Incremental Equivalent Debt is unsecured,
the Total Leverage Ratio does not exceed 5.50:1.00 (the “Ratio-Based Incremental
Amount”) plus

(c)(i) the amount of any optional prepayment of any Term Loan in accordance with
Section 2.11(a) and/or the amount of any permanent reduction of any Revolving
Commitment (and any other commitment established hereunder after the FifthSixth
Amendment Date, other than a permanent reduction as the result of the funding of
such commitment), (ii) the amount paid in cash in respect of any reduction in
the outstanding amount of any Term Loan resulting from any assignment of such
Term Loan to (and/or purchase of such Term Loan by) the Parent Borrower or any
Restricted Subsidiary so long as

 

CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

the relevant prepayment or assignment and/or purchase was not funded with the
proceeds of any long-term Indebtedness (other than revolving Indebtedness)
incurred by the Parent Borrower or its Restricted Subsidiaries and (iii) in the
case of any Incremental Facility that effectively replaces any Revolving
Commitment (and any other commitment established hereunder after the FifthSixth
Amendment Date, prior to the funding of such commitment) terminated or any Term
Loan repaid pursuant to Section 2.19, an amount equal to the relevant terminated
Revolving Commitment or such other commitment or Term Loans so prepaid;

it being understood and agreed that unless the Parent Borrower otherwise
notifies the Administrative Agent (w) the Parent Borrower shall be deemed to
have used amounts under clause (c) prior to utilization of amounts under clause
(a) or (b), (x) if all or any portion of the Incremental Facility and/or
Incremental Equivalent Debt would be permitted under clause (b) of this
definition on the applicable date of determination, such Incremental Facility
and/or Incremental Equivalent Debt shall be deemed to have been incurred in
reliance on clause (b) of this definition prior to the utilization of any amount
available under clause (a) and (y) amounts may be incurred under both clauses
(a) and (b), and proceeds from any such incurrence may be utilized in a single
transaction by first calculating the incurrence under clause (b) above and then
calculating the incurrence under clause (a) above.

For the avoidance of doubt, the amount in clauses (a) and (c) above shall be
reduced by the aggregate amount of all Incremental Term Loans made plus all
Incremental Revolving Commitments established prior to such time pursuant to
Section 2.20(a) and any Indebtedness incurred under Section 6.01(bb), in each
case in reliance on such clause (a) or (c), as applicable.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Parent Borrower, among the applicable Borrower(s), the Administrative Agent and
one or more Incremental Term Lenders and/or Incremental Revolving Lenders.

“Incremental Equivalent Debt” has the meaning set forth in Section 6.01(bb).

“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.20.

“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit E.

“Incremental Loans” has the meaning set forth in Section 2.20(a).

“Incremental Revolving Commitment” means the Revolving Commitment, or if
applicable, additional revolving commitments under this Agreement, of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Loans (and other revolving credit exposure available) to a Borrower.

“Incremental Revolving Facility” has the meaning set forth in Section 2.20(a)

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.20.

 

CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

“Incremental Term Facility” has the meaning set forth in Section 2.20(a).

“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.

“Incremental Term Loans” means the Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.20.

“Incurrence-Based Amounts” has the meaning set forth in Section 1.10(g).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (other than customary reservations or retention
of title under agreements with suppliers in the ordinary course of business);
(d) all obligations of such Person in respect of the deferred purchase price of
property (excluding (i) accrued expenses, trade payables or similar obligations,
(ii) earn-out or similar obligations until such obligation becomes a liability
on the balance sheet (other than footnotes thereto) in accordance with GAAP and
is not paid within thirty (30) days of the date when due and (iii) in connection
with purchase price hold-backs in the ordinary course of business) which
purchase price is due more than six months after the date of placing such
property in service or taking delivery of title thereto; (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that the
amount of such Indebtedness will be the lesser of (i) the fair market value of
such asset as determined by such Person in good faith on the date of
determination and (ii) the amount of such Indebtedness of other Persons; (f) all
Capital Lease Obligations of such Person; (g) all obligations, contingent or
otherwise, of such Person as an account party relative to the face amount in
respect of letters of credit, bankers’ acceptances or other similar instruments;
(h) all obligations of such Person in respect of mandatory redemption or cash
mandatory dividend rights on Disqualified Equity Interests; (i) all obligations
of such Person under any Swap Agreement; and (j) all Guarantees by such Person
in respect of the foregoing clauses (a) through (i). The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of the
obligations of any Person in respect of any Swap Agreement shall, at any time of
determination and for all purposes under this Agreement, be the maximum
aggregate amount (giving effect to any netting agreements) that any Person would
be required to pay if such Swap Agreement were terminated at such time giving
effect to current market conditions notwithstanding any contrary treatment in
accordance with GAAP. For purposes of clarity and avoidance of doubt, (i) any
joint and several tax liabilities arising by operation of consolidated return,
fiscal unity or similar provisions of applicable law shall not constitute
Indebtedness for purposes hereof and (ii) obligations which would otherwise
constitute Indebtedness but which have been cash collateralized or amounts for
the repayment thereof placed in escrow or otherwise deposited in defeasance or
discharge of such obligations shall not constitute Indebtedness to the extent of
such cash collateral or amounts escrowed or otherwise deposited in defeasance or
discharge thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

“Interest Charges” means for any period, the sum of the following for the Parent
Borrower and the Restricted Subsidiaries calculated on a consolidated basis in
accordance with GAAP without duplication for such period: (a) the aggregate
amount of interest, including payments in the nature of interest under Capital
Lease Obligations, paid in cash but excluding (i) any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Agreements
or other derivative instruments pursuant to GAAP, amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, (ii) any
expensing of bridge, commitment and other financing fees, (iii) costs in
connection with the Original Transactions and the Transactions and any annual
administrative or other agency fees and (iv) any discount, yield and/or interest
component in respect of (A) any Receivables Facility (or portion thereof)
representing Indebtedness of $150,000,000 or less and/or (B) any incentive,
supplier finance or similar program entered into in the ordinary course of
business; plus (b) on a pro forma basis calculated in the manner described in
Section 1.10, the Interest Charges pursuant to clause (a) above of each Prior
Target (or, as applicable, the Interest Charges pursuant to clause (a) above of
a Prior Target specifically attributable to the assets acquired from such Prior
Target and continuing after such acquisition), with pro forma adjustment thereto
to reflect the incurrence of any additional or replacement Indebtedness in
connection with the acquisition of such Prior Target or assets (determined at
the prevailing interest rate on such Indebtedness on the date incurred) and the
payment of any Indebtedness of such Prior Target in connection with such
acquisition, for any portion of such period occurring prior to the date of the
acquisition of such Prior Target (or the related assets, as the case may be);
minus (c) the Interest Charges of each Prior Company pursuant to clause
(a) above and, as applicable but without duplication, the Interest Charges
pursuant to clause (a) above of the Parent Borrower and each Restricted
Subsidiary specifically attributable to all Prior Assets, with pro forma
adjustment thereto to reflect the assumption, repayment or retirement of
Indebtedness of the Parent Borrower or its Restricted Subsidiaries in connection
with the disposal of such Prior Company or Prior Assets, in each case for any
portion of such period occurring prior to the date of the disposal of such Prior
Companies or Prior Assets and calculated in the manner described in
Section 1.10.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of:

(a) Adjusted EBITDA for Parent Borrower and the Restricted Subsidiaries
calculated on a consolidated basis in accordance with GAAP for the period of
four (4) consecutive fiscal quarters then ended, to

(b) Interest Charges for the period of four (4) consecutive fiscal quarters then
ended.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan or CDOR Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing or CDOR Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect

 

CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

or twelve months if requested by the applicable Borrower and available to from
all applicable Lenders, provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate”.

“Investment” has the meaning set forth in Section 6.04.

“Investment Grade Rating” means (x) (i) the Parent Borrower’s corporate credit
rating is equal to or higher than BBB- by S&P, (ii) the Parent Borrower’s
corporate family rating is equal to or higher than Baa3 by Moody’s and (iii) the
Parent Borrower’s corporate credit rating is equal to or higher than BBB- by
Fitch or (y) if S&P, Moody’s or Fitch cease to provide ratings and have been
replace with another Rating Agency pursuant to clause (y) of the definition of
Rating Agency, an equivalent rating by such other replacement Rating Agency.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Bank of
Montreal, Bank of the West, Citibank, N.A. and PNC Bank, National Association,
and, with respect to any Letters of Credit described on Schedule 1.01 and
outstanding on the Effective Date, PNC Bank, N.A., Comerica Bank, and TD Bank,
N.A., each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank and the Borrowers may, in their discretion,
arrange for one or more Letters of Credit to be issued by one or more of the
other Revolving Lenders. In the event an Affiliate or other Revolving Lender
issues a Letter of Credit hereunder under the terms of the foregoing sentence,
the term “Issuing Bank” shall include any such Affiliate or Revolving Lender
with respect to Letters of Credit issued by such Affiliate or Revolving Lender,
as applicable.

“Issuing Bank Sublimit” means, with respect to each Issuing Bank, the amount set
forth opposite such Issuing Bank’s name on Schedule 2.01 (as in effect on the
Sixth Amendment Date) under the caption “Issuing Bank Sublimit,” as such amount
may be adjusted from time to time in accordance with this Agreement. The Issuing
Bank Sublimit of any Issuing Bank as set forth on Schedule 2.01 may be increased
or decreased by the mutual written agreement of the Parent Borrower and the
affected Issuing Bank (and notified to the Administrative Agent).

“Judgment Currency” has the meaning set forth in Section 1.06(h).

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any then existing
Term Loan, Incremental Term Loan, Revolving Commitment, Incremental Revolving
Commitment, Refinancing Note or Refinancing Junior Loan.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage (or in the case of Letters of Credit denominated in an Alternative
Currency, USD/Multicurrency Applicable Percentage) of the total LC Exposure at
such time.

“LC Reserve Account” has the meaning set forth in Section 11.02(a).

“LCA Election” has the meaning set forth in Section 1.10(c).

“LCA Test Time” has the meaning set forth in Section 1.10(c).

“Lender-Related Person” has the meaning assigned to it in Section 10.14.

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an
Incremental Assumption Agreement or an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise and (b) for purposes of the definitions of “Swap
Obligations”, “Deposit Obligations” and “Secured Parties” only, shall include
any Person who was a Lender or an Affiliate of a Lender at the time a Swap
Agreement or Deposit Obligation was entered into by one or more of the Covered
Parties, even though, at a later time of determination, such Person no longer
holds any Commitments or Loans hereunder. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender. As a result of clause (b) of
this definition, the Swap Obligations and Deposit Obligations owed to a Lender
or its Affiliates shall continue to be “Swap Obligations” and “Deposit
Obligations”, respectively, entitled to share in the benefits of the Collateral
as herein provided, even though such Lender ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any letter of credit described on Schedule 1.01 and outstanding on the
Effective Date.

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $50,000,000, as such amount may be increased to an amount not to exceed
$150,000,000 to the extent requested by the Parent Borrower and consented to by
any Issuing Bank (with notice to the Administrative Agent), that is willing to
provide a Letter of Credit in excess of its then existing Issuing Bank Sublimit
and in excess of the then existing Letter of Credit Sublimit and (b) the
aggregate amount of the Revolving Commitments as in effect at such time. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.

“LIBO Rate” means, with respect to any Eurodollar Borrowing denominated in any
Agreed Currency and for any Interest Period, (i) to the extent denominated in
dollars, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen, (ii) to the extent
denominated in Euro, the euro interbank offered rate administered by the Banking
Federation of the European Union (or any other person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen and (iii) to the extent denominated in any Alternative
Currency (other than Canadian Dollars), the London interbank offered rate as
administered by ICE Benchmark

 

CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

Administration (or any other Person that takes over the administration of such
rate) for such currency for a period equal in length to such Interest Period as
displayed on the applicable Reuters Screen; (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two (2) Business Days prior to
the commencement of such Interest Period (or, with respect to Borrowings in
Sterling, on the first Business Day of such Interest Period); provided, that, if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, then the
LIBO Rate shall be the Interpolated Rate at such time. “Interpolated Rate”
means, at any time, with respect to any Eurodollar Borrowing denominated in any
Agreed Currency and for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in the applicable Agreed cCurrency) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable
Agreed cCurrency) that exceeds the Impacted Interest Period, in each case, at
such time; provided that if the LIBO Rate (or any Interpolated Rate) is less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Liabilities” means any losses, claims (including intraparty claims), damages or
liabilities of any kind.

“Lien” means any mortgage, pledge, security interest, encumbrance,
hypothecation, lien or charge of any kind in the nature of security (including
any conditional sale agreement, title retention agreement or lease in the nature
thereof); provided that in no event shall an operating lease be deemed to
constitute a Lien.

“Limited Condition Acquisition” means any acquisition or similar Investment
permitted pursuant to this Agreement the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing,
other than any acquisition of, or similar Investment in, any Unrestricted
Subsidiary.

“Loan Documents” means this Agreement, the Guaranty Agreement, the U.S. Security
Agreement (other than during a Collateral Suspension Period), the Canadian
Security Agreement (other than during a Collateral Suspension Period), any
promissory note delivered pursuant to Section 2.09(e) and any other document or
instrument designated by the Parent Borrower and the Administrative Agent as a
“Loan Document”.

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Loan Parties, or any one of them, to the Administrative Agent and the Lenders
arising pursuant to any of the Loan Documents or under any Ancillary Facility
Document, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, the obligation of the Loan
Parties to repay the Loans, the LC Disbursements and loans and other
disbursements under any Ancillary Facility Document, interest on the Loans, LC
Disbursements and loans and other disbursements under any Ancillary Facility
Document, and all fees, costs, and expenses (including reasonable attorneys’
fees and expenses) provided for in the Loan Documents or under any Ancillary
Facility Document.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Loan
Parties.

 

CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means, with respect to any extensions of credit hereunder
denominated in dollars, Chicago time, with respect to any extensions of credit
hereunder denominated in Canadian Dollars, Toronto time, with respect to any
extensions of credit hereunder denominated in Euro, London time and with respect
to any extensions of credit hereunder denominated in any other Alternative
Currency, as agreed by the Administrative Agent and the Parent Borrower.

“Material Adverse Effect” means a material and adverse effect on (a) the
business, assets, property, financial condition or results of operations of the
Parent Borrower and the Restricted Subsidiaries, taken as a whole, (b) the
validity or enforceability of any of the Loan Documents or (c) the rights of or
remedies available to the Administrative Agent or any of the Lenders under any
Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations in respect of one or more
Swap Agreements) of any one or more of the Parent Borrower and the Restricted
Subsidiaries with an aggregate outstanding principal amount (or termination
value payable by the Parent Borrower or any Restricted Subsidiary) exceeding
$75,000,000the greater of $100,000,000 and 2.0% of Consolidated Total Assets.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
denominated in Alternative Currencies at such time plus (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements in respect of such
Letters of Credit denominated in Alternative Currencies that have not yet been
reimbursed by or on behalf of any of the Borrowers at such time. The
Multicurrency LC Exposure of any Revolving Lender at any time shall be its
USD/Multicurrency Applicable Percentage of the total Multicurrency LC Exposure
at such time.

“Multicurrency Revolving Loans” means the revolving loans denominated in
Alternative Currencies made by Lenders holding USD/Multicurrency Revolving
Commitments under Section 2.01.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which a Loan Party or any of its ERISA Affiliate contributes, is
required to contribute or could reasonably be expected to have any liability.

“Net Proceeds” means, with respect to any Prepayment Event (or, for purposes of
the Available Amount, the issuance of Equity Interests) (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses (including underwriting discounts, investment
banking fees, commissions, collection expenses and other customary transaction
costs) paid or reasonably estimated to be payable by the Parent Borrower and the
Restricted Subsidiaries in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments made by the Parent Borrower and the Restricted Subsidiaries as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject

 

CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

to mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Parent Borrower and
the Restricted Subsidiaries, and the amount of any reserves established by the
Parent Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case that are directly attributable
to such event (as determined reasonably and in good faith by a Financial Officer
of the Parent Borrower).

“New Security Documents” has the meaning specified in Section 5.11(b).

“Non-consenting Lender” has the meaning set forth in Section 2.19(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all Loan Obligations, the Swap Obligations and all Deposit
Obligations.

“OFAC” has the meaning set forth in Section 3.18(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Original Transaction” means the “Transactions” as defined in this Agreement
immediately prior to giving effect to the FifthSixth Amendment.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document including any
interest, additions to tax or penalties applicable thereto.

“Parent Borrower” means Darling Ingredients Inc., a Delaware corporation.

“Parallel Debt” has the meaning set forth in Section 10.19(a).

“Parallel Debt Loan Party” means any Loan Party that is party to a Loan Document
providing for the granting of a Lien and governed by the laws of Germany, The
Netherlands or Belgium.

“Pari Passu Liens” means any Lien on the Collateral granted to the
Administrative Agent for the benefit of the Pari Passu Noteholders pursuant to
the U.S. Security Agreement, the Canadian Security Agreement and/or any of the
other Security Documents securing the Pari Passu Notes Obligations.

 

CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

“Pari Passu Notes” means the Senior Unsecured Notes due December 17, 2018 issued
by the Parent Borrower in the aggregate principal amount of $250,000,000, as
amended, restated, refinanced, replaced or otherwise modified from time to time
(including any Permitted Refinancing Indebtedness specifically designated as
such by the Parent Borrower in respect thereof).

“Pari Passu Notes Documents” means the Indenture dated December 17, 2010, among
the Parent Borrower, U.S. Bank National Association, as trustee and the other
parties thereto or any similar agreement relating to any Permitted Refinancing
Indebtedness specifically designated as such by the Parent Borrower in respect
of the Pari Passu Notes.

“Pari Passu Noteholders” means the holders of the Pari Passu Notes Obligations
and any agent or trustee therefor.

“Pari Passu Notes Obligations” means the “Obligations” (as such term is defined
in the Pari Passu Notes Documents as of the date of the Effective Date) of the
Parent Borrower and its Subsidiaries arising under and in respect of the Pari
Passu Notes and the other Pari Passu Notes Documents (including any
“Obligations” arising under any Permitted Refinancing Indebtedness specifically
designated as such by the Parent Borrower in respect thereof).

“Pari Passu Notes Repayment Date” means the date on which the Pari Passu Notes
are repaid or otherwise redeemed in full (or irrevocable notice for the
repayment or redemption thereof will be given to the extent accompanied by any
prepayments or deposits required to defease, terminate and satisfy in full the
Pari Passu Notes).

“Participant” has the meaning set forth in Section 10.04(c)(i).

“Participant Register” has the meaning set forth in Section 10.04(c)(ii).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning set forth in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition” has the meaning set forth in Section 6.04(1).

“Permitted Investments” means:

(a) dollars, Euros, Canadian Dollars or the currency of any country having a
credit rating of “A” (or the equivalent thereof) or better from either S&P or
Moody’s;

 

CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

(b) securities issued or directly and fully guaranteed or insured by the United
States of America or the Government of Canada or any agency or instrumentality
of the United States America or the Government of Canada (provided that the full
faith and credit of the United States America or the Government of Canada, as
applicable, is pledged in support thereof), having maturities of not more than
one year from the date of acquisition;

(c) marketable general obligations issued by any state of the United States of
America or province of Canada or any political subdivision of any such state or
province or any public instrumentality thereof maturing within one year from the
date of acquisition thereof (provided that the full faith and credit of such
state or province, as applicable, is pledged in support thereof) and, at the
time of acquisition, having a credit rating of “A” (or the equivalent thereof)
or better from any of S&P or Moody’s;

(d) certificates of deposit, time deposits, Eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
long-term debt of which is rated at the time of acquisition thereof at least “A”
(or the equivalent thereof) by S&P or Moody’s, and having combined capital and
surplus in excess of $500 million;

(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b), (c) and (d) entered
into with any bank meeting the qualifications specified in clause (d) above;

(f) commercial paper rated at the time of acquisition thereof at least “A-1” or
the equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within one year after the date of acquisition thereof; and

(g) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(a) through (f) above.

In the case of Investments by (x) any Restricted Subsidiary of the Parent
Borrower that is not organized under the laws of the United States of America or
any State thereof or the District of Columbia (but which may include Investments
made indirectly by the Parent Borrower or any Domestic Subsidiary), Permitted
Investments shall also include investments of the type and maturity described in
clauses (a) through (g) above of foreign obligors, which investments or obligors
have the ratings described in such clauses or equivalent ratings from comparable
foreign rating agencies and (y) the Parent Borrower or any other Restricted
Subsidiary, other currencies, to the extent obtained by the Parent Borrower or
applicable Restricted Subsidiary in the ordinary course of operations or for the
purpose of consummating transactions otherwise permitted hereunder, and other
short-term investments utilized by the Parent Borrower or such Restricted
Subsidiary in the ordinary course of business and in accordance with normal
investment practices for cash management in investments substantially similar to
the foregoing investments in clauses (a) through (g) above.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to refinance, replace, defease or
refund (collectively, to “Refinance”), the Indebtedness being Refinanced (or
previous refinancings thereof constituting Permitted Refinancing Indebtedness);
provided that (a) the principal amount (or accreted value, if applicable) of
such Permitted

 

CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Permitted
Refinancing Indebtedness), except as otherwise permitted under Section 6.01, (b)
subject to exceptions customary for bridge financings (to the extent convertible
on customary terms into a permanent instrument otherwise meeting the conditions
in this clause (b)), the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the final maturity date of the Indebtedness
being refinanced, (c) if the original Indebtedness being Refinanced is by its
terms subordinated in right of payment to the Obligations, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole,
(d) no Permitted Refinancing Indebtedness shall have obligors or contingent
obligors that were not obligors or contingent obligors (or that would not have
been required to become obligors or contingent obligors) in respect of the
Indebtedness being Refinanced except to the extent permitted under Section 6.04
and (e) if the Indebtedness being Refinanced is (or would have been required to
be) secured by any collateral of a Loan Party (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms no less favorable, taken
as a whole, to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or, with respect to
Title IV of ERISA only, any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (i) a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or
(ii) the Civil Code of Quebec, “PPSA” means the Personal Property Security Act
as in effect from time to time in such other jurisdiction or the Civil Code of
Québec, as applicable.

“Prepayment Event” means:

(a) any Disposition (including pursuant to a sale and leaseback transaction) of
any asset of the Parent Borrower or any Restricted Subsidiary under
Section 6.05(o) or (u); or

(b) any casualty or other damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of, any asset of the Parent Borrower or
any Restricted Subsidiary; or

 

CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

(c) the incurrence by the Parent Borrower or any Restricted Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 6.01 and
Indebtedness incurred with the consent of the Required Lenders.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Assets” means assets comprising a division or branch of Parent Borrower
or a Restricted Subsidiary disposed of in a transaction in accordance with this
Agreement which would not make the seller a “Prior Company”.

“Prior Company” means any Restricted Subsidiary whose Equity Interests, or all
or substantially all of whose assets have been disposed of, in a transaction in
accordance with this Agreement.

“Prior Target” means all Targets acquired or whose assets have been acquired in
a transaction permitted by Section 6.04.

“Pro Forma Basis” means, with respect to any proposed incurrence, assumption or
repayment of Indebtedness, acquisition or similar Investment, Disposition of all
or substantially all of the assets or Equity Interests of any Subsidiary (or any
business unit, line of business or division of the Parent Borrower or any
Restricted Subsidiary) not prohibited by this Agreement, Restricted Payment or
payment made pursuant to Section 6.08(b), designation of any Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary, as applicable, or other
transaction or event requiring the calculation of a financial metric on a Pro
Forma Basis, such financial metric calculated: (a) for the most recent four
(4) fiscal quarter period then ended for which internal financial statements
have been prepared on a pro forma basis as if such incurrence, assumption or
repayment of Indebtedness, acquisition or similar Investment, Disposition,
Restricted Payment, payment made pursuant to Section 6.08(b), Subsidiary
designation or other transaction or event as applicable, had occurred as of the
first day of such period, (b) to include any Indebtedness incurred, assumed or
repaid in connection therewith (assuming, to the extent such Indebtedness bears
interest at a floating rate, the rate in effect at the time of calculation for
the entire period of calculation, taking into account any hedging arrangements),
(c) based on the assumption that any such Disposition which occurred during such
period occurred on the first day of such period, (d) with respect to an
acquisition or similar Investment, as if the Target were a “Prior Target” for
purposes of calculating Adjusted EBITDA and (e) for purposes of determining
Consolidated Total Assets, the acquisition of any asset or the Disposition of
any asset described herein (including, in each case, cash and Permitted
Investments), shall be deemed to have occurred as of the last day of the
applicable fiscal period with respect to any test or covenant for which such
calculation is being made.

“Pro Forma Transaction” has the meaning set forth in Section 1.10(b).

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section  4975(f)(3c) of the Code.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

“PWC Steps Memo” means the memorandum entitled “Darling International Inc.:
Project Seabiscuit – Acquisition Structuring” prepared by PriceWaterhouse
Coopers LLP provided to the Administrative Agent in connection with the Original
Transactions.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 10.23.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Rating Agencies” means (x) (i) S&P, (ii) Moody’s and/or (iii) Fitch or (y) if
any of the Rating Agencies described in clause (x) shall not make a corporate
family rating or a corporate credit rating for the Parent Borrower publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Parent Borrower and reasonably satisfactory to the
Administrative Agent, which shall be substituted for such Rating Agency
described in clause (x) that has not made a corporate family rating or a
corporate credit rating for the Parent Borrower publicly available.

“Receivables Assets” means any accounts receivable owed to the Parent Borrower
or any Restricted Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services or pursuant to any other contractual right, all collateral securing
such accounts receivable, all contracts and contract rights and all guarantees
or other obligations in respect of such accounts receivable, all proceeds of
such accounts receivable and other assets (including contract right, deposit
accounts and securities accounts) which are of the type customarily transferred
or in respect of which security interests are customarily granted in connection
with Receivables Facilities and which, in each case, are sold, conveyed,
assigned or otherwise transferred or in which a security interest is granted by
the Parent Borrower or a Restricted Subsidiary to either (a) a Person that is
not a Subsidiary of the Parent Borrower or (b) a Receivables Subsidiary that in
turn sells, conveys, assigns, grants a security interest in or otherwise
transfers such Receivables Assets to a Person that is not a Subsidiary of the
Parent Borrower.

“Receivables Facility” means any of one or more receivables financing or sale
facilities (including, without limitation, a receivables financing facility
structured as a securitization) as amended, supplemented, modified, extended,
renewed, restated or refunded from time to time, all obligations in respect of
which are either (a) non-recourse (except for customary credit enhancement or
risk retention arrangements, representations, warranties, guarantees, covenants
and indemnities made in connection with such facilities) to the Parent Borrower
and all Restricted Subsidiaries (other than a Receivables Subsidiary) or
(b) with recourse limited to the relevant Receivables Assets, in each case
pursuant to which the Parent Borrower or any Restricted Subsidiary sells,
conveys, assigns, grants an interest in or otherwise transfers Receivables
Assets to either (a) a Person that is not a Subsidiary of the Parent Borrower or
(b) a Receivables Subsidiary that in turn sells, conveys, assigns, grants a
security interest in or otherwise transfers such Receivables Assets to a Person
that is not a Subsidiary of the Parent Borrower; provided, that the aggregate
principal amount of obligations outstanding under all Receivables Facilities
shall not exceed $300,000,000 at any one time outstanding.

“Receivables Subsidiary” means a special–purpose wholly owned Subsidiary of the
Parent Borrower whose sole purpose is to purchase or otherwise receive interests
in Receivables Assets from the Parent Borrower or any Restricted Subsidiaries
and to resell, convey, assign, grant a security interest in or otherwise
transfer such Receivables Assets to a Person that is not a Subsidiary (other
than another Receivables Subsidiary) of the Parent Borrower pursuant to a
Receivables Facility and which engages in no other activities other than the
foregoing and other activities reasonably related thereto.

 

CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

“Recipient” has the meaning set forth in Section 2.17(h)(ii).

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrowers, the Administrative Agent and
the Lenders providing Specified Refinancing Debt, effecting the incurrence of
such Specified Refinancing Debt in accordance with Section 2.22.

“Refinancing Junior Loans” means loans under credit or loan agreements that are
unsecured or secured by the Collateral of the relevant Loan Parties (or
Collateral of a subset of the relevant Loan Parties) on a junior basis to the
Credit Facilities, incurred in respect of a refinancing of outstanding
Indebtedness of the Borrowers under the Credit Facilities; provided that, (a) if
such Refinancing Junior Loans shall be secured by a security interest in the
Collateral, then such Refinancing Junior Loans shall be issued subject to
customary intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent; (b) subject to exceptions customary for bridge financings
(to the extent convertible on customary terms into a permanent instrument
otherwise meeting the conditions in this clause (b)), no Refinancing Junior
Loans shall mature prior to the final maturity date of the Indebtedness being
refinanced, or have a weighted average life to maturity that is less than the
weighted average life to maturity of the Indebtedness being refinanced thereby
(it being agreed, for the avoidance of doubt, that when calculating the weighted
average life to maturity of such Indebtedness being refinanced, the effects of
any amortization or prepayments made on such Indebtedness vis-α-vis the
amortization schedule prior to the date of the applicable refinancing shall be
disregarded), (c) the borrower of the Refinancing Junior Loans shall be the
Borrower with respect to the Indebtedness being refinanced or the Parent
Borrower; (d) such Refinancing Junior Loans shall have pricing (including
interest, fees and premiums), optional prepayment and redemption terms as may be
agreed to by the Parent Borrower and the lenders party thereto; (e) the other
terms (excluding those referenced in clauses (b) and (d) above) of such
Refinancing Junior Loans shall not be materially more restrictive (taken as a
whole) than those with respect to the relevant Loans and Commitments being
refinanced or replaced (as reasonably determined by the Parent Borrower in good
faith, which determination shall be conclusive), except terms (i) applicable
only after the maturity date of the then outstanding Loans and Commitments or
(ii) consistent with then-current market terms for the applicable type of
Indebtedness (as reasonably determined by the Parent Borrower in good faith,
which determination shall be conclusive), provided that no financial maintenance
covenant applicable to the Parent Borrower may be added to the Refinancing
Junior Loans pursuant to this clause (e)(ii) without also being included in this
Agreement (which may be achieved by an amendment solely among the Parent
Borrower and the Administrative Agent (and the Required Lenders hereby authorize
the Administrative Agent to enter into such amendment)), and, for the avoidance
of doubt, it being understood that if such financial covenant is a “springing”
financial maintenance covenant applicable only to revolving Indebtedness, such
financial covenant shall be automatically included in this Agreement only for
the benefit of each Revolving Facility and not for the benefit of any Credit
Facility in respect of Term Loans hereunder; provided further, that
documentation governing any Refinancing Junior Loans may include such materially
more restrictive terms so long as the Administrative Agent shall have been given
prompt written notice thereof and this Agreement is amended to include such
terms for the benefit of the relevant Commitments and Loans (which may be
achieved by an amendment solely among the Parent Borrower and the Administrative
Agent (and the Required Lenders hereby authorize the Administrative Agent to
enter into such amendment)); (f) the Refinancing Junior Loans may not have
guarantors, obligors or security in any case more extensive than that which
applied to the applicable Loans being so refinanced; and (g) the Net Cash
Proceeds of such Refinancing Junior Loans shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Loans under the applicable Class of Loans being so refinanced in
accordance with Section 2.11.

 

CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

“Refinancing Junior Loans Agreements” means, collectively, the loan agreements,
credit agreements or other similar agreements pursuant to which any Refinancing
Junior Loans are incurred, together with all instruments and other agreements in
connection therewith, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, but only to the extent permitted
under the terms of the Loan Documents.

“Refinancing Notes” means one or more series of (i) senior unsecured notes or
(ii) senior secured notes secured by the Collateral of the relevant Loan Parties
(or Collateral of a subset of the relevant Loan Parties) (x) on an equal and
ratable basis with the Credit Facilities or (y) on a junior basis to the Credit
Facilities (to the extent then secured by such Collateral) in each case issued
in respect of a refinancing of outstanding Indebtedness of a Borrower under any
one or more Classes of Term Loans; provided that, (a) if such Refinancing Notes
shall be secured by a security interest in the Collateral, then such Refinancing
Notes shall be issued subject to customary intercreditor arrangements that are
reasonably satisfactory to the Administrative Agent; (b) subject to exceptions
for bridge financings (to the extent convertible on customary terms into a
permanent instrument otherwise meeting the conditions in this clause (b)), no
Refinancing Notes shall mature prior to the date that is after the final
maturity date of, or have a weighted average life to maturity that is less than
the weighted average life to maturity of, in each case, the Class of Term Loans
being refinanced (it being agreed, for the avoidance of doubt, that when
calculating the weighted average life to maturity of such Indebtedness being
refinanced, the effects of any amortization or prepayments made on such
Indebtedness vis-α-vis the amortization schedule prior to the date of the
applicable refinancing shall be disregarded); (c) no Refinancing Notes shall be
subject to any amortization prior to the final maturity thereof, or be subject
to any mandatory redemption or prepayment provisions or rights (except customary
assets sale or change of control provisions); (d) such Refinancing Notes shall
have pricing (including interest, fees and premiums), optional prepayment and
redemption terms as may be agreed to by the Parent Borrower and the lenders
party thereto; (e) the other terms (excluding those referenced in clauses
(b) and (d) above) of such Refinancing Notes shall not be materially more
restrictive (taken as a whole) than those with respect to the relevant Loans and
Commitments being refinanced or replaced (as reasonably determined by the Parent
Borrower in good faith, which determination shall be conclusive), except terms
(i) applicable only after the maturity date of the then outstanding Loans and
Commitments, or (ii) consistent with then-current market terms for the
applicable type of Indebtedness (as reasonably determined by the Parent Borrower
in good faith, which determination shall be conclusive), provided that no
financial maintenance covenant applicable to the Parent Borrower may be added to
the Refinancing Notes pursuant to this clause (e)(ii) without also being
included in this Agreement (which may be achieved by an amendment solely among
the Parent Borrower and the Administrative Agent (and the Required Lenders
hereby authorize the Administrative Agent to enter into such amendment)), and,
for the avoidance of doubt, it being understood that if such financial covenant
is a “springing” financial covenant applicable only to revolving Indebtedness,
such financial covenant shall be automatically included in this Agreement only
for the benefit of each Revolving Facility and not for the benefit of any Credit
Facility in respect of Term Loans hereunder; provided further, that
documentation governing any Refinancing Notes may include such materially more
restrictive terms so long as the Administrative Agent shall have been given
prompt written notice thereof and this Agreement is amended to include such
terms for the benefit of the relevant Commitments and Loans (which may be
achieved by an amendment solely among the Parent Borrower and the Administrative
Agent (and the Required Lenders hereby authorize the Administrative Agent to
enter into such amendment)); (f) the Refinancing Notes may not have guarantors,
obligors or security in any case more extensive than that which applied to the
applicable Term Loans being so refinanced and the borrower of the Refinancing
Notes shall be the

 

CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

Borrower with respect to the Indebtedness being refinanced; and (g) the Net Cash
Proceeds of such Refinancing Notes shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Term
Loans under the applicable Class of Term Loans being so refinanced in accordance
with Section 2.11.

“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Register” has the meaning set forth in Section 10.04.

“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Parent Borrower and its Restricted Subsidiaries on the
FifthSixth Amendment Date, including, for the avoidance of doubt, theany
Renewable Diesel Joint Venture.

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Parent Borrower or a Restricted Subsidiary in a Related Business
or capital expenditures relating thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers and, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means (a) with respect to a Benchmark Replacement
in respect of Loans denominated in dollars, the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto and (b) with
respect to a Benchmark Replacement in respect of Loans denominated in any
Alternative Currency, (i) the central bank for the currency in which such
Benchmark Replacement is denominated or any central bank or other supervisor
which is responsible for supervising either (A) such Benchmark Replacement or
(B) the administrator of such Benchmark Replacement or (ii) any working group or
committee officially endorsed or convened by (A) the central bank for the
currency in which such Benchmark Replacement is denominated, (B) any central
bank or other supervisor that is responsible for supervising either (x) such
Benchmark Replacement or (y) the administrator of such Benchmark Replacement,
(C) a group of those central banks or other supervisors or (D) the Financial
Stability Board or any part thereof.

“Relevant Party” has the meaning set forth in Section 2.17(h)(ii).

“Remaining Revolving Exposure” has the meaning set forth in Section 2.23(a).

“Renewable Diesel Joint Venture” means one or more joint ventures formed in
connection with the building and/or operation of one or more renewable diesel
facilities at various sites inthroughout the United Statesworld, including
(x) any Subsidiary thereof and (y) any Subsidiary that is a holding company
through which the Parent Borrower or its Subsidiary holds its interests in such
joint ventures and, in the case of an Unrestricted Subsidiary, has no material
assets or operations unrelated to such joint ventures.

 

CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Pension Plan.

“Repricing Transaction” means the voluntary prepayment, refinancing,
substitution or replacement (pursuant to Section 2.11(a) or, solely in the case
of a Prepayment Event arising from the incurrence of Indebtedness refinancing
the Term B Loans, Section 2.11(c)) of all or a portion of the Term B Loans with
the incurrence by the Parent Borrower or any of its Subsidiaries of any secured
term loans with the primary purpose of having an effective interest cost or
weighted average yield (with the comparative determinations to be made
consistent with generally accepted financial practices, after giving effect to
margin, interest rate floors, upfront fees or original issue discount paid or
payable (based on a four (4)-year average life to maturity or, if less, the
remaining life to maturity) to all providers of such financing, but excluding
the effect of any arrangement, commitment, structuring, syndication or
underwriting and any amendment fees payable in connection therewith that are not
required to be shared with all providers of such financing, and without taking
into account any fluctuations in the Eurodollar Rate) that is less than the
effective interest cost or weighted average yield (as determined on the same
basis) of such Term B Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, such Term B Loans (in any case, other than in
connection with a Change in Control).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

“Required TLA/RC Lenders” means, at any time, Lenders having Revolving
Exposures, Term A Loans and unused Commitments in respect thereof representing
more than 50% of the sum of the total Revolving Exposures, outstanding Term A
Loans and unused Commitments in respect thereof at such time.

“Required TLB Lenders” means, at any time, Lenders having Term B Loans and
unused Commitments in respect thereof representing more than 50% of the sum of
the total outstanding Term B Loans and unused Commitments in respect thereof at
such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, any vice
president, any Financial Officer or Secretary of the Parent Borrower (or such
other entity to which such reference relates (or any other officer acting in
substantially the same capacity).

“Restricted Indebtedness” has the meaning set forth in Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent Borrower or any Restricted
Subsidiary.

 

CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

“Restricted Subsidiaries” means the Subsidiary Loan Parties and each other
Subsidiary of any Borrower that is not an Unrestricted Subsidiary. The Parent
Borrower may designate any Unrestricted Subsidiary as a Restricted Subsidiary at
any time by written notice to the Administrative Agent if after giving effect to
such designation, the Parent Borrower is in compliance with the Financial
Covenants herein on a Pro Forma Basis, no Default exists or would otherwise
result therefrom and the Parent Borrower complies with the obligations under
clause (b) of Section 5.10.

“Revaluation Date” has the meaning set forth in Section 1.06(e)

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means the USD/Multicurrency Revolving Commitment and USD
Only Revolving Commitment. The aggregate amount of the Lenders’ Revolving
Commitments as of the FourthSixth Amendment Date is $1,000,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender” means, as of any date of determination, each Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a USD/Multicurrency Revolving Loan and/or a USD Only
Revolving Loan, as the context may require.

“Revolving Maturity Date” means the earlier of (a) December 16, 2021 and (b) if
any Term B Loans (or refinancing, extension or replacement of the Term B Loans)
are outstanding on the date that is 91 days prior to the Term B Loan Maturity
Date (as such date may be extended pursuant to the terms hereof, and including
any similar term with respect to any refinancing, extension or replacement of
the Term B Loans), the date that is 91 days prior to such Term B Loan Maturity
Date.September 18, 2025.

“Revolving Outstandings” shall mean, with respect to any Lender at any time, the
Revolving Exposure and if the Lender is also an Ancillary Lender, the Ancillary
Facility Exposure in respect of Ancillary Facilities provided by such Ancillary
Lender.

“Rothsay” means the assets and property acquired by the Parent Borrower and/or
one of its Affiliates pursuant to the Rothsay Acquisition Agreement.

“Rothsay Acquisition” means the acquisition by the Parent Borrower and/or its
Affiliates of Rothsay pursuant to the Rothsay Acquisition Agreement.

 

CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

“Rothsay Acquisition Agreement” means that certain Acquisition Agreement
(together with all exhibits, schedules and disclosure letters thereto), dated as
of August 23, 2013 between Maple Leaf Foods Inc. (the “Rothsay Seller”) and the
Parent Borrower.

“Rothsay Acquisition Closing Date” means October 24, 2013.

“Rothsay Seller” has the meaning set forth in the definition of “Rothsay
Acquisition Agreement”.

“S&P” means Standard & Poor’s Financial Services LLC or any successor to the
ratings agency business thereof.

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada), R.S.C., 1985, c. B-2, as amended.

“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness secured by a Lien minus (i) all obligations, contingent
or otherwise, of such Person as an account party in respect of the undrawn face
amount of letters of credit, bankers acceptances or similar instruments
(including the Letters of Credit) outstanding as of such date and (ii) any such
obligations described in clause (a)(i) which have been drawn and reimbursed
within three (3) Business Days to (b) Adjusted EBITDA for the four fiscal
quarter period most recently ended.

“Secured Parties” means (a) the Administrative Agent, the Lenders and each
Affiliate of a Lender who is owed any portion of the Obligations, and (b) the
Pari Passu Noteholders and (c) each Ancillary Lender.

“Security Documents” means the U.S. Security Agreement, the Canadian Security
Agreement, each Foreign Security Agreement and each other security agreement or
other instrument or document executed and delivered pursuant to Section 5.10 to
secure any of the Obligations or Foreign Obligations, as applicable.

“Sixth Amendment” means that certain Sixth Amendment to the Second Amended and
Restated Credit Agreement, among the Loan Parties party thereto, the
Administrative Agent and the Lenders party thereto, dated September 18, 2020.

“Sixth Amendment Date” means September 18, 2020.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Canadian Subsidiaries” means Foreign Subsidiaries” has the meaning
incorporated in Canada or any province thereof, subject to the other exclusions
set forth in the definition of “Excluded Subsidiaries.”

 

CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

“Specified Foreign Subsidiaries” means (a) the Dutch Parent Borrower, the Dutch
Subsidiary Borrower, Darling International Netherlands B.V., Darling Ingredients
Nederland Holdings B.V., Darling Ingredients Germany Holding GmbH and Darling
Ingredients Belgium Holding B.V., (b) upon the request of the Administrative
Agent, if any Foreign Subsidiary listed in the foregoing clause (a) (or which
has previously become a Specified Foreign Subsidiary in accordance with this
clause (b)) (i) Disposes of assets (including any Equity Interests owned by it)
in one or more transactions to one or more Foreign Subsidiaries or Disregarded
Domestic Persons that do not constitute Restricted Subsidiaries of (x) any
Foreign Subsidiary listed in the foregoing clause (a) or (y) any Foreign
Subsidiary or Disregarded Domestic Person which has previously become, or
concurrently becomes, a Specified Foreign Subsidiary in accordance with this
clause (b) and (ii) after giving effect to such Disposition, the Adjusted EBITDA
of (x) the Foreign Subsidiaries listed in the foregoing clause (a) and their
respective Restricted Subsidiaries and (y) any Foreign Subsidiary or Disregarded
Domestic Person which has previously become, or concurrently becomes, a
Specified Foreign Subsidiary in accordance with this clause (b) and their
respective Restricted Subsidiaries, collectively, for the 4 fiscal quarter
period ended most recently prior to any date of determination, ceases to
constitute at least 80% of the Adjusted EBITDA of the Parent Borrower and its
Subsidiaries located in the Netherlands, Germany, Belgium and Brazil, taken as a
whole, such additional Foreign Subsidiary (or Foreign Subsidiaries) or
Disregarded Domestic Person (or Disregarded Domestic Persons) as the Parent
Borrower shall designate in order to meet the threshold set for in this clause
(b)(ii) and (c) any other Foreign Subsidiary or Disregarded Domestic Person
designated by the Parent Borrower.

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

“Specified Refinancing Debt” has the meaning set forth in Section 2.22(a).

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Spot Rate” means, on any day, with respect to any currency in relation to
dollars, the rate at which such currency may be exchanged into dollars, as set
forth at approximately 12:00 noon, London time, on such date on the Reuters
World Currency Page for such currency. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the Spot Rate shall be
calculated by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Parent
Borrower, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative
Agent, at or about 11:00 a.m., London time, on such date for the purchase of
dollars for delivery two (2) Business Days later; provided that if, at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Administrative Agent, after consultation with the Parent Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve

 

CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

“Subject Person” has the meaning set forth in the definition of “Consolidated
Net Income”.

“Subordinated Indebtedness” means any Indebtedness of the Parent Borrower or any
Restricted Subsidiary that is by its terms contractually subordinated in right
of payment to any of the Obligations; provided that, Refinancing Junior Loans
shall not be Subordinated Indebtedness.

“Subordinated Indebtedness Documents” means the documentation governing any
Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which stock or other ownership interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests (in each case other than stock or other ownership
interests having such power only by the happening of a contingency) to elect the
board of directors, managers or similar Persons performing such functions are,
as of such date, owned, controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means, unless otherwise specified, any subsidiary of the Parent
Borrower.

“Subsidiary Borrowers” means the Canadian Borrower, the Dutch Parent Borrower,
the Dutch Subsidiary Borrower, the German Subsidiary Borrower and any Additional
Borrowers.

“Subsidiary Loan Party” means each Restricted Subsidiary that has become a party
to the Guaranty Agreement.

“Supplier” has the meaning set forth in Section 2.17(h)(ii).

“Supported QFC” has the meaning set forth in Section 10.23.

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current, former or future directors, officers, members of
management, employees or consultants of the Parent Borrower or the Subsidiaries
shall be a Swap Agreement.

“Swap Obligations” means all obligations, indebtedness, and liabilities of the
Covered Parties, or any one of them, to any Lender or any Affiliate of any
Lender which have been designated by the Parent Borrower by written notice to
the Administrative Agent as entitled to the security of the Collateral and

 

CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

which arise pursuant to any Swap Agreements with the Covered Parties, or any one
of them, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, all fees, costs, and
expenses (including reasonable attorneys’ fees and expenses) provided for in
such Swap Agreements.

“Swingline Commitment” means $10,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage (or in the case of Swingline
Loans denominated in Canadian Dollars or Euro), its USD/Multicurrency Applicable
Percentage) of the total Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Sublimit” means $50,000,000.

“Syndication Agents” has the meaning set forth in the preamble hereto, and also
includes the financial institutions identified as “Syndication Agents” in the
FifthSixth Amendment.

“Target” means the Person who is to be acquired, in whose Equity Interests an
Investment is to be made or whose assets are to be acquired in a Permitted
Acquisition or similar Investment.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority including any
interest, additions to tax or penalties applicable thereto.

“Term A Commitment” means the USD Term A Commitment and the CAD Term A
Commitment.

“Term A Facility” means the USD Term A Commitments and the CAD Term A
Commitments and the extensions of credit made thereunder.

“Term A Lender” means, as of any date of determination, each Lender with a Term
A Commitment or an outstanding Term Loan.

“Term A Loan Maturity Date” means the earlier of (a) December 16, 2021 and
(b) if any Term B Loans (or refinancing, extension or replacement of the Term B
Loans) are outstanding on the date that is 91 days prior to the Term B Loan
Maturity Date (as such date may be extended pursuant to the terms hereof, and
including any similar term with respect to any refinancing, extension or
replacement of the Term B Loans) the date that is 91 days prior to such Term B
Loan Maturity Date.

“Term A Loans” means a Loan made pursuant to clause (a), or clause (b) of
Section 2.01 or an Incremental Term Loan designated as such.

“Term B Commitment” means, with respect to each Lender, the commitment, if any,
of such Lender to make Term B Loans hereunder, expressed as an amount
representing the maximum principal

 

CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

amount of the Term B Loans to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) established or increased from time to
time pursuant to an Incremental Assumption Agreement. The amount of each
Lender’s Term B Commitment as of the Fifth Amendment Date is set forth on
Schedule 2.01 as modified by Annex II to the Fifth Amendment, or in the
Assignment and Assumption or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Term B Commitment, as applicable. The
aggregate amount of the Lenders’ Term B Commitments as of the Fifth Amendment
Date iswas $525,000,000.

“Term B Facility” means the Term B Commitments and the extensions of credit made
thereunder.

“Term B Lender” means a Lender with a Term B Commitment or an outstanding Term B
Loan.

“Term B Loan Maturity Date” means December 18, 2024.

“Term B Loans” means a Loan made pursuant to clause (ca) of Section 2.01 or an
Incremental Term Loan designated as a Term B Loan.

“Term Commitment” means the Term B Commitment and the Term A Commitment.

“Term Facility” means the Term B Commitments, the USD Term A Commitments and the
CAD Term A Commitments and the extensions of credit made thereunder.

“Term Lender” means, as of any date of determination, each Lender with a Term
Commitment or an outstanding Term Loan.

“Term Loans” means a Loan made pursuant to clause (a), clause (b), clause
(c) and/or clause (d) of Section 2.01 or an Incremental Term Loan.

“Term SOFR” means, for the applicable Corresponding Tenor, the forward-looking
term rate based on SOFR that has been selected or recommended by the Relevant
Governmental Body.

“Threshold Amount” means $75,000,000an amount equal to the greater of
$100,000,000 and 2.0% of Consolidated Total Assets.

“Total Indebtedness” means, at the time of determination, the sum of the
followingas determined for Parent Borrower and the Restricted Subsidiaries on a
consolidated basis (without duplication) in accordance with GAAP:, the
difference of (a) the sum of: (i) all obligations for borrowed money; plus (bii
) all Guarantees of obligations for borrowed money; plus (ciii) all Capital
Lease Obligations and purchase money indebtedness; plus (div ) all obligations,
contingent or otherwise, of such Person as an account party in respect of the
undrawn face amount of letters of credit, bankers acceptances or similar
instruments (including Letters of Credit) outstanding as of such date, in each
case which have been drawn as of such date of determination and which have not
been reimbursed within three (3) Business Days of such drawing minus (b) the sum
of: (i) unrestricted cash and Permitted Investments and (ii) cash and Permitted
Investments restricted in favor of the Credit Facilities (which may also include
cash and cash equivalents securing other Indebtedness secured by a Lien on any
Collateral along with the Credit Facilities). The parties acknowledge that the
calculation of Total Indebtedness shall not include any such Indebtedness under
any Receivables Facilities (or a portion thereof) representing an aggregate
principal amount of such Indebtedness of $150,000,000 or less will not be
included in the calculation of Total Indebtedness.

 

CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness minus (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of the undrawn face amount of letters
of credit, bankers acceptances or similar instruments (including the Letters of
Credit) outstanding as of such date and (ii) any such obligations described in
clause (a)(i) which have been drawn and reimbursed within three (3) Business
Days to (b) Adjusted EBITDA for the four fiscal quarter period most recently
ended.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents (as amended, restated, amended and restated, supplemented,
extended, renewed, replaced, refinanced or otherwise modified by the FifthSixth
Amendment) to which it is to be a party, the borrowing of Loans and the issuance
of Letters of Credit hereunder of the proceeds thereof and the payment of fees
and expenses in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate or the Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unrestricted Subsidiaries” means each Subsidiary of the Parent Borrower (other
than a Borrower) designated by the Parent Borrower pursuant to written notice
provided to the Administrative Agent as an “Unrestricted Subsidiary” and, in
each case, any Subsidiary of such Unrestricted Subsidiary, it being agreed that,
in each case, such Subsidiary also shall have been or will promptly be
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under any Existing 2026 Senior UnsecuredNotes, Existing 2027 Senior
Notes, Incremental Equivalent Debt, Refinancing Notes or any Refinancing Junior
Loans and any Permitted Refinancing of any of the foregoing (and successive
Permitted Refinancing Indebtedness thereof); provided the Parent Borrower shall
not be permitted to designate any Subsidiary as an Unrestricted Subsidiary if
after giving effect to such designation, the

 

CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

Parent Borrower is not projected to be in compliance with the financial
covenants herein on a Pro Forma Basis or if a Default exists or would otherwise
result therefrom. As of the FifthSixth Amendment Date, Insurance Company of
Colorado, Inc., Darling Green Energy LLC, a Delaware limited liability company
and, Darling Insect Proteins LLC, a Delaware limited liability company,
EnviroFlight, LLC, a Delaware limited liability company and EnviroFlight Farms,
LLC, a Delaware limited liability company have each been designated as an
Unrestricted Subsidiary.

“USD/Multicurrency Applicable Percentage” means, with respect to any
USD/Multicurrency Revolving Lender, subject to Section 2.21, the percentage of
the total USD/Multicurrency Revolving Commitments represented by such Lender’s
USD/Multicurrency Revolving Commitment. If the USD/Multicurrency Revolving
Commitments have terminated or expired, the USD/Multicurrency Applicable
Percentages shall be determined based upon the USD/Multicurrency Revolving
Commitments most recently in effect, giving effect to any assignments.

“USD/Multicurrency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make USD/Multicurrency Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) as established or increased from time
to time pursuant to an Incremental Assumption Agreement. The amount of each
Lender’s USD/Multicurrency Revolving Commitment as of the FourthSixth Amendment
Date is set forth on Schedule 2.01 as modified by Annex II to the FourthSixth
Amendment. The aggregate amount of the Lenders’ USD/Multicurrency Revolving
Commitments as of the FourthSixth Amendment Date is
$948,315,880.60970,000,000.00.

“USD/Multicurrency Revolving Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s
USD/Multicurrency Revolving Loans and its LC Exposure and Swingline Exposure at
such time.

“USD/Multicurrency Revolving Facility” means the USD/Multicurrency Revolving
Commitments and the extensions of credit made thereunder.

“USD/Multicurrency Revolving Lender” means, as of any date of determination,
each Lender with a USD/Multicurrency Revolving Commitment or, if the
USD/Multicurrency Revolving Commitments have terminated or expired, a Lender
with USD/Multicurrency Revolving Exposure.

“USD/Multicurrency Revolving Loan” means a Loan made pursuant to clause (db) of
Section 2.01 or an Incremental Revolving Loan made under the USD/Multicurrency
Revolving Facility.

“USD Only Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make USD Only Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) as established or increased from time
to time pursuant to an Incremental Assumption Agreement. The amount of each
Lender’s USD Only Revolving Commitment as of the FourthSixth Amendment Date is
set forth on Schedule 2.01 as modified by Annex II to the FourthSixth Amendment.
The aggregate amount of the Lenders’ USD Only Revolving Commitments as of the
FourthSixth Amendment Date is $51,684,119.4030,000,000.00.

 

CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

“USD Only Revolving Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s USD Only Revolving
Loans and its LC Exposure and Swingline Exposure, in each case, under the USD
Only Revolving Commitment, at such time.

“USD Only Revolving Facility” means, the USD Only Revolving Commitments and the
extensions of credit made thereunder.

“USD Only Revolving Lender” means, as of any date of determination, each Lender
with a USD Only Revolving Commitment or, if the USD Only Revolving Commitments
have terminated or expired, a Lender with USD Only Revolving Exposure.

“USD Only Revolving Loan” means, a Loan made pursuant to clause (ec) of
Section 2.01 or an Incremental Revolving Loan made under the USD Only Revolving
Facility.

“USD Term A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make USD Term A Loans hereunder, expressed as an amount
representing the maximum principal amount of the USD Term A Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04 and (c) established
or increased from time to time pursuant to an Incremental Assumption Agreement.
The initial amount of each Lender’s USD Term A Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its USD Term A
Commitment, as applicable. The initial aggregate amount of the Lenders’ USD Term
A Commitments is $200,000,000.

“USD Term A Facility” means, the USD Term A Commitments and the extensions of
credit made thereunder.

“USD Term A Lender” means a Lender with a USD Term A Commitment or an
outstanding USD Term A Loan.

“USD Term A Loans” means a Loan made pursuant to clause (a) of Section 2.01 or
an Incremental Term Loan designated as a USD Term A Loan denominated in dollars.

“U.S. Security Agreement” means an agreement, substantially in the form of
Exhibit C, executed by the Loan Parties.

“U.S. Special Resolution Regime” has the meaning set forth in Section 10.23.

“VAT” means any Tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
20061112) and any other Tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
Tax referenced above, or imposed elsewhere.

“Vion” means the entities, assets and property acquired by the Parent Borrower
and/or one of its Affiliates pursuant to the Vion Acquisition Agreement.

“Vion Acquisition” means the acquisition by the Parent Borrower and/or its
Affiliates of Vion pursuant to the Vion Acquisition Agreement.

 

CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

“Vion Acquisition Agreement” means the Sale and Purchase Agreement (together
with all exhibits, schedules and disclosure letters thereto) dated October 5,
2013 between Vion Holding N.V. (the “Vion Seller”) and Parent Borrower.

“Vion Acquisition Closing Date” means January 6, 2014.

“Vion Seller” means Vion Holding N.V.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term B Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan” or “Eurodollar Term B Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” of “Term B Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing” or
“Eurodollar Term B Loan Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “or” shall not be exclusive. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document
(including any Loan Document) herein shall be construed as referring to such
agreement, instrument or other document (including any Loan Document) as from
time to time amended, restated, amended and restated, supplemented, extended,
renewed, replaced, refinanced or otherwise modified (subject to any restrictions
on such amendments, restatements, amendments and restatements, supplements,
extensions, renewals, replacements, refinancings or modifications set forth
herein), (b) any reference herein or in any Loan Document to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof or thereof, (d) all references herein or in any Loan Document
to Articles, Sections, clauses, paragraphs, Exhibits and Schedules shall be
construed to refer to Articles and Sections, clauses and paragraphs of, and
Exhibits and Schedules to, this Agreement or such Loan Document, as applicable,
(e) the words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same

 

CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights,
(f) any reference to any law, rule or regulation in any Loan Document shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, superseding or interpreting such law and (g) the terms
“license” and “lease” shall include sublicense and sublease, respectively.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature that are used in
calculating any financial ratio or test (including the Total Leverage Ratio, the
Secured Leverage Ratio, the First Lien Leverage Ratio, the Interest Coverage
Ratio and the amount of Adjusted EBITDA or the amount of Consolidated Total
Assets (or any component definitions of any of the foregoing)) shall be
construed and interpreted in accordance with GAAP, as in effect on the Effective
Date unless otherwise agreed to by the Parent Borrower and the Required
Lendersfrom time to time; provided that, if the Parent Borrower notifies the
Administrative Agent that the Parent Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or the application thereof on the operation of such provision (or
if the Administrative Agent notifies the Parent Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP (or the application thereof) as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
the Administrative Agent and the Lenders hereby further agree to negotiate such
amendment in good faith.

Notwithstanding the foregoing, (a) Capital Lease Obligations shall be excluded
from (i) from the calculation of Interest Charges, (ii) for the purposes of
calculating the Total Leverage Ratio, Secured Leverage Ratio, the First Lien
Leverage Ratio and Total Indebtedness, (iii) for the purposes of Section 6.01,
Indebtedness and (iv) Section 6.04(o) (to the extent recharacterized as a
Capital Lease Obligation after such lease is entered into), in each case, to the
extent such Capital Lease Obligations would have been characterized as operating
leases based on GAAP as of theprior to giving effect to FASB Accounting
Standards Update ASU 2016-02 (whether or not such operating leases were in
effect at the time of Eeffectiveness Date andthereof), (b) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent Borrower and
its Subsidiaries shall be determined without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Parent Borrower
or any subsidiary at “fair value”, as defined therein and, (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof).

and (c) if If the Parent Borrower notifies the Administrative Agent that it is
required to report under IFRS or has elected to do so through an early adoption
policy, upon the execution of an amendment hereof in accordance therewith to
accommodate such change, “GAAP” means international financial reporting
standards pursuant to IFRS (provided that after such conversion, the Parent
Borrower cannot elect to report under GAAP), it being understood and agreed that
all financial statements shall be prepared in accordance with IFRS.

 

CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

Section 1.05 Business Days; Payments. If any payment or performance under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment or performance shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

Section 1.06 Exchange Rates; Currency Equivalents. Unless expressly provided
otherwise, any amounts specified in this Agreement shall be in dollars.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Loans and Letters of Credit denominated in an Alternative Currency. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between any Alternative Currency and
dollars until the next Revaluation Date to occur.

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit or Borrowing not denominated in dollars in
accordance with the terms set forth herein, and a determination thereof by the
Administrative Agent shall be presumptively correct absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Borrower in any document delivered to the
Administrative Agent.

(c) The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit as of (i) a date on or about the date on which
the applicable Issuing Bank receives a request from the applicable Borrower for
the issuance of such Letter of Credit, (ii) each subsequent date on which such
Letter of Credit shall be renewed or extended or the stated amount of such
Letter of Credit shall be increased, (iii) March 31 and September 30 in each
year and (iv) during the continuance of an Event of Default, as reasonably
requested by the Administrative Agent, in each case using the Spot Rate in
effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section 1.06(c).

(d) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing not denominated in dollars as of (i) a date on or about the date on
which the Administrative Agent receives a Borrowing Request in respect of such
Borrowing using the Spot Rate in effect on the date of determination, (ii) as of
the date of the commencement of each Interest Period after the initial Interest
Period therefor and (iii) during the continuance of an Event of Default, as
reasonably requested by the Administrative Agent, using the Spot Rate in effect
(x) in the case of clauses (i) and (ii) above, on the date that is three
(3) Business Days prior to the date on which the applicable Interest Period
shall commence, and (y) in the case of clause (iii) above, on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Borrowing until the next required calculation thereof pursuant to this
Section 1.06(d).

(e) The Administrative Agent shall notify the Borrowers, the Lenders and the
applicable Issuing Bank of each such determination (such date, a “Revaluation
Date”) and revaluation of the Dollar Equivalent of each Letter of Credit and
Borrowing.

(f) The Administrative Agent may set up appropriate rounding-off mechanisms or
otherwise round off amounts pursuant to this Section 1.06 to the nearest higher
or lower amount in whole dollars or cents to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole dollars or in whole cents, as may be necessary or
appropriate.

 

CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

(g) Unless otherwise provided, Dollar Equivalent amounts set forth in Articles
II or VIII may be exceeded by a percentage amount equal to 5% of such amount;
provided, that such excess is solely as a result of fluctuations in applicable
currency exchange rates after the last time such determinations were made and,
in any such cases, the applicable limits set forth in Articles II or VIII, as
applicable, will not be deemed to have exceeded solely as a result of such
fluctuations in currency exchange rates. For the avoidance of doubt, in no event
shall a prepayment be required under Section 2.11(b) if the Dollar Equivalent of
the relevant amounts set forth therein does not exceed 5% of such relevant
amounts solely as a result of fluctuations in currency exchange rates.

(h) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law)

For purposes of any determination under Article V, Article VI (other than the
calculation of compliance with any financial ratio for purposes of taking any
action hereunder) or Article VIII with respect to the amount of any
Indebtedness, Lien, Restricted Payment, debt prepayment, Investment,
Disposition, sale and lease-back transaction, affiliate transaction or other
transaction, event or circumstance, or any determination under any other
provision of this Agreement (any of the foregoing, a “subject transaction”), in
a currency other than dollars, (i) the Dollar Equivalent of a subject
transaction in a currency other than dollars shall be calculated based on the
rate of exchange quoted on the applicable Reuters World Currency Page (or any
successor page thereto, or in the event such rate does not appear on any Reuters
Page, by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Parent
Borrower) for such foreign currency, as in effect at 12:00 noon (London time) on
the date of such subject transaction (which, in the case of any Restricted
Payment, shall be deemed to be the date of the declaration thereof and, in the
case of the incurrence of Indebtedness, shall be deemed to be on the date first
committed); provided, that if any

 

CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
dollars, and the relevant refinancing or replacement would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement and (y) additional amounts
permitted to be incurred under Section 6.01 and (ii) for the avoidance of doubt,
no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in the rate of currency exchange occurring after the time of
any subject transaction so long as such subject transaction was permitted at the
time incurred, made, acquired, committed, entered or declared as set forth in
clause (i). For purposes of Article VII and the calculation of compliance with
any financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than dollars
shall be translated into dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b), as applicable, for the relevant four fiscal quarter period and will, with
respect to any Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of any Swap Agreement permitted hereunder in
respect of currency exchange risks with respect to the applicable currency in
effect on the date of determination for the Dollar Equivalent amount of such
Indebtedness.

Section 1.07 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans (including with Incremental Loans, Loans in
connection with any Specified Refinancing Debt or loans incurred under a new
credit facility), in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in dollars”, “in immediately available funds”, “in cash” or any other
similar requirement.

Section 1.08 Dutch Terms. In this Agreement, where it relates to a Dutch entity,
a reference to:

(a) a necessary action to authorize, where applicable, includes without
limitation:

(i) any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

(ii) obtaining unconditional positive advice (advies) from each competent works
council;

(b) a winding-up, administration or dissolution includes a Dutch entity being:

(i) declared bankrupt (failliet verklaard);

(ii) dissolved (ontbonden);

 

CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

(c) a moratorium includes surséance van betaling and granted a moratorium
includes surseance verleend;

(d) any petition or proceeding taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the Tax
Collection Act of The Netherlands (Invorderingswet 1990) of Section 60 of the
Social Insurance Financing Act of The Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of The
Netherlands (Invorderingswet 1990);

(e) a trustee in bankruptcy or a liquidator includes a curator;

(f) an administrator includes a bewindvoerder;

(g) a receiver or an administrative receiver does not include a curator or
bewindvoerder;

(h) an attachment includes a beslag; and

(i) an authorized officer means a managing director (bestuurder) or general
partner (beherend vennoot).

If any party to any Loan Document incorporated under the laws of The Netherlands
is represented by an attorney in connection with the signing and/or execution of
such Loan Document (including by way of accession to such Loan Document) or any
other agreement, deed or document referred to in or made pursuant to such Loan
Document, it is hereby expressly acknowledged and accepted by the other parties
hereto that the existence and extent of the attorney’s authority and the effects
of the attorney’s exercise or purported exercise of his or her authority shall
be governed by the laws of The Netherlands unless explicitly stated otherwise;
provided that if such party is represented by an attorney/agent based on a power
of attorney granted under such Loan Document, the existence and extent of the
attorney/agent’s authority and the effects of the attorney/agent’s exercise or
purported exercise of his or her authority shall be governed by the laws
governing the applicable Loan Document.

Section 1.09 Agreed Security Principles. The provision of Collateral and
Guarantees pursuant to the Guaranty Agreements and the terms of the Security
Documents and each other guaranty delivered or to be delivered under this
Agreement shall be subject in all respects to the Agreed Security Principles set
forth in Schedule 1.09.

Section 1.10 Certain Calculations and Tests.

(a) Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one decimal
place more than the number of decimal places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

(b) Notwithstanding anything to the contrary herein, but subject to Sections
1.10(c), (d) and (f), all financial ratios and tests (including the First Lien
Leverage Ratio, Secured Leverage Ratio, the Total Leverage Ratio, the Interest
Coverage Ratio and the amount of Consolidated Total Assets and Adjusted EBITDA
and the component definitions of any of the

 

CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

foregoing) contained in this Agreement that are calculated with respect to any
fiscal period during which any transaction described in the definition of Pro
Forma Basis (such transaction, a “Pro Forma Transaction”) occurs shall be
calculated with respect to such fiscal period and such Pro Forma Transaction on
a Pro Forma Basis. Further, other than with respect to determining the
Applicable Rate, actual (as opposed to pro forma) compliance with the Financial
Covenants and the calculation of Excess Cash Flow and asset sale/casualty
prepayment percentages, if since the beginning of any such fiscal period and on
or prior to the date of any required calculation of any financial ratio or test
(x) any Pro Forma Transaction has occurred or (y) any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Parent Borrower or any Restricted Subsidiary since the beginning of
such fiscal period has consummated any Pro Forma Transaction, then, in each
case, any applicable financial ratio or test shall be calculated on a Pro Forma
Basis for such fiscal period as if such Pro Forma Transaction had occurred at
the beginning of the applicable fiscal period (or, in the case of Consolidated
Total Assets (or with respect to any determination pertaining to the balance
sheet, including the acquisition of cash and Permitted Investments), as of the
last day of such fiscal period).

(c) Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma Basis), to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test
(including the First Lien Leverage Ratio, Secured Leverage Ratio, Total Leverage
Ratio and the amount of Adjusted EBITDA and Consolidated Total Assets and the
component definitions of any of the foregoing), (ii) the absence of a Default or
Event of Default (or any type of Default or Event of Default) or (iii) the
making of any representation or warranty, in each case as a condition to (A) the
consummation of any transaction in connection with any acquisition or similar
Investment (including the assumption or incurrence of Indebtedness (including
any Incremental Facility or Incremental Equivalent Debt)), (B) the making of any
Restricted Payment and/or (C) the making of any Restricted Indebtedness payment,
in each case in connection with a Limited Condition Acquisition, at the election
of the Parent Borrower (the “LCA Election”), the determination of whether the
relevant condition is satisfied may be made at the time (the “LCA Test Time”) of
(or on the basis of the financial statements for the most recently ended fiscal
period at the time of) the execution of the definitive agreement with respect to
such Limited Condition Acquisition. If the Parent Borrower has made an LCA
Election, then, in connection with any calculation of any financial ratio or
test (other than with respect to determining the Applicable Rate, actual (as
opposed to pro forma) compliance with the Financial Covenants and the
calculation of Excess Cash Flow asset sale/casualty prepayment percentages)
following such LCA Test Time and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement with
respect thereto is terminated, any such financial ratio or test shall be
calculated (and tested) on a Pro Forma Basis assuming such Limited Condition
Acquisition and other subject transactions in connection therewith have been
consummated.

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the First Lien Leverage
Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the Interest
Coverage Ratio and the amount of Adjusted EBITDA or Consolidated Total Assets
and the component definition of any of the foregoing), such financial ratio or
test shall be calculated at the time (subject to clause (c) above) such action
is taken (which action, in the case of any borrowing or other credit extension
under or pursuant to a revolving facility, shall all be deemed to have occurred
on the date the documentation with respect to such revolving facility

 

CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

was first executed, to the extent of the maximum drawing thereunder that would
be permitted under such ratio or test as of such applicable date assuming such
revolving facility was so drawn), such change is made, such transaction is
consummated or such event occurs, as the case may be, and no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.

(e) For purposes of determining compliance at any time with Sections 6.01, 6.02,
6.03, 6.04, 6.05, 6.08 and 6.09, in the event that any Indebtedness, Lien,
Restricted Payment, Restricted Indebtedness payment, contractual restriction,
Investment, Disposition or Affiliate transaction, as applicable, meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of such Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.08 and
6.09, the Parent Borrower, in its sole discretion, from time to time, may
classify or reclassify such transaction or item (or portion thereof) and will
only be required to include the amount and type of such transaction (or portion
thereof) in any one category. Further, for the avoidance of doubt, any
Indebtedness, Lien, Restricted Payment, Restricted Indebtedness payment,
contractual restriction, Investment, Disposition and Affiliate transaction need
not be permitted solely by reference to one category of permitted Indebtedness,
Lien, Restricted Payment, Restricted Indebtedness payment, contractual
restriction, Investment, Disposition and Affiliate transaction under Sections
6.01, 6.02, 6.03, 6.04, 6.05, 6.08 and 6.09, but may instead be permitted in
party under any combination of the clauses contained in any of such Sections.

(f) Notwithstanding anything to the contrary herein, unless the Parent Borrower
otherwise notifies the Administrative Agent, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including the First Lien Leverage Ratio, Secured Leverage Ratio,
Total Leverage Ratio, Interest Coverage Ratio and the amount of Consolidated
Total Assets and Adjusted EBITDA and the component definitions of any of the
foregoing) (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio or test (including the First Lien Leverage Ratio, Secured
Leverage Ratio, Total Leverage Ratio, Interest Coverage Ratio and the amount of
Consolidated Total Assets and Adjusted EBITDA and the component definitions of
any of the foregoing) then in connection with any calculation of any financial
ratio or basket availability (any such amounts, the “Incurrence-Based Amounts”),
it is understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts.

Section 1.11 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Section 1.12 Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative

 

CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest for the Revolving Facility. The Administrative Agent will promptly
notify the Borrower, pursuant to Section 2.14(b)(iii), of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(b)(ii)), including
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate (or the euro interbank offered rate, as
applicable) prior to its discontinuance or unavailability (it being understood
that this sentence does not limit the Administrative Agent’s obligation to make
any determination or calculation of such reference rate as expressly required to
be made by the Administrative Agent pursuant to the terms of this Agreement).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees (a) to make a USD Term A Loan in dollars to the
Parent Borrower on the Rothsay Acquisition Closing Date in an aggregate
principal amount not exceeding its USD Term A Commitment, (b) to make a CAD Term
A Loan in Canadian Dollars to the Canadian Borrower on the Rothsay Acquisition
Closing Date in an aggregate principal amount not exceeding its CAD Term A
Commitment, (c) to make Term B Loans in dollars to the Parent Borrower on the
Fifth Amendment Date in an aggregate principal amount not exceeding its Term B
Commitment, (db) to make USD/Multicurrency Revolving Loans in (x) dollars or
Alternative Currencies to the Parent Borrower, (y) Canadian Dollars to the
Canadian Borrower and (z) dollars or Alternative Currencies to the Dutch Parent
Borrower, and the Dutch Subsidiary Borrower and the German Subsidiary Borrower,
in each case, from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in (i) the Dollar Equivalent of
such Lender’s USD/Multicurrency Revolving Exposure exceeding such Lender’s
USD/Multicurrency Revolving Commitment or (ii) the aggregate Dollar Equivalent
of the USD/Multicurrency Revolving Exposure of all Lenders exceeding the
aggregate USD/Multicurrency Revolving Commitment of all Lenders and (ec) to make
USD Only Revolving Loans in dollars to the

 

CREDIT AGREEMENT, Page 66



--------------------------------------------------------------------------------

Parent Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s USD Only
Revolving Exposure exceeding such Lender’s USD Only Revolving Commitment or
(ii) the aggregate USD Only Revolving Exposure of all Lenders exceeding the
aggregate USD Only Revolving Commitment of all Lenders. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans. Amounts repaid in respect of
Term Loans may not be reborrowed.

Subject to the terms and conditions set forth herein, including Section 2.23,
and in the relevant Ancillary Facility Documents, any Revolving Lender may make
one or more Ancillary Facilities available to any applicable Borrower. For the
avoidance of doubt, any reference to a Loan or Letter of Credit shall not
include any utilization of any Ancillary Facility.

Section 2.02 Loans and Borrowings.

(a) Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class; provided that dollar denominated Revolving Loans shall be made
ratably under the combined Revolving Facility (versus under either the USD Only
Revolving Facility and the USD/Multicurrency Revolving Facility) in accordance
with the Lenders’ respective Revolving Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Initial Type of Loans. Subject to Section 2.14, (i) each Term Borrowing by
the Parent Borrower in dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Parent Borrower may request in accordance herewith and
each Term Borrowing denominated in Euro shall be comprised entirely of
Eurodollar Loans, (ii) each Revolving Borrowing by the Parent Borrower, the
Dutch Parent Borrower, and the Dutch Subsidiary Borrower and the German
Subsidiary Borrower shall be comprised entirely of ABR Loans, Eurodollar Loans
or CDOR Rate Loans as the relevant Borrower may request in accordance herewith
and (iii) subject to the next sentence, each Borrowing by the Canadian Borrower
shall be comprised entirely of CDOR Rate Loans. Each Swingline Loan shall be
denominated in dollars, Canadian Dollars or Euro and shall be an ABR Loan,
Canadian Prime Rate Loan or Euro Swingline Rate Loan, respectively. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Eurodollar Borrowings and CDOR Rate Loans. At
the commencement of each Interest Period for any Eurodollar Borrowing or CDOR
Rate Borrowing, as applicable, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or in
the Dollar Equivalent thereof with respect to Loans in any Alternative Currency
other than Canadian Dollars or Euro), €1,000,000 and not less than €5,000,000
and $C1,000,000 and not less than $C2,500,000, as applicable. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000;
provided that Revolving Borrowings may be in an aggregate amount that is equal
to the entire unused balance of the total Revolving Commitments or that is
required to finance the

 

CREDIT AGREEMENT, Page 67



--------------------------------------------------------------------------------

reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1.00 (or
€1 or $C1) and not less than $100,000 (or €100,000 or $C100,000). Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 15 Eurodollar Borrowings and
a total of 10 CDOR Rate Borrowings outstanding at any time.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrowers shall not be entitled to request, or to elect to
convert or continue, any Borrowing as a Eurodollar Loan or CDOR Rate Loan if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date, the Term A Loan Maturity Date, in the case of a Revolving Loan or
Term A Loan, or the Term Loan B Maturity Date, in the case of a Term B Loan, as
applicable.

Section 2.03 Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing or a CDOR Rate
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., Local Time, one Business Day before the dateday of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
or CDOR Rate Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by telecopy or
email to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing, or a Term
Borrowing (and, as applicable, the Class of such Borrowing);

(ii) the identity of the Borrower and the aggregate amount and currency of such
Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing or
a CDOR Rate Borrowing;

(v) in the case of a Eurodollar Borrowing or CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of a Borrowing by the Parent Borrower in dollars
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing
or CDOR Rate Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

CREDIT AGREEMENT, Page 68



--------------------------------------------------------------------------------

Section 2.04 Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Parent Borrower, the
Dutch Parent Borrower, and the Dutch Subsidiary Borrower and the German
Subsidiary Borrower in dollars and Euro and to the Canadian Borrower in Canadian
Dollars, in each case, from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) except as may be agreed by the Swingline Lender in its sole
discretion, the Dollar Equivalent of the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000the Swingline Commitment
(provided that, for the avoidance of doubt, if the Swingline Lender agrees in
its sole discretion to make a Swingline Loan in excess of the Swingline
Commitment, any such Swingline Loan in excess of the Swingline Commitment shall
constitute a Swingline Loan for all purposes of this Agreement and the other
Loan Documents), (ii) the Dollar Equivalent of the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Loan Sublimit, (iii) the
Dollar Equivalent of the sum of the total Revolving Exposures exceeding the
total Revolving Commitments, (iiiiv ) the USD Only Revolving Exposures exceeding
the USD Only Revolving Commitment and (ivv) the USD/Multicurrency Revolving
Exposures exceeding the USD/Multicurrency Revolving Commitment; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the relevant Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) Borrowing Procedure. To request a Swingline Loan, the applicable Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy or email), not later than 1:00 p.m., Local Time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan; provided that any notice requesting a Swingline Loan in Canadian
Dollars or Euro shall be accompanied by a borrowing notice for a Borrowing three
(3) Business Days hence for a like amount of Multicurrency Revolving Loans
denominated in the currency of the proposed Swingline Loan pursuant to
Section 2.03 (it being understood such notice for such Multicurrency Revolving
Loans may be delivered not later than 1:00 p.m. Local Time instead of 11:00 a.m.
Local Time), which notice shall only be revocable if such Swingline Loan
denominated in Canadian Dollars or Euro is not made; the proceeds of any such
Multicurrency Revolving Loans made shall be applied by the Borrowers first, to
repay the principal of such Swingline Loan and any interest owing thereunder to
the Swingline Lender, with any amounts in excess thereof to be retained by the
applicable Borrower. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from such Borrower. The Swingline Lender
shall make each Swingline Loan available to the applicable Borrower by means of
a credit to the general deposit account of the applicable Borrower with the
Swingline Lender or by wire transfer, automated clearinghouse debit or interbank
transfer to such other account, accounts or Persons designated by the applicable
Borrower in the applicable request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested
date of such Swingline Loan.

 

CREDIT AGREEMENT, Page 69



--------------------------------------------------------------------------------

(c) Revolving Lender Participation in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
Local Time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the dollar
denominated Swingline Loans outstanding; provided that such dollar denominated
Swingline Loans shall be participated in (and paid) under the combined Revolving
Facility (versus under either the USD Only Revolving Facility and the
USD/Multicurrency Revolving Facility) in accordance with the lenders’ respective
Revolving Commitments. Such notice shall specify the aggregate amount of dollar
denominated Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each applicable Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans in dollars. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the applicable Borrower in writing of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
applicable Borrower (or other party on behalf of the applicable Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower (or such other Person) for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the applicable Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Parent
Borrower, the Dutch Parent Borrower, and the Dutch Subsidiary Borrower and the
German Subsidiary Borrower may request the issuance of Letters of Credit
denominated in dollars or Alternative Currencies for such Borrower’s own account
(or the account of any of its Subsidiaries) and the Canadian Borrower may
request the issuance of Letters of Credit denominated in Canadian Dollars for
its own account (or the account of any of its Subsidiaries), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period. In the
event of any

 

CREDIT AGREEMENT, Page 70



--------------------------------------------------------------------------------

inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit (but any default or breach
under such application and not hereunder shall not give rise to a Default or
Event of Default hereunder). A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Equivalent of the LC Exposure shall not exceed
$150,000,000, (ii) thethe Letter of Credit Sublimit, (ii) the Dollar Equivalent
of the LC Exposure with respect to such Issuing Bank shall not exceed such
Issuing Bank’s Issuing Bank Sublimit (provided, that any Issuing Bank may (in
its sole discretion), but shall not be obligated to, issue Letters of Credit in
excess of such Issuing Bank’s Issuing Bank Sublimit; provided further that, for
the avoidance of doubt, if an Issuing Bank agrees (in its sole discretion) to
issue Letters of Credit in excess of such Issuing Bank’s Issuing Bank Sublimit,
any such Letter of Credit issued in excess of such Issuing Bank’s Issuing Bank
Sublimit shall constitute a Letter of Credit for all purposes of this Agreement
and the other Loan Documents), (iii) the Dollar Equivalent of the total
Revolving Exposures shall not exceed the total Revolving Commitments, (iiiiv )
the USD Only Revolving Exposures exceeding the USD Only Revolving Commitment and
(ivv) the USD/Multicurrency Revolving Exposures exceeding the USD/Multicurrency
Revolving Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless consented to by the Issuing Bank, the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) (provided that any Letter of Credit with a one-year term may provide
for the automatic renewal thereof for additional one-year periods not to extend
past the date in clause (ii) below unless the applicable Borrower shall have
made arrangements reasonably satisfactory to the applicable Issuing Bank) and
(ii) the date that is fivethree (53) Business Days prior to the Revolving
Maturity Date unless the applicable Borrower shall have made arrangements
reasonably satisfactory to the applicable Issuing Bank with respect to cash
collateralizing or backstopping such Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the

 

CREDIT AGREEMENT, Page 71



--------------------------------------------------------------------------------

Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage (or in the case of a Letter of Credit denominated in an Alternative
Currency, the USD/Multicurrency Applicable Percentage) of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay (in dollars, which in the case of a Letter of
Credit not denominated in dollars shall be determined based on the Dollar
Equivalent, using the applicable Spot Rate in effect on the date such payment is
required), to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage (or in the case of a Letter of Credit
denominated in an Alternative Currency, the USD/Multicurrency Applicable
Percentage) of each LC Disbursement made by the Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Notwithstanding anything herein to the
contrary, the Administrative Agent may, in its reasonable discretion, take such
actions as it deems advisable to allocate Letters of Credit and participations
therein between any revolving facilities outstanding hereunder; it being
understood that, subject to the preceding, dollar denominated Letters of Credit
shall be allocated (and participated in and paid) under the combined Revolving
Facility (versus under either the USD Only Revolving Facility and the
USD/Multicurrency Revolving Facility) in accordance with the Lenders’ respective
Revolving Commitments. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the currency of such LC Disbursement not later than 4:00 p.m.,
Local Time, on the first Business Day after such LC Disbursement is made if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the applicable Borrower prior to such time on such date such notice shall be
deemed received on the next day and then not later than 1:00 p.m., Local Time,
on the Business Day immediately following the day that the applicable Borrower
is deemed to have received such notice; provided that the applicable Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Sections 2.03 or 2.04 that such payment be financed with an ABR
Revolving Borrowing (in the case of a payment in dollars), Eurodollar Borrowing
(in the case of a payment in an Alternative Currency (other than Canadian
Dollars)) or CDOR Rate Borrowing, as applicable, or Swingline Loan in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting applicable Borrowing, or, if applicable, Swingline Loan. If the
applicable Borrower fails to make such payment when due, then (A) if such
payment relates to a Foreign Currency Letter of Credit, automatically and with
no further action required, such Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the applicable Spot Rate on
the date when such payment was due, of such LC Disbursement and (B) in the case
of each LC Disbursement the Administrative Agent shall notify each Revolving
Lender of the

 

CREDIT AGREEMENT, Page 72



--------------------------------------------------------------------------------

applicable LC Disbursement, the payment then due from the applicable Borrower in
respect thereof and such Lender’s Applicable Percentage (or in the case of a
Letter of Credit denominated in Alternative Currency, the USD/Multicurrency
Applicable Percentage) thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent in dollars its Applicable
Percentage (or in the case of a Letter of Credit denominated in Alternative
Currency, the USD/Multicurrency Applicable Percentage) of the payment then due
from the applicable Borrower, in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans (in the case
of a payment in dollars), Eurodollar Revolving Loans (in the case of an
Alternative Currency (other than Canadian Dollars)), CDOR Rate Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement in accordance with this Section 2.05(e).

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, any Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank or its Related Parties from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the applicable Borrower to the extent permitted by applicable law) suffered
by the applicable Borrower that are caused by the Issuing Bank’s gross
negligence, willful misconduct or failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of, or material breach of
the terms of the Loan Documents by, the Issuing Bank, the Issuing Bank shall be
deemed to have exercised care

 

CREDIT AGREEMENT, Page 73



--------------------------------------------------------------------------------

in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy or email) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of LC Disbursements made in dollars, and at all
times following the conversion to dollars of an LC Disbursement made in an
Alternative Currency pursuant to paragraph (e) above, at the rate per annum then
applicable to ABR Revolving Loans and (ii) in the case of LC Disbursements made
in an Alternative Currency, and at all times prior to their conversion to
dollars pursuant to paragraph (e) above, at the rate applicable to CDOR Rate
Loans or Eurodollar Rate Loans denominated in an Alternative Currency (other
than Canadian Dollars), as applicable, with an Interest Period of one month’s
duration determined on the date such LC Disbursement is made; provided that, if
the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Replacement of the Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of
thean Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

CREDIT AGREEMENT, Page 74



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the applicable Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
dollars or, if applicable, Alternative Currency, equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Section 8.01. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the relevant Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the relevant Borrowers for the LC Exposure at such time, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other obligations of the relevant Borrowers under this Agreement. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the applicable Borrower within three
(3) Business Days following a request to do so after all Events of Default have
been cured or waived.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 8.01, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited Cash Collateral pursuant to paragraph (j) above, if such Cash
Collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section 2.05 in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the applicable Spot Rates on such date (or in the case of any
LC Disbursement made after such date, on the date such LC Disbursement is made),
of such amounts. On and after such conversion, all amounts accruing and owed to
the Administrative Agent, the applicable Issuing Bank or any Lender in respect
of the obligations described in this paragraph (k) shall accrue and be payable
in dollars at the rates otherwise applicable hereunder.

 

CREDIT AGREEMENT, Page 75



--------------------------------------------------------------------------------

Section 2.06 Funding of Borrowings.

(a) By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of the
applicable Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the applicable Borrower in the
applicable Borrowing Request; provided that Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the applicable Borrower, the
interest rate applicable to ABR Loans, or if applicable for Borrowings
denominated in an Alternative Currency, a rate determined in a customary manner
in good faith by the Administrative Agent. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.07 Interest Elections.

(a) Conversion and Continuation. Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the applicable Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing or CDOR
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section 2.07, the applicable Borrower shall notify the Administrative Agent of
such election by

 

CREDIT AGREEMENT, Page 76



--------------------------------------------------------------------------------

telephone by the time that a Borrowing Request would be required under
Section 2.03 if the applicable Borrower were requesting a Revolving Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by telecopy or email to the Administrative Agent
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by the applicable Borrower.

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or a CDOR Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) Automatic Conversion. If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing or CDOR Rate
Borrowing prior to the third Business Day prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing or, in the case of Borrowings denominated in Euro or Canadian
Dollars, a Eurodollar Borrowing or a CDOR Rate Borrowing in each case with an
Interest Period of one month’s duration, respectively.

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the applicable Borrower in
writing, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in dollars may be converted to or continued as a
Eurodollar Borrowing, (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) each Borrowing denominated in an Alternative Currency will, at
the expiration of the then current Interest Period each such Borrowing, be
automatically continued as a Borrowing of Eurodollar Loans or CDOR Rate Loans,
as applicable, with an Interest Period of one month.

 

CREDIT AGREEMENT, Page 77



--------------------------------------------------------------------------------

Section 2.08 Termination and Reduction of Commitments.

(a) Termination Date. Unless previously terminated, the Revolving Commitments
shall terminate on the Revolving Maturity Date.

(b) Optional Termination or Reduction. The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if
less, the remaining amount of the relevant Commitments) and (ii) the Parent
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, (i) any Lender’s Revolving Exposure exceeds such Lender’s
Revolving Commitment or (ii) the aggregate Revolving Exposure of all Lenders
exceeds the aggregate Revolving Commitment of all Lenders, in each case,
calculated based on the Dollar Equivalent amount as of such date of termination
or reduction.

(c) Notice of Termination or Reduction. The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three (3) Business Days (or
such shorter period as shall be agreed by the Administrative Agent) prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Parent Borrower pursuant to this Section 2.08(c) shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Parent Borrower may state that such notice is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Parent Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Promise to Pay. Each Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan of such Lender made to such
Borrower on the Revolving Maturity Date, (ii) to the Administrative Agent for
the account of each Term Lender the then unpaid principal amount of each Term
Loan of such Lender made to such Borrower as provided in Section 2.10 and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made to such Borrower on the earlier of the Revolving Maturity Date and the
day that is ten (10) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Borrowers shall repay
all Swingline Loans then outstanding.

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender by such Borrower from
time to time hereunder.

 

CREDIT AGREEMENT, Page 78



--------------------------------------------------------------------------------

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency, Class and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders by each Borrower and each Lender’s share thereof.

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section 2.09 shall be prima facie evidence of
the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between such accounts of the Administrative Agent and any Lender’s records, the
Administrative Agent’s accounts shall govern.

(e) Request for a Note. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note; provided that any such promissory notes to
be issued on the Effective Date shall be requested by the relevant Lender at
least five (5) Business Days prior to the Effective Date. In such event, the
applicable Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns); provided that in
the event of any assignment of Loans evidenced by a promissory note, the
applicable Borrower shall not be obligated to execute and deliver a promissory
note to the assignee of such Loans unless and until the assignor Lender has
returned its promissory note to the relevant Borrower or the relevant Borrower
has received a lost note affidavit and indemnity from the assigning Lender in
form and substance reasonably acceptable to the relevant Borrower.

Section 2.10 Amortization of Term Loans.

(a) [Reserved].

(a) Term A Loans. Each Borrower shall repay the Term A Loans made to it in the
applicable currency of such Term A Loans in quarterly principal installments as
follows:

(i) for the first eight (8) quarterly installments, in the amount of 1.25% of
the aggregate principal amount of the relevant Term A Loans outstanding on the
Fourth Amendment Date, each, due and payable on the last day of each March,
June, September and December of each applicable year, with the first such
quarterly installment to commence and be due on March 31, 2017;

(ii) for the following ninth (9th) through sixteenth (16th) quarterly
installments, in the amount of 1.875% of the aggregate principal amount of the
relevant Term A Loans outstanding on the Fourth Amendment Date, each, due and
payable on the last day of each March, June, September and December of each
applicable year;

 

CREDIT AGREEMENT, Page 79



--------------------------------------------------------------------------------

(iii) for each quarterly installment after such 16th installment referred to in
clause (ii) above, in the amount of 3.75% of the aggregate principal amount of
the relevant Term A Loans outstanding on the Fourth Amendment Date, each, due
and payable on the last day of each March, June, September and December of each
applicable year; and

(iv) one final installment in the amount of the relevant Term A Loans then
outstanding, due and payable on the Term A Loan Maturity Date;

(b) Term B Loans. Each Borrower shall repay the Term B Loans made by it in the
applicable currency of such Term B Loans in quarterly principal installments as
follows:

(i) in the amount of 0.25% of the aggregate principal amount of the relevant
Term B Loans made on the Fifth Amendment Date, each, due and payable on the last
day of each March, June, September and December, of each year commencing on the
last day of such month falling on or after the last day of the first full fiscal
quarter of the Parent Borrower following the Fifth Amendment Date and continuing
until the last day of such quarterly period ending immediately prior to the Term
B Loan Maturity Date; and

(ii) one final installment in the amount of the relevant Term B Loans then
outstanding, due and payable on the Term B Loan Maturity Date;

Prior to any repayment of any Term Borrowings, the Parent Borrower shall select
the Class and Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 12:00 p.m., Local Time, three (3) Business Days before the scheduled
date of such repayment; provided that to the extent the Parent Borrower does not
specify in such notice the Borrowing or Borrowings to be repaid the
Administrative Agent shall first apply such amounts to ABR Loans and/or, in the
case of Alternative Currencies, CDOR Rate Loans or Eurodollar Rate Loans, as
applicable, and thereafter use commercially reasonable efforts to minimize the
cost to the Parent Borrower of such repayment under Section 2.16. Each repayment
of a Class and Borrowing shall be applied ratably to the Loans included in the
repaid Class and Borrowing. Repayments of Term Borrowings shall be accompanied
by accrued interest on the amount repaid.

Section 2.11 Prepayment of Loans.

(a) Optional Prepayment. The applicable Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part without prepayment penalty or premium, subject to the requirements of this
Section 2.11 and Section 2.16; provided that in the event that, prior to the
date that is six months following the Fifth Amendment Date, the Parent Borrower
(x) prepays, refinances, substitutes or replaces any Term B Loans in connection
with a Repricing Transaction (including, for avoidance of doubt, any prepayment
made pursuant to Section 2.22 that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders (1) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B
Loans so prepaid, refinanced, substituted or replaced and (2) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B Loans outstanding immediately prior to such amendment.

 

CREDIT AGREEMENT, Page 80



--------------------------------------------------------------------------------

(b) Mandatory Prepayment of Revolving Loans. In the event and on such occasion
that (i) such Lender’s Revolving Exposure exceeds such Lender’s Revolving
Commitment, (ii) the aggregate USD/Multicurrency Revolving Exposure of all
Lenders exceeds the aggregate USD/Multicurrency Revolving Commitment of all
Lenders or (iii) the aggregate USD Only Revolving Exposure of all Lenders
exceeds the aggregate USD Only Revolving Commitment of all Lenders, in each case
calculated based on the Dollar Equivalent amount as of the applicable date of
determination, the applicable Borrower shall prepay Revolving Borrowings or
Swingline Borrowings in an aggregate amount to eliminate such excess.

Upon the incurrence by Parent Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt constituting revolving credit facilities, the
Borrowers shall prepay an aggregate principal amount of Revolving Loans in an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Parent Borrower or such Restricted Subsidiary.

(c) Mandatory Prepayments from Net Proceeds of Prepayment Event. In the event
and on each occasion that any Net Proceeds are received by or on behalf of the
Parent Borrower or any Restricted Subsidiary in respect of any Prepayment Event,
the Parent Borrower shall, within three (3) Business Days after such Net
Proceeds are received, prepay or cause to be prepaid Term Borrowings (on a
ratable basis among any outstanding USD Term A Loans, CAD Term A Loans and
Term B Loans based on the outstanding principal amounts thereof) in an aggregate
amount equal to 100% of such Net Proceeds; provided that:

(i) subject to the terms of clause (ii) below, in the case of any event
described in clauses (a) or (b) of the definition of the term Prepayment Event,
if the Parent Borrower and the Subsidiaries intend to apply the Net Proceeds
from such event, within 18 months after receipt of such Net Proceeds, to acquire
or replace assets or repair, improve or maintain assets to be used in the
business of, or otherwise useful in the operations of, the Parent Borrower and
the Restricted Subsidiaries, including, without limitation, to make an
acquisition permitted by Section 6.04(l), to engage in an Asset Swap permitted
by Section 6.04(k) or to make an Investment permitted by Section 6.04(q), (s) or
(u), then no prepayment shall be required pursuant to this clause (c) in respect
of such event except to the extent of any Net Proceeds therefrom that have not
been so applied within 18 months (or in the case of a commitment in respect of
an application within such 18 months, 24 months) after receipt of such Net
Proceeds, at which time a prepayment shall be required in an amount equal to the
Net Proceeds that have not been so applied;

(ii) Net Proceeds from a Prepayment Event shall only be required to be used to
prepay Term Borrowings under this clause (c) to the extent such Net Proceeds
received from any single Prepayment Event exceed $20,000,000, and such excess
Net Proceeds, when added to the aggregate amount of excess Net Proceeds received
from all Prepayment Events occurring in the same fiscal year which are not
reinvested pursuant to this clause (c) exceed $40,000,000 (in which event the
aggregate amount of such excess Net Proceeds from all such Prepayment Events in
excess of $40,000,000, shall then be required to be used to prepay the Term
Borrowings under this clause (c)); and

 

CREDIT AGREEMENT, Page 81



--------------------------------------------------------------------------------

(iii) if the Secured Leverage Ratio as calculated as of the last day of the most
recent four (4) fiscal quarter period then ended for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) prior to the Prepayment
Event is less than 2.75 to 1.00, then the 100% threshold above shall be reduced
to 50% for such Prepayment Event in the case of any event described in clauses
(a) or (b) of the definition of the term Prepayment Event.

(d) Excess Cash Flow Prepayment. Following the end of each Applicable Fiscal
Year, the Parent Borrower shall prepay Term B Loans (ratably in accordance with
the outstanding amount of each Class thereof) in an aggregate amount equal to
the sum of: (i) 50% of Excess Cash Flow for such Applicable Fiscal Year; minus
(ii) the aggregate amount of voluntary prepayments made on the Term B Loans
during such Applicable Fiscal Year or on or prior to the date such Excess Cash
Flow payment is due (other than prepayments funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness) and without
duplication for any deduction of any such prepayment in respect of the prior
fiscal year); minus (iii) the aggregate amount of voluntary prepayments made on
the Revolving Loans during such Applicable Fiscal Year or on or prior to the
date such Excess Cash Flow payment is due (and without duplication for any
deduction of any such prepayment in respect of the prior fiscal year) that were
accompanied by a permanent reduction of the Revolving Commitments; minus
(iv) the amount of any reduction in the outstanding amount of any Term B Loans
resulting from any purchase or assignment in cash made in accordance with
Section 10.04(e) of this Agreement (including in connection with any Dutch
auction), provided the opportunity for such purchase or assignment is offered to
all Lenders of the applicable Class of Term B Loans. Each prepayment pursuant to
this clause (d) shall be made within five (5) Business Days after the date on
which financial statements are delivered pursuant to Section 5.01(a) with
respect to the Applicable Fiscal Year for which Excess Cash Flow is being
calculated; provided that if the Secured Leverage Ratio as calculated as of the
last day of the relevant Applicable Fiscal Year is (x) less than 3.50 to 1.00,
then the 50% threshold above shall be reduced to 25% and (y) less than 3.00 to
1.00, no prepayment will be required under this clause (d) for such fiscal year.
As used in this clause, the term “Applicable Fiscal Year” means each fiscal
year, beginning with the fiscal year ending on or about December 31, 2018.

(e) Notwithstanding any other provisions of Section 2.11(c), (i) to the extent
that (and for so long as) any of or all the Net Cash Proceeds of any Prepayment
Event giving rise to a mandatory prepayment pursuant to Section 2.11(c) are
prohibited or restricted by applicable local law from being repatriated to the
jurisdiction of organization of the Parent Borrower or would conflict with the
fiduciary duties of any Subsidiary’s directors, officers, employees, managers
(or any Persons with equivalent responsibilities) or could be expected to result
in a risk of criminal or personal liability for such Persons, an amount equal to
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay the relevant Term Loans at the times provided in
Section 2.05(c) but may be retained by the applicable Restricted Subsidiary so
long as the applicable local law will not permit such repatriation to the Parent
Borrower (the Parent Borrower hereby agreeing to cause the applicable Restricted
Subsidiary to promptly take all commercially reasonable actions available under
applicable local law to permit such repatriation) or such conflict or risk
exists, and once such repatriation of any such affected Net Cash Proceeds is
permitted under the applicable local law, an amount equal to such Net Cash
Proceeds will be promptly applied (net of additional Taxes payable or reserved
against as a result of such repatriation or potential repatriation) or such
conflict or risk of liability exists to the repayment of the Term Loans pursuant
Section 2.11(c) and Section 2.11(d) and (B) to the

 

CREDIT AGREEMENT, Page 82



--------------------------------------------------------------------------------

extent that the Borrower has determined in good faith that repatriation of any
of or all of the Net Cash Proceeds of any Prepayment Event to the jurisdiction
of organization of the Parent Borrower would have a material adverse Tax
consequence with respect to such Net Cash Proceeds (taking into account any
foreign tax credit or benefit that would be realized in connection with such
repatriation), the Net Cash Proceeds so affected may be retained by the
applicable Restricted Subsidiary.

(f) Notice of Prepayment; Application of Prepayments. The applicable Borrower
shall notify the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy or
email) of any prepayment hereunder (i) in the case of optional prepayment of a
Eurodollar Borrowing or CDOR Rate Borrowing, not later than 11:30 a.m., Local
Time (or such later time as the Administrative Agent may agree), three
(3) Business Days before the date of prepayment, (ii) in the case of optional
prepayment of an ABR Borrowing, not later than 11:30 a.m., Local Time (or such
later time as the Administrative Agent may agree), one Business Day before the
date of prepayment or (iii) in the case of optional prepayment of a Swingline
Loan, not later than 12:00 noon, Local Time, (or such later time as the
Administrative Agent may agree), on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, a notice of prepayment delivered by the applicable
Borrower may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice of prepayment may be revoked by
the applicable Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial optional prepayment of any Borrowing shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of Loans pursuant to
this Section shall be applied ratably to each Class of Loans required to be
prepaid in connection with this Section. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. Prepayments of Term
Loans pursuant to Section 2.11(a), (c) or (d) shall be applied to the scheduled
installments as directed by the Parent Borrower (or, in the absence of direction
from the Parent Borrower, to the remaining scheduled installments in respect of
such Class of Term Loans in direct order of maturity). The amount of such
prepayments shall be applied on a pro rata basis to the Class of Loans being
prepaid irrespective of whether such outstanding Loans are ABR Loans, Canadian
Prime Rate Loans, CDOR Rate Loans or Eurodollar Loans; provided that such
mandatory prepayment shall be applied first to the then outstanding Loans that
are ABR Loans or Canadian Prime Rate Loans, as applicable, and then to the then
outstanding Loans that are CDOR Loans or Eurodollar Loans, as applicable, in a
manner that minimizes the amount of any payments required to be made pursuant to
Section 2.16.

(g) Upon the incurrence or issuance by Parent Borrower or any Restricted
Subsidiary of any Refinancing Notes, any Specified Refinancing Term Loans or any
Refinancing Junior Loans, the Borrowers shall prepay an aggregate principal
amount of the Class of Term Loans and/or Revolving Loans being refinanced in an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Parent Borrower or such Restricted Subsidiary in a
manner consistent with clause (f) above.

 

CREDIT AGREEMENT, Page 83



--------------------------------------------------------------------------------

For the avoidance of doubt, and notwithstanding the other provisions of this
Agreement, if, at any time any Borrower would be required to prepay the Term
Loans pursuant to clause (c) or (d) above, such Borrower is required to offer to
prepay or repurchase any Incremental Equivalent Debt or Refinancing Notes,
Specified Refinancing Term Loans or other Indebtedness that is pari passu with
the Term Loans in right of payment and with respect to security pursuant to the
terms of the documentation governing such Indebtedness in connection with the
circumstances described in clause (c) or (d), as applicable (such Indebtedness,
the “Other Applicable Indebtedness”), then such Borrower may apply the amounts
required to be prepaid or used to repurchase on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
the Other Applicable Indebtedness at such time; provided that the portion of
such prepayment allocated to any Other Applicable Indebtedness shall not exceed
the amount required to be allocated to such Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and the prepayment or repurchase of the Other
Applicable Indebtedness, and the amount of the prepayment of the Term Loans that
would have otherwise been required pursuant to such clause (c) or (d) shall be
reduced accordingly on a dollar-for-dollar basis; provided that, to the extent
the holders of the Other Applicable Indebtedness decline to have such Other
Applicable Indebtedness prepaid or repurchased, the declined amount shall
promptly be applied to prepay the Term Loans in accordance with the terms
hereof.

Section 2.12 Fees.

(a) Commitment Fees. The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees in respect of the Revolving Commitments
shall be payable in arrears on the date which is three (3) Business Days
following the last day of each March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). A
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) Letter of Credit Fees. The Parent Borrower agrees to pay:

(i) Participation Fee. To the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate for Eurodollar
Borrowings (or CDOR Rate Borrowings in the case of Letters of Credit denominated
in Canadian Dollars) on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure;

(ii) Standby Letter of Credit Fronting Fees. To the Issuing Bank a fronting fee
with respect to standby Letters of Credit, which shall accrue at the rate of
0.10% per

 

CREDIT AGREEMENT, Page 84



--------------------------------------------------------------------------------

annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to standby
Letters of Credit during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure with respect to standby
Letters of Credit;

(iii) Commercial Letters of Credit Fronting Fees. To the Issuing Bank a fronting
fee with respect to each commercial Letter of Credit, which fee shall equal the
product of 1.00% of the initial stated amount of such commercial Letter of
Credit multiplied by a fraction, the numerator of which is the number of days
included in the term of such commercial Letter of Credit and whose denominator
is 360; and

(iv) Issuing Bank Standard Fees. The Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

Participation fees and standby Letter of Credit fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that: (A) all
such fees shall be payable on the date on which the Revolving Commitments
terminate; (B) any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand; and (C) all fronting fees
payable with respect to commercial Letters of Credit shall be payable on the
date of the issuance thereof. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and standby Letter of Credit fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Agent Fees. The Parent Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Parent Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid in dollars on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

(e) Ancillary Facility Fees. The amount and timing of payments of fees in
respect of any Ancillary Facility will be agreed by the relevant Ancillary
Lender and the Borrower under such Ancillary Facility.

Section 2.13 Interest.

(a) ABR Borrowings/Canadian Prime Rate Swingline. The Loans comprising each ABR
Borrowing (including each applicable Swingline Loan denominated in dollars)
shall bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Borrowings. Each Swingline Loan denominated in Canadian Dollars shall bear
interest at the Canadian Prime Rate plus the Applicable Rate for Canadian Prime
Rate Borrowings. Each Swingline Loan denominated in Euro shall bear interest at
the Euro Swingline Rate plus the Applicable Rate for Euro Swingline Rate
Borrowings.

 

CREDIT AGREEMENT, Page 85



--------------------------------------------------------------------------------

(b) Eurodollar Borrowings/CDOR Rate Borrowings. The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate for
Eurodollar Borrowings. The Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Loan Rate for the Interest Period in effect for such CDOR
Rate Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee payable by the applicable Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.13 or (ii) in the case of any other amount, 2% plus
the rate then applicable to ABR Revolving Loans (in the case of amounts owing in
dollars), Canadian Prime Rate Borrowings (in the case of amounts owing in
Canadian Dollars in respect of Swingline Loans), CDOR Rate Loans with an
Interest Period of one month’s duration determined on the date such amounts were
due and then on each monthly anniversary thereof (in the case of any other such
amounts owing in Canadian Dollars) or Eurodollar Rate Loans with an Interest
Period of one month’s duration determined on the date such amounts were due and
then on each monthly anniversary thereof (in the case of any other such amounts
owing in an Alternative Currency other than Canadian Dollars), in each case, as
provided in paragraph (a), or if applicable, paragraph (b), of this
Section 2.13.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan occurring after the
Effective Date and, in the case of Revolving Loans, upon termination of the
Revolving Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section 2.13 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate or the Canadian Prime Rate at times when the Alternate Base Rate or
Canadian Prime Rate is based on the Prime Rate or other applicable “prime rate”,
and the CDOR Loan Rate and interest with respect to Borrowings denominated in
Sterling, in each case, shall be computed on the basis of a year of 365 days
(or, except with respect to Sterling, 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate and CDOR Loan Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

(f) Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada) (R.S.C. 1985, c.I15, as amended), the annual rates of interest or
fees to which the rates

 

CREDIT AGREEMENT, Page 86



--------------------------------------------------------------------------------

of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 365 days
(or 366 days in a leap year)) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 365 days (or 366 days in a leap year), respectively.

(g) The amount and timing of payments of interest in respect of any Ancillary
Facility will be agreed by the relevant Ancillary Lender and the applicable
Borrower under such Ancillary Facility.

Section 2.14 Alternate Rate of Interest. If(a) Subject to clauses (b), (c), (d)
and (e) of this Section 2.14 with respect to the Revolving Facility, if prior to
the commencement of any Interest Period for a Eurodollar Borrowing or CDOR
Borrowing, as applicable:

(ai) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBO Rate or CDOR Rate, as applicable, for (other
than, with respect to the Revolving Facility, as a result of a Benchmark
Transition Event or any Early Opt-in Election) (including because the LIBO
Screen Rate is not available or published on a current basis), for the
applicable Agreed Currency and such Interest Period; or

(bii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or CDOR Rate, as applicable, for the applicable Agreed
Currency and such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for the applicable Agreed Currency and such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or email as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
dollars to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing shall be converted to or continued as an ABR
Borrowing, (ii) if any Borrowing Request requests a Eurodollar Borrowing in
dollars, such Borrowing shall be made as an ABR Borrowing, and (iii) any
Interest Election Request or Borrowing Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as or Borrowing of, a CDOR
Rate Borrowing or in the case of a Borrowing denominated in another Alternative
Currency, a Eurodollar Borrowing, shall be ineffective and such Borrowing shall
be maintained or made, as applicable, at a rate determined in a customary manner
in good faith by the Administrative Agent and the Borrowers.; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. Furthermore, if any
Eurodollar Loan in any Agreed Currency is outstanding on the date of the
Borrowers’ receipt of the notice from the Administrative Agent referred to in
this Section 2.14(a) with respect to a LIBO Rate applicable to such Eurodollar
Loan, then (i) if such Eurodollar Loan is denominated in dollars, then on the
last day of the Interest Period applicable to such Loan (or the next succeeding
Business Day if such day is not a Business Day), such Loan shall be converted by
the Administrative Agent to, and shall constitute, an ABR Loan denominated in
dollars on such day or (ii) if such Eurodollar Loan is denominated in any
Alternative Currency, then such Loan shall, on the last day of the Interest
Period applicable to such Loan (or the next succeeding Business Day if such day
is not a Business Day), at the applicable Borrower’s election prior to such day:
(A) be prepaid by the applicable Borrower on such day or (B) be converted by

 

CREDIT AGREEMENT, Page 87



--------------------------------------------------------------------------------

the Administrative Agent to, and (subject to the remainder of this clause (B))
shall constitute, an ABR Loan denominated in dollars (in an amount equal to the
Dollar Equivalent of such Alternative Currency) on such day (it being understood
and agreed that if the applicable Borrower does not so prepay such Loan on such
day by 12:00 noon, Local Time, the applicable Borrower shall be deemed to have
elected to convert such Loan pursuant to clause (ii)(B) and the Administrative
Agent is authorized to effect such conversion of such Eurodollar Loan into an
ABR Loan denominated in dollars), and, in the case of such clause (ii)(B), upon
the Borrowers’ receipt of notice from the Administrative Agent that the
circumstances giving rise to the aforementioned notice no longer exist, such ABR
Loan denominated in dollars shall then be converted by the Administrative Agent
to, and shall constitute, a Eurodollar Loan denominated in such original Agreed
Currency (in an amount equal to the Alternative Currency Equivalent of such
Agreed Currency) on the day of such notice being given to the Borrowers by the
Administrative Agent.

(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement, solely
with respect to the Revolving Facility. Any such amendment will become effective
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Revolving Lenders and the Borrowers, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such proposed amendment from Lenders comprising the Required RC
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate in respect of any Loan denominated in dollars, the Revolving
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. No replacement of any LIBO Rate with a Benchmark Replacement
will occur prior to the applicable Benchmark Transition Start Date.

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iii) The Administrative Agent will promptly notify the Borrowers and the
Revolving Lenders of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, Lenders pursuant to this
Section 2.14(b), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.14(b).

(iv) Upon the Borrowers’ receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the

 

CREDIT AGREEMENT, Page 88



--------------------------------------------------------------------------------

conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing in dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurodollar Borrowing in an Alternative Currency, then such request shall be
ineffective. Furthermore, if any Eurodollar Revolving Loan in any Agreed
Currency is outstanding on the date of the Borrowers’ receipt of notice of the
commencement of a Benchmark Unavailability Period with respect to a LIBO Rate
applicable to such Eurodollar Revolving Loan, then (i) if such Eurodollar
Revolving Loan is denominated in dollars, then on the last day of the Interest
Period applicable to such Revolving Loan (or the next succeeding Business Day if
such day is not a Business Day), such Revolving Loan shall be converted by the
Administrative Agent to, and shall constitute, an ABR Revolving Loan denominated
in dollars on such day or (ii) if such Eurodollar Revolving Loan is denominated
in any Alternative Currency, then such Revolving Loan shall, on the last day of
the Interest Period applicable to such Revolving Loan (or the next succeeding
Business Day if such day is not a Business Day), at the applicable Borrower’s
election prior to such day: (A) be prepaid by the applicable Borrower on such
day or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this clause (B)) shall constitute, an ABR Revolving Loan
denominated in dollars (in an amount equal to the Dollar Equivalent of such
Alternative Currency) on such day (it being understood and agreed that if the
applicable Borrower does not so prepay such Revolving Loan on such day by 12:00
noon, Local Time, the applicable Borrower shall be deemed to have elected to
convert such Loan pursuant to clause (B) and the Administrative Agent is
authorized to effect such conversion of such Eurodollar Revolving Loan into an
ABR Revolving Loan denominated in dollars), and, in the case of such clause (B),
upon any subsequent implementation of a Benchmark Replacement in respect of such
Agreed Currency pursuant to this Section 2.14, such ABR Revolving Loan
denominated in dollars shall then be converted by the Administrative Agent to,
and shall constitute, a Eurodollar Revolving Loan denominated in such original
Agreed Currency (in an amount equal to the Alternative Currency Equivalent of
such Agreed Currency) on the day of such implementation, giving effect to such
Benchmark Replacement in respect of such Agreed Currency.

Section 2.15 Increased Costs.

(a) Change In Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or CDOR Rate) or the Issuing Bank; or

(ii) subject any Lender or the Issuing Bank to any Taxes (other than Indemnified
Taxes or Other Taxes indemnifiable under Section 2.17 and Excluded Taxes) on its
Loans, loan principal, Letters of Credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement, Eurodollar
Loans or CDOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

CREDIT AGREEMENT, Page 89



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or CDOR Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers (it being understood the Foreign Borrowers shall
only be liable hereunder for amounts to the extent related to the Foreign
Obligations) will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Adequacy. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital adequacy, insurance or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy, insurance or liquidity), then from time to time the Borrowers (it
being understood the Foreign Borrowers shall only be liable hereunder for
amounts to the extent related to the Foreign Obligations) will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) Delivery of Certificate. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Parent
Borrower and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.15 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Parent Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate

 

CREDIT AGREEMENT, Page 90



--------------------------------------------------------------------------------

Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert to or from, continue as or prepay any
Eurodollar Revolving Loan, Eurodollar Term Loan or CDOR Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(f) and is revoked in accordance
therewith), or (d) the reallocation of any Eurodollar Loan or CDOR Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the applicable Borrower pursuant to Section 2.19 or
Section 2.20, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or CDOR Loan Rate, as applicable,
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits of the applicable currency and of a comparable amount and period
from other banks in the eurodollar market or the Canadian bankers’ acceptance
market, respectively. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

Section 2.17 Taxes.

(a) Gross Up. Any and all payments by or on account of any obligation of a Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided that if
the applicable Withholding Agent shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, and (ii) the applicable Withholding Agent shall
make such deductions and pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes. In addition, each Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnification. Each Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Parent Borrower by a Lender or the Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

CREDIT AGREEMENT, Page 91



--------------------------------------------------------------------------------

(d) Receipts. As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, the Loan Party shall
deliver to the Administrative Agent for its own account or for the account of
the relevant Lender, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Administrative Agent Indemnity. Each Lender shall indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) the full
amount of any Taxes imposed by any Governmental Authority that are attributable
to such Lender (but only to the extent that a Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrowers to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c)(ii) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Forms. Each Lender other than a Foreign Lender shall deliver to the Parent
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed originals of
U.S. Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal withholding tax. Each Foreign Lender
(including each Participant that acquired a participation from a Foreign Lender)
shall deliver to the Parent Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) (i) two properly completed and duly signed originals of
U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8BEN-E, Form W-8ECI or
Form W-8IMY (together with any applicable underlying IRS forms), or any
subsequent versions thereof or successors thereto, (ii) in the case of a Foreign
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit G and the applicable IRS Form
W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Foreign Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Parent Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made. Such forms shall be delivered by each Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the

 

CREDIT AGREEMENT, Page 92



--------------------------------------------------------------------------------

date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Parent Borrower or the Administrative Agent.
In addition, each Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Parent Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section, a Lender shall not be required to deliver any
form pursuant to this Section that such Foreign Lender is not legally able to
deliver.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(g) Refund. If the Administrative Agent or a Lender or the Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out–of–pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.

(h) VAT. (i) All amounts expressed to be payable under a Loan Document by any
party to a Lender which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to clause (ii) below, if VAT
is or becomes chargeable on any supply made by any Lender to any party under a
Loan Document and such Lender is required to account to the relevant tax
authority for the VAT, that party must pay to such Lender (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of the VAT (and such Lender must promptly provide an appropriate
VAT invoice to that party).

 

CREDIT AGREEMENT, Page 93



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

(x) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(i) (y) (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that it should
reasonably be determined that such Lender is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

(iv)Any reference in this Section 2.17(h) to any party shall, at any time when
such party is treated as a member of a group (including but not limited to any
fiscal unities) for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the person who is treated as making
the supply, or (as appropriate) receiving the supply under the grouping rules.

(v)In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must promptly
provide such Lender with details of that party’s VAT registration and such other
information as is reasonably requested in connection with such Lender’s VAT
reporting requirements in relation to such supply.

(vi)Each party shall provide the applicable Dutch Borrower and/or German
Subsidiary Borrower with an appropriate VAT invoice in respect of any fees,
costs or expenses payable by the applicable Dutch Borrower and/or German
Subsidiary Borrower to such party pursuant to this Agreement in accordance with
applicable legislation (to the extent applicable to such party).

(i) Survival. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(j) Terms. For purposes of this Section, the term “applicable law” includes
FATCA.

 

CREDIT AGREEMENT, Page 94



--------------------------------------------------------------------------------

(k) A payment shall not be increased under paragraph (a) above by reason of a
Tax Deduction on account of Tax if a German Borrower is required to deduct taxes
under section 50a paragraph 7 of the German Income Tax Act
(Einkommensteuergesetz) or a corresponding successor provision for account of a
Lender with respect to earnings of such Lender being subject to German limited
income taxation.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Proceeds of Collateral.

(a) Payments Generally. Unless otherwise specified herein, each Borrower shall
make each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 p.m., Local Time), on the date when due, in immediately available funds.
Subject to Section 2.17, all such payments shall be made without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the account
designated to the applicable Borrower by the Administrative Agent, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments under each Loan Document of
(i) principal and interest in respect of any Loan and LC Disbursements and
participation fees in respect of Letters of Credit shall be made in the currency
in which such Loan or Letter of Credit, respectively, is denominated and
(ii) any other amount shall be made in dollars.

(b) Pro Rata Application. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Set-offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest

 

CREDIT AGREEMENT, Page 95



--------------------------------------------------------------------------------

on their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law but subject to Section 10.08, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Payments from Borrowers Assumed Made. Unless the Administrative Agent shall
have received notice from the applicable Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the applicable Borrower will not make such payment,
the Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(i) the Federal Funds Effective Rate (or in the case of amounts not denominated
in dollars, the Administrative Agent’s cost of funds) and (ii) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) Set-Off Against Amounts Owed Lenders. If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(c) or (d) or 10.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f) (f) Application of Proceeds of Collateral and Guaranty. Subject to the terms
of any intercreditor agreement entered into by the Administrative Agent in
accordance with Section 9.10(e), all amounts received under the Guaranty
Agreement and all proceeds received by the Administrative Agent from the sale or
other liquidation of the Collateral when an Event of Default exists shall first
be applied as payment of the accrued and unpaid fees of the Administrative Agent
hereunder and then to all other unpaid or unreimbursed Obligations (including
reasonable attorneys’ fees and expenses in accordance with Section 10.03) owing
to the Administrative Agent in its capacity as Administrative Agent only, and
then any remaining amount of such proceeds shall be distributed:

(i) first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 102% of the LC
Exposure then outstanding;

 

CREDIT AGREEMENT, Page 96



--------------------------------------------------------------------------------

(ii) second, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of Loan Obligations, Pari Passu Notes Obligations and Swap
Obligations, until all the Loan Obligations, Pari Passu Notes Obligations and
Swap Obligations have been paid and satisfied in full or cash collateralized;

(iii) third, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of the Deposit Obligations, until all Deposit Obligations have
been paid and satisfied in full or cash collateralized;

(iv) fourth, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations and Pari Passu Notes Obligations;
and

(v) fifth, to the Person entitled thereto as directed by the Parent Borrower or
as otherwise determined by applicable law or applicable court order.

For the avoidance of doubt, on and after the Foreign Collateral Reallocation,
the guarantees provided by the Foreign Subsidiary Loan Parties and the
Collateral granted by the Foreign Subsidiary Loan Parties will only guarantee or
secure, as applicable, the Foreign Obligations and the proceeds of such
guarantee or Collateral shall be applied as set forth above, but only to the
extent the amounts above constitute Foreign Obligations.

(g) Noncash Proceeds. Notwithstanding anything contained herein to the contrary,
if the Administrative Agent shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Obligations or if any proceeds
of Collateral received by the Administrative Agent to be distributed and shared
pursuant to this Section 2.18 are in a form other than immediately available
funds, the Administrative Agent shall not be required to remit any share thereof
under the terms hereof and the Secured Parties shall only be entitled to their
undivided interests in the Collateral or noncash proceeds as determined by
paragraph (f) of this Section 2.18. The Secured Parties shall receive the
applicable portions (in accordance with the foregoing paragraph (f)) of any
immediately available funds consisting of proceeds from such Collateral or
proceeds of such noncash proceeds so acquired only if and when received by the
Administrative Agent in connection with the subsequent disposition thereof.
While any Collateral or other property to be shared pursuant to this Section is
held by the Administrative Agent pursuant to this paragraph (g), the
Administrative Agent shall hold such Collateral or other property for the
benefit of the Secured Parties and all matters relating to the management,
operation, further disposition or any other aspect of such Collateral or other
property shall be resolved by the agreement of the Required Lenders.

(h) Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

 

CREDIT AGREEMENT, Page 97



--------------------------------------------------------------------------------

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.15, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement. If (i) a Lender requests compensation under Section 2.15, (ii)
a Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of a Lender pursuant to Section 2.17,
(iii) a Lender is a Defaulting Lender, or (iv) a Lender shall become a
Non-consenting Lender (as defined below), then the Parent Borrower may, upon
notice to such Lender and the Administrative Agent, (ix) terminate the
applicable Commitments of such Lender and repay the outstanding principal of its
Loans of the relevant Class or Classes, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder as of such termination date or
(iiy ) at its sole expense and effort, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations in one or
more Classes (as the Parent Borrower shall elect) under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (iA) the Parent
Borrower shall have received the prior written consent of the Administrative
Agent to such assignee Lender to the extent required by Section 10.04, which
consent shall not unreasonably be withheld, (iiB ) such assignor Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans of the relevant Class or Classes (and participations in LC Disbursements
and Swingline Loans, to the extent applicable), accrued interest thereon,
accrued fees and all other amounts (including, for the avoidance of doubt, any
prepayment premium that would have been payable by the Borrower to such
Non-consenting Lender under Section 2.11(a) if such assigning Lender had
consented to any Repricing Transaction, in any case, occurring prior to the
six-month anniversary of the Vion Acquisition Closing Date and giving rise to
its status as a Non-consenting Lender (assuming that such Repricing Transaction
has occurred on the date of the effectiveness of such assignment and assumption)
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iiiC) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation (and such termination and repayment shall not occur)
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment, delegation or
termination and repayment cease to apply (in the case of a termination and
repayment, prior to the date fixed in the applicable notice to such lender for
such termination and repayment). In the event that (i) the Parent Borrower or
the Administrative Agent have requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any other
modification thereto, (ii) the consent, waiver or other modification in question
requires the agreement of all Lenders, all directly and adversely affected
Lenders or any other Class or group of Lenders other than Required Lenders (or
other applicable majority) in accordance with the terms of Section 10.02 and
(iii) the Required

 

CREDIT AGREEMENT, Page 98



--------------------------------------------------------------------------------

Lenders (or, in the case of any Class voting, the holders of a majority of the
outstanding Loans and unused Commitments in respect of such Class) have agreed
to such consent, waiver or other modification, then any Lender who does not
agree to such consent, waiver or other modification shall be deemed a
“Non-consenting Lender”.

Section 2.20 Incremental Facilities.

(a) The Parent Borrower may, by written notice to the Administrative Agent at
any time, on one or more occasions, request to (i) add one or more new tranches
of term facilities and/or increase the principal amount of the Term Loans, any
Incremental Term Loans or any Specified Refinancing Term Loans by requesting new
term loans commitments to be added to such Loans (any such new tranche or
increase, an “Incremental Term Facility” and any loans made pursuant to an
Incremental Term Facility, “Incremental Term Loans”) and/or (ii) add one or more
new tranches of incremental revolving facilities and/or increase the principal
amount of any such tranche of incremental revolving facilities (each, an
“Incremental Revolving Facility” and, together with any Incremental Term
Facility, “Incremental Facilities”; and the loans thereunder, “Incremental
Revolving Loans” and, together with any Incremental Term Loans, “Incremental
Loans”) in an aggregate amount not to exceed the Incremental Amount. Such notice
shall set forth (i) the amount of the Incremental Term Loans and/or Incremental
Revolving Commitments being requested (which shall be (x) with respect to
Incremental Term Loans denominated in dollars, in minimum increments of
$15,000,000, and with respect to Incremental Term Loans denominated in an
Alternative Currency, in minimum increments of the Dollar Equivalent of
$7,500,000, (y) with respect to Incremental Revolving Commitments denominated in
dollars, in minimum increments of $10,000,000, and with respect to Incremental
Revolving Commitments denominated in an Alternative Currency, in minimum
increments of the Dollar Equivalent of $5,000,000 or (z) equal to the remaining
Incremental Amount) and (ii) the date, which shall be a Business Day, on which
such Incremental Term Loans are requested to be made and/or Incremental
Revolving Commitments are requested to become effective (the “Increased Amount
Date”) pursuant to an Incremental Facility Activation Notice.

(b) Incremental Loans may be provided by any existing Lender (it being
understood each existing Lender shall have no obligation to participate in any
Incremental Facility), or by any other lender (any such other lender being
called an “Additional Lender”); provided that the Administrative Agent and
Issuing Bank shall have consented (such consent not to be unreasonably withheld)
to such Additional Lender’s providing such Incremental Facilities if such
consent would be required under Section 10.04(b) for an assignment of Loans to
such Additional Lender.

(c) The creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Facility or Incremental Loan.

(d) The applicable Borrower and each Lender or Additional Lender providing a
portion of the Incremental Facilities shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Facilities of such Lender and/or Additional Lender. Each
Incremental Assumption Agreement shall specify the terms of the Incremental Term
Loans and/or Incremental Revolving Commitments to be made thereunder; provided
that, (i) subject to exceptions for customary bridge financings (to the extent
convertible on customary

 

CREDIT AGREEMENT, Page 99



--------------------------------------------------------------------------------

terms into a permanent instrument otherwise meeting the conditions in this
clause (i)), the final maturity date of any Incremental Term Loan (x) that is a
“term loan A” shall be no earlier than the Latest Maturity Date with respect to
Term A Loans and (y) that is a “term loan B” shall be no earlier than the Latest
Maturity Date with respect to Term B Loans, (ii) subject to exceptions for
customary bridge financings (to the extent convertible on customary terms into a
permanent instrument otherwise meeting the conditions in this clause (ii)), the
weighted average life to maturity of any Incremental Term Loan (x) that is a
“term loan A” shall be no shorter than the remaining weighted average life to
maturity of the then-existing Term A Loans (it being agreed, for the avoidance
of doubt, that when calculating the weighted average life to maturity of any
Indebtedness being amended, restated, amended and restated, supplemented,
extended, renewed, replaced, refinanced or otherwise modified, the effects of
any amortization or prepayments made on such Indebtedness vis-α-vis the
amortization schedule prior to the date of the applicable amended, restatement,
amendment and restatement, supplement, extension, renewal, replacement,
refinancing or other modification shall be disregarded), and (y) that is a “term
loan B” shall be no shorter than the remaining weighted average life to maturity
of the then-existing Term B Loans, in each case calculated as of the date of
making such Incremental Term Loan (it being agreed, for the avoidance of doubt,
that when calculating the weighted average life to maturity of any Indebtedness
being amended, restated, amended and restated, supplemented, extended, renewed,
replaced, refinanced or otherwise modified, the effects of any amortization or
prepayments made on such Indebtedness vis-α-vis the amortization schedule prior
to the date of the applicable amended, restatement, amendment and restatement,
supplement, extension, renewal, replacement, refinancing or other modification
shall be disregarded), (iii) such Incremental Facilities may be pari passu or
subordinated in right of payment with respect to the Loans outstanding (or made
on) the FifthSixth Amendment Date and/or pari passu or subordinated in right of
security with respect to such Loans (and to the extent so subordinated, the
holders of such indebtedness or a representative thereof will enter into a
customary intercreditor agreement with the Loan Parties and the Administrative
Agent evidencing such subordination) or may be unsecured, (iv) any prepayment
(other than scheduled amortization payments and voluntary prepayments) of
Incremental Term Loans that are pari passu in right of payment and security with
any then-existing Term Loans that require ratable prepayment shall be made on a
pro rata basis with such then existing Term Loans (and all other then-existing
Incremental Term Loans and Specified Refinancing Term Loans requiring ratable
prepayment), subject to the right of the Borrowers to direct the application of
voluntary prepayments and except that the Borrower and the lenders in respect of
such Incremental Term Loans shall be permitted, in their sole discretion, to
elect to prepay or receive, as applicable, any prepayments on a less than pro
rata basis (but not on a greater than pro rata basis), (v) subject to exceptions
for customary bridge financings (to the extent convertible on customary terms
into a permanent instrument otherwise meeting the conditions in this clause
(v)), the maturity date or commitment reduction date of any Incremental
Revolving Loan shall be no earlier than the Latest Maturity Date with respect to
Revolving Commitments, (vi) if the Effective Yield in respect of any Incremental
Term Loans that are “term B loans” that rank pari passu in right of payment and
with respect to security with any Term B Loans outstanding on the FifthSixth
Amendment Date exceeds the Effective Yield for such Term B Loans by more than
0.50%, then the Applicable Rate for such relevant Term B Loans shall be
increased to the extent necessary so that the Effective Yield for such Term B
Loans is equal to the Effective Yield for such Incremental Term Loans that are
“term B loans” minus 0.50% and, (vii) to the extent an Incremental Revolving
Facility is structured as an additional revolving facility under this agreement
and not as an increase to the existing Revolving Commitment hereunder, (x) no
more than three revolving facilities (including any revolving facility
constituting Specified Refinancing Debt), shall be

 

CREDIT AGREEMENT, Page 100



--------------------------------------------------------------------------------

outstanding hereunder at any one time and (y) the Administrative Agent may, in
its reasonable discretion, take such actions as it deems advisable to allocate
Letters of Credit and any participations therein between any revolving
facilities, (viii) shall not be guaranteed by any Person that is not a Loan
Party and (ix) to the extent secured, shall be secured only by the Collateral
(or a portion thereof). All terms with respect to any Incremental Facility which
are materially more restrictive (taken as a whole) than those with respect to
the Loans under the existing applicable Class of Credit Facility shall be
(x) permitted by clauses (i) through (viiix ) of the preceding sentence,
(y) applicable only after the Latest Maturity Date of the relevant Credit
Facility outstanding on the FifthSixth Amendment Date (which may be achieved by
an amendment solely among the Parent Borrower and the Administrative Agent (and
the Required Lenders hereby authorize the Administrative Agent to enter into
such amendment)), or (z) otherwise be reasonably satisfactory to the
Administrative Agent; provided that documentation governing any Incremental
Facility may include such materially more restrictive terms so long as the
Administrative Agent shall have been given prompt written notice thereof and
this Agreement is amended to include such term for the benefit of each Credit
Facility of the same Class (which may be achieved by an amendment solely among
the Parent Borrower and the Administrative Agent (and the Required Lenders
hereby authorize the Administrative Agent to enter into such amendment));
provided that if any covenant is added for the benefit of the Term B Loans
pursuant to the immediately preceding proviso, such covenant shall be added to
each Class to the extent such Class does not already have such covenant at least
as restrictive. The Administrative Agent shall have been given prompt written
notice thereof and this Agreement is amended to include such covenant for the
benefit of each Credit Facility of the same Class. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended as necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers to effect the provisions of or be
consistent with this Section 2.20. Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) but without the consent of any other Lenders, and
furnished to the other parties hereto.

(e) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) on the date on which such Loan is made or of such effectiveness,
(A) the conditions set forth in Section 4.04 shall be satisfied (it being
understood that all references to “the occasion of any Borrowing” in
Section 4.04 shall be deemed to refer to the Increased Amount Date) and (B) the
Parent Borrower is in compliance with the Financial Covenants on a Pro Forma
Basis and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Parent
Borrower, (ii) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates and documentation as required
by the relevant Incremental Assumption Agreement and consistent with those
delivered on the Effective Date under Section 4.01; provided that if the
proceeds of an Incremental Facility are to be used to finance a Limited
Condition Acquisition, any such conditions will be subject to Section 1.10(c)
hereof.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

CREDIT AGREEMENT, Page 101



--------------------------------------------------------------------------------

(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.12(a);

(b) Suspension of Voting. The Revolving Commitment, Revolving Exposure of, and
the outstanding Term Loans held by, such Defaulting Lender shall not be included
in determining whether Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (or in the case of Swingline Exposure and LC
Exposure denominated in an Alternative Currency, their USD/Multicurrency
Applicable Percentage) but only to the extent (w) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments, (x) the sum of all non-Defaulting Lenders’ USD Only
Revolving Exposures plus the allocable portion of such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ USD Only Revolving Commitments, (y) the sum of all
non-Defaulting Lenders’ USD/Multicurrency Revolving Exposures plus the allocable
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure does not
exceed the total of all non-Defaulting Lenders’ USD/Multicurrency Revolving
Commitments and (z) no Event of Default then exists;

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the applicable Borrower
shall within two (2) Business Days following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding or
cannot be reallocated pursuant to clause (i) (it being understood that such
amount (to the extent not applied as aforesaid) shall be returned in accordance
with the procedures set forth in Section 2.05(j));

(iii) Suspension of Letter of Credit Fee. If the applicable Borrower cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
this Section 2.21(c), the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.21(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages (or in the
case of fees arising from Revolving Exposure denominated in an Alternative
Currency, such Lenders’ USD/Multicurrency Applicable Percentages); and

 

CREDIT AGREEMENT, Page 102



--------------------------------------------------------------------------------

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans and Letters of Credit. So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless (i) it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders, (ii) cash collateral will be provided by the applicable Borrower in
accordance with Section 2.21(c), and/or (iii) participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any mandatory or voluntary prepayment and any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c) but
excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participating interest in any Swingline Loan or Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Parent Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, after termination of the Commitments to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements for which a
Defaulting Lender has not funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.04 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender, until such time as all Loans and LC Disbursements are held by the
Lenders pro rata in accordance with their respective interests under the
relevant Credit Facility.

 

CREDIT AGREEMENT, Page 103



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrowers, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender who is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage and/or
USD/Multicurrency Applicable Percentage, as applicable.

Notwithstanding the above, the Borrowers’ right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrowers against such Defaulting
Lender under this Agreement, at law, in equity or by statute.

Section 2.22 Specified Refinancing Debt.

(a) The Borrowers may from time to time, add one or more new term loan
facilities and new revolving credit facilities to the Credit Facilities
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Parent Borrower, to
refinance (i) all or any portion of any Class of Term Loans then outstanding
under this Agreement and (ii) all or any portion of any Class of Revolving Loans
(and the unused Revolving Commitments with respect to such Class of Revolving
Loans) then in effect under this Agreement, in each case pursuant to a
Refinancing Amendment (it being agreed that in no event shall more than three
Classes of revolving commitments be outstanding at any time under this
Agreement); provided that such Specified Refinancing Debt: (i) will rank pari
passu in right of payment as the other Loans and Commitments outstanding on the
FifthSixth Amendment Date; (ii) will not be guaranteed by any Person that is not
a Subsidiary Loan Party (or which becomes a Subsidiary Loan Party simultaneously
therewith) with respect in each case to the relevant Credit Facility; (iii) will
be (x) unsecured or (y) secured only by the Collateral of the relevant Loan
Parties (or Collateral of a subset of the relevant Loan Parties) on a pari passu
or junior basis with the Obligations (in each case pursuant to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent);
(iv) will have such pricing and optional prepayment terms as may be agreed by
the Parent Borrower and the applicable Lenders thereof; (v) (x) to the extent
constituting revolving credit facilities, will not have a maturity date (or have
mandatory commitment reductions or amortization) that is prior to the Revolving
Maturity Date of the Revolving Commitment being refinanced and (y) to the extent
constituting term loan facilities, except in connection with customary bridge
financings (to the extent convertible on customary terms into a permanent
instrument otherwise meeting the conditions in this clause (y)), will have a
maturity date that is not prior to the date that is the scheduled maturity date
of, and will have a weighted average life to maturity that is not shorter than
the weighted average life to maturity of, the Loans being refinanced (it being
agreed, for the avoidance of doubt, that when calculating the weighted average
life to maturity of such Indebtedness being refinanced, the effects of any
amortization or prepayments made on such Indebtedness vis-α-vis the amortization
schedule prior to the date of the applicable refinancing shall be disregarded);
(vi) any Specified Refinancing Term Loans shall share ratably in any prepayments
of Term Loans pursuant to Section 2.11 (or otherwise provide for more favorable
prepayment treatment for the then outstanding Classes of Term Loans other than
Specified Refinancing Term Loans); (vii) each Revolving Borrowing (including any
deemed Revolving Borrowings made pursuant to Section 2.04 or 2.05) shall be
allocated pro rata among the Classes of Revolving Commitments (it being agreed
that notwithstanding the foregoing, the

 

CREDIT AGREEMENT, Page 104



--------------------------------------------------------------------------------

Administrative Agent may, in its reasonable discretion, take such actions as it
deems advisable to allocate Letters of Credit and participations therein between
any revolving facilities); (viii) will have terms (other than pricing and
optional prepayment and redemption terms) that are not materially more
restrictive (taken as a whole) than those with respect to the Loans and
Commitments being refinanced or replaced (as reasonably determined by the Parent
Borrower in good faith, which determination shall be conclusive), except terms
(w) as permitted by clauses (i) through (vii) above, (x) applicable only after
the maturity date of the then outstanding Loans and Commitments at the time of
such replacement, (y) consistent with then-current market terms for the
applicable type of Indebtedness (as reasonably determined by the Parent Borrower
in good faith, which determination shall be conclusive), provided that no
financial maintenance covenant applicable to the Parent Borrower may be added to
the Specified Refinancing Debt pursuant to this clause (y) without also being
included in this Agreement (which may be achieved by an amendment solely among
the Parent Borrower and the Administrative Agent (and the Required Lenders
hereby authorize the Administrative Agent to enter into such amendment)), and,
for the avoidance of doubt, it being understood that if such financial covenant
is a “springing” financial maintenance covenant applicable only to revolving
Indebtedness, such financial covenant shall be automatically included in this
Agreement only for the benefit of each Revolving Facility and not for the
benefit of any Credit Facility in respect of Term Loans hereunder; (z) otherwise
be reasonably satisfactory to the Administrative Agent; provided further that
documentation governing any Specified Refinancing Debt may include such
materially more restrictive terms so long as the Administrative Agent shall have
been given prompt written notice thereof and this Agreement is amended to
include such covenant for the benefit of the relevant Credit Facility and Loans
being refinanced (which such amendment shall only require the consent of the
Parent Borrower and Administrative Agent (and the Required Lenders hereby
authorize the Administrative Agent to enter into such amendment)); and (ix) the
Net Cash Proceeds of such Specified Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans being so refinanced, in each case pursuant to
Section 2.08 and 2.11, as applicable; provided, however, that such Specified
Refinancing Debt shall not have a principal or commitment amount (or accreted
value) greater than the Loans being refinanced (excluding accrued interest,
fees, discounts, premiums or expenses).

(b) The Parent Borrower shall make any request for Specified Refinancing Debt
pursuant to a written notice to the Administrative Agent specifying in
reasonable detail the proposed terms thereof. Any proposed Specified Refinancing
Debt may be provided by existing Lenders or, subject to the approval of the
Administrative Agent and, with respect to revolving commitments, the Issuing
Bank (in each case, which approval shall not be unreasonably withheld,
conditioned or delayed), Eligible Assignees in such respective amounts as the
Parent Borrower may elect.

(c) (The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in such
Refinancing Amendment. The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
relevant Borrower or Borrowers as may be necessary in order to establish any
Specified Refinancing Debt and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the relevant Borrower in connection with the establishment of such Specified
Refinancing Debt, in each case on terms consistent with and/or to effect the
provisions of this Section 2.22.

 

CREDIT AGREEMENT, Page 105



--------------------------------------------------------------------------------

(d) Each Class of Specified Refinancing Debt incurred under this Section 2.22
shall be in an aggregate principal amount that is (i) (x) not less than
$5,000,000 (or if applicable, $C5,000,000, €5,000,000 or the Dollar Equivalent
of $5,000,000 if denominated in another Alternative Currency) and (y) an
integral multiple of $1,000,000 (or if applicable, $C1,000,000, €1,000,000 or
the Dollar Equivalent of $1,000,000 if denominated in another Alternative
Currency) in excess thereof or (ii) the amount required to refinance all of the
applicable Class of Loans and/or Commitments. Any Refinancing Amendment may
provide for the making of Refinancing Revolving Loans to, or the issuance of
Letters of Credit for the account of, the Borrowers or any Subsidiary, or the
provision to the Borrowers of Swingline Loans, pursuant to any revolving credit
facility established thereby, in each case on terms substantially equivalent to
the terms applicable to Letters of Credit and Swingline Loans under the
Revolving Commitments.

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate facilities hereunder and treated in a manner consistent with the Credit
Facilities being refinanced, including for purposes of prepayments and voting).
Any Refinancing Amendment may, without the consent of any Person other than the
Borrowers, the Administrative Agent and the Lenders providing such Specified
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower to effect the provisions of or be
consistent with this Section 2.22. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participation
in Letters of Credit expiring on or after the scheduled maturity date in respect
of a Class of revolving commitments shall be reallocated from Lenders holding
such revolving commitments to Lenders holding refinancing revolving commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding refinancing revolving commitments, be deemed to be participation
interests in respect of such extended revolving commitments and the terms of
such participation interests (including the commission applicable thereto) shall
be adjusted accordingly.

Section 2.23 Ancillary Facilities.

(a) If any Borrower and any Ancillary Lender agree, subject to compliance with
the requirements set forth in this Section 2.23, such Ancillary Lender shall be
permitted to provide an Ancillary Facility on a bilateral basis to such
Borrower. To the extent any Ancillary Facility exists, the following shall
apply:

(i) The applicable Revolving Commitment of the Ancillary Lender shall:

(A) be deemed to be utilized by its applicable Ancillary Commitment for purposes
of (1) calculating the commitment fee payable to such Ancillary Lender pursuant
to Section 2.12(a) and (2) calculating the aggregate remaining amount of
Revolving Exposure of all applicable Revolving Lenders available under the
Revolving Facility (it being understood the commitment fee payable

 

CREDIT AGREEMENT, Page 106



--------------------------------------------------------------------------------

pursuant Section 2.12(a) to Lenders without an Ancillary Facility shall not be
modified by the existence of any Ancillary Facility and for purposes of such
calculation it shall be assumed that each such Lender’s Revolving Commitments
have not been reduced as a result of such Ancillary Facility) (such remaining
amount, the “Remaining Revolving Exposure”) and

(B) not be deemed to be utilized by the Ancillary Commitment of the applicable
Ancillary Lender for purposes of determining whether the Dollar Equivalent of
such Ancillary Lender’s Revolving Exposure exceeds its applicable Revolving
Commitment (and therefor whether such Ancillary Lender is required to make or
participate in a Loan or Letter of Credit under this Agreement).

(ii) Borrowings of the Remaining Revolving Exposure shall be made on a pro rata
basis among the Revolving Lenders of the applicable Class (including the
applicable Ancillary Lenders) pursuant to and subject to the limitations set
forth in Section 2.01.

(b) To request the creation of an Ancillary Facility, any Borrower shall deliver
to the Administrative Agent not later than five (5) Business Days (or such
shorter period agreed to by the Administrative Agent) prior to the first date on
which such Ancillary Facility is proposed to be made available:

(i) a notice in writing specifying:

(A) the Borrower or Borrowers to which extensions of credit will be made
available thereunder;

(B) the first Business Day on which such Ancillary Facility shall be made and
the expiration date of such Ancillary Facility (which shall be no later than the
Revolving Maturity Date);

(C) the type of Ancillary Facility being provided;

(D) the identity of the Ancillary Lender(s); and

(E) the amount and currency of the Ancillary Commitment with respect to such
Ancillary Facility (which shall be expressed in any currency to which such
Ancillary Lenders may agree) and shall not exceed such Ancillary Lender’s
Revolving Commitment;

(ii) a copy of the Ancillary Facility Documents with respect to such Ancillary
Facility, together with a certificate of a Responsible Officer of the applicable
Borrower(s) certifying that the terms of such Ancillary Facility satisfy the
requirements set forth in this Section 2.23 (including any applicable
definitions used herein); and

(iii) such other information that the Administrative Agent may reasonably
request in connection with such Ancillary Facility.

 

CREDIT AGREEMENT, Page 107



--------------------------------------------------------------------------------

The Administrative Agent shall give notice to each Revolving Lender of such
Ancillary Facility notice.

(c) (i) Subject to the terms of this Agreement, an Affiliate of any Revolving
Lender (other than a Disqualified Institution) may become an Ancillary Lender,
in which case such Revolving Lender and such Affiliate shall be treated as a
single Revolving Lender whose Revolving Commitment is as set forth in Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
assumed its Revolving Commitment.

(ii) To the extent that this Agreement or any other Loan Document imposes any
obligation on any Ancillary Lender and such Ancillary Lender is an Affiliate of
a Revolving Lender and not a party thereto, the relevant Revolving Lender shall
ensure that such obligation is performed by such Affiliate in compliance with
the terms hereof or such other Loan Document.

(iii) Each Ancillary Lender, in its capacity as such, hereby appoints the
Administrative Agent as its agent for purposes of the Loan Documents and for the
avoidance of doubt agrees the Administrative Agent may rely on the applicable
protections and indemnities set forth herein (including those set forth in
Article IX) with respect to its role as agent under the Loan Documents for such
Ancillary Lender.

(d) The terms and conditions of any Ancillary Facility shall be as agreed by the
applicable Ancillary Lenders and the applicable Borrower thereunder; provided
that such terms shall at all times: (i) permit extensions of credit thereunder
to be made only to the applicable Borrower; (ii) provide that the Ancillary
Commitment of the applicable Ancillary Lenders under such Ancillary Facility
shall not exceed such Ancillary Lender’s USD Only Revolving Commitment or
USD/Multicurrency Revolving Commitment, as applicable, and that, in the event
and on such occasion that such Ancillary Commitment exceeds such USD Only
Revolving Commitment or USD/Multicurrency Revolving Commitment, as applicable,
such Ancillary Commitment shall be automatically reduced by the amount of such
excess; (iii) provide that the Ancillary Facility Exposure shall not exceed the
Ancillary Commitment with respect to such Ancillary Facility and (iv) provide
that the Ancillary Commitment under such Ancillary Facility shall be canceled,
and that all extensions of credit under such Ancillary Facility shall be repaid,
not later than the Revolving Maturity Date unless cash collateralized or
supported by the issuance of a “back to back” letter of credit in a manner
meeting the requirements of clause (iv) of the definition of “Date of Full
Satisfaction”.

(e) (i) Each Ancillary Facility shall terminate on the Revolving Maturity Date
or such earlier date (A) as provided in the relevant Ancillary Facility Document
or (B) on which its expiry date occurs or on which it is cancelled in accordance
with the terms of this Agreement.

(ii) If an Ancillary Facility expires in accordance with its terms, the
Ancillary Commitment of the Ancillary Lender shall be reduced to zero (and the
Revolving Commitments of the Lenders and the Ancillary Lender shall no longer be
deemed utilized to the extent set forth above in Section 2.23(a)).

(iii) No Ancillary Lender may demand repayment or prepayment of, or cash
collateralization of, any Ancillary Facility Exposure prior to the expiry date
of the relevant Ancillary Facility (except where the
relevant Ancillary Facility is provided on a

 

CREDIT AGREEMENT, Page 108



--------------------------------------------------------------------------------

net limit basis to the extent required to reduce any gross outstandings to the
net limit) unless any of the following events has occurred and in the case of
clause (B)(ii), (C) and (D) below such Ancillary Lender has given the Parent
Borrower and the relevant Borrower not less than three (3) Business Days’ notice
thereof:

(A) the Revolving Maturity Date has occurred;

(B) (i) the Revolving Loans have been accelerated and the Revolving Commitments
terminated and repayment has been demanded thereof, or the Indebtedness or other
obligations thereunder or (ii) a Borrower has been required to provide cash
collateral with respect to letters of credit under an Ancillary Facility on
substantially the same terms as the provisions of Section 2.05(j);

(C) it has become unlawful in any applicable jurisdiction for the Ancillary
Lender to perform any of its obligations as contemplated by this Agreement or to
fund, issue or maintain its participation in its Ancillary Facility; or

(D) the Ancillary Facility Exposure, if any, under such Ancillary Facility is
refinanced by a Revolving Loan and the relevant Ancillary Lender provides
sufficient notice to permit the refinancing of such Ancillary Facility Exposure
with a Revolving Loan; provided that for the purposes of repaying any Ancillary
Facility Exposure pursuant to paragraph (e)(iii)(E) of this Section 2.23, the
applicable conditions precedent to borrowing such Revolving Loan shall be met
and the relevant Ancillary Facility shall be cancelled.

(f) Each Borrower to which an Ancillary Facility has been made available and
each Ancillary Lender shall, upon request by the Administrative Agent, promptly
supply the Administrative Agent with any information relating to the operation
of such Ancillary Facility (including the Ancillary Facility Exposure) as the
Administrative Agent may reasonably request.

(g) The Borrowers acknowledge and consent that Sections 2.14, 2.15, 2.16, 2.17,
2.18(f), 2.19 and 10.12 of this Agreement shall apply to each Ancillary Facility
(unless expressly agreed by the relevant Ancillary Lender and the relevant
Borrower in their sole discretion) and, at the option of the Borrowers,
Section 2.05(j) may apply to any Ancillary Facility.

(h) In the event of any conflict between the terms of an Ancillary Facility
Document and any other Loan Document, the terms of such other Loan Document
shall govern except for (i) Sections 2.12 and 2.13 for the purposes of
calculating fees, interest or commission relating to the relevant Ancillary
Facility, (ii) any Ancillary Facility comprising more than one account where the
terms of the Ancillary Facility Documents shall prevail to the extent required
to permit the netting of balances in respect of such accounts and (iii) where
the relevant term of such Loan Document would be contrary to, or inconsistent
with, the law governing the relevant Ancillary Facility Document, in which case
the relevant term of such Loan Document shall be superseded by the terms of the
such Ancillary Facility Document to the extent necessary to eliminate the
subject conflict or inconsistency; provided, however, that notwithstanding
anything to the contrary herein, (x) no Ancillary Facility Document shall
contain any representation or warranty, covenant or event of default that is not
set forth in this Agreement (and any such representation or warranty, covenant
or event of default not set forth in this Agreement shall be

 

CREDIT AGREEMENT, Page 109



--------------------------------------------------------------------------------

rendered null and void) and (y) all representations and warranties, covenants
and events of default set forth in any Ancillary Facility Document shall contain
standards, qualifications, thresholds and exceptions for materiality or
otherwise consistent with those set forth in this Agreement (and, to the extent
inconsistent therewith, the relevant Ancillary Documents shall be deemed to
automatically incorporate the applicable standards, qualifications, thresholds
and exceptions set forth herein without action by any Person).

(i) Notwithstanding anything to the contrary herein, in any other Loan Document
or in any Ancillary Facility Document, other than as set forth in
Section 8.01(f), no breach of any representation, warranty, undertaking or other
term of (or default or event of default under) any Ancillary Facility Document
shall be deemed to constitute, or result in, a breach of any representation,
warranty, undertaking or other term of, or Default or Event of Default under,
this Agreement or any other Loan Document.

(j) Notwithstanding any other provision hereunder to the contrary, no amendment
or waiver of a term of any Ancillary Facility Document shall require the consent
of any Lender other than the relevant Ancillary Lender.

ARTICLE III

Representations and Warranties

Each Borrower (other than, in respect of Sections 3.11 and 3.12, which are made
only by the Parent Borrower) party hereto represents and warrants that:

Section 3.01 Organization; Powers. Each of the Borrowers and their Restricted
Subsidiaries (a) is validly existing under the laws of the jurisdiction of its
organization or formation, except, in the case of a Restricted Subsidiary, where
the failure to so exist could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to carry on its
business as now conducted and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (where relevant) in, its jurisdiction of organization or formation and
every other jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. Each of the Parent Borrower and the
Subsidiary Loan Parties has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. This Agreement has been duly executed
and delivered by the Borrowers party hereto and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Loan Documents: (a) do not require any consent or approval
of, registration or filing

 

CREDIT AGREEMENT, Page 110



--------------------------------------------------------------------------------

with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) immaterial
consents, approvals, registrations, filing or other actions, (b) will not
violate (i) any applicable law or regulation or any order of any Governmental
Authority binding on such Person or (ii) in any material respect, the charter,
by-laws or other organizational documents of such Borrower or any of its
Restricted Subsidiaries, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Parent
Borrower or any of its Restricted Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Parent Borrower or any
of its Restricted Subsidiaries (unless such payment is not restricted
hereunder), and (d) will not result in the creation or imposition of any Lien on
any asset of the Parent Borrower or any of its Restricted Subsidiaries, except
Liens created under and Liens permitted by the Loan Documents (if any), except
to the extent such violation or default referred to in clause (b)(i) or
(c) above could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Parent Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal quarter ended July 2,
2016June 27, 2020 and the fiscal year ended January 2December  28, 20162019 .
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(b) No Material Adverse Change. Since July 2December  28, 20162019 , there has
been no material adverse change in the business, assets, property, financial
condition or results of operation, of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole.

Section 3.05 Properties.

(a) Title. Each of such Borrower and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or where the failure to have such title
or interest could not reasonably be expected to result in a Material Adverse
Effect.

(b) Intellectual Property. Except as could not reasonably be expected to result
in a Material Adverse Effect, (i) each of such Borrower and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, service
names, domain names, copyrights, patents and other intellectual property
necessary for its business and (ii) to the knowledge of such Borrower, the use
of any such intellectual property by such Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person and the
intellectual property owned by any Loan Party is not being infringed by any
other Person.

Section 3.06 Litigation and Environmental Matters.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Borrower, threatened in writing against or affecting such Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that as of the Fifth Amendment Date, involve any of the Loan Documents or the
Transactions to be consummated on or about the Fifth Amendment Date.

 

CREDIT AGREEMENT, Page 111



--------------------------------------------------------------------------------

(b) Environmental Matters. Except as could not reasonably be expected to, either
individually or in the aggregate, result in a Material Adverse Effect, neither
such Borrower nor any of its Restricted Subsidiaries (i) has failed to comply
with any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any pending or threatened claim with respect to any Environmental Liability
or has knowledge of any event or circumstance that could reasonably be expected
to give rise to such a claim, (iv) knows of any basis for, or that could
reasonably be expected to give rise to, any Environmental Liability, or (v) has
assumed or retained by contract or operation of law any obligations under
Environmental Law or relating to Hazardous Materials.

Section 3.07 Compliance with Laws. Such Borrower and each of its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08 Investment Company Act Status. Neither such Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.09 Taxes. Such Borrower and each of its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes not overdue by more than 30 days or, if more than
30 days overdue, that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10 ERISA; Canadian Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, the fair market value of the assets
of each Pension Plan (as determined by the Parent Borrower in good faith) was
not materially less than the present value of the accumulated benefit obligation
under such Pension Plan (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) as
of the close of the most recent Plan year, as reported in the most recent
financial statements reflecting such amounts. If all of the Pension Plans were
terminated (disregarding any Pension Plans with surpluses), the unfunded
liabilities with respect to the Pension Plans, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

The Canadian Loan Parties do not, and have not ever, sponsored, administered,
participated in or contributed to a Canadian Multi-Employer Plan, except as may
be consented to by the Administrative Agent after the Effective Date (it being
understood that at the Administrative Agent’s option it may also request the
consent of the Required Lenders in connection with such determination). Except
as could not

 

CREDIT AGREEMENT, Page 112



--------------------------------------------------------------------------------

reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, (i) all Canadian Benefit Plans are or will be, and have
been (where applicable), established, registered (where required), amended,
funded, invested and administered in material compliance with the terms of such
Canadian Benefit Plans, all applicable laws and any applicable collective
agreement; (ii) there is no investigation by a Governmental Authority or claim
(other than routine claims for payment of benefits) pending or, to the knowledge
of the Canadian Loan Parties, threatened involving any Canadian Benefit Plan or
its assets, and no facts exist which could reasonably be expected to give rise
to any such investigation or claim (other than routine claims for payment of
benefits); (iii) all employer and employee payments, contributions and premiums
required to be remitted, paid to or paid in respect of each Canadian Benefit
Plan have been paid or remitted in accordance with its terms and all applicable
laws; (iv) any Canadian Pension Plans are or will be (within the time period
permitted by applicable law) duly registered under all applicable Canadian
federal or provincial pension benefits standards legislation; (v) all material
obligations of any Canadian Loan Party required to be performed in connection
with the Canadian Pension Plans or the funding agreements therefor have been
performed in a timely fashion; (vi) all reports and disclosures relating to the
Canadian Pension Plans required by any applicable laws have been or will be
filed or distributed in a timely fashion; (vii) no amount is due and owing by
any of the Canadian Pension Plans under the Income Tax Act (Canada) or any
provincial taxation or pension benefits statute; and (viii) no Canadian Pension
Termination Event has occurred.

Section 3.11 Disclosure. As of the FifthSixth Amendment Date, (a) none of the
written reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent (other
than information of a general economic or industry specific nature, projected
financial information or other forward looking information) in connection with
the negotiation of this Agreementthe Sixth Amendment or any other Loan Document
that is entered into, amended or amended and restated in connection with the
Sixth Amendment (as modified or supplemented by other information so furnished
prior to the date on which this representation is made or deemed made), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time made (it being understood that projections
may vary from actual results and that such variances may be material). and
(b) to the knowledge of the Parent Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Sixth Amendment
Date to any Lender in connection with this Agreement is true and correct in all
material respects.

Section 3.12 Subsidiaries. As of the Effective Date, the Parent Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Subsidiary, the percentage of Parent Borrower’s
ownership of the outstanding Equity Interests of each Subsidiary directly owned
by Parent Borrower and the percentage of each Subsidiary’s ownership of the
outstanding Equity Interests of each other Subsidiary. As of the date required
by Schedule 5.10, Schedule 3.12, as amended or supplemented, sets forth the
authorized, issued and outstanding Equity Interests of Parent Borrower and each
Subsidiary. All of the outstanding capital stock of Parent Borrower and each
Restricted Subsidiary has been, to the extent applicable, validly issued, is
fully paid, and is nonassessable. As of the Effective Date, there are no
outstanding subscriptions, options, warrants, calls, or rights (including
preemptive rights) to acquire, and no outstanding securities or instruments
convertible into any Equity Interests of any Restricted Subsidiary.

 

CREDIT AGREEMENT, Page 113



--------------------------------------------------------------------------------

Section 3.13 Labor Matters. As of the Effective Date, except as disclosed on
Schedule 3.13, (a) there are no strikes, lockouts or slowdowns against the
Parent Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Parent Borrower, threatened in writing, that would have a material impact on the
operations of the Parent Borrower and the Restricted Subsidiaries and (b) except
as could not reasonably be expected to result in a Material Adverse Effect, the
hours worked by and payments made to employees of the Parent Borrower and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters.

Section 3.14 Solvency. As of the FifthSixth Amendment Date (a) the sum of the
debt (including contingent liabilities) of the Parent Borrower and its
Subsidiaries on a consolidated basis, does not exceed the present fair saleable
value of the assets of the Parent Borrower and its Subsidiaries on a
consolidated basis, (b) the capital of the Parent Borrower and its Subsidiaries
on a consolidated basis, is not unreasonably small in relation to the business
of the Parent Borrower and its Subsidiaries on a consolidated basis,
contemplated as of the date hereof and (c) the Parent Borrower and its
Subsidiaries, on a consolidated basis, do not intend to incur, or believe that
they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debts as they mature in the
ordinary course of business. For the purposes hereof, (x) the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5) and (y) the term
“present fair saleable value” means the amount that may be realized if the
applicable company’s aggregate assets are sold with reasonable promptness in an
arm’s length transaction under present conditions for the sale of a comparable
business enterprises.

Section 3.15 Margin Securities. Neither the Parent Borrower nor any of its
Restricted Subsidiaries, is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of
Regulation X or that would entail a violation of Regulation U of the Board of
Governors of the Federal Reserve System (and if required by such regulations or
requested by a Lender, the Parent Borrower or such Restricted Subsidiary, as
applicable, will provide any applicable Lender with a signed Form G-3 or U-1 or
any successor form, as applicable, containing the information required to be
provided on such form by such entity).

Section 3.16 Security Documents. TheOther than during a Collateral Suspension
Period, the Security Documents are effective to create in favor of the
Administrative Agent for its benefit and the ratable benefit of the Lenders a
legal, valid, and enforceable (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) perfected Lien (subject to Liens permitted by Section 6.02) on the
Collateral as security for the relevant Obligations (it being understood that
subsequent filings and recordings may be necessary to perfect Liens on the
Collateral pursuant to Section 5.10) of each grantor described therein.

Section 3.17 Use of Proceeds. The proceeds of the Credit Facilities shall be
used (a) to refinance certain existing indebtedness of the Parent Borrower and
its Subsidiaries, (b) to pay fees and expenses related to the Transactions and
related transactions (including any funding of original issue

 

CREDIT AGREEMENT, Page 114



--------------------------------------------------------------------------------

discount and upfront fees) and (c) for general corporate purposes (including, in
the case of the Revolving Facility, the working capital needs, capital
expenditures, acquisitions, other investments, the payment of transaction fees
and expenses, Restricted Payments, payments of Indebtedness and any other
purpose not prohibited under the Loan Documents) of the Parent Borrower and its
Subsidiaries. Letters of Credit will be issued to support transactions entered
into by the Parent Borrower or a Restricted Subsidiary in the ordinary course of
business and, to the extent permitted or not prohibited hereby, to support
transactions entered into by an Unrestricted Subsidiary in the ordinary course
of business.

Section 3.18 Patriot Act; OFAC; FCPA.

(a) Each of the Parent Borrower and its Subsidiaries is in compliance in all
material respects with the Patriot Act.

(b) (i) Each of the Parent Borrower and its Subsidiaries is in compliance, in
all material respects, with the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto; (ii) none of the Parent
Borrower or any of its Subsidiaries nor, to the knowledge of the Borrowers, any
director, officer, agent or employee of any of the foregoing is (x) a person on
the list of “Specially Designated Nationals and Blocked Persons” or
(y) currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrowers (other than the German Subsidiary Borrower) will not directly or, to
the knowledge of such Borrowers, indirectly use the proceeds of the Loans,
Letter of Credit or any Ancillary Facility or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person subject at the time such proceeds are made available to any U.S.
sanctions administered by OFAC, except to the extent licensed or otherwise
approved by OFAC and with respect to the German Subsidiary Borrower, the Parent
Borrower shall ensure that such German Subsidiary Borrower will not directly or,
to the Parent Borrower’s knowledge, indirectly use the proceeds of the Loans or
any Ancillary Facility or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person subject at the time
such proceeds are made available to any U.S. sanctions administered by OFAC,
except to the extent licensed or otherwise approved by OFAC; and (iii) no part
of the proceeds of any Loan, Letter of Credit or Ancillary Facility will be
used, directly or, to the knowledge of the Borrowers, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation in any material respect of the United States
Foreign Corrupt Practices Act of 1977, as amended or the Corruption of Foreign
Public Officials Act (Canada).

(c) Notwithstanding the foregoing, each of the representations in clauses
(a) and (b) of this Section 3.18 is given by any Subsidiary, or received by any
Lender, in each case that is organized in a European Union member state, only if
and to the extent that it would not result in a violation of (i) Council
Regulation (EC) No 2271/96, as amended, or any implementing law or regulation in
any member state of the European Union or the United Kingdom; or (ii) section 7
of the German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)) in connection with
sections 4 and 19 para (3) no. 1 (a) of the German Foreign Trade Act, or any
other comparable anti-boycott law, regulation or statute that is in force from
time to time in Germany.

 

CREDIT AGREEMENT, Page 115



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01 Effective Date. This Agreement shall become effective and the
obligations of the Lenders to make Revolving Loans and any agreement of the
Issuing Bank to issue any Letters of Credit hereunder shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

(a) Execution and Delivery of Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) a counterpart of (x) this Agreement signed by
the Parent Borrower, the Dutch Parent Borrower and, to the extent the Rothsay
Acquisition Closing Date has occurred, the Canadian Borrower and (y) the U.S.
Security Agreement and the Guaranty Agreement, each signed on behalf of each
Loan Party party thereto immediately prior to the Effective Date, or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of such agreements.

(b) Legal Opinions. The Administrative Agent shall have received a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel (including, without limitation, local counsel) for
the Loan Parties covering such matters relating to the Loan Parties and the Loan
Documents as of the Effective Date as are customary for financings of this type.
The Parent Borrower hereby requests such counsel to deliver such opinions.

(c) Corporate Authorization Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party (other than the Dutch Parent Borrower), the
authorization of the Transactions to be consummated in connection with the
execution and delivery hereof and any other legal matters relating to the Loan
Parties (other than the Dutch Parent Borrower), the Loan Documents or such
Transactions as are customary for financings of this type, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Dutch Parent Borrower. The Administrative Agent shall have received:

(i) a copy of the articles of association (statuten) of the Dutch Parent
Borrower, as well as an extract (uittreksel) from the Dutch Commercial Register
(Handelsregister) of the Dutch Parent Borrower.

(ii) a copy of a resolution of the board of managing directors of the Dutch
Parent Borrower:

(A) approving the terms of, and the transactions contemplated by, the Loan
Documents to which it is a party and resolving that it execute the Loan
Documents to which it is a party;

(B) if applicable, authorizing a specified person or persons to execute the Loan
Documents to which it is a party on its behalf; and

 

CREDIT AGREEMENT, Page 116



--------------------------------------------------------------------------------

(C) if applicable, authorizing a specified person or persons, on its behalf, to
sign and/or despatch all documents and notices (including, if relevant, any
Borrowing Request) to be signed and/or despatched by it under or in connection
with the Loan Documents to which it is a party.

(iii) if applicable, a copy of the resolution of the shareholder(s) of the Dutch
Parent Borrower approving the resolutions of the board of managing directors
referred to under clause (ii) above; and

(iv) a specimen of the signature of each member of the board of managing
directors of the Dutch Parent Borrower and, if applicable, each person
authorized by the resolutions referred to in clause (ii)(B) and/or (ii)(C) above
in relation to the Loan Documents.

(e) Patriot Act. The Administrative Agent shall have received, at least 5 days
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, with respect to the
Loan Parties as of the Effective Date that has been reasonably requested by the
Commitment Parties at least 10 days prior to the Effective Date.

(f) Collateral Security. All actions necessary to establish that the
Administrative Agent will have a perfected first priority security interest in
the Collateral (subject to Liens permitted under this Agreement and it being
understood that, to the extent any Collateral is not or cannot be provided on
the Effective Date (other than the grant and perfection of security interests
(i) that may be perfected solely by the filing of a financing statement under
the Uniform Commercial Code or PPSA or (ii) in capital stock owned by the Parent
Borrower and its Subsidiaries immediately prior to the Effective Date with
respect to which a Lien may be perfected by the delivery of a stock certificate)
after the Parent Borrower’s use of commercially reasonable efforts to do so
without undue burden or expense, then the provision of such Collateral shall not
constitute a condition precedent to the Effective Date, but may instead be
provided after the Effective Date pursuant to arrangements to be mutually agreed
between the Parent Borrower and the Administrative Agent).

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02 [Reserved].

Section 4.03 [Reserved].

Section 4.04 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and any agreement of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) Representations and Warranties. At the time of and immediately after giving
effect to such Borrowing or issuance, amendment, renewal or extension of such
Letter of Credit, in each case, the representations and warranties of each Loan
Party set forth in the Loan

 

CREDIT AGREEMENT, Page 117



--------------------------------------------------------------------------------

Documents shall be true and correct in all material respects with the same force
and effect as if such representations and warranties had been made on and as of
such date except to the extent that such representations and warranties relate
specifically to another date; provided that the representation and warranty
contained in Section 3.04(a) shall refer to the most recent financial statements
delivered or deemed delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable.

(b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.04.

ARTICLE V

Affirmative Covenants

Until the Date of Full Satisfaction, the Parent Borrower (and each other
Borrower to the extent applicable) covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. The Parent Borrower
will furnish to the Administrative Agent:

(a) Annual Audit. Within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated and unaudited consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (except for any such qualification pertaining to the
maturity of any Indebtedness occurring within 12 months of the relevant audit or
any breach or anticipated breach of any financial covenant) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP;

(b) Quarterly Unaudited Financial Statements. Within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Borrower, its unaudited consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

CREDIT AGREEMENT, Page 118



--------------------------------------------------------------------------------

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit D hereto of a Financial Officer of the Parent Borrower
(i) certifying as to whether a Default, which has not previously been disclosed
or which has not been cured, has occurred and, if such a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Article VII and (iii) other than with respect to
the change in GAAP or the application thereof relating to Capital Lease
Obligations described in clause (a) of the second paragraph of Section 1.04,
stating whether any change in GAAP or in the application thereof has occurred
since the date of the Parent Borrower’s audited financial statements referred to
in Section 3.04 which has not already been disclosed and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) [Reserved];

(e) Budget. Within 45 days after the end of each fiscal year of the Parent
Borrower, a detailed consolidated budget for the then current fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year)
and setting forth the material assumptions used for purposes of preparing such
budget;

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Parent Borrower or any Restricted Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as
the case may be;

(g) Additional Information. Promptly following any reasonable request therefor
such additional information as the Administrative Agent (for its own account or
upon the reasonable request from any Lender) from time to time reasonably
requests regarding the operations, business affairs and financial condition of
Parent Borrower or any Restricted Subsidiary as well as any information required
by the Patriot Act and the Beneficial Ownership Regulation; provided, however,
that the Parent Borrower and any its Subsidiaries shall not be required to
disclose or provide any information (a) that constitutes non-financial trade
secrets or non-financial proprietary information of such Person or any of its
Subsidiaries or any of their respective customers and/or suppliers, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by any applicable law, (c) that
is subject to attorney-client or similar privilege or constitutes attorney work
product or (d) in respect of which the Parent Borrower or any Subsidiary owes
confidentiality obligations to any third party; provided, further, that in the
event that the Parent Borrower or any Restricted Subsidiary does not provide
information in reliance on the preceding clause (c) or (d) due to privilege or
confidentiality concerns, the Parent Borrower or such Restricted Subsidiary
shall provide notice to the Administrative Agent that such information is being
withheld and, in the case of clause (d), shall use its commercially reasonable
efforts to communicate the applicable information in a way that would not
violate the applicable obligation or risk waiver of such privilege);

(h) ERISA Notices. Promptly upon reasonable request of the Administrative Agent,
the Loan Parties and/or their ERISA Affiliates shall promptly make a request for
any

 

CREDIT AGREEMENT, Page 119



--------------------------------------------------------------------------------

documents described in Section 101(k) and 101(l) of ERISA that any Loan Party or
any ERISA Affiliate may request of any Multiemployer Plans or notices from such
administrator or sponsor and the Parent Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof;

The information required to be delivered by clauses (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.darlingii.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov (including within any Form 10-K or Form 10-Q); provided
that the Parent Borrower shall give notice of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders); provided further, that the Parent Borrower shall deliver paper copies
of any such information to the Administrative Agent if the Administrative Agent
or any Lender requests the Parent Borrower to deliver such paper copies.

Section 5.02 Notices of Material Events. The Parent Borrower will furnish to the
Administrative Agent prompt written notice of (and if applicable, in the case of
clause (d) below, the items set forth in) the following:

(a) Default. A Responsible Officer of the Parent Borrower obtaining knowledge of
the existence of any Default;

(b) Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Parent Borrower or any Restricted Subsidiary that could reasonably
be expected to result in a Material Adverse Effect;

(c) ERISA Event. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

(d) Canadian Pensions.

(i) If requested by the Administrative Agent, promptly after such request
(i) (x) copies of all actuarial reports and any other material reports which
have been filed with a Governmental Authority with respect to each Canadian
Defined Benefit Plan, and (y) any material direction, order, notice, ruling or
opinion related to funding, windup or termination of any Canadian Defined
Benefit Plan that any Canadian Loan Party may receive from a Governmental
Authority with respect to any Canadian Defined Benefit Plan.

(ii) Promptly after any Responsible Officer of the Canadian Borrower obtains
actual knowledge thereof, (v) a Canadian Pension Termination Event, (w) the
failure in any material respect to make a required contribution to or payment
under any Canadian Benefit Plan when due in accordance with its terms and
applicable laws, (x) the occurrence of any event which is reasonably likely to
result in any Canadian Loan Party incurring any liability, fine or penalty with
respect to any Canadian Benefit Plan that could reasonably be expected to have a
Material Adverse Effect, (y) the establishment of any new plan which, if it
currently existed, would be a Canadian Defined Benefit Plan, or any change to an
existing Canadian Defined Benefit Plan that could reasonably be expected to have
a Material Adverse Effect or (z) the acquisition of an interest in any Person if
such Person sponsors, administers, or participates in, or has any liability in
respect of, any Canadian Defined Benefit Plan.

 

CREDIT AGREEMENT, Page 120



--------------------------------------------------------------------------------

(e) Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03 Existence; Conduct of Business. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence except, solely in the case of a Restricted Subsidiary, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any transactions
permitted under Section 6.03 or Section 6.05. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect all of its
rights, licenses, permits, privileges or franchises unless the failure to
preserve, renew and keep in full force and effect such rights, licenses,
permits, privileges or franchises could reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transactions permitted under Section 6.03 or Section 6.05.

Section 5.04 Payment of Taxes. The Parent Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its Tax liabilities before the same shall
become more than 30 days overdue, or if more than 30 days overdue, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Parent Borrower or such Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (iii) such contest effectively suspends collection of the
contested obligation and the foreclosure of any Lien securing such obligation or
(b) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties. The Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted and except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or asis otherwise
expressly permitted by this Agreement.

Section 5.06 Insurance. The Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies insurance in such amounts (with no greater risk retention)
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Parent Borrower will furnish to the Lenders, upon
reasonable request of the Administrative Agent (but not more frequently than
once per fiscal year), information in reasonable detail as to the insurance so
maintained. In the case of insurance policies maintained by any Domestic Loan
Party, (a) each general liability insurance policy shall name the Administrative
Agent (or its agent or designee) as additional insured and (b) each insurance
policy covering Collateral shall name the Administrative Agent (or its agent or
designee) as loss payee and shall provide that such policy will not be canceled
or materially changed without 30 days (or 10 days in the event of a payment
default) prior written notice to the Administrative Agent.

 

CREDIT AGREEMENT, Page 121



--------------------------------------------------------------------------------

Section 5.07 Books and Records; Inspection. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities in order to permit the
preparation of its financial statements in accordance with GAAP. The Parent
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided that
(a) the Parent Borrower shall not be required to reimburse such expenses unless
an Event of Default exists at the time thereof (and the Parent Borrower shall
reimburse the Administrative Agent for all such visits, inspections,
examinations and discussions conducted when an Event of Default exists) and
(b) the Parent Borrower shall have the opportunity to be present at any meeting
with its independent accountants. Notwithstanding anything to the contrary in
this Section 5.07, the Parent Borrower and any Restricted Subsidiary will not be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (1) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement not entered into in
contemplation of avoiding such inspection and disclosure rights, (2) that is
subject to attorney client or similar privilege or constitutes attorney work
product, (3) in respect of which the Parent Borrower or any Restricted
Subsidiary owes confidentiality obligations to any third party not entered into
in contemplation of avoiding such inspection and disclosure or (4) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Parent Borrower or any Subsidiary thereof and/or any customers and/or
suppliers of the foregoing; provided that in the event that any the Parent
Borrower or any Restricted Subsidiary does not provide any information requested
in connection with an examination or a discussion permitted under this
Section 5.07 in reliance on the preceding clause (2) or (3) due to
confidentiality or waiver concerns, such Person shall provide notice to the
Administrative Agent that such information is being withheld and, in the case of
clause (3), shall use its commercially reasonable efforts to communicate the
applicable information in a way that would not violate the applicable obligation
or risk waiver of such privilege.

Section 5.08 Compliance with Laws. The Parent Borrower will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.09 [Reserved].

Section 5.10 Collateral Matters; Guaranty Agreement.

(a) Further Assurances. Subject to the terms of the Security Documents, the
Agreed Security Principles and Section 5.10(f), the Parent Borrower will, and
will cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including, if applicable, the filing and recording of financing
statements), which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or, except during any Collateral Suspension
Period, to grant, preserve, protect or perfect the Liens created or intended to
be created by the Security Documents or the validity or priority of any such
Lien, all at the expense of the Loan Parties.

 

CREDIT AGREEMENT, Page 122



--------------------------------------------------------------------------------

(b) Additional Restricted Subsidiaries. Subject to Section 5.10(f) and the
Agreed Security Principles, in furtherance of the foregoing, if any additional
Restricted Subsidiary (other than a Receivables Subsidiary) is formed or
acquired after the Effective Date orSixth Amendment Date or becomes a Specified
Foreign Subsidiary after the Sixth Amendment Date, or any Unrestricted
Subsidiary is designated as a Restricted Subsidiary after the Effective Date, or
the Canadian Borrower Joinder Date occurs, as applicable, suchSixth Amendment
Date, the Parent Borrower will notify the Administrative Agent and the Lenders
thereof and (i) if such Subsidiary is a Domestic Subsidiary that is not an
Excluded Subsidiary, such Borrower will cause such Restricted Subsidiary to
become a party to (A) the Guaranty Agreement, pursuant to which such Domestic
Subsidiary shall guarantee the Obligations (which include the Foreign
Obligations), and (B) except during a Collateral Suspension Period, the U.S.
Security Agreement, in each case, promptly after such Restricted Subsidiary is
formed, acquired or designated and, except during a Collateral Suspension
Period, promptly take such actions to create and perfect Liens on such
Restricted Subsidiary’s assets of the type that would be subject to the type of
Security Documents described on Schedule 5.10(after giving effect to the Sixth
Amendment) to secure such Obligations, as the Administrative Agent shall
reasonably request, (ii) if such Restricted Subsidiary is a Specified Canadian
Subsidiary or a Specified Foreign Subsidiary that is not an Excluded Subsidiary,
the Parent Borrower will cause such Restricted Subsidiary to become a party to
(A) the Guaranty Agreement, pursuant to which such Foreign Subsidiary shall
guarantee the Obligations (until the Pari Passu Notes Repayment Date) and after
the Pari Passu Notes Repayment Date, only the Foreign Obligations and (B) except
during a Collateral Suspension Period, the Canadian Security Agreement or other
applicable Foreign Security Agreement, to the extent applicable, in each case,
promptly after such Restricted Subsidiary is formed, acquired or, designated
andor becomes a Specified Foreign Subsidiary, and, except during a Collateral
Suspension Period, promptly take such actions to create and perfect Liens on
such Restricted Subsidiary’s assets of the type that would be subject to the
type of Security Documents described on Schedule 5.10(after giving effect to the
Sixth Amendment) to secure the Obligations (until the Pari Passu Notes Repayment
Date) and after the Pari Passu Notes Repayment Date, only the Foreign
Obligations, as the Administrative Agent shall reasonably request and (iii)
subject to the Agreed Security Principles, if any Equity Interest in any(x) if
any Restricted Subsidiary isthat is a Domestic Subsidiary, a Specified Canadian
Subsidiary or a Specified Foreign Subsidiary is formed or acquired after the
EffectiveSixth Amendment Date by or on behalf of any Loan Party (or, in the case
of a Specified Foreign Subsidiary, is designated or otherwise becomes a
Specified Foreign Subsidiary after the Sixth Amendment Date) or (y) any
Unrestricted Subsidiary (other than a Receivables Subsidiary) and Darling Green
Energy LLC) that is a Domestic Subsidiary or a Specified Canadian Subsidiary or
a Specified Foreign Subsidiary owned directly by a Loan Party, is designated as
a Restricted Subsidiary after the Effective Date,Sixth Amendment Date, except
during a Collateral Suspension Period, the Parent Borrower will cause the Equity
Interests of each such Restricted Subsidiary to be pledged pursuant to the U.S.
Security Agreement, Canadian Security Agreement or other Foreign Security
Agreement, as applicable, promptly after such Restricted Subsidiary is formed,
acquired or designated or, in the case of a Specified Foreign Subsidiary,
promptly after it becomes a Specified Foreign Subsidiary (except that, to the
extent such pledge secures all the Obligations and not just the Foreign
Obligations, if such Restricted Subsidiary is (x) a Domestic Subsidiary and
substantially all of its assets consist of the debt or equity of one or more
direct or indirect Foreign Subsidiaries (other than, in the case of Specified
Foreign

 

CREDIT AGREEMENT, Page 123



--------------------------------------------------------------------------------

Subsidiaries, prior to the Pari Passu Notes Repayment Date; provided that in no
event shall this parenthetical apply to any direct or indirect holding companies
of the Foreign Borrowers that are not Specified Foreign Subsidiaries) or (y) a
Foreign Subsidiary (other thanor a Disregarded Domestic Person that in each case
is not a Specified Foreign Subsidiariesy , prior to the Pari Passu Notes
Repayment Date; provided that in no event shall this parenthetical apply to any
direct or indirect holding companies of any Foreign Borrowers which are not
Specified Foreignor a Specified Canadian Subsidiariesy), the voting Equity
Interest in such Restricted Subsidiary shall not be required to be pledged
pursuant to the U.S. Security Agreement, the Canadian Security Agreement and/or
Foreign Security Agreement, as applicable, shall be limited to 65% of the
outstanding voting Equity Interests of such Restricted Subsidiary).
Notwithstanding anything to the contrary herein and in any other Loan Document
but subject to the Agreed Security Principles, on and after the Pari Passu Notes
Repayment Date, theany Foreign Subsidiary Loan Parties shall only guarantee the
Foreign Obligations and the assets and property of theParty prior to the Sixth
Amendment Date that no longer satisfies the definition of a Specified Canadian
Subsidiary or a Specified Foreign Subsidiary Loan Parties shall only secure the
Foreign Obligationson the Sixth Amendment Date shall, on and as of the Sixth
Amendment Date, be released from its obligations as a guarantor under the Loan
Documents, any Liens granted by such entity pursuant to any Security Documents
shall be released and the Lenders hereby authorize the Administrative Agent to
take any actions and execute any documents in accordance with Section 9.10 as it
reasonably determines are advisable to evidence or effect the guarantee and
security structurereleases contemplated by this sentence (such modified
structure, the “Foreign Collateral Reallocation”).

(c) Excessive Cost. Notwithstanding the provisions of clauses (a) and (b) of
this Section 5.10 or the terms of the U.S. Security Agreement, the Canadian
Security Agreement or a Foreign Security Agreement, (i) the Administrative Agent
(or its designee) shall not take a Lien (or perfect a Lien) in an asset of a
Loan Party if (A) the Administrative Agent and the Parent Borrower reasonably
determine that the burden, difficulty, consequence or cost of granting or
perfecting a Lien on such asset (including any stamp, intangibles or other tax)
is disproportionate to the benefit to the Lenders afforded by such Lien on such
asset, (B) the granting of a security interest in such asset would be
prohibited, in the case of a contract, by enforceable anti-assignment provisions
in such contract or by applicable law or with respect to any other assets to the
extent such a pledge would violate the terms of any contract governing the
purchase, financing or ownership of such assets or would trigger termination
pursuant to any “change of control” or similar provision under such contract (in
each case, after giving effect to the relevant provisions of the Uniform
Commercial Code, PPSA or similar law in any jurisdiction, as applicable, in
effect in the applicable jurisdiction and other relevant legislation) or, (C) a
security or pledge agreement would be required to be governed by the laws of a
jurisdiction other than the one in which such Loan Party is then organized or
(D) a Collateral Suspension Period occurs and is continuing, (ii) Liens on the
following assets shall not be required to be perfected: (A) cash and cash
equivalents, deposit and securities accounts (including securities entitlements
and related assets), in each case to the extent a security interest therein
cannot be perfected by the filing of a financing or registration statement under
the Uniform Commercial Code, PPSA or similar law in any jurisdiction, as
applicable; (B) other assets requiring perfection through control agreements;
and (C) commercial tort claims less than $10,000,00050,000,000 and (iii) (A) no
Liens on any fee owned or leased real property, vehicles, aircraft, watercraft,
similar vehicles or any other assets subject to certificates of title of the
Parent Borrower or any of its Subsidiaries shall be required (and for greater
certainty, no Borrower shall be required to make serial number registrations (or
like registrations) against any serial number goods (or like concept) and
(B) the Loan Parties shall not be required to seek any landlord waiver,
estoppel, warehouseman waiver or other collateral access or similar letter or
agreement.

 

CREDIT AGREEMENT, Page 124



--------------------------------------------------------------------------------

(d) Designation of Immaterial Subsidiaries as Subsidiary Loan Parties. The
Parent Borrower shall cause one or more of its Immaterial Subsidiaries that are
not otherwise Excluded Subsidiaries to become a Subsidiary Loan Party (including
by causing any such Immaterial Subsidiary to execute any applicable supplement
or joinder to any applicable Security Document and to grant a security interest
in any of its Collateral required to be so granted thereunder) to the extent
necessary to reduce the EBITDA of the Immaterial Subsidiaries, individually or
collectively, for the 4 fiscal quarter period ended most recently prior to such
date to be not greater than 515% of the Adjusted EBITDA of the Parent Borrower
and its Subsidiaries taken as a whole. Upon becoming a Subsidiary Loan Party,
such Immaterial Subsidiary shall cease to be designated an Immaterial
Subsidiary.

(e) Timing of Actions and Deliverables. Notwithstanding anything to the contrary
herein, all actions (including notices) and deliverables required under this
Section 5.10 shall be deemed taken or delivered promptly if such actions or
deliverables are taken or delivered upon the later of (i) the next delivery date
of the financials contemplated by Section 5.01(a) and 5.01(b) and (ii) the date
expressly requested by the Administrative Agent acting in its reasonable
discretion.

(f) Post-Closing Items. [Reserved].

(g) Specified Foreign Subsidiaries. The Parent Borrower shall give the
Administrative Agent prompt written notice of the consummation of any
Disposition described in clause (b) of the definition of “Specified Foreign
Subsidiary”.

Section 5.11 Collateral Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, if a Collateral Suspension Date occurs then upon delivery to the
Administrative Agent of the officer’s certificate set forth in clause (iv) of
the definition of “Collateral Suspension Date,” all of the Liens granted
pursuant to the Loan Documents on the Collateral, shall be automatically
released and terminated at such time. In connection with the foregoing, the
Administrative Agent shall, within a reasonable period of time following
delivery of such officer’s certificate, and at the Parent Borrower’s sole cost
and expense, (x) assign, transfer and deliver to the applicable Loan Parties,
without recourse to or warranty by the Administrative Agent, such of the
Collateral or any part thereof to be released as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof and (y) with respect to any other Collateral,
deliver such documents and instruments (including UCC-3 and PPSA termination
statements or releases) and take such other actions, as the Parent Borrower
shall reasonably request to evidence such termination and release.

(b) Notwithstanding clause (a) above, if after any Collateral Suspension Date
either (x) a Corporate Rating is downgraded by a Rating Agency such that there
are not at least two Corporate Ratings that are an Investment Grade Rating or
(y) upon the Parent Borrower no longer having Corporate Ratings from at least
two Rating Agencies (the occurrence of the events in clause (x) or (y), a
“Collateral Reinstatement Event”), unless waived by the Required Lenders,

 

CREDIT AGREEMENT, Page 125



--------------------------------------------------------------------------------

the Collateral Suspension Period with respect to such Collateral Suspension Date
shall automatically terminate and all Collateral and Loan Documents relating
thereto, and all Liens granted or purported to be granted thereon, released
pursuant to clause (a) above shall be required to be reinstated as of the
applicable Collateral Reinstatement Date (as defined below) on the same terms
that existed immediately prior to such Collateral Suspension Date and the Loan
Parties shall take all actions and deliver all documents (collectively, the “New
Security Documents”) reasonably requested by the Administrative Agent as
necessary to create and perfect the Liens of the Administrative Agent in such
Collateral, substantially consistent with all such actions taken with respect to
the Collateral prior to the Collateral Suspension Date (and for the avoidance of
doubt, after giving effect to the releases required pursuant to the Sixth
Amendment), in form and substance reasonably satisfactory to the Administrative
Agent, within 90 days of such Collateral Reinstatement Event (or such longer
period as the Administrative Agent may agree in its sole reasonable discretion)
(the first date on which a new security agreement is required to be delivered
pursuant to the foregoing, the “Collateral Reinstatement Date”). The
Administrative Agent is hereby authorized to enter into any New Security
Documents in connection with any Collateral Reinstatement Event.

Section 5.115.12 Maintenance of Ratings. At any time when a “term B loan” is
outstanding under this Agreement, the Parent Borrower will use commercially
reasonable efforts to cause to be maintained at all times (a)(i) a corporate
family rating, in the case of Moody’s or (ii) an issuer credit rating, in the
case of S&P, for the Parent Borrower and (b) credit ratings for the Credit
Facilities from Moody’s and S&P.

Section 5.125.13 Canadian Benefit Plans. Each Canadian Loan Party shall, with
respect to each Canadian Defined Benefit Plan: (a) in a timely fashion perform
in all material respects all obligations (including funding, investment and
administration obligations) required to be performed in connection with such
Canadian Defined Benefit Plan; and (b) pay all material contributions, premiums
and payments when due in accordance in all material respects with its terms and
all applicable laws.

ARTICLE VI

Negative Covenants

Until the Date of Full Satisfaction, each Borrower covenants and agrees with the
Lenders that:

Section 6.01 Indebtedness. Such Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness created under the Loan Documents (including with respect to
Specified Refinancing Debt), (ii) Indebtedness of the Loan Parties evidenced by
Refinancing Notes and any Permitted Refinancing Indebtedness in respect thereof
and (iii) Indebtedness of the Loan Parties evidenced by Refinancing Junior Loans
and any Permitted Refinancing Indebtedness in respect thereof;

(b) Indebtedness in respect of (i) the Pari Passu Notes (including, for the
avoidance of doubt, Permitted Refinancing Indebtedness in respect thereof as
included in the definition of “Pari Passu Notes”), (ii) [reserved] and (iii) the
Existing 2026 Senior Unsecured Notes (including, for the avoidance of doubt,
Permitted Refinancing Indebtedness in respect thereof as included in the
definition of “Existing 2026 Senior Unsecured Notes”) and (ii) the Existing 2027
Senior Notes (including, for the avoidance of doubt, Permitted Refinancing
Indebtedness in respect thereof as included in the definition of “Existing 2027
Senior Notes”);

 

CREDIT AGREEMENT, Page 126



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Sixth Amendment dDate hereof and set forth in
Schedule 6.01 and amendments, modifications, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except as otherwise permitted by this Section 6.01;

(d) Indebtedness among the Parent Borrower and its Subsidiaries (including
between or among Subsidiaries); provided that, (i) all such Indebtedness of any
Loan Party owing to an Excluded Subsidiary must, subject to applicable law,
regulations and orders of any Governmental Authority, be expressly subordinated
to such Loan Party’s Obligations on terms and conditions reasonably satisfactory
to the Administrative Agent, it being understood that payments may be made
thereon unless an Event of Default has occurred and is continuing and the Loans
have been accelerated in accordance with Section 8.01 and (ii) any Indebtedness
owing to the Parent Borrower or any Restricted Subsidiary by any
ExcludedUnrestricted Subsidiary shall be subject to compliance with
Section 6.04;

(e) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Restricted Subsidiary of Indebtedness of the Parent Borrower or any other
Subsidiary; provided that (i) Guarantees by the Parent Borrower or any
Restricted Subsidiary of Indebtedness of any ExcludedUnrestricted Subsidiary
shall be subject to compliance with Section 6.04, (ii) Guarantees permitted
under this clause (e) shall be subordinated to the Obligations of the applicable
Restricted Subsidiary to the same extent and on terms not materially less
favorable to the Lenders as the Indebtedness so Guaranteed is subordinated to
the Obligations and (iii) no Existing 2026 Senior Unsecured Notes, Pari
PassuExisting 2027 Senior Notes, Refinancing Notes or any Refinancing Junior
Loans shall be Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary is a Loan Party (or becomes a Loan Party substantially simultaneously
therewith) that has Guaranteed the applicable Obligations or Foreign Obligations
pursuant to a Guaranty Agreement;

(f) (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction, repair or improvement of any
assets (including rolling stock), including Capital Lease Obligations, mortgage
financings, purchase money indebtedness (including any industrial revenue bonds,
industrial development bonds and similar financings), (ii) Indebtedness of the
Parent Borrower or any Restricted Subsidiary assumed in connection with the
acquisition of any assets or secured by a Lien on any assets prior to the
acquisition thereof, and (iii) any amendments, modifications, extensions,
renewals and replacements of any such Indebtedness permitted by this clause
(f) that do not increase the outstanding principal amount thereof except as
otherwise permitted by this Section 6.01; provided that (A) in the case of
clause (f)(i), such Indebtedness is incurred prior to or within 270 days after
such acquisition or the completion of such acquisition, construction, repair or
improvement and (B) in the case of clauses (f)(i) and (f)(ii), on a Pro Forma
Basis after giving effect to the incurrence of any such Indebtedness, the Parent
Borrower is in compliance with the Financial Covenants and the Parent Borrower’s
Secured Leverage Ratio does not exceed 4.00 to 1.00.

(g) Indebtedness arising in connection with Swap Agreements permitted by Section
6.07entered into in the ordinary course of business and not for speculative
purposes; provided that Guarantees by any Loan Party of such Indebtedness of any
Excluded Subsidiary shall be subject to compliance with Section 6.04;

 

CREDIT AGREEMENT, Page 127



--------------------------------------------------------------------------------

(h) (i) Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof and (ii) amendments, modifications, extensions, renewals and
replacements thereof which do not increase the principal amount thereof except
as otherwise permitted by this Section 6.01; provided that in the case of clause
(h)(i) (A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary, and (B) on a Pro Forma Basis after
giving effect to the incurrence of any such Indebtedness, the Total Leverage
Ratio does not exceed 5.50 to 1.00 and the Secured Leverage Ratio does not
exceed 4.00 to 1.00;

(i) obligations in respect of workers compensation claims, health, disability or
other employee benefits, unemployment insurance and other social security laws
or regulations or property, casualty or liability insurance and premiums related
thereto, self self-insurance obligations, customs, surety, stay, appeal and
performance bonds, and performance and completion guarantees and similar
obligations incurred by the Parent Borrower or any Restricted Subsidiary, in
each case in the ordinary course of business;

(j) to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the ordinary course of business
with respect to the real property of the Parent Borrower or any Restricted
Subsidiary;

(k) to the extent constituting Indebtedness, customary indemnification and
purchase price adjustments or similar obligations (including earn-outs) incurred
or assumed in connection with Investments and Dispositions otherwise permitted
hereunder;

(l) to the extent constituting Indebtedness, unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law;

(m) to the extent constituting Indebtedness, deferred compensation payable to
directors, officers, employees, members of management or consultants of the
Parent Borrower and the Restricted Subsidiaries;

(n) Indebtedness in respect of repurchase agreements constituting Permitted
Investments;

(o) Indebtedness consisting of promissory notes issued by the Parent Borrower or
any Restricted Subsidiary to future, present or former directors, officers,
members of management, employees or consultants of the Parent Borrower or any of
its Subsidiaries or their respective estates, heirs, family members, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Parent Borrower permitted by Section 6.08;

(p) cash management obligations and Indebtedness incurred by the Parent Borrower
or any Restricted Subsidiary in respect of netting services, overdraft
protections, commercial credit cards, stored value cards, purchasing cards and
treasury management services, automated clearing-house arrangements, employee
credit card programs, controlled disbursement, ACH

 

CREDIT AGREEMENT, Page 128



--------------------------------------------------------------------------------

transactions, return items, interstate deposit network services, incentive,
supplier finance or similar programs, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management and similar arrangements, in each case entered into in the ordinary
course of business in connection with cash management, including among the
Parent Borrower and its Subsidiaries, and deposit accounts;

(q) (i) Indebtedness consisting of the financing of insurance premiums and
(ii) take-or-pay obligations constituting Indebtedness of the Parent Borrower or
any Restricted Subsidiary, in each case, entered into in the ordinary course of
business;

(r) Indebtedness incurred by the Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit (other
than Letters of Credit issued pursuant to this Agreement), bank guarantees or
similar instruments entered into in the ordinary course of business and the
obligations arising under drafts accepted and delivered in connection with a
drawing thereunder; provided that (i) upon the drawing of any such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence and (ii) the aggregate
outstanding face amount of all such letters of credit or, bank guarantees or
similar instruments entered into in the ordinary course of business does not
exceed the greater of $20,000,00050,000,000 and 0.51.0% of Consolidated Total
Assets at any time;

(s) obligations, contingent or otherwise, for the payment of money under any
noncompete, consulting or similar agreement entered into with the seller of a
Target or any other similar arrangements providing for the deferred payment of
the purchase price for an acquisition permitted hereby;

(t) Indebtedness of the type described in clause (e) of the definition thereof
to the extent the related Lien is permitted under Section 6.02;

(u) Indebtedness consisting of or relating to Receivables Facilities;

(v) other Indebtedness of the Parent Borrower and its Restricted Subsidiaries;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (v) shall not exceed the greater of $150,000,000325,000,000 and 3.06.0%
of Consolidated Total Assets at any time outstanding;

(w) Indebtedness in the form of (i) Guarantees of Indebtedness of the Renewable
Diesel Joint Ventures; provided that on a Pro Forma Basis after giving effect to
the incurrence of such Guarantee, the Parent Borrower would have been in
compliance with the covenant set forth in Section 7.02 as of the last day of the
immediately preceding fiscal quarter and (ii) Guarantees of any obligation to
make an Investment in the Renewable Diesel Joint Ventures permitted to be made
in accordance with Section 6.04;

(x) (i) additional Indebtedness to the extent that on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness, the Parent Borrower is in
compliance with the covenant set forth in Section 7.02 and (ii) Permitted
Refinancing Indebtedness with respect to Indebtedness referred to in clause (i).

 

CREDIT AGREEMENT, Page 129



--------------------------------------------------------------------------------

(y) Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate amount outstanding not to exceed the greater of
$150,000,000325,000,000 and 3.06.0 % of Consolidated Total Assets in the
aggregate provided such Indebtedness is either (i) unsecured (but which may be
guaranteed by the Parent Borrower pursuant to Section 6.01(e))) or (ii) secured
by only the Equity Interests in or assets of any Restricted Subsidiary that is
not a Subsidiary Loan Party;

(z) intercompany Indebtedness among the Parent Borrower and its Subsidiaries
described in the PWC Steps Memo (or implied thereunder as necessary to implement
the transactions described therein;

(aa) any liability of the Group arising under a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) as referred to in Article 2:403 of the
Dutch Civil Code, issued prior to the date of this Agreement or any joint and
several liability (hoofdelijke aansprakelijkheid) under any fiscal unity
(fiscale eenheid) for Dutch corporate income purposes provided that all members
of the fiscal unity are members of the Group;

(bb) (i) notes or loans (or commitments in respect thereof) that are unsecured,
or secured by Liens on the Collateral ranking junior to or pari passu with the
Liens securing the Credit Facilities outstanding on the FifthSixth Amendment
Date pursuant to an intercreditor agreement in form reasonably satisfactory to
the Administrative Agent (any such Indebtedness, “Incremental Equivalent Debt”);
provided that (A) the aggregate outstanding principal amount of all Incremental
Equivalent Debt shall not exceed the amount permitted to be incurred under the
Incremental Amount, (B) the incurrence of such Indebtedness shall be subject to
clauses (i), (ii), (iv), (viii), (ix), and solely in the case of loans (or
commitments in respect thereof) which rank pari passu in right of payment and
with respect to security with the Term B Loans outstanding on the FifthSixth
Amendment Date, clause (vi) of Section 2.20(d) as if such Incremental Equivalent
Debt constituted Incremental Term Loans, (C) the financial maintenance covenants
(if any) applicable to such Incremental Equivalent Debt shall not be, when taken
as a whole, materially more favorable, to the holders of such Indebtedness than
those applicable under this Agreement (except for such financial maintenance
covenants applicable only to periods after the Latest Maturity Date or the
Administrative Agent shall have been given prompt written notice thereof and
this Agreement is amended to include such financial maintenance covenant for the
benefit of each Credit Facility (which such amendment may be effected by an
amendment signed by the Parent Borrower and the Administrative Agent (and the
Required Lenders hereby authorize the Administrative Agent to enter into such
amendment) and, for the avoidance of doubt, it being understood that if such
financial covenant is a “springing” financial maintenance covenant applicable
only to revolving Indebtedness, such financial covenant shall be automatically
included in this agreement only for the benefit of each Revolving Facility and
not for the benefit of any Credit Facility in respect of Term Loans hereunder)
and (D) solely with respect to Indebtedness in the form of loans which rank pari
passu in right of payment, and secured by Liens on the Collateral ranking pari
passu with the Liens securing, the Term B Loans outstanding on the FifthSixth
Amendment Date, all other terms with respect to such loans which are materially
more restrictive (taken as a whole) than those with respect to the Loans under
the existing applicable Class of Credit Facility shall be (x) permitted by
clauses (A) throughand (CB) of the preceding sentence, (y) applicable only after
the Latest Maturity Date of the relevant Credit Facility outstanding on the
FifthSixth Amendment Date (which may be achieved by an amendment solely among
the Parent Borrower and the Administrative Agent (and the Required Lenders
hereby authorize the Administrative Agent to enter into such

 

CREDIT AGREEMENT, Page 130



--------------------------------------------------------------------------------

amendment)), or (z) otherwise be reasonably satisfactory to the Administrative
Agent; provided that documentation governing any such loans may include such
materially more restrictive terms so long as the Administrative Agent shall have
been given prompt written notice thereof and this Agreement is amended to
include such term for the benefit of each Credit Facility of the same Class
(which may be achieved by an amendment solely among the Parent Borrower and the
Administrative Agent (and the Required Lenders hereby authorize the
Administrative Agent to enter into such amendment)) and (ii) Permitted
Refinancing Indebtedness with respect to the Indebtedness referred to in clause
(bb)(i) above; and (D) for the avoidance of doubt, if such Indebtedness is
secured by Liens on the Collateral ranking junior to the Liens securing the
Credit Facilities outstanding on the Sixth Amendment Date or is unsecured, shall
be on market terms at the time of issuance or incurrence thereof, as determined
in good faith by the Parent Borrower;

(cc) Indebtedness in respect of any letter of credit or bank guarantee issued in
favor of any Issuing Bank to support any Defaulting Lender’s participation in
Letters of Credit issued;

(dd) Indebtedness of the Parent Borrower or any Restricted Subsidiary to the
extent that 100% of such Indebtedness is supported by any Letter of Credit or a
letter of credit issued pursuant to an Ancillary Facility;

(ee) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(ff) Indebtedness of the Parent Borrower or any Restricted Subsidiary under any
Ancillary Facility; and

(gg) all premiums (if any), interest (including post-petition interest), fees,
prepayment premium and make whole amounts, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (ff) above.

Section 6.02 Liens. Such Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, except:

(a) Liens created under the Loan Documents (including in respect of the Liens
securing the Pari Passu Notes Obligations) and the Ancillary Facility Documents;

(b) Liens imposed by law for taxes, assessments and governmental charges
(i) that are not overdue by more than 30 days or, if more than 30 days overdue,
are being contested in a manner consistent with Section 5.04 or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations (i) that are not overdue by more than 30
days or, if more than 30 days overdue, are being contested in a manner
consistent with Section 5.04 or (ii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

(d) pledges and deposits made in the ordinary course of business (i) in
compliance with workers’ compensation, health, disability or other employee
benefits, unemployment

 

CREDIT AGREEMENT, Page 131



--------------------------------------------------------------------------------

insurance and other social security laws or regulations, property, casualty or
liability insurance or premiums related thereto or self self-insurance
obligations or (ii) to secure letters of credit, bank guarantees or similar
instruments posted to support payment of items set forth in the foregoing clause
(d)(i); provided that such letters of credit and bank guarantees are issued in
compliance with Section 6.01;

(e) Liens securing the performance of, or granted in lieu of, contracts with
trade creditors, contracts (other than in respect of debt for borrowed money),
leases, bids, statutory obligations, customs, surety, stay, appeal and
performance bonds, performance and completion guarantees and other similar
obligations of a like nature, in each case entered into in the ordinary course
of business and deposits securing letters of credit, bank guarantees or similar
instruments posted to support payment of the items set forth in this clause (e);
provided that (i) such letters of credit (other than the Letters of Credit),
bank guarantees or similar instruments are issued in compliance with
Section 6.01 and (ii) the Liens permitted by this clause (e) shall at no time
encumber any assets other than (A) the amount of cash or marketable investments
required to be pledged thereunder and (B) with respect to customs and surety
bonds, performance bonds, and performance and completion guarantees or similar
obligations, the specific assets in respect to which such bonds or guarantees
are issued and which are customarily encumbered under similar bond and guarantee
transactions;

(f) Liens in respect of judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested that do not constitute an Event of Default under clause (j) of
Section 8.01;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and other minor irregularities in title
(including leasehold title), in each case, that do not materially and adversely
interfere with the ordinary conduct of business of the Parent Borrower or any
Subsidiary;

(h) Liens arising from filing UCC or PPSA (or similar law of any jurisdiction)
financing statements regarding leases and consignment or bailee arrangements
permitted or not prohibited by any of the Loan Documents and Liens securing
liabilities in respect of indemnification obligations thereunder as long as each
such Lien only encumbers the assets that are the subject of the related lease
(or contained in such leasehold) or consignment or bailee;

(i) any interest or title of a lessor, sublessor, licensee, sublicense, licensor
or sublicensor under any lease or license agreement permitted or not prohibited
by any of the Loan Documents and any leases, subleases, licenses or sublicenses
granted in the ordinary course of business not interfering in any material
respect with the business of the Parent Borrower or any Restricted Subsidiary;

(j) the rights reserved to or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Restricted Subsidiaries or by a statutory provision to terminate any such lease,
license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof;

(k) Liens granted in the ordinary course of business to secure: (i) liabilities
for premiums or reimbursement obligations to insurance carriers,
(ii) liabilities in respect of

 

CREDIT AGREEMENT, Page 132



--------------------------------------------------------------------------------

indemnification obligations under leases or other Contractual Obligations, and
(iii) letters of credit, bank guarantees or similar instruments posted to
support payment of items set forth in this clause (k); provided that (x) such
letters of credit, bank guarantees or similar instruments are issued in
compliance with Section 6.01, (y) the Liens permitted by clause (k)(iii) shall
at no time encumber any assets other than the amount of cash or marketable
investments required to be pledged thereunder and (z) the Liens permitted by
clause (k)(i) shall at no time encumber assets other than the unearned portion
of any insurance premiums, the insurance policies and the proceeds thereof;

(l) Liens (i) of a collection bank arising under Section 4–210 of the Uniform
Commercial Code on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set–off), (iii) arising in connection with pooled deposit or sweep accounts,
cash netting, deposit accounts or similar arrangements of the Parent Borrower or
any Restricted Subsidiary and consisting of the right to apply the funds held
therein to satisfy overdraft or similar obligations incurred in the ordinary
course of business of such Person, (iv) encumbering reasonable customary initial
deposits and margin deposits and (v) granted in the ordinary course of business
by the Parent Borrower or any Restricted Subsidiary to any bank with whom it
maintains accounts to the extent required by the relevant bank’s (or custodian’s
or trustee’s, as applicable) standard terms and conditions (including, without
limitation, any Lien arising by entering into standard banking arrangements
(AGB-Banken order AGB-Sparkassen) in Germany), in each case, which are within
the general parameters customary in the banking industry;

(m) Liens in favor of a commodity, brokerage or security intermediary who holds
a commodity, brokerage or, as applicable, a security account on behalf of the
Parent Borrower or a Restricted Subsidiary provided such Lien encumbers only the
related account and the property held therein;

(n) any Lien on any asset of the Parent Borrower or any Restricted Subsidiary
existing on the Sixth Amendment dDate hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Parent Borrower or any Restricted Subsidiary (other than the proceeds and
products thereof and accessions thereto, except that individual financings
provided by a Person or its Affiliates may be cross collateralized to other
financings provided by such Person or its Affiliates) and (ii) such Lien shall
secure only those obligations which it secures on the EffectiveSixth Amendment
Date and obligations not otherwise prohibited under the Loan Documents and
amendments, modifications, extensions, renewals and replacements thereof (which,
if such obligations constitute Indebtedness, are permitted by Section 6.01);

(o) any Lien existing on any equipment (including rolling stock), fixtures or
real property or any assets subject to the Indebtedness permitted under clause
(f)(ii) of Section 6.01, in each case, prior to the acquisition thereof by the
Parent Borrower or any Restricted Subsidiary or existing on any such property or
assets of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other assets of the Parent Borrower or any
Restricted Subsidiary (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to the terms existing at
the time of such acquisition (it being understood that such requirement shall
not be permitted

 

CREDIT AGREEMENT, Page 133



--------------------------------------------------------------------------------

to apply to any property to which such requirement would not have applied but
for such acquisition)); and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and any amendments, modifications, extensions,
renewals or replacements thereof and if such obligations (or as applicable, any
amendments, modifications, extensions, renewals or replacements thereof) are
Indebtedness, such Indebtedness is otherwise permitted by Section 6.01 (it being
understood for purposes of this clause (o) that individual financings provided
by a Person or its Affiliates may be cross collateralized to other financings
provided by such Person or its Affiliates);

(p) (i) Liens on specific assets (including rolling stock) acquired,
constructed, repaired or improved by the Parent Borrower or any Restricted
Subsidiary (including the interests of vendors and lessors under conditional
sale, title retention agreements and extended title retention (verlangenter
Eigentumsvorbehalt)); provided that (A) such security interests secure
Indebtedness permitted by clause (f), clause (h)(i) or clause (v) of
Section 6.01, (B) in the case of Indebtedness incurred under Section 6.01(f)(i)
such security interests and the Indebtedness secured thereby are incurred prior
to or within 270 days after such acquisition or the completion of such
construction, repair or improvement and (C) such security interests shall not
apply to any other assets of the Parent Borrower or any Restricted Subsidiary,
and (ii) any amendments, modifications, extensions, renewals or replacements
thereof and if such obligations (or as applicable, any amendments,
modifications, extensions, renewals or replacements thereof) are Indebtedness,
such Indebtedness is otherwise permitted by Section 6.01 (it being understood
for purposes of this clause (p) that individual financings provided by a Person
or its Affiliates may be cross collateralized to other financings provided by
such Person or its Affiliates);

(q) Liens in favor of customs and revenue authorities arising as a matter of law
in the ordinary course of business to secure payment of customs duties that
(a) are not overdue by more than 30 days or, if more than 30 days overdue, are
being contested in a manner consistent with Section 5.04 or (b) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(r) Liens (i) (A) on advances of cash or Permitted Investments in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted and (ii) on cash
earnest money deposits made by the Parent Borrower or any Restricted Subsidiary
in connection with any letter of intent or purchase agreement permitted
hereunder;

(s) Liens in favor of the Parent Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 6.01(d) or other obligations owed to the
Parent Borrower or a Restricted Subsidiary; provided that, any such Liens
encumbering any Collateral shall be subordinated to the Liens of the
Administrative Agent on terms and conditions reasonably satisfactory to the
Administrative Agent;

(t) Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into in the ordinary course of business;

 

CREDIT AGREEMENT, Page 134



--------------------------------------------------------------------------------

(u) Liens representing the interest of a purchaser of goods sold by the Parent
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business under conditional sale, title retention and extended title retention
(verlängerter Eigentumsvorbehalt), consignment, bailee or similar arrangements;
provided that such Liens arise only under the applicable conditional sale, title
retention, consignment, bailee or similar arrangements and such Liens only
encumber the good so sold thereunder;

(v) Liens on repurchase agreements constituting Permitted Investments;

(w) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of $150,000,000325,000,000 and 3.06.0
% of Consolidated Total Assets at any time outstanding; ); provided, that a Lien
securing Indebtedness or other obligations shall be deemed to exist pursuant to
this clause (w) in an amount equal to the aggregate solvency deficits of all
Canadian Defined Benefit Plans administered, maintained, participated in or
contributed to, by the Canadian Loan Parties, determined by reference to the
most recent valuation reports thereof required to be delivered to the applicable
regulators;

(x) Liens (i) on Equity Interests in joint ventures (including the Renewable
Diesel Joint Ventures) or Unrestricted Subsidiaries; provided such Liens secure
the obligation to make capital contributions, keep-well or similar payments to,
or Indebtedness or other obligations of, such joint venture or Unrestricted
Subsidiary, as applicable, (ii) consisting of customary rights of first refusal
and tag, drag and similar rights in joint venture agreements and agreements with
respect to non-wholly owned Subsidiaries and (iii) consisting of any encumbrance
or restriction (including put and call arrangements) in favor of a joint venture
party with respect to Equity Interests of, or assets owned by, any joint venture
or similar arrangement pursuant to any joint venture or similar agreement;

(y) Liens on (i) the Equity Interests of theany Renewable Diesel Joint Venture
in favor of the holder of (A) any Indebtedness of thesuch Renewable Diesel Joint
Venture, (B) any Guarantee by the Parent Borrower or any Restricted Subsidiary
of such Indebtedness otherwise permitted under this Agreement or (C) any
Guarantee by the Parent Borrower or any Restricted Subsidiary of the commitment
by the Parent Borrower or any Restricted Subsidiary to make an Investment in
theany Renewable Diesel Joint Venture permitted to be made under this Agreement
and (ii) cash and cash equivalents to secure (A) obligations of the Parent
Borrower or any Restricted Subsidiary to make an Investment in the Renewable
Diesel Joint Ventures permitted under this Agreement or (B) obligations in
respect of a letter of credit posted to support obligations of the type set
forth in the foregoing clause (y)(ii)(A);

(z) other than during a Collateral Suspension Period (unless the Obligations are
equally and ratably secured therewith or the Obligations are secured on a senior
basis thereto), Liens on property constituting Collateral of the Loan Parties
securing obligations issued or incurred under (i) any Refinancing Notes and the
Refinancing Notes Indentures related thereto and any Permitted Refinancing
Indebtedness in respect thereof, (ii) any Refinancing Junior Loans and the
Refinancing Junior Loans Agreements and any Permitted Refinancing Indebtedness
in respect thereof, in each case, to the extent required by the documentation in
respect of such notes or loans, as applicable and (iii) Incremental Equivalent
Debt and any Permitted Refinancing Indebtedness in respect thereof; provided
that (x) at the time of incurrence thereof such obligations are permitted to be
secured pursuant to the definitions of Refinancing Notes, Refinancing Junior
Loans, Incremental Equivalent Debt or Permitted Refinancing Indebtedness in
respect thereof, as applicable, and (y) if applicable, such Indebtedness is
subject to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent;

 

CREDIT AGREEMENT, Page 135



--------------------------------------------------------------------------------

(aa) Liens on the proceeds of Indebtedness incurred in connection with any
transaction permitted hereunder which proceeds have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction;

(bb) any Lien arising under clause 24 or clause 25 of the general terms and
conditions (algemene bankvoorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) or any similar term applied by a
financial institution in The Netherlands pursuant to its general terms and
conditions;

(cc) Liens securing Indebtedness permitted pursuant to Section 6.01(y); provided
that such Liens are only on the assets or property described in
Section 6.01(y)(ii);

(dd) any netting or set-off arrangement entered into by any Dutch Subsidiary in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances of any Dutch Subsidiary;

(ee) Liens arising by operation of law or created in order to comply with
applicable Requirements of Law, including any security requested to be created
by any creditor of a German Subsidiary in connection with (i) a merger of a
German Subsidiary pursuant to Section 22 of the German Reorganization Act
(Umwandlungsgesetz) and/or (ii) the termination of a domination and profit and
loss pooling agreement (Beherrschungs – und Gewinnnabführungsvertrag) pursuant
to Section 303 of the German Stock Corporation Act (AktG);

(ff) Liens on cash, Permitted Investments or other property (including the net
proceeds of Indebtedness) arising in connection with the defeasance, discharge
or redemption of Indebtedness;

(gg) Liens securing (i) obligations under Swap Agreements permitted by Section
6.07 entered into in the ordinary course of business and not for speculative
purposes and (ii) obligations of the type described in Section 6.01(p)
(including, for the avoidance of doubt, any accounts receivables and related
security being sold or transferred by a Borrower or its Restricted Subsidiaries
in the ordinary course of business pursuant to any incentive, supplier finance
or similar program between such Borrower or Restricted Subsidiary, as supplier
or seller, and any finance or other institution a party thereto, as purchaser);

(hh) Liens in favor of a Receivables Subsidiary or a Person that is not a
Subsidiary of the Parent Borrower on Receivables Assets or the Equity Interests
of a Receivables Subsidiary, in each case granted in connection with a
Receivables Facility solely to secure obligations owing to such Receivables
Subsidiary or other Person that is not a Subsidiary of the Parent Borrower under
such Receivables Facility; and

(ii) precautionary or purported Liens evidenced by the filing of UCC financing
statements or similar financing statements under applicable Law relating solely
to operating leases or consignment or bailee arrangements entered into in the
ordinary course of business.; and

 

CREDIT AGREEMENT, Page 136



--------------------------------------------------------------------------------

(jj) additional liens so long as the Secured Leverage Ratio does not exceed
4.00:1.00; provided that (A) with respect to Liens on property constituting
Collateral of the Loan Parties such Indebtedness is subject to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent,
(B) this clause (jj) shall not be used to secure any Indebtedness of the type
described in Section 6.02(z) and (C) during a Collateral Suspension Period, no
Liens shall be incurred under this clause (jj) unless the Obligations are
secured by Liens on “Collateral” on the same terms and to the same extent as
existed immediately prior to the Collateral Suspension Date on which such
Collateral Suspension Period arose.

Section 6.03 Fundamental Changes. Such Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, merge into or amalgamate or consolidate with
any other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or liquidate or dissolve, except that:

(a) any Subsidiary may merge with the Parent Borrower in a transaction in which
the Parent Borrower is the surviving Person (or in the case of a transitory
merger where the surviving Person assumes the Obligations in a manner reasonably
acceptable to the Administrative Agent),;

(b) any Restricted Subsidiary may merge with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (x) if any party to such merger
is a Domestic Subsidiary Loan Party, the surviving entity is a Domestic
Subsidiary Loan Party (or the surviving Person assumes the Obligations of such
non-surviving Domestic Subsidiary Loan Party in a manner reasonably acceptable
to the Administrative Agent or such transaction shall constitute an Investment
permitted by Section 6.04) and (y) if no party to such merger is a Domestic
Subsidiary Loan Party but any party to such merger is a Foreign Subsidiary Loan
Party, the surviving entity is a Foreign Subsidiary Loan Party (or the surviving
Person assumes the Obligations of such non-surviving Foreign Subsidiary Loan
Party in a manner reasonably acceptable to the Administrative Agent or such
transaction shall constitute an Investment permitted by Section 6.04),;

(c) any Person may merge into the Parent Borrower in an Investment permitted by
Section 6.04 in which the Parent Borrower is the surviving Person,;

(d) any Person may merge with a Restricted Subsidiary in an Investment permitted
by Section 6.04 in which the surviving entity is a Subsidiary and (x) if any
party to such merger is a Domestic Subsidiary Loan Party, the surviving entity
is a Domestic Subsidiary Loan Party (or the surviving Person assumes the
Obligations of such non-surviving Domestic Subsidiary Loan Party in a manner
reasonably acceptable to the Administrative Agent or such transaction shall
constitute an Investment permitted by Section 6.04) and (y) if no party to such
merger is a Domestic Subsidiary Loan Party but any party to such merger is a
Foreign Subsidiary Loan Party, the surviving entity is a Foreign Subsidiary Loan
Party (or the surviving Person assumes the Obligations of such non-surviving
Foreign Subsidiary Loan Party in a manner reasonably acceptable to the
Administrative Agent or such transaction shall constitute an Investment
permitted by Section 6.04);

 

CREDIT AGREEMENT, Page 137



--------------------------------------------------------------------------------

(e) any Subsidiary (other than a Borrower) may liquidate or dissolve or change
in legal form if the Parent Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
the Parent Borrower and is not materially disadvantageous to the Lenders (it
being understood that any release and re-taking of any Collateral or Guaranty in
connection with such change in legal form is not materially disadvantageous);

(f) in connection with the Disposition of a Subsidiary (other than a Borrower)
or its assets permitted by Section 6.05, such Subsidiary may merge with or into
any other Person;

(g) any Foreign Subsidiary may merge or amalgamate with a Foreign Borrower or
any other Foreign Subsidiary in a transaction in which the Foreign Borrower or
such Foreign Subsidiary is the surviving Person (or in the case of a transitory
merger where the surviving Person assumes the Obligations of the Foreign
Borrower or such other Foreign Subsidiary in a manner reasonably acceptable to
the Administrative Agent); and

(h) any merger, amalgamation, consolidation, liquidation or dissolution by the
Parent Borrower or its Restricted Subsidiaries in connection with the
consummation of the transactions described in the PWC Steps Memo (or implied
thereunder as necessary to implement the transactions described therein) shall
be permitted. The Parent Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related,
complementary or ancillary thereto.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Such
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests in
or evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness of, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit or all or
substantially all of the assets of a division or branch of any Person (any one
of the actions described in the foregoing provisions of this Section 6.04,
herein an “Investment”), except:

(a) Investments in respect of the Rothsay Acquisition (including any
intercompany transaction in connection therewith to permit the Canadian Borrower
to pay the purchase price for Rothsay) and the Vion Acquisition (including any
intercompany transaction described in the PWC Steps Memo or in connection
herewith to permit the Dutch Parent Borrower to pay the purchase price for the
Vion Acquisition);

(b) Investments in the form of cash, Permitted Investments and Investments that
were Permitted Investments when such Investments were made;

(c) Investments existing on, or contractually committed as of, the Sixth
Amendment dDate hereof and set forth on Schedule 6.04 and any modification,
replacement, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 6.04;

 

CREDIT AGREEMENT, Page 138



--------------------------------------------------------------------------------

(d) Investments among the Parent Borrower and its Subsidiaries (including
between or among Subsidiaries and including in connection with the formation of
Subsidiaries); provided that the sum of the aggregate amount of Investments by,
without duplication, Loan PartiesParent Borrower and/or the Restricted
Subsidiaries in or for the benefit of ExcludedUnrestricted Subsidiaries (other
than the amount of any such Investments that are promptly applied by such
ExcludedUnrestricted Subsidiary to make substantially contemporaneous
Investments in any Loan Party and/or any Restricted Subsidiary) shall not exceed
the greater of $200,000,000375,000,000 and 77.0 % of Consolidated Total Assets
in the aggregate at any time outstanding;

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and payments
thereon or Investments in respect thereof in lieu of such payments; provided
that (i) the aggregate principal amount of Indebtedness of Unrestricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be subject to the limitation set forth in clause (d) above or clauses (s)
or (y) below the Parent Borrower or any Restricted Subsidiary shall not exceed
the amount of Investments in Unrestricted Subsidiaries otherwise permitted under
this Section 6.04 (it being understood that any such Guarantee in reliance upon
the reference to such clauses (s) or (y) shall reduce the amount otherwise
available under such clause (s)such amount described in this proviso shall
constitute a usage of such other provision of this Section 6.04 while such
Guarantee is outstanding), and (ii) if such Guarantee is by a non-Loan Party,
such non-Loan Party would have been able to incur the Guaranteed Indebtedness
directly under Section 6.01 (for the avoidance of doubt, without duplication of
the primary and Guaranteed obligations with respect to underlying Indebtedness
primary Indebtedness of a non-Loan Party) and (iii) if the Guaranteed
Indebtedness is subordinated the Guarantee of such Indebtedness is subordinated
on the same terms;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts or disputes with or judgments against, any
Person, or foreclosure or deed in lieu of foreclosure with respect to any Lien
held as security for an obligation, in each case in the ordinary course of
business;

(g) notes and other non–cash consideration received as part of the purchase
price of assets subject to a Disposition pursuant to Section 6.05;

(h) advances or extensions of trade credit in the ordinary course of business;

(i) Investments arising in connection with the Swap Agreements permitted by
Section 6.07; provided that the aggregate amount of Investments by Loan Parties
in or for the benefit of Excluded Subsidiaries shall be subject to the
limitation set forth in clause (d) above and clause (s) below (it being
understood that any such Investment in reliance upon the reference to such
clause (s) shall reduce the amount otherwise available under such clause (s)
while such Swap Agreement is outstanding);entered into in the ordinary course of
business and not for speculative purposes;

(j) loans and advances to officers, directors, employees, members of management
or consultants of the Parent Borrower and its Restricted Subsidiaries made
(i) in the ordinary course of business for travel and entertainment expenses,
relocation costs and similar purposes and (ii) in connection with such Person’s
purchase of Equity Interests of the Parent Borrower in an aggregate amount not
to exceed $10,000,000 for all such loans and advances in the aggregate at any
one time outstanding;

 

CREDIT AGREEMENT, Page 139



--------------------------------------------------------------------------------

(k) Asset Swaps consummated in compliance with Section 6.05;

(l) Parent Borrower or a Restricted Subsidiary may purchase, hold or acquire
(including pursuant to a merger, consolidation, amalgamation or otherwise) at
least a majority of the Equity Interests of a Person (including with respect to
an Investment in a Restricted Subsidiary or joint venture that serves to
increase the Parent Borrower’s or its Restricted Subsidiaries’ respective
ownership of Equity Interests therein (an “Equity Accretive Investment”)) and
may purchase or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other Person or all
or substantially all of the assets of a division, line of business or branch of
such Person, if, with respect to each such acquisition (a “Permitted
Acquisition”):

(i) Event of Default. No Event of Default exists or would result therefrom on
the date the definitive agreement for the Permitted Acquisition is entered into
by the Parent Borrower and/or the Restricted Subsidiary, as applicable;

(ii) Total Leverage Ratio; Investment Amounts. On a Pro Forma Basis for such
Permitted Acquisition, the Total Leverage Ratio is less than or equal to 5.50 to
1.00 and the Secured Leverage Ratio is less than or equal to 4.00 to 1.00; and

(iii) Non-GuarantorsUnrestricted Subsidiaries. The total consideration paid for
(1) the Capital Stock of any TargetPerson that does not becomes aan Unrestricted
Subsidiary Loan Party,and (2) in the case of an asset acquisition, assets of any
TargetPerson that are not acquired by a Borrower or any Restricted Subsidiary
Loan Party and (3) Equity Accretive Investments in Restricted Subsidiaries that
do not in conjunction with such investments become Subsidiary Loan Parties, when
taken together with the total consideration for all such Persons and assets so
acquired after the FifthSixth Amendment Date, shall not exceed the sum of (A)
the greater of $150,000,000 and 6.0% of Consolidated Total Assets (as reasonably
estimated by the Parent Borrower in good faith on the date of the definitive
agreement for such Investment) as of the last day of the most recent four fiscal
quarter period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, and (B) amounts otherwise available under
clauses (e), (q), (s) and (y) of Section 6.04; provided that the
limitationamount of Investments in Unrestricted Subsidiaries otherwise permitted
under this Section 6.04 (it being understood that such amount described in this
clause (iii) shall not apply to any acquisition to the extent the Target so
acquired (or the Person owning the assets so acquired) becomes a Subsidiary Loan
Party even though such Person owns Capital Stock in Persons that are not
otherwise required to become Subsidiary Loan Parties, if, in the case of this
clause (iii), not less than 65.0% of the Adjusted EBITDA of the Target(s)
acquired in such acquisition (as reasonably estimated by the Parent Borrower in
good faith on the date of the definitive agreement for such Investment) is
generated by Person(s) that will become Subsidiary Loan Parties (i.e.,
disregarding any Adjusted EBITDA generated by Restricted Subsidiaries of such
Subsidiary Loan Parties that are not (or will not become) Subsidiary Loan
Parties).constitute a usage of such other provision of this Section 6.04).

 

CREDIT AGREEMENT, Page 140



--------------------------------------------------------------------------------

(m) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, sale leaseback transactions, Swap Agreements, Restricted Payments
and Affiliate transactions permitted under Sections 6.01, 6.02, 6.03, 6.05,
6.07, 6.08 and 6.09, respectively;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) Guarantees by the Parent Borrower and the Restricted Subsidiaries of leases
of the Parent Borrower and Restricted Subsidiaries (other than Capital Lease
Obligations) or of other obligations not constituting Indebtedness, in each case
entered into in the ordinary course of business and payments thereon or
Investments in respect thereof in lieu of such payments;

(p) Investments (i) consisting of endorsements for collection or deposit,
(ii) resulting from pledges and/or deposits permitted by Sections 6.02(d),
6.02(e), 6.02(k) and 6.02(r) and (iii) consisting of the licensing, sublicensing
or contribution of intellectual property pursuant to joint marketing
arrangements, in each case, in the ordinary course of business;

(q) the making, purchase, holding or other acquisition of Investments in Persons
who, after giving effect to such Investment will not be a Subsidiary, as long
as:

(i) no Event of Default exists or would result at the time such Investment is
committed to be made and no payment or bankruptcy Event of Default exists or
would result at the time such Investment is actually made; and

(ii) on a Pro Forma Basis for such Investment, the Total Leverage Ratio is less
than or equal to 5.50 to 1.00 and the Secured Leverage Ratio is less than or
equal to 4.00 to 1.00;

(r) the Parent Borrower may serve as an account party under a letter of credit
or provide cash collateral to support obligations of Insurance Company of
Colorado, Inc. as long as such support is required by, and is in the amount
required by, applicable insurance regulations;

(s) in addition to the Investments otherwise permitted by this Section 6.04, the
Parent Borrower and the Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the sum of (i) the greater of
$150,000,000325,000,000 and 36.0 % of Consolidated Total Assets at any time
outstanding; and (ii) any amount available for Restricted Payments under Section
6.08(a)(x)(A)(I) or payments or other distributions on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of Restricted
Indebtedness under Section 6.08(b)(iii) that the Borrower has elected to apply
to this clause (ii);

(t) (i) any Investments in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that any entity that serves to hold cash
balances received from Loan Parties is a Loan Party within the time frames
required by this Agreement and (ii) Investments by the Parent Borrower in any
Subsidiary or joint venture to enable it to obtain cash management and similar
arrangements described in Section 6.01(p);

(u) Investments in respect of theany Renewable Diesel Joint Venture in the form
of (i) a Guarantee (or Guarantees) permitted by Section 6.01(w), (ii) Liens
permitted by Section 6.02(y) and (iii) Investments of cash or Permittedother
Investments in an amount not to exceed

 

CREDIT AGREEMENT, Page 141



--------------------------------------------------------------------------------

$375,000,000the greater of $500,000,000 and 10.0% of Consolidated Total Assets
at any time outstanding; it being understood that (x) the amount of Investments
in the form of assets or other property made pursuant to clause (iii) of this
clause (u) shall be the fair market value of such assets or other property (as
determined in good faith by the Parent Borrower) and (y) the Parent Borrower and
its Restricted Subsidiaries may also invest cash or Permitted Investments to
satisfy obligations referred to in clause (i) of this clause (u); provided that
as of the date of any such Investment and after giving effect thereto no Event
of Default shall exist or result therefrom;

(v) any acquisition of assets or Equity Interests solely in exchange for, or out
of the net cash proceeds received from, the substantially contemporaneous
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Parent Borrower;

(w) endorsements of negotiable instruments and documents in the ordinary course
of business;

(x) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by the Parent
Borrower and its Restricted Subsidiaries in connection with such plans;

(y) in addition to the Investments otherwise permitted by this Section 6.04, the
Parent Borrower and its Restricted Subsidiaries may make an Investment (i) at
any time after the date hereof in an amount equal to the amount that, together
with the aggregate amount of all other Investments made after the date hereof by
the Parent Borrower and its Restricted Subsidiaries pursuant to this
Section 6.04(y)(i), the aggregate amount of all Restricted Payments made by the
Parent Borrower and its Restricted Subsidiaries pursuant to Section 6.08(a)(ix)
and the aggregate amount of all payments or distributions made by the Parent
Borrower and its Restricted Subsidiaries pursuant to Section 6.08(b)(v) after
the date hereof, shall not exceed the Available Amount and (ii) make additional
Investments; provided that in the case of this clause (ii) if, on a Pro Forma
Basis, the Total Leverage Ratio is greater than 4.50 to 1.00 or the Secured
Leverage Ratio is greater than 4.00 to 1.00, then the aggregate amount of
Investments made per fiscal year pursuant to this Section 6.04(y)(ii) shall not
exceed an amount equal to 25% of the Consolidated Net Income of the Parent
Borrower and its Restricted Subsidiaries for the immediately preceding fiscal
year;

(z) Investments in any Subsidiary that is not a Loan Party in an amount required
to permit such Subsidiary to consummate a Permitted Acquisition or other
Investment permitted hereunder substantially contemporaneously with the receipt
by such Subsidiary of the proceeds of such Investment;

(aa) Investments (i) in subsidiaries in connection with reorganizations and
related to tax planning; provided that, after giving effect to any such
reorganization and/or related activity, the security interest of the
Administrative Agent in the Collateral, taken as a whole, is not materially
impaired and (ii) by any Loan Party in any non-Loan Party consisting of the
contribution of Equity Interests of any Person that is not a Loan Party;

(bb) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with the Parent Borrower or any Restricted Subsidiary after the
Closing Date, in each case as part of an

 

CREDIT AGREEMENT, Page 142



--------------------------------------------------------------------------------

Investment otherwise permitted by this Section 6.04 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation and
(ii) any modification, replacement, renewal or extension of any Investment
permitted under clause (i) of this Section 6.04(bb) so long as no such
modification, replacement, renewal or extension thereof increases the amount of
such Investment except as otherwise permitted by this Section 6.04;

(cc) Investments made in joint ventures or non-wholly-owned Subsidiaries as
required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
arrangements arising in the ordinary course of business; provided that if, on a
Pro Forma Basis, the Total Leverage Ratio is greater than 5.50 to 1.00 or the
Secured Leverage Ratio is greater than 4.00 to 1.00, then the aggregate amount
of Investments made pursuant to this Section 6.04(cc) at any time outstanding
shall not exceed $50,000,000an amount equal to the greater of $100,000,000 and
2.0% of Consolidated Total Assets;

(dd) Investments made by any Restricted Subsidiary that is not a Subsidiary Loan
Party with the proceeds received by such Person from an Investment made by the
Parent Borrower or any Subsidiary Loan Party in such Person under this
Section 6.04;

(ee) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business;

(ff) de minimis Investments made in connection with the incorporation or
formation of any newly created Subsidiary of the Parent Borrower; and

(gg) customary Investments in connection with any Receivables Facility.

For purposes of this Section 6.04 the amount of any Investment shall be the
initial amount invested without regard to increase or decreases in value, write
ups, write offs or write downs but after giving effect to all payments or
repayments of, or returns on, such Investment.

Notwithstanding anything to the contrary contained herein, if any Person
(including theany Renewable Diesel Joint Venture but excluding any Borrower) in
which an Investment is made pursuant to clause (q) or clause (u) above
subsequently becomes or is deemed to be a Subsidiary of the Parent Borrower but
is less than wholly owned, then at the option of the Parent Borrower, such
Person shall be deemed to have been simultaneously designated by the Parent
Borrower as an Unrestricted Subsidiary without regard to the requirements set
forth in clause (d) above and the definition of “Unrestricted Subsidiary”. Any
Investment in such Person on the date of such designation shall not be deemed to
have utilized any other amounts available under clause (d) above solely as a
result of such deemed designation. Any Investment in such Person after the date
of such designation shall be subject to compliance with this Section 6.04.

Section 6.05 Asset SalesDispositions. Such Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, transfer, lease or otherwise
dispose (whether effected pursuant to a division or otherwise) of any asset,
including any Equity Interest owned by it (each such sale, transfer, lease or
other disposition herein a “Disposition”), nor will the Parent Borrower permit
any of the Restricted Subsidiaries to issue any additional Equity Interest in
such Subsidiary (other than the issuance of directors’ qualifying or similar
shares required to be held by specific Persons under applicable law) except:

 

CREDIT AGREEMENT, Page 143



--------------------------------------------------------------------------------

(a) Dispositions of inventory (including on an intercompany basis), vehicles,
obsolete, used, worn-out or surplus assets or property no longer useful to the
business of such Person or economically impracticable to maintain and Permitted
Investments in the ordinary course of business;

(b) Dispositions by any Restricted Subsidiary of assets (upon voluntary
liquidation or otherwise) to the Parent Borrower or to any Restricted
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Loan Party, then either (i) the transferee must be a Loan Party or
(ii) such transfer must be for fair market value or be treated as an Investment
permitted by Section 6.04;

(c) Dispositions of property subject to or resulting from casualty losses and
condemnation proceedings (including in lieu thereof or any similar proceedings);

(d) Asset Swaps; provided that if the Total Leverage Ratio or Secured Leverage
Ratio as of the end of the most recent fiscal quarter for which financial
statements were required to be delivered under Section 5.01(a) or (b), is more
than 5.50 to 1.00 or 4.00 to 1.00, respectively, then the net effect of such
Asset Swap shall not require the Parent Borrower or applicable Restricted
Subsidiary to make a cash payment of more thanan amount in excess of the greater
of $25,000,00050,000,000 and 1.0% of Consolidated Total Assets to the
counterparty in connection with such Asset Swap;

(e) Dispositions in connection with any sale-leaseback or similar transaction;
provided that the fair market value (as determined by the Parent Borrower in
good faith) of all property so disposed of shall not exceed an amount equal to
the greater of $20,000,000125,000,000 and 0.52.5% of Consolidated Total Assets
from and after the EffectiveSixth Amendment Date;

(f) Dispositions permitted by Sections 6.02 (and of the Liens thereunder), 6.03
(so long as any Disposition pursuant to a liquidation permitted pursuant to
Section 6.03 shall be done on a pro rata basis among the equity holders of the
applicable Subsidiary), 6.04, 6.07 and 6.08;

(g) the issuance of Equity Interests by a Restricted Subsidiary to the Parent
Borrower or to another Restricted Subsidiary (and each other equity holder
ratably according to their interests) and which, to the extent constituting an
Investment, is permitted by Section 6.04;

(h) (i) Dispositions of Investments and accounts receivable (together with any
and all other rights and intangibles related thereto) in the ordinary course of
business (including, without limitation, in the case of any accounts receivable,
in connection with any incentive, supplier finance or other similar program,
and, in the case of both Investments and accounts receivable, in connection with
the collection, settlement or compromise thereof (including in any situation of
a work-out or financial distress, in each case, of the Person owing such
accounts receivable)) or (ii) any surrender or waiver of contract rights
pursuant to a settlement, release, recovery on or surrender of contract, tort or
other claims of any kind;

 

CREDIT AGREEMENT, Page 144



--------------------------------------------------------------------------------

(i) Dispositions in the ordinary course of business consisting of (i) the
abandonment of intellectual property which, in the reasonable good faith
determination of the Parent Borrower, is not material to the conduct of the
business of the Parent Borrower and Subsidiaries and (ii) licensing,
sublicensing and cross-licensing arrangements involving any technology or other
intellectual property or general intangibles of the Parent Borrower or its
Subsidiaries;

(j) Dispositions of residential real property and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, members of management, employees or consultants of the Loan Parties;

(k) terminations of Swap Agreements;

(l) Dispositions identified to the Administrative Agent and the Lenders in
writing on or prior to the Effective Date;

(m) Dispositions of the Capital Stock of, or the assets or securities of,
Unrestricted Subsidiaries;

(n) Dispositions of the Investments entered into under the permissions of
Section 6.04(q);

(o) other Dispositions; provided that: (i) the Net Proceeds of such Disposition
shall be applied in compliance with Section 2.11(c), (ii) no Default exists on
the date on which the definitive agreement governing the relevant Disposition is
executed and (iii) with respect to any Disposition pursuant to this clause
(o) for a purchase price in excess of the greater of (x) $20,000,00050,000,000
and (y) 1.0% of Consolidated Total Assets at least 75% of the consideration
shall be Ccash or Cash EquivalentsPermitted Investments; provided that for
purposes of the 75.0% Cash consideration requirement (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Parent Borrower
or a Restricted Subsidiary) of the Parent Borrower or any applicable Restricted
Subsidiary (as shown on such Person’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets and for which the
Parent Borrower and its Restricted Subsidiaries shall have been validly released
by all relevant creditors in writing, (x) the amount of any trade-in value
applied to the purchase price of any replacement assets acquired in connection
with such Disposition, (y) any Securities received by the Parent Borrower or any
Restricted Subsidiary from such transferee that are converted by such Person
into cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of the applicable
Disposition and (z) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value (as determined by the
Parent Borrower in good faith), taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of the greater of $50,000,00075,000,000 and 1.5% of
Consolidated Total Assets of the Parent Borrower, as of the last day of the most
recently ended period of four fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), as applicable, in each
case, shall be deemed to be cash;

 

CREDIT AGREEMENT, Page 145



--------------------------------------------------------------------------------

(p) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(q) Dispositions of Investments in joint ventures (including the Renewable
Diesel Joint Ventures) to the extent required by, or made pursuant to, buy/sell
arrangements between the joint venture parties set forth in the joint venture
agreement or similar binding agreements entered into with respect to such
Investment in such joint venture;

(r) the expiration of any option agreement with respect to real or personal
property;

(s) repurchases of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;

(t) leases, subleases, licenses or sublicenses of property in the ordinary
course of business;

(u) Dispositions of non-core assets (which may include real property) acquired
in an acquisition permitted under this Agreement to the extent such Disposition
was consummated within two years of such acquisition;

(v) other Dispositions in an aggregate amount not to exceed $20,000,000the
greater of $50,000,000 and 1.0% of Consolidated Total Assets;

(w) Dispositions of letters of credit and/or bank guarantees (and/or the rights
thereunder) to banks or other financial institutions in the ordinary course of
business in exchange for cash and/or Permitted Investments;

(x) Dispositions in connection with the consummation of the transactions
described in the PWC Steps Memo (or implied thereunder as necessary to implement
the transactions described therein);

(y) any sale of motor vehicles and information technology equipment purchased at
the end of an operating lease and resold thereafter; and

(z) Dispositions of Receivables Assets to a Receivables Subsidiary or a Person
that is not a Subsidiary of the Parent Borrower in connection with any
Receivables Facility;

provided that all Dispositions permitted pursuant to clauses (e), (o) and
(u) above shall be made for fair value (as determined by the Parent Borrower in
good faith) and all Dispositions permitted pursuant to clauses (e), (o) (to the
extent required thereunder) and (u) above shall be made for at least 75% cash
consideration;

provided further that that any sale leaseback transaction that is consummated
substantially simultaneously with a Permitted Acquisition or similar Investment
and relates to assets acquired in such Permitted Acquisition or similar
Investment shall not be restricted by this Section 6.05 and shall not constitute
a Disposition.

 

CREDIT AGREEMENT, Page 146



--------------------------------------------------------------------------------

Section 6.06 [Reserved].

Section 6.07 Swap Agreements. The Parent Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Parent
Borrower or any Restricted Subsidiary has actual or potential exposure (other
than those in respect of Equity Interests of the Parent Borrower or any of its
Restricted Subsidiaries), including to hedge or mitigate foreign currency risks
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or Investment of the Parent Borrower or any Restricted
Subsidiary.[Reserved].

Section 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) The
Parent Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, declare or make any Restricted Payment, except:

(i) such Person may declare and make Restricted Payments with respect to its
Equity Interests payable solely in additional shares of its Equity Interests;

(ii) Restricted Subsidiaries may declare and pay dividends with respect to their
Equity Interests (provided that if such Restricted Subsidiary is not
wholly-owned by the Parent Borrower, such dividends must be made to the holders
of its Equity Interests ratably according to their interests or in the case of
the Parent Borrower and its Restricted Subsidiaries, on a greater than ratable
basis) and, solely with respect to Subsidiaries organized in Germany, may make
other payments in accordance with domination and profit and loss pooling
agreements (Beherrschungs – und Ergebnisabführungsverträge) within the meaning
of Section 291 of the German Stock Corporation Act (AktG) as well as distribute
profits and compensate losses in connection therewith;

(iii) to the extent constituting Restricted Payments, the Parent Borrower and
its Restricted Subsidiaries may enter into transactions expressly permitted by
Sections 6.03, 6.04, 6.05 or 6.09;

(iv) repurchases by Parent Borrower of partial interests in its Equity Interests
for nominal amounts which are required to be repurchased in connection with the
exercise of stock options or warrants to permit the issuance of only whole
shares of Equity Interests;

(v) the Parent Borrower may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(including related stock appreciation rights or similar securities) held by any
future, present or former director, officer, member of management, employee or
consultant of the Parent Borrower or any of its Subsidiaries (or the estate,
heirs, family members, spouse, former spouse, domestic partner or former
domestic partner of any of the foregoing); provided that (A) at the time of any
such repurchase, retirement or other acquisition or retirement for value no
Default exists or would result, (B) the aggregate amount of Restricted Payments
made under this clause (v) in any fiscal year does not exceed (x) an amount
equal to the greater of $10,000,000 and 0.25% of Consolidated Total Assets (the
“Yearly Limit”) plus (y) the portion of the Yearly Limit from each of the
immediately preceding four fiscal years (not including any fiscal year ending
prior to 2010) which was not

 

CREDIT AGREEMENT, Page 147



--------------------------------------------------------------------------------

expended by Parent Borrower for Restricted Payments in such fiscal years (the
“Carryover Amount” and in calculating the Carryover Amount for any fiscal year,
the Yearly Limit applicable to the previous fiscal years shall be deemed to have
been utilized first by any Restricted Payments made under this clause (v) in
such fiscal year) plus (z) an amount equal to the cash proceeds from the sale of
Equity Interests to directors, officers, members of management, employees or
consultants of the Parent Borrower or of its Subsidiaries (or the estate, heirs,
family members, spouse or former spouse of any of the foregoing) in such fiscal
year;

(vi) the repurchase of Equity Interests of the Parent Borrower that occurs upon
the cashless exercise of stock options, warrants or other convertible securities
as a result of the Parent Borrower accepting such options, warrants or other
convertible securities as satisfaction of the exercise price of such Equity
Interests;

(vii) such Parent Borrower and its Subsidiaries may make any Restricted Payment
in connection with the Rothsay Acquisition as contemplated by the Rothsay
Acquisition Agreement or in connection with the Vion Acquisition as contemplated
by the Vion Acquisition Agreement and in connection with the consummation of the
transactions described in the PWC Steps Memo and any actions necessary to
implement such transactions;

(viii) repurchase of Equity Interests deemed to occur upon the non-cash exercise
of Equity Interests to pay taxes;

(ix) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount that, together with (A) the aggregate amount of
all other Restricted Payments made by the Parent Borrower and its Restricted
Subsidiaries pursuant to this Section 6.08(a)(ix) after the date hereof, (B) the
aggregate amount of all Investments made by the Parent Borrower and its
Restricted Subsidiaries pursuant to Section 6.04(y)(i) after the date hereof and
(C) the aggregate amount of all payments or distributions made by the Parent
Borrower and its Restricted Subsidiaries pursuant to Section 6.08(b)(v) after
the date hereof, shall not exceed the Available Amount; provided that (x) as of
the date of any such Restricted Payment and after giving effect thereto no
Default shall exist or would result therefrom or (y) no Default shall exist or
would result therefrom on the date of declaration of such Restricted Payment and
such Restricted Payment is made within 60 days of such declaration; provided
further that solely for purposes of this Section 6.08(a)(ix), in no event shall
more than $300,000,000 in Restricted Payments be made with the Available Amount
pursuant to this Section 6.08(a)(ix); and

(x) the Parent Borrower may make additional Restricted Payments not to exceed an
amount equal to (A) the sum of (I) an amount of Restricted Payments; provided
that (A1) (x) as of the date of any such Restricted Payment and after giving
effect thereto, no Default shall exist or would result therefrom or (y) no
Default shall exist or would result therefrom as of the date of declaration of
such Restricted Payment and such Restricted Payment is made within 60 days of
such declaration and (B2) if the Total Leverage Ratio on a Pro Forma Basis is
greater than 4.50 to 1.00 or the Secured Leverage Ratio on a Pro Forma Basis is
greater than 3.00 to 1.00, then the aggregate amount of Restricted Payments made
under this clause (x) in respect of a fiscal year

 

CREDIT AGREEMENT, Page 148



--------------------------------------------------------------------------------

(including the Restricted Payment in question) shall not at any time exceed 25%
of the Consolidated Net Income of the Parent Borrower and its Restricted
Subsidiaries for the immediately preceding fiscal year. and (II) any amount
available for payments or other distributions on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of Restricted
Indebtedness under Section 6.08(b)(iii)(A)(I) that the Borrower has elected to
apply to this clause (A)(II) minus (B) solely to the extent the amount of
Restricted Payments permitted to be made under the foregoing clause (A)(I) was
capped pursuant to clause (2) of the proviso thereto on the date of application
to Section 6.04(s) or Section 6.08(b)(iii)(A)(II), the amount available under
clause (2) of the proviso to the foregoing clause (A)(I) that the Borrower has
elected to apply to Section 6.04(s) or Section 6.08(b)(iii)(A)(II).

(b) Such Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, make any payment in respect of any purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated
Indebtedness or the Existing Senior Unsecured Notes (including any refinancing
or replacement thereof) having an individual outstanding principal amount in
excess of $25,000,000100,000,000 (such Indebtedness, collectively, “Restricted
Indebtedness”), or any other payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Indebtedness, except:

(i) replacements, refinancings, amendments, supplements, modifications,
extensions, renewals, restatements or refunding of Restricted Indebtedness to
the extent permitted by Section 6.01;

(ii) (A) payments or other distributions on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of Restricted Indebtedness,
in each case in exchange for, or out of the net proceeds of, the substantially
concurrent sale of Equity Interests (other than Disqualified Equity Interests)
of the Parent Borrower (it being understood such amounts will not increase the
Available Amount), or (B) the conversion of any Restricted Indebtedness to
Equity Interests (other than Disqualified Equity Interests);

(iii) payments or other distributions on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of Restricted Indebtedness,
in an aggregate amount not to exceed an amount equal to (A) the sum of (I) the
greater of $25,000,000100,000,000 and 12.0% of Consolidated Total Assets and
(II) any amount available for Restricted Payments under Section 6.08(a)(x)(A)(I)
that the Borrower has elected to apply to this clause (A)(II) minus (B) the
amount available under clause (A)(I) that the Borrower has elected to apply to
Section 6.04(s) or Section 6.08(a)(x)(A)(II); provided that (x) (1) at the time
of any such payment or other distribution, no Default shall have occurred and be
continuing or would result therefrom or (2y) no Default shall exist or would
result therefrom on the date such Person provides notice of such payment or
distribution and such payment or distribution shall be made within 90 days of
such notice and (y) after giving effect thereto, the Parent Borrower is in
compliance, on a Pro Forma Basis, with the Financial Covenants;

 

CREDIT AGREEMENT, Page 149



--------------------------------------------------------------------------------

(iv) payments or other distributions on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of Restricted Indebtedness
if, on a Pro Forma Basis, the Secured Leverage Ratio is less than 4.00 to 1.00;

(v) payments or other distributions on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of Restricted Indebtedness,
in an aggregate amount that, together with (A) the aggregate amount of all other
such payments or other distributions made by the Parent Borrower and its
Restricted Subsidiaries pursuant to this Section 6.08(b)(v) after the date
hereof, (B) the aggregate amount of all other Restricted Payments made by the
Parent Borrower and its Restricted Subsidiaries pursuant to Section 6.08(a)(ix)
after the date hereof and (C) the aggregate amount of all Investments made by
the Parent Borrower and its Restricted Subsidiaries pursuant to
Section 6.04(y)(i) after the date hereof, shall not exceed the Available Amount;
provided that (x) as of the date of such payment or distribution and after
giving effect thereto no Default shall exist or result therefrom or (y) no
Default shall exist or would result therefrom on the date such Person provides
notice of such payment or distribution and such payment or distribution shall be
made within 90 days of such notice; and

(vi) payment-in-kind interest with respect to Restricted Indebtedness permitted
by this Agreement;

(vii) payments or distributions on account of intercompany Subordinated
Indebtedness not prohibited by the terms of this Agreement; and

(viii) payments as part of an “applicable high yield discount obligation”
catch-up payment with respect to Restricted Indebtedness permitted by this
Agreement.

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within 60 days
after the date of declaration of such dividend, payment or other distribution or
giving of the redemption notice, as applicable, will not be prohibited if, at
the date of declaration or notice such dividend, payment or other distribution
or redemption would have complied with the terms of this Agreement. For the
avoidance of doubt, the Parent Borrower and its Restricted Subsidiaries may make
regularly scheduled payments of principal and payments of interest, fees,
expenses and indemnification or similar obligations in respect of Restricted
Indebtedness when due, and in the case of Subordinated Indebtedness, to the
extent not prohibited by the subordination provisions thereof (if applicable).

Section 6.09 Transactions with Affiliates. Such Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate payments, for any such transaction or series of
related transactions, in excess of $5,000,00025,000,000 , except:

(a) transactions that are at prices and on terms and conditions not less
favorable to such Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties,;

(b) transactions between or among the Loan Parties or their Restricted
Subsidiaries not involving any other Affiliate,;

 

CREDIT AGREEMENT, Page 150



--------------------------------------------------------------------------------

(c) any Restricted Payment permitted by Section  6.08,;

(d) the payment of reasonable and customary fees and expenses to directors of
such Borrower and the other Restricted Subsidiaries and the provision of
customary indemnification to directors, officers, employees, members of
management and consultants of the Parent Borrower and the Subsidiaries,;

(e) sales or issuances of Equity Interests to Affiliates of the Parent Borrower
which are otherwise permitted or not restricted by the Loan Documents,;

(f) loans and other transactions by and among such Borrower and/or the
Subsidiaries to the extent permitted under this Article VI,;

(g) the consummation of and the payment of all fees, expenses, bonuses and
awards related to the Original Transactions,;

(h) transactions with joint ventures (including the Renewable Diesel Joint
Ventures) for the purchase or sale of goods and services entered into in the
ordinary course of business,;

(i) employment and severance arrangements (including options to purchase Equity
Interests of the Parent Borrower, restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits plans) between such Borrower and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business,;

(j) the existence of, and the performance of obligations of such Borrower or any
of its Restricted Subsidiaries under the terms of any agreement to which such
Borrower or any of its Restricted Subsidiaries is a party as of or on the
EffectiveSixth Amendment Date and identified on Schedule 6.09, as these
agreements may be amended, restated, amended and restated, supplemented,
extended, renewed or otherwise modified from time to time; provided, however,
that any future amendment, restatement, amendment and restatement, supplement,
extension, renewal or other modification entered into after the EffectiveSixth
Amendment Date will be permitted to the extent that its terms are not more
disadvantageous to the Lenders than the terms of the agreements on the
EffectiveSixth Amendment Date,;

(k) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into such Borrower or its
Restricted Subsidiaries pursuant to the terms of this Agreement; provided that
such agreement was not entered into in contemplation of such acquisition or
merger, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders in any material respect in the good faith
judgment of the Parent Borrower when taken as a whole as compared to such
agreement as in effect on the date of such acquisition or merger),;

(l) transactions in which such Borrower or any of its Restricted Subsidiaries
delivers to the Administrative Agent an opinion or appraisal issued by an
independent accounting, appraisal or investment banking firm of national
standing that the terms of such transaction are not materially less favorable
than those that might reasonably have been obtained by such Borrower or such
Restricted Subsidiary in a comparable transaction at such time on an arm’s
length basis from a Person that is not an Affiliate,; and

 

CREDIT AGREEMENT, Page 151



--------------------------------------------------------------------------------

(m) transactions effected as part of a Receivables Facility transaction.

Section 6.10 Restrictive Agreements. Such Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Borrower or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets in favor of the Administrative Agent (or its agent or
designee) for the benefit of the Secured Parties securing any of the
Obligations, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to such Borrower or any other Restricted Subsidiary
or to Guarantee the Obligations or any part thereof; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law, rule,
regulation or order or by any Loan Document, Existing Senior Unsecured Notes
Document, Pari Passu Notes Document, Ancillary Facilities Document or document
governing any Swap Obligations, Deposit Obligations, Refinancing Notes or any
Refinancing Junior Loans, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof, (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to
Dispositions permitted by Section 6.05 pending such Dispositions, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or the Persons obligated thereon, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment, subletting or other transfer thereof (including the
granting of any Lien), (vi) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by restrictions on cash and other deposits or
net worth provisions in leases and other agreements entered into in the ordinary
course of business, (vii) the foregoing shall not apply if such restrictions and
conditions were binding on a Restricted Subsidiary or its assets at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary or such assets
were first acquired by such Restricted Subsidiary (other than a Restricted
Subsidiary that was a Restricted Subsidiary on the Effective Date or assets
owned by any Restricted Subsidiary on the Effective Date), so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary or assets being acquired, (viii) clause
(a) of the foregoing shall not apply to Liens permitted by this Agreement, (ix)
the foregoing shall not apply to customary provisions in partnership agreements,
limited liability company governance documents, joint venture agreements and
other similar agreements (including those with respect to the Renewable Diesel
Joint Venture) that restrict the transfer of assets of, or ownership interests
in, the relevant partnership, limited liability company, joint venture or
similar Person, (x) clause (b) of the forgoing shall not apply to restrictions
or conditions imposed by any agreement relating to Indebtedness incurred by
non-Loan Parties permitted by this Agreement, (xi) clause (b) of the foregoing
shall not apply to provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of Equity Interests of a Person other than on a pro rata basis, (xii) the
foregoing shall not apply to issuances of Disqualified Equity Interests,
preferred Equity Interests, Incremental Equivalent Debt or Indebtedness incurred
pursuant to Section 6.01(v) or (x), (xiii) the foregoing shall not apply to
customary prohibitions, restrictions and conditions contained in agreements
related to a Receivables Facility, and (xiv) the foregoing shall not apply to
any restrictions and conditions imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of any contract, instrument or obligation referred to in clauses (i)
through (xii) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Parent Borrower, no more restrictive with respect to
such restrictions taken as a whole than those in existence prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

CREDIT AGREEMENT, Page 152



--------------------------------------------------------------------------------

Section  6.10 [Reserved].

Section 6.11 Amendment of Material Debt Documents. The Parent Borrower will not,
nor will it permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under Restricted Indebtedness (other than intercompany Indebtedness
among the Parent Borrower and/or any of its Restricted Subsidiaries) in any
manner materially adverse to the interest of the Lenders taken as a whole that
has not been approved by the Administrative Agent; provided that it is
understood and agreed that the foregoing limitation shall not prohibit any
Permitted Refinancing Indebtedness in respect thereof or any other replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Restricted Indebtedness, in each case, that is
otherwise permitted by Section 6.01.

Section 6.12 Change in Fiscal Year. The Parent Borrower will not change the
manner in which either the last day of its fiscal year or the last day of each
of the first three fiscal quarters of its fiscal year is calculated, in each
case, without the prior written consent of the Administrative Agent.

ARTICLE VII

Financial Covenants

Solely with respect to the Revolving Facility and Term A Facility, until the
Date of Full Satisfaction (solely with respect to the Revolving Facility and the
Term A Facility), the Parent Borrower covenants and agrees with the Lenders
that:

Section 7.01 Interest Coverage Ratio. As of the last day of each fiscal quarter
commencing with the first full fiscal quarter following the Fourth Amendment
Date, the Parent Borrower shall not permit the Interest Coverage Ratio to be
less than 3.00 to 1.00.

Section 7.02 Total Leverage Ratio. As of the last day of each fiscal quarter
commencing with the first full fiscal quarter following the Fourth Amendment
Date, the Parent Borrower shall not permit the Total Leverage Ratio to exceed
5.50 to 1.00.

Section 7.03 [Reserved].

ARTICLE VIII

Events of Default

Section 8.01 Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; or any Borrower shall fail to pay any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, and such failure with respect to such
reimbursement obligations shall continue unremedied for a period of three days;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 

CREDIT AGREEMENT, Page 153



--------------------------------------------------------------------------------

(c) any representation, warranty or certification made or deemed made by or on
behalf of any Borrower or any Restricted Subsidiary in or in connection with any
Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document, shall
prove to have been materially inaccurate when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a) or in Article VI or in Article VII of
this Agreement; provided any default under Sections 7.01 and/or 7.02 (a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
with respect to any Loans or Commitments hereunder, other than the Revolving
Loans, Term A Loans, and Revolving Commitments and Term A Commitments, until the
date on which the Revolving Loans and Term A Loans (if any) have been
accelerated, and the Revolving Commitments and Term A Commitments (if any) have
been terminated, in each case, by the Required TLA/RC Lenders;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 8.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Parent Borrower;

(f) any Borrower or any Restricted Subsidiary shall fail to make any payment in
respect of any Material Indebtedness, when and as the same shall become due and
payable beyond any applicable grace period, or any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits, after giving effect to any applicable
notice or grace period (which notice has been given or grace period has
expired), the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity and such failure, event or condition shall not
have been waived or cured before the Commitments are terminated and Loans
accelerated; provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the Disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness, (ii) Guarantees of Indebtedness that are satisfied promptly
on demand or (iii) with respect to Indebtedness incurred under any Swap
Agreement, termination events or equivalent events pursuant to the terms of the
relevant Swap Agreement which are not the result of any default thereunder by
any Loan Party or any Restricted Subsidiary;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership, arrangement or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for 60 consecutive
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

CREDIT AGREEMENT, Page 154



--------------------------------------------------------------------------------

(h) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, arrangement or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(g) of this Section 8.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any such Restricted Subsidiary (other than an Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors;

(i) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by insurance or
indemnity as to which the insurer or indemnitor has not denied coverage) shall
be rendered against any Borrower, any Restricted Subsidiary or any combination
thereof and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment by reason of a pending appeal, payment or otherwise
is not in effect;

(k) (i) an ERISA Event shall have occurred, (ii) a Canadian Loan Party fails to
make a required contribution to or payment under any Canadian Benefit Plan when
due or (iii) with respect to any Canadian Defined Benefit Plan, the occurrence
of any Canadian Pension Termination Event; and in each case in clauses
(i) through (iii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect;

(l) other than with respect to items of Collateral with a book not exceeding
$25,000,000the greater of $100,000,000 and 2.0% of Consolidated Total Assets in
the aggregate, any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted in writing by any Loan Party not to be,
a valid and perfected Lien on any Collateral, except (i) in connection with a
release of such Collateral in accordance with the terms of this Agreement
(including during a Collateral Suspension Period) or (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements
or PPSA renewal statements or amendments;

(m) any of this Agreement or the Guaranty Agreement (other than in respect of an
Immaterial Subsidiary) shall for any reason cease to be in full force and effect
in accordance with its terms after its date of execution, or any Borrower or any
other Loan Party shall so state in writing, in each case other than in
connection with a release of any Guarantee in accordance with the terms of this
Agreement; or

(n) a Change in Control shall occur;

 

CREDIT AGREEMENT, Page 155



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 8.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments and commitments with respect to any Ancillary
Facility, and thereupon the Commitments and commitments with respect to any
Ancillary Facility shall terminate immediately, and (ii) declare the Loans then
outstanding and the obligations under any Ancillary Facility then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans and the obligations under any
Ancillary Facility then outstanding so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of any Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Borrower; and in case of any event with respect to any Borrower described in
clause (g) or (h) of this Section 8.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding and the obligations
under any Ancillary Facility then outstanding, together with accrued interest
thereon and all fees and other obligations of any Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by each Borrower. In addition, if
any Event of Default shall occur and be continuing, the Administrative Agent may
(and if directed by the Required Lenders, shall) foreclose or otherwise enforce
any Lien granted to the Administrative Agent, for the benefit of the Secured
Parties, to secure payment and performance of the Obligations in accordance with
the terms of the Loan Documents and exercise any and all rights and remedies
afforded by applicable law, by any of the Loan Documents, by equity, or
otherwise.

Notwithstanding the foregoing, during any period during which solely a Financial
Covenant Event of Default has occurred and is continuing, the Administrative
Agent may with the consent of, and shall at the request of, the Required TLA/RC
Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they relate to the Revolving Lenders and Term A Lenders
(versus the Lenders), the Revolving Commitments and Term A Commitments (versus
the Commitments), the Revolving Loans, the Swingline Loans and the Term A Loans
(versus the Loans), and the Letters of Credit.

Section 8.02 Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents which constitutes an Event of Default, the Administrative Agent
may, at the direction of the Required Lenders, perform or attempt to perform
such covenant or agreement on behalf of the applicable Loan Party. In such
event, each Borrower shall, at the request of the Administrative Agent promptly
pay any amount expended by the Administrative Agent or the Lenders in connection
with such performance or attempted performance to the Administrative Agent,
together with interest thereon at the interest rate provided for in
Section 2.13(c) from and including the date of such expenditure to but excluding
the date such expenditure is paid in full. Notwithstanding the foregoing, it is
expressly agreed that neither the Administrative Agent nor any Lender shall have
any liability or responsibility for the performance of any obligation of any
Loan Party under any Loan Document.

Section 8.03 Adjustment for Ancillary Facilities.

(a) If a notice is served by the Administrative Agent in accordance with the
third to last paragraph of Section 8.01 or any event with respect to a Borrower
described in

 

CREDIT AGREEMENT, Page 156



--------------------------------------------------------------------------------

Section 8.01(g) or (h) occurs and is continuing (the “Ancillary Facility
Adjustment Date”), each Revolving Lender and each Ancillary Lender shall
promptly adjust (by making or receiving (as the case may be) corresponding
transfers of rights and obligations under the Loan Documents relating to
Revolving Outstandings) their claims in respect of the Revolving Loans and
participations in Letters of Credit and any amounts outstanding to them under
each Ancillary Facility to the extent necessary to ensure that after such
transfers, the Revolving Outstandings of each Revolving Lender bear the same
proportion to the aggregate Revolving Outstandings of all the Lenders as such
Lender’s Revolving Exposure bears to the aggregate Revolving Exposure of all the
Lenders, each as of such Ancillary Facility Adjustment Date.

(b) If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph (a) above,
then each Revolving Lender and Ancillary Lender will make a further adjustment
(by making or receiving (as the case may be) corresponding transfers of rights
and obligations under the Loan Documents relating to Revolving Outstandings to
the extent necessary) to put themselves in the position they would have been in
had the original adjustment been determined by reference to the actual liability
or, as the case may be, zero liability and not the contingent liability.

(c) Any transfer of rights and obligations relating to Revolving Outstandings
made pursuant to this Section 8.03 shall be made for a purchase price in cash,
payable at the time of transfer, in an amount equal to those Revolving
Outstandings.

(d) All calculations to be made pursuant to this Section 8.03 shall be made by
the Administrative Agent based upon information provided to it by the Revolving
Lenders and Ancillary Lenders and the Administrative Agent’s Spot Rate.

ARTICLE IX

The Administrative Agent

Section 9.01 Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints JPMorgan Chase Bank, N.A. as agent on its behalf, and on
behalf of each of its Affiliates who are owed Obligations (each such Affiliate
by acceptance of the benefits of the Loan Documents hereby ratifying such
appointment) and authorizes the Administrative Agent to take such actions on its
behalf and on behalf of such Affiliates and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Parent
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 9.03 Limitation of Duties and Immunities. The Administrative Agent shall
not have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative

 

CREDIT AGREEMENT, Page 157



--------------------------------------------------------------------------------

Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Parent Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document (including, for the avoidance of doubt, in connection
with the Administrative Agent’s reliance on any Electronic Signature transmitted
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of an actual executed signature page), or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Other than in the case of a sub-agency delegation as set forth in Section 9.05,
in no event shall the Administrative Agent (in its capacity as such) be
obligated to ascertain, monitor or inquire as to whether any Person is a
Disqualified Institution or have any liability with respect to or arising out of
any assignment or participation of Commitments or Loans by the Lenders or
disclosure of confidential information by the Issuing Banks or Lenders, in each
case, to any Disqualified Institution.

Section 9.04 Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05 Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent (other than a Disqualified
Institution or an Affiliate thereof). The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties (other than a Disqualified Institution
or an Affiliate thereof). The exculpatory provisions of this Article IX shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent (other than a Disqualified Institution or an
Affiliate thereof), and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

CREDIT AGREEMENT, Page 158



--------------------------------------------------------------------------------

Section 9.06 Successor Agent. Subject to the appointment and acceptance of a
successor to the Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrowers. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor, subject to the consent of the
Parent Borrower (which consent shall not be unreasonably withheld); provided
that the Parent Borrower’s consent shall not be required if a payment or
bankruptcy Event of Default exists. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank, subject to the
consent of the Parent Borrower (which consent shall not be unreasonably
withheld); provided that the Parent Borrower’s consent shall not be required if
a payment or bankruptcy Event of Default exists. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder (other than
with respect to its obligations under Section 10.12). The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties (other than a Disqualified Institution or an
Affiliate thereof) in respect of any actions taken or omitted to be taken by any
of them while it was acting as Administrative Agent. Notwithstanding anything to
the contrary herein, no Disqualified Institution (nor any Affiliate thereof) may
be appointed as a successor Administrative Agent or any agent in any other
capacity.

Section 9.07 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

Section 9.08 Other Agents. Neither the Documentation Agents nor the Syndication
Agents shall have any duties or responsibilities hereunder in their capacity as
such. Goldman Sachs Bank USA and Bank of Montreal, acting under its trade name
BMO Capital Markets are hereby each appointed a Syndication Agent hereunder and
each entity named as a Documentation Agent in the preamble to this Agreement is
hereby each appointed Documentation Agent hereunder, and each Lender hereby
authorizes such entities to act as Syndication Agent or to act as Documentation
Agent, as applicable, in accordance with the terms of this Agreement and the
other Loan Documents. The Syndication Agent or any Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Effective Date,
neither the entities set forth in this paragraph above in their capacity as
Syndication Agent or Documentation Agent, as applicable, shall have any
obligations but shall be entitled to all benefits of this Article IX,
Section 10.03 and the last paragraph of Section 10.01. Any Syndication Agent or
Documentation Agent may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to the Administrative Agent and
the Parent Borrower. The provisions of this Article IX (other than in the case
of Section 9.01, 9.06, 9.10 and 9.13) are solely for the benefit of the
Administrative Agent, each

 

CREDIT AGREEMENT, Page 159



--------------------------------------------------------------------------------

Syndication Agent, each Documentation Agent and Lenders and no Loan Party shall
have any rights as a third party beneficiary of any of the provisions thereof
(other than with respect to Section 9.01, 9.06, 9.10 and 9.13 as to which the
Loan Parties shall have the benefit and the right to enforce). As of the
FifthSixth Amendment Date, the provisions of this Section 9.08 shall also apply
for the benefit of the entities named as Syndication Agents and Documentation
Agents on the cover hereto pursuant to the FifthSixth Amendment.

Section 9.09 Powers and Immunities of Issuing Bank. Neither the Issuing Bank nor
any of its Related Parties shall be liable to the Administrative Agent or any
Lender for any action taken or omitted to be taken by any of them hereunder or
otherwise in connection with any Loan Document except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
preceding sentence, the Issuing Bank (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for the Administrative Agent, (b) shall not be required to initiate
any litigation or collection proceedings under any Loan Document, (c) shall not
be responsible to any Lender or the Administrative Agent for any recitals,
statements, representations, or warranties contained in any Loan Document, or
any certificate or other documentation referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) may consult with legal
counsel (including counsel for the Borrowers), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts, and (e) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate, or
other instrument or writing believed by it to be genuine and signed or sent by
the proper party or parties. As to any matters not expressly provided for by any
Loan Document, the Issuing Bank shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and the Administrative Agent; provided, however, that the Issuing Bank
shall not be required to take any action which exposes it to personal liability
or which is contrary to any Loan Document or applicable law.

Section 9.10 Permitted Release of Collateral and Subsidiary Loan Parties;
Intercreditor Agreements.

(a) Automatic Release.

(ai) Automatic Release. If any Collateral is the subject of a Disposition (other
than to another Loan Party or to a Restricted Subsidiary that is required to
become a Loan Party as a result of such Disposition) which is permitted under
Section 6.05, the Liens in the Collateral granted under the Loan Documents shall
automatically terminate and the Collateral will be disposed of free and clear of
all such Liens.

(ii) Upon the occurrence of a Collateral Suspension Period, the Liens in the
Collateral granted under the Loan Documents shall automatically terminate.

(iii) If any Collateral is the subject of a Disposition from one Loan Party to
another Loan Party and as a result of such Disposition such assets would no
longer be required to be Collateral pursuant to the terms hereof and/or the
Agreed Security Principles, such Liens in such Collateral granted under the Loan
Documents shall be automatically released.

 

CREDIT AGREEMENT, Page 160



--------------------------------------------------------------------------------

(b) Written Release. The Administrative Agent is authorized to release of
record, and shall release of record, any Liens encumbering any Collateral that
is the subject of a Disposition described in clause (a) above upon an authorized
officer of the Parent Borrower certifying in writing to the Administrative Agent
that the proposed Disposition of Collateral is permitted under Section 6.05. To
the extent the Administrative Agent is required to execute any release documents
in accordance with the immediately preceding sentence, the Administrative Agent
shall do so promptly upon request of the Parent Borrower without the consent or
further agreement of any Secured Party. If the Disposition of Collateral is not
permitted under or pursuant to the Loan Documents, the Liens encumbering the
Collateral may only be released in accordance with the other provisions of this
Section 9.10 or the provisions of Section 10.02.

(c) Other Authorized Release and Subordination. The Administrative Agent is
irrevocably authorized by the Secured Parties, without any consent or further
agreement of any Secured Party to: (i) subordinate or release the Liens granted
to the Administrative Agent to secure the Obligations with respect to any
property which is permitted to be subject to a Lien of the type described in
clauses (d) (to the extent such property constitutes cash or Permitted
Investments), (e), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (r)(i)(A),
(r)(ii), (u), (v), (w) (to the extent such Lien arises in connection with
Indebtedness permitted by clause (h), or, if utilized for Indebtedness of the
type specified in clause (f) or (h) of Section 6.01, (v) of Section 6.01), (x),
(y), (aa), (ff), (gg) or (hh) of Section 6.02, (ii) release the Administrative
Agent’s Liens upon the Date of Full Satisfaction, (iii) release and/or modify
the Administrative Agent’s Liens on the Collateral of the Foreign Subsidiary
Loan Parties on or after the Pari Passu Notes Repayment Date so that such Liens
only secure the Foreign Obligations and (iv) release the Foreign Subsidiary Loan
Parties from their guarantee of the Obligations (other than the Foreign
Obligations) on and after the Pari Passu Notes Repayment Dateexisting prior to
the Sixth Amendment Date that shall no longer constitute Foreign Subsidiary Loan
Parties and/or Collateral as of the Sixth Amendment Date and (iv) release any
Liens granted to or held by the Administrative Agent under any Security Document
during a Collateral Suspension Period, pursuant to Section 5.11(a); provided
that any subordination or release of property pursuant to clause (i) above in
reliance on Section 6.02(w) shall be limited to property which may secure
Indebtedness of the type specified in Section 6.01(f), or property securing
Indebtedness permitted under or of the type permitted under Section 6.01(h) as
of the date of the acquisition of the Person owning such property; provided
further that if as of the date of the requested release under clause (i) or,
solely with regard to the condition in clause (A), clause (iii) above: (A) any
Borrower is subject to a proceeding of the type described in clauses (g) or (h)
of Section 8.01, or (B) the Administrative Agent is applying the proceeds of
Collateral in accordance with Section 2.18(f), then the Administrative Agent
shall not release its Liens until the Date of Full Satisfaction.

(d) Authorized Release of Subsidiary Loan Party. If the Administrative Agent
shall have received a certificate of a Responsible Officer of the Parent
Borrower requesting the release of a Subsidiary Loan Party, certifying that the
Administrative Agent is authorized to release such Subsidiary Loan Party because
either: (1) the Equity Interest issued by such Subsidiary Loan Party or the
assets of such Subsidiary Loan Party have been disposed of to a non-Loan Party
in a transaction permitted by Section 6.05 (or with the consent of the Required
Lenders pursuant to Section 10.02(b)) or (2) such Subsidiary Loan Party has been
designated as

 

CREDIT AGREEMENT, Page 161



--------------------------------------------------------------------------------

an Unrestricted Subsidiary in accordance with the designation provisions of the
definition of the term “Unrestricted Subsidiary”; provided that no such release
shall occur if such Subsidiary Loan Party continues to be a guarantor in respect
of any Existing 2026 Senior UnsecuredNotes, Existing 2027 Senior Notes,
Incremental Equivalent Debt, Refinancing Notes or any Refinancing Junior Loans
of any Loan Party or any Permitted Refinancing of any of the foregoing;

then the Administrative Agent is irrevocably authorized by the Secured Parties,
without any consent or further agreement of any Secured Party to release the
Liens granted to the Administrative Agent to secure the Obligations in the
assets of such Subsidiary Loan Party and release such Subsidiary Loan Party from
all obligations under the Loan Documents. To the extent the Administrative Agent
is required to execute any release documents in accordance with the immediately
preceding sentence, the Administrative Agent shall do so promptly upon request
of the Parent Borrower without the consent or further agreement of any Secured
Party; and

(e) theIntercreditor Agreements. The Administrative Agent is authorized to enter
into any intercreditor agreement contemplated hereby with respect to
Indebtedness that is (i) required or permitted to be subordinated hereunder
and/or (ii) secured by Liens and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement (any such
intercreditor agreement, an “Additional Agreement”), and the parties hereto
acknowledge that any Additional Agreement is binding upon them. Each Lender and
Issuing Bank (a) hereby agrees that it will be bound by, and will not take any
action contrary to, the provisions of any Additional Agreement and (b) hereby
authorizes and instructs the Administrative Agent to enter into any Additional
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof. The foregoing provisions are intended as an inducement
to the Secured Parties to extend credit to the Borrowers, and the Secured
Parties are intended third-party beneficiaries of such provisions and the
provisions of any Additional Agreement.

Section 9.11 Perfection by Possession and Control. The Administrative Agent
hereby appoints each of the other Lenders to serve as bailee to perfect the
Administrative Agent’s Liens in any Collateral (other than deposit, securities
or commodity accounts) in the possession of any such other Lender and each
Lender possessing any such Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof.

Section 9.12 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the related Lender of any such Affiliate in connection with all matters
relating to the Loan Documents. The Obligation owed to such Affiliate shall be
considered the Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.

 

CREDIT AGREEMENT, Page 162



--------------------------------------------------------------------------------

Section 9.13 Actions in Concert. Notwithstanding anything contained in any of
the Loan Documents, each Borrower, the Administrative Agent and each Lender
hereby agree that (A) no Lender shall have any right individually to realize
upon any of the Collateral under any Security Documents or to enforce the
guarantee set forth in the Guaranty Agreement, it being understood and agreed
that all powers, rights and remedies under the Guaranty Agreement and the other
Security Documents may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties in accordance with the terms thereof and (B) in
the event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale, the Administrative Agent or any Lender may
be the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold in any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any Collateral payable by the Administrative Agent at such sale.

Section 9.14 Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the purposes of
holding any security granted by a Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by a
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative Agent
(in such capacity, the “Custodian”) to act as agent and custodian for and on
behalf of the Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents. Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The Substitution of the Administrative Agent pursuant to the
provisions of this Article 8 shall also constitute the substitution of the
Attorney and the Custodian.

 

CREDIT AGREEMENT, Page 163



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and (to the extent
permitted by the applicable notice provision) shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or email, as follows:

(i) if to the Parent Borrower or any other Loan Party, to it at 251 O’Connor
Ridge Boulevard, Suite 300,5601 N. MacArthur Blvd. Irving, Texas, 75038,
Attention of John O. Muse,Brad Phillips, Executive Vice President and Chief
Financial Officer, (Telecopy No.: 972.281.4449); email: JMuse@darlingii.com,
with a copy to Brad Phillips, Vice President and Treasurer (Telecopy:
972.281.4449); email: bphillips@darlingii.com., with a copy to Martijn van
Steenpaal, Vice President and Treasurer (Telecopy: 972.281.4812); email:
mvansteenpaal@darlingii.com.

(ii) if to the Administrative Agent, for notice regarding a Multicurrency
Revolving Loan, to J.P. Morgan Europe Limited, Loans Agency, 6th Floor, 25 Bank
Street, Canary Wharf, London, El 4 5JP, Attention: Loans. Agency; Fax: +44
(0)207 777 2360; email: loan_and_agency_london@jpmorgan.com.

(iii) if to the Administrative Agent, for any other notice herein (other than
updates to the list of Disqualified Institutions), to JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 10 S. Dearborn –St., Floor IL1-00102, Chicago,
IL 60603; attention: Sherese CorkApril Yebd; Telephone:
312.732.4843312-732-2628; Telecopy: 888844 -303490 -97325663 ;
email: april.yebd@jpmorgan.com and jpm.agency.servicing.1@jpmchasejpmorgan .com
with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third Floor, Dallas,
Texas 75201, Attention: Gregory T. Martin, Telephone: 214.965.2171; Telecopy:
214.965.2044; email: gregory.t.martin@jpmorgan.com.

(iv) if to the Administrative Agent, for any update to the list of Disqualified
Institutions: to JPMDQ_Contact@jpmorgan.com, with a copy (which shall not
constitute notice) to the contacts set forth in clause (ii) above.

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or each Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

CREDIT AGREEMENT, Page 164



--------------------------------------------------------------------------------

Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the gross negligence, bad faith or willful misconduct of, or a material
breach of any obligations under the Loan Documents by, any agent hereunder, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Platform and any Approved Electronic Communications are
provided “as is” and “as available” and none of the agents party hereto nor any
of their Related Parties warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the agents party hereto nor any of their Related Parties in
connection with the Platform or the Approved Electronic Communications.

Section 10.02 Waivers; Amendments.

(a) No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Amendments. Subject to Section 2.14(b), Nneither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (i) pursuant to an Incremental Assumption Agreement executed
in accordance with the terms and conditions of Section 2.20 and (ii) in the case
of this Agreement and any circumstance other than as described in clause
(i) pursuant to an agreement or agreements in writing entered into by or with
the consent of the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto in each case with the consent of the Required Lenders; provided
that no such agreement shall, (A) without the written consent of each Lender
directly and adversely affected thereby (but not the Required Lenders) (1)
increase the Commitment of any Lender (it being understood that a waiver of any
condition precedent in Section 4.01, Section 4.03 or Section 4.04 or the waiver
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not be an increase of a Commitment of any Lender), (2)
reduce the principal amount of any Loan or

 

CREDIT AGREEMENT, Page 165



--------------------------------------------------------------------------------

LC Disbursement or reduce the rate of interest thereon (other than interest
accruing pursuant to Section 2.13(c) or a waiver thereof), extend the scheduled
date of any interim amortization of any Loan or reduce any fees payable
hereunder, (it being understood that any change to the definition of “Total
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction in the rate of interest or fees thereon), (3) postpone the scheduled
date of payment of any interest on any Loan or LC Disbursement (other than
interest accruing pursuant to Section 2.13(c) or a waiver thereof), or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment,
(4) postpone the final scheduled date of payment of the principal amount of any
Loan or LC Disbursement, (5) postpone the scheduled date of expiration of any
Commitment (it being understood that a waiver of any condition precedent in
Section 4.01, Section 4.03 or Section 4.04 or the waiver of any Default or Event
of Default, mandatory prepayment or mandatory reduction of the Commitments shall
not be an extension of a Commitment of any Lender), or (6) change the currency
in which any Loan or Commitment of any Lender is denominated without the written
consent of such Lender (it being understood that designations of additional
Alternative Currencies in accordance with the definition thereof shall not
constitute a change of currency for purposes of this clause (6)), (B) waive any
condition precedent in Section 4.03 without the consent of the Required TLB
Lenders and (C) without the written consent of each Lender (1) change any of the
provisions of this Section or the definition of “Required Lenders,”, “Required
TLA/RC Lenders” or “Required TLB Lenders” (or for the avoidance of doubt any
provision that requires the consent of all Lenders or all directly affected
Lenders) (2) release all or substantially all of the value of the Guarantees of
the Obligations by the Subsidiary Loan Parties (it being understood that the
Foreign Collateral Reallocation shall not be deemed a release of Guarantees),
(3) release all or substantially all of the Collateral from the Liens of the
Security Documents (it being understood that (A) the determination that any
assets acquired after the Effective Date shall not constitute Collateral and (B)
the Foreign Collateral Reallocation, in each case, shall not be deemed a release
of Collateral); provided that, during a Collateral Suspension Period, (x) the
Administrative Agent may release all or substantially all of the of the
Collateral from any Lien granted to or held by the Administrative Agent under
the Security Documents, without the consent of any Lender and (y) the Required
Lenders may waive or amend any requirement to reinstate Collateral following a
Collateral Suspension Period or (4) change Section 2.18(b), (c) or (f) in a
manner that would alter the pro rata sharing of payments required thereby
(except that modifications to such pro rata sharing provisions in connection
with (x) loan buy back or similar programs, (y) “amend and extend” transactions
or (z) adding one or more tranches of Loans (which may but are not required to
be new money tranches of Loans), which, in each case, shall only require the
written consent of the Required Lenders and each Lender participating in such
transaction); provided further that (1) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, and (2) notwithstanding the terms of clause (ii) above, any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders and/or the Term A
Lenders (but not the Term B Lenders) or the Term B Lenders (but not the
Revolving Lenders and/or the Term A Lenders) may be effected by an agreement or
agreements in writing entered into by the Borrowers and requisite percentage in
interest of the affected Class of Lenders.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.02(b)) or any other Loan Document to the contrary,:

 

CREDIT AGREEMENT, Page 166



--------------------------------------------------------------------------------

(i) this Agreement and the other Loan Documents may be amended to effect an
incremental facility or refinancing facility pursuant to Section 2.20 or 2.22
(and the Administrative Agent and the Borrowers may effect such amendments to
this Agreement and the other CreditLoan Documents without the consent of any
other party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the terms of any such
incremental facility or refinancing facility);

(ii) no Lender consent is required to effect any amendment or supplement to any
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of any Indebtedness as expressly
contemplated by the terms of such intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent;

(iii) any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrowers and the Administrative
Agent to cure any ambiguity, omission, mistake, defect or inconsistency and such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five (5) Business Days’ prior written notice of such change
and the Administrative Agent shall not have received, within five (5) Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment; and

(iv) guarantees, collateral documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Loan Document,
entered into, amended, supplemented or waived, without the consent of any other
person, by the applicable Loan Party or Loan Parties and the Administrative
Agent in its sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable requirements of law, or (C) to
cure ambiguities, omissions, mistakes or defects or to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.; and

(v) Schedule 2.01 may be amended by the mutual written agreement of the Parent
Borrower and any Issuing Bank (with notice to the Administrative Agent) solely
in order to establish, increase or decrease the Issuing Bank Sublimit of such
Issuing Bank in accordance with Section 2.05(i), the definition of Issuing Bank
and/or the definition of “Issuing Bank Sublimit”.

Notwithstanding the foregoing, only the consent of the Required TLA/RC Lenders
shall be required to (and only the Required TLA/RC Lenders shall have the
ability to) waive, amend, supplement or modify the covenants set forth in
Sections 7.01, 7.02 and 7.03 (including any defined terms as they relate
thereto).

 

CREDIT AGREEMENT, Page 167



--------------------------------------------------------------------------------

For the avoidance of doubt, the amendments to this Section 10.02 pursuant to the
Sixth Amendment relating to a Collateral Suspension Period shall become
effective upon the earlier of (x) the date each Term B Lender consents to the
release of Collateral pursuant to Section 5.11(a) or (y) the date on which the
Term B Loans are paid in full.

Section 10.03 Expenses; Indemnity; Damage WaiverLimitation of Liability; Etc.

(a) Expenses. Each Borrower shall pay, within 30 days of a written demand
therefor (together with reasonable backup documentation supporting such
reimbursement request), (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel (limited to one primary counsel for the
Administrative Agent and the Lenders, taken as a whole, and one additional
counsel in each relevant material jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section 10.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of counsel (limited to one counsel to the
Administrative Agent and the Lenders, taken as a whole, one additional counsel
in each jurisdiction in which any Collateral is located or any proceedings are
held and, in the case of an actual or perceived conflict of interest, one
additional counsel to the Lenders, taken as a whole), in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 10.03, or in connection with the Loans
made or Letters of Credit issued hereunder.

(b) Indemnity. EACH BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE (LIMITED TO ONE COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE,
AND ONE ADDITIONAL COUNSEL IN EACH JURISDICTION IN WHICH ANY COLLATERAL IS
LOCATED OR ANY PROCEEDINGS ARE HELD AND, IN THE CASE OF AN ACTUAL OR PERCEIVED
CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL TO THE INDEMNITEES, TAKEN AS A
WHOLE), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE SYNDICATION OF THE COMMITMENTS OR THE
LOANS, THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN
DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS, ANY ACQUISITION PERMITTED HEREBY OR ANY OTHER

 

CREDIT AGREEMENT, Page 168



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION, ACTION, SUIT,
ARBITRATION OR ADMINISTRATIVE, JUDICIAL OR REGULATORY ACTION OR PROCEEDING IN
ANY JURISDICTION RELATING TO ANY OF THE FOREGOING (EACH, A “PROCEEDING”),
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER OR
ANYOT INDEMNITEESUCH PROCEEDING IS BROUGHT BY THE BORROWER OR ANY OTHER LOAN
PARTY THERETOOR ITS OR THEIR RESPECTIVE AFFILIATES, CREDITORS OR ANY OTHER
PERSON; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF, OR A MATERIAL BREACH OF ANY OBLIGATION UNDER THE LOAN DOCUMENTS
BY, SUCH INDEMNITEE AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGEMENT OF A
COURT OF COMPETENT JURISDICTION OR ANY DISPUTE SOLELY AMONG THE INDEMNITEES
(OTHER THAN A COMMITMENT PARTY, AN ARRANGER OR THE ADMINISTRATIVE AGENT ACTING
IN THEIR RESPECTIVE CAPACITY AS SUCH) AND NOT ARISING OUT OF ANY ACT OR OMISSION
OF THE PARENT BORROWER, ROTHSAY, OR ANY OF THEIRITS SUBSIDIARIES OR RELATED TO
THE PRESENCE OR RELEASE OF HAZARDOUS MATERIALS OR VIOLATIONS OF ENVIRONMENTAL
LAWS THAT FIRST OCCUR AT A PROPERTY OWNED OR LEASED BY PARENT BORROWER OR ITS
SUBSIDIARIES AFTER SUCH PROPERTY IS TRANSFERRED TO AN INDEMNITEE OR ITS
SUCCESSORS OR ASSIGNS BY WAY OF A FORECLOSURE, DEED–IN–LIEU OF FORECLOSURE OR
SIMILAR TRANSFER. NOTWITHSTANDING THE FOREGOING, EACH INDEMNITEE SHALL BE
OBLIGATED TO REFUND AND RETURN ANY AND ALL AMOUNTS PAID BY THE BORROWERS YOUR
ANY OTHER LOAN PARTY UNDER THIS PARAGRAPH TO SUCH INDEMNITEE FOR ANY SUCH FEES,
EXPENSES OR DAMAGES TO THE EXTENT SUCH INDEMNIFIT EDE PERSON IS NOT ENTITLED TO
PAYMENT OF SUCH AMOUNT IN ACCORDANCE WITH THE TERMS HEREOF.

(c) Lender’s Agreement to Pay. To the extent that any Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section 10.03, each
Lender severally agrees to pay to the Administrative Agent, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time.

 

CREDIT AGREEMENT, Page 169



--------------------------------------------------------------------------------

(d) Waiver of Damages. To the extent permitted by applicable law, none of
parties hereto shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(ed) Payment. Unless otherwise specified, all amounts due under this
Section 10.03 shall be payable not later than 30 days after written demand
therefor.

Section 10.04 Successors and Assigns.

(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender under each Credit Facility with
respect to which such Borrower is a Borrower, except as otherwise permitted
under Section 6.03 (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit and any Secured Party related
to any Lender), Participants (to the extent provided in paragraph (c) of this
Section 10.04) and, to the extent expressly contemplated hereby, the Secured
Parties and other Related Parties of each of the Administrative Agent, the
Issuing Bank and the Lenders), any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees except to any natural
person, any Defaulting Lender or any Disqualified Institution (it being
understood assignments to the Parent Borrower and its Subsidiaries shall be made
in accordance with paragraph (e) below) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for (1) an assignment of (x) any Revolving Commitment to an assignee
that is a Lender with a Revolving Commitment immediately prior to giving effect
to such assignment or (y) all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) if an Event of Default under
Sections 8.01(a), (b), (g) or (h) exists, an assignment to any other assignee;
and provided, further, that the Parent Borrower shall be deemed to have
consented to any such assignment of Term B Loans unless the Parent Borrower
shall object thereto by written notice to the Administrative Agent within twelve
(12) Business Days after having received notice thereof;

 

CREDIT AGREEMENT, Page 170



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) to the extent the assignment relates to the Revolving Facility, any Issuing
Bank that has issued Letters of Credit in an aggregate face amount in excess of
$5,000,000.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (1)
$1,000,000 in the case of the Term Facility and (2) $5,000,000 in the case of
the Revolving Facility unless each of the Parent Borrower and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld, delayed
or conditioned);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The amount transferred to a new lender or transferee in relation to a Loan or
Commitment made to a Dutch Borrower shall be at least €100,000 (or its
equivalent in another currency).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.04, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party
hereto and, to the extent of

 

CREDIT AGREEMENT, Page 171



--------------------------------------------------------------------------------

the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement (including with respect to any
Ancillary Facility), and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice (it being understood that no Lender shall be entitled to
view any information in the Register except such information contained therein
with respect to the Class and amount of Obligations owing to such Lender).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Sections 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (v).

(c) Participations. (i) Any Lender may, without the consent of any other Person,
sell participations to one or more banks or other entities (except natural
persons, the Parent Borrower and any Subsidiary) (except as set forth in
Section 10.04(f) below) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the

 

CREDIT AGREEMENT, Page 172



--------------------------------------------------------------------------------

Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.04,
each Borrower agrees that each Participant shall be entitled to the benefits of,
and subject to the limitations of, Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers solely for United States federal tax
purposes, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement or any other Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(d) Pledge. Any Lender may, in accordance with applicable law, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Dutch Auction/Open Market Purchases. Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to the Parent Borrower or any Subsidiary (collectively,
“Affiliated Lenders”) on a non-pro rata basis (i) through “Dutch auctions” open
to all Lenders holding the relevant Term Loans, on a pro rata basis or
(ii) through open market purchases, in each case with respect to clauses (i) and
(ii), without the consent of the Administrative Agent or any other Person;
provided that:

 

CREDIT AGREEMENT, Page 173



--------------------------------------------------------------------------------

(i) with respect to any assignment to an Affiliated Lender, no Default has
occurred or is continuing at the time of acceptance of bids for the “Dutch
auction” or entry into a binding agreement with respect to open market
purchases;

(ii) the assigning Lender and Affiliated Lender purchasing such Term Loans, as
applicable, shall execute and deliver to the Administrative Agent an assignment
and assumption consistent with the terms of this Section 10.04(e);

(iii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Affiliated Lender;

(iv) any Term Loans assigned to any Affiliated Lender shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

(v) any purchases or assignments of Loans by an Affiliated Lender made through
“Dutch auctions” shall be conducted pursuant to procedures to be established by
the Administrative Agent and the Parent Borrower that are consistent with
Section 10.04(e); and

(vi) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to any
Borrower and/or any Subsidiary thereof and/or their respective securities in
connection with any assignment or purchase permitted by this Section 10.04(e).

(f) Disqualified Institutions; Non-Qualified Persons.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating, as applicable, Lender entered into a binding
agreement to sell and assign or participate in all or a portion of its rights
and obligations under this Agreement to such Person (unless the Parent Borrower
has consented to such assignment in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment or participation). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
any Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Parent Borrower’s prior written consent in violation of clause
(f)(i) above or to any Affiliate of a Disqualified Institution, or if any Person
becomes a Disqualified Institution or an Affiliate thereof after the applicable
Trade Date, the Parent Borrower may upon notice to the applicable Disqualified
Institution or Affiliate and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution or Affiliate and cause the
relevant Borrower to repay all Loan Obligations

 

CREDIT AGREEMENT, Page 174



--------------------------------------------------------------------------------

owing to such Disqualified Institution or Affiliate in connection with such
Revolving Commitment, (B) in the case of any outstanding Term Loans held by
Disqualified Institutions or their respective Affiliates, purchase or prepay (or
cause the relevant Borrower to purchase or prepay) such Term Loan by paying the
lowest of (x) the par value of the principal amount thereof, (y) the amount that
such Disqualified Institution or its Affiliate paid to acquire such Term Loans
and (z) the most recent trading price of such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder on such Loans and/or (C) require such
Disqualified Institution or Affiliate to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.04), all of
its interest, rights and obligations under this Agreement to one or more
assignees at the lowest of (x) the par value of the principal amount thereof,
(y) the amount that such Disqualified Institution or its Affiliates paid to
acquire such Revolving and/or Term Loans and (z) the most recent trading price
of such Revolving and/or Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder in respect thereof; provided that if any Lender (including any
Disqualified Institution or Affiliate thereof) does not execute and deliver an
Assignment and Assumption to the Administrative Agent by the later of (a) the
date the replacement Lender executes and delivers such Assignment and Assumption
to the Administrative Agent and (b) the date as of which the Disqualified
Institution or Affiliate shall be paid by the assignee lender (or, at its
option, a Borrower) the amount required pursuant to this Section 10.04(f)(ii),
then such Disqualified Lender or such Affiliate shall be deemed to have executed
and delivered such Assignment and Assumption and consented to the Administrative
Agent effectuating any assignment in full of such Lender’s interests hereunder
and taking any such actions as appropriate to facilitate the foregoing.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions or any of their Affiliates (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
or on behalf of the Borrowers or their respective Subsidiaries, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any waiver, amendment or consent, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution or its
Affiliates, as applicable, will be deemed to have consented in the same
proportion as the Lenders that are not Disqualified Institutions consented to
such matter, and (y) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws, each Disqualified
Institution or its Affiliates, as applicable, party hereto hereby agrees (1) not
to vote on such plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws, (2) if such Disqualified Institution or its Affiliates, as
applicable, does vote on such plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

 

CREDIT AGREEMENT, Page 175



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have the right, and the Parent Borrower
hereby expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions provided by the Parent Borrower and any updates
thereto from time to time (collectively, the “DQ List”) to each Lender
requesting the same and such lenders may so provide the DQ List to any potential
assignees or participants on a confidential basis.

(v) For the avoidance of doubt, the provisions in Section 10.04(f)(ii), (iii)
and (iv) applicable to Affiliates of Disqualified Institutions shall not apply
to Bona Fide Debt Funds, unless such Bona Fide Debt Fund is otherwise a
Disqualified Institution pursuant to the definition thereof.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. For the avoidance of doubt, if any
entity ceases to be a Lender under this Agreement pursuant to an Assignment and
Acceptance, such entity shall be entitled to the benefits of the surviving
provisions in the previous sentence but only with respect to the period during
which such entity was a Lender under this Agreement.

Section 10.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH
RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or email or other electronic means
(including a “.pdf” or “.tif” file) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

CREDIT AGREEMENT, Page 176



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 10.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
(A) the Administrative Agent and each of the Lenders shall be entitled to rely
on such Electronic Signature purportedly given by or on behalf of the Borrower
or any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(B) the Loan Parties shall be entitled to rely on such Electronic Signature
purportedly given on behalf of the Administrative Agent, any Lender, any
Swingline Lender or any Issuing Bank without further verification thereof and
without any obligation to review the appearance or form of any such Electronic
Signature and (ii) upon the request of any Loan Party, the Administrative Agent
or any Lender, any Electronic Signature shall be promptly followed by a manually
executed counterpart. Without limiting the generality of the foregoing, each of
the parties hereto hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders, the Borrower and the Loan Parties, Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page and/or any electronic
images of this Agreement, any other Loan Document and/or any Ancillary Document
shall have the same legal effect, validity and enforceability as any paper
original and (ii) each other party hereto may, at its option, create one or more
copies of this Agreement, any other Loan Document and/or any Ancillary Document
in the form of an imaged electronic record in any format, which shall be deemed
created in the ordinary course of such Person’s business, and destroy the
original paper document (and all such electronic records shall be considered an
original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record).

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

CREDIT AGREEMENT, Page 177



--------------------------------------------------------------------------------

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the Loan Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each party exercising rights under this
Section 10.08 shall promptly notify the applicable Borrower (with a copy to the
Administrative Agent) after any such exercise; provided that the failure to give
such notice shall not effect the validity of such right. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles;.

(b) Jurisdiction. EACH LENDER, EACH LOAN PARTY AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT
(EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE EXTENT SUCH SECURITY
DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF SUCH PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) Venue. Each Loan Party and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section 10.09. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each Loan Party and each other party to this Agreement
irrevocably appoints the Parent Borrower as its agent for service of process and
consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

CREDIT AGREEMENT, Page 178



--------------------------------------------------------------------------------

Section 10.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH LOAN PARTY AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed: (a) to its Related
Parties, including accountants, legal counsel and other advisors on a
“need-to-know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent, the Issuing Bank and the Lenders shall be responsible for
the compliance with this paragraph by its Related Parties), (b) to the extent
requested by any Governmental Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case, to the extent permitted by law, the party in receipt of such request
shall promptly inform the Parent Borrower in advance other than in connection
with any examination of the financial condition or other routine examination of
such Lender), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions not less restrictive than those of this Section 10.12, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement (it
being understood the DQ List may be shared in accordance with
Section 10.04(f)(iv)) or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the written consent of the Parent
Borrower (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.12 or (i) to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency
shall undertake to preserve the confidentiality of any confidential Information
relating to the Loan Parties received by it from such Person. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and any customary information about this Agreement required for league
table or similar credit. For the purposes of this Section, “Information” means
all information received from the Borrowers relating to the Borrowers or their
business. Any Person required to maintain the confidentiality of Information as
provided in this Section 10.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. EACH LENDER

 

CREDIT AGREEMENT, Page 179



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS
FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY BORROWER OR THE ADMINISTRATIVE
AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO EACH BORROWER AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Notwithstanding anything in this Section 10.12 to the contrary, (x) to the
extent any legal counsel, independent auditors, professionals and other experts
or agents of a Lender receives any Information, such legal counsel, independent
auditors, professionals and other experts or agents shall sign an undertaking
that they will treat such Information as confidential (subject to certain
customary exceptions) unless there are established and enforceable codes of
professional conduct governing the confidential treatment of such Information so
received and (y) in no event shall any disclosure of any Information be made to
a Person that is a Disqualified Institution at the time of disclosure (except to
the extent set forth in clauses (c) or (f)(i) (solely with respect to the DQ
List as set forth above) above).

Section 10.13 Maximum Interest Rate.

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge applicable Borrower. The Maximum Rate
shall be calculated in a manner that takes into account any and all fees,
payments, and other charges contracted for, charged, or received in connection
with the Loan Documents that constitute interest under applicable law. Each
change in any interest rate provided for herein based upon the Maximum Rate
resulting from a change in the Maximum Rate shall take effect without notice to
any Borrower at the time of such change in the Maximum Rate. For purposes of
determining the Maximum Rate under Texas law, the applicable rate ceiling shall
be the weekly rate ceiling described in, and computed in accordance with,
Chapter 303 of the Texas Finance Code.

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the Maximum Rate. If any excess of
interest in such

 

CREDIT AGREEMENT, Page 180



--------------------------------------------------------------------------------

respect is hereby provided for, or shall be adjudicated to be so provided, in
any Loan Document or otherwise in connection with this loan transaction, the
provisions of this Section 10.13 shall govern and prevail and neither any
Borrower nor the sureties, guarantors, successors, or assigns of any Borrower
shall be obligated to pay the excess amount of such interest or any other excess
sum paid for the use, forbearance, or detention of sums loaned pursuant hereto.
In the event any Lender ever receives, collects, or applies as interest any such
sum, such amount which would be in excess of the maximum amount permitted by
applicable law shall be applied as a payment and reduction of the principal of
the obligations outstanding hereunder, and, if the principal of the obligations
outstanding hereunder has been paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower. In determining whether or not the
interest paid or payable exceeds the Maximum Rate, each Borrower and each Lender
shall, to the extent permitted by applicable law, (a) characterize any
non-principal payment as an expense, fee, or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the obligations outstanding
hereunder so that interest for the entire term does not exceed the Maximum Rate.

(c) Chapter 346 of the Texas Finance Code. The provisions of Chapter 346 of the
Finance Code of Texas are specifically declared by the parties hereto not to be
applicable to this Agreement or to the transactions contemplated hereby.

(d) Canadian Interest Limitation. Notwithstanding anything in this Section 10.13
or otherwise in this Agreement, the provisions of this clause (d) shall apply to
the Canadian Loan Parties. If any provision of this Agreement or of any of the
other Loan Documents would obligate any Canadian Loan Party to make any payment
of interest or other amount payable to the Lenders in an amount or calculated at
a rate which would be prohibited by law or would result in a receipt by the
Lenders of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lenders of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to the Lenders under Section 2.13, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to the Lenders
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Lenders shall have received an amount
in excess of the maximum permitted by Section 347 of the Criminal Code (Canada),
the Canadian Loan Parties shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the Canadian Borrower. Any
amount or rate of interest referred to in Section 2.13 shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Effective
Date to the date this Agreement is terminated and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

 

CREDIT AGREEMENT, Page 181



--------------------------------------------------------------------------------

Section 10.14 Limitation of Liability. To the extent permitted by applicable law
(i) (x) the Borrower and any Loan Party shall not assert, the Borrower and each
Loan Party hereby waives, any claim against the Administrative Agent, any
Arranger, any Syndication Agent, any Documentation Agent any Issuing Bank and
any Lender, and any Related Party of any of the foregoing Persons (each such
Person being called a “Lender-Related Person”) and (y) the Administrative Agent
and any Lender shall not assert, and the Administrative Agent and each Lender
hereby waives, any claim against any Loan Party or any of their Subsidiaries and
any Related Party of any of the foregoing Persons, in each case of the foregoing
clauses (x) and (y), for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) Nnone of Loan Parties,
the Administrative Agent, any Lender, or any of their respective Related Parties
shall have any liability with respect toassert, and each Borrower, the
Administrative Agent and each Lender (and, by the execution of the Loan
Documents to which it is a party, each other Loan Party), the Administrative
Agent and each Lender hereby waives, releases, and agrees not to sue any of them
upon, any claim for any any Liabilities against the Administrative Agent, any
Lender, any Loan Party or any of their respective Related Parties, on any theory
of liability, for special, indirect, incidentalconsequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
Section 10.14 shall relieve the Borrower and each Loan Party of any obligation
it may have to indemnify an Indemnitee, to the extent so provided in
Section 10.03(b), against any special, indirect, consequential or punitive
damages asuffserted or incurred by such party in connection with, arising out
of, or in any way related to any of the Loan Documents, or any of the
transactions contemplated by any of the Loan Documents; provided that for the
avoidance of doubt, the foregoing shall not limit any of the Loan Parties’
indemnity obligations set forth in Section 10.03.against such Indemnitee by a
third party.

Section 10.15 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower, any other Loan Party, any of the Parent Borrower’s
shareholders or any other Person.

Section 10.16 No Fiduciary Relationship. The relationship between the Loan
Parties on the one hand and the Administrative Agent, each other agent party
hereto and each Lender on the other is solely that of debtor and creditor, and
neither the Administrative Agent, nor any other agent party hereto nor any
Lender has any fiduciary or other special relationship with any Loan Party, and
no term or condition of any of the Loan Documents shall be construed so as to
deem the relationship between the Loan Parties on the one hand and the
Administrative Agent, each other agent party hereto and each Lender on the other
to be other than that of debtor and creditor. In addition, the Administrative
Agent, each other agent party hereto and each Lender and their Affiliates may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is

 

CREDIT AGREEMENT, Page 182



--------------------------------------------------------------------------------

acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with the
transactions contemplated hereby.

Section 10.17 Construction. Each Loan Party, the Administrative Agent and each
Lender acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.

Section 10.18 USA Patriot Act and Canadian Anti-Money Laundering Legislation.

(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies each Loan Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

(b) Each Borrower acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Borrowers, their respective Related PartiesAffiliates,
directors, officers and employees, the Transactions and any other transactions
contemplated hereby. The Borrowers shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender, any Issuing Bank or the Administrative Agent, in order
to comply with any applicable AML Legislation, whether now or hereafter in
existence.

(i) If the Administrative Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(A) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(B) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(C) Notwithstanding the preceding sentence and except as may otherwise be agreed
in writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Borrower or any
such authorized signatory in doing so.

 

CREDIT AGREEMENT, Page 183



--------------------------------------------------------------------------------

Section 10.19 Parallel Debt (Covenant to pay the Administrative Agent).

(a) Notwithstanding any other provision of this Agreement, each Parallel Debt
Loan Party hereby irrevocably and unconditionally undertakes to pay to the
Administrative Agent as creditor in its own right and not as representative of
the other Secured Parties, sums equal to and in the currency of each amount
payable by such Parallel Debt Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document (the “Parallel Debt”).

(b) The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each Parallel Debt Loan Party under this
Section 10.19.

(c) Any amount due and payable by a Parallel Debt Loan Party to the
Administrative Agent under this Section 10.19 shall be decreased to the extent
that the other Secured Parties have received payment in full or in part (which
payment has not been rescinded or otherwise required by any Governmental
Authority to be restored or returned) of the corresponding amount under the
other provisions of the Loan Documents, and any amount due and payable by a
Parallel Debt Loan Party to the other Secured Parties under those provisions
shall be decreased to the extent that the Administrative Agent has received
payment in full or in part (which payment has not been rescinded or otherwise
required by any Governmental Authority to be restored or returned) of the
corresponding amount under this Section 10.19. For the absence of doubt, the
Administrative Agent shall not demand payment from a Parallel Debt Loan Party
under the Parallel Debt to the extent that such Parallel Debt Loan Party’s
corresponding obligations under the Loan Documents have been irrevocably repaid
or, in the case of Guarantee obligations, discharged.

Section 10.20 Additional Borrowers. The Parent Borrower may designate any
wholly-owned Subsidiary as a Borrower under any Revolving Commitments or any
Incremental Facility (an “Additional Borrower”); provided that the
Administrative Agent shall be reasonably satisfied that, with respect to any
such Subsidiary which is not a Domestic Subsidiary, the applicable Lenders to
such Additional Borrower may make loans and other extensions of credit to such
Subsidiary in such person’s jurisdiction of organization in compliance with
applicable laws and regulations, without being required or qualified to do
business in such jurisdiction and without being subject to any unreimbursed or
unindemnified Taxes or other expense. Such wholly-owned Subsidiary shall become
an Additional Borrower and a party to this Agreement, and all references to the
“Borrowers” and “Subsidiary Borrowers” shall also include such Additional
Borrower, as applicable, upon (a) the applicable Additional Borrower becoming a
party to this Agreement by delivering to the Administrative Agent an executed
counterpart to a Foreign Security Agreement and an executed counterpart to a
joinder agreement in form and substance reasonably acceptable to the
Administrative Agent to each of this Agreement and the Guaranty Agreement (it
being agreed that the Lenders hereby authorize the Administrative Agent to
execute and deliver any such joinder agreement), (b) the Administrative Agent
shall have received documents, certificates and other deliverables with respect
to the applicable Additional Borrower consistent in scope with such items
delivered pursuant to Sections 4.01(b), (c) (or (d) in the case of Dutch
Subsidiary Borrower) and (e), as applicable, on the Effective Date with respect
to the other Loan Parties and (c) the Lenders being provided with ten
(10) Business Days’ prior notice (or such shorter period of time as the
Administrative

 

CREDIT AGREEMENT, Page 184



--------------------------------------------------------------------------------

Agent shall reasonably agree) of any Additional Borrower being added pursuant to
this Section 10.20. This Agreement may be amended as necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Parent Borrower to
effect the provisions of or be consistent with this Section 10.20.
Notwithstanding any other provision of this Agreement to the contrary (including
Section 10.02), any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Parent Borrower’s consent, but without the consent
of any other Lenders, and furnished to the other parties hereto.

Section 10.21 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

Section 10.22 Certain ERISA Matters.

(a) (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the arrangers and their
respective Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions

 

CREDIT AGREEMENT, Page 185



--------------------------------------------------------------------------------

involving insurance company general accounts), PTE 90-1 (a class exemption for
certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the arrangers and their respective Affiliates, that:

and not, for the avoidance (i) none of the of doubt, to or for the benefit of
the Borrower or any other Loan Party that the Administrative Agent, the
arrangers or any of their respective Affiliates is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),.

Section  10.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

CREDIT AGREEMENT, Page 186



--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
QFC Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered QFC Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered QFC Party or a
BHC Act Affiliate of a Covered QFC Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered QFC Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered QFC Party with respect to a Supported QFC or
any QFC Credit Support.

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the

 

CREDIT AGREEMENT, Page 187



--------------------------------------------------------------------------------

Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XI

Collection Allocation Mechanism

Section 11.01 Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VIII and (ii) the Lenders shall automatically and without
further act (and without regard to the provisions of Section 10.04) be deemed to
have exchanged interests in the Credit Facilities such that in lieu of the
interest of each Lender in each Credit Facility in which it shall participate as
of such date (including such Lender’s interest in the Specified Obligations of
each Loan Party in respect of each such Credit Facility), such Lender shall hold
an interest in every one of the Credit Facilities (including the Specified
Obligations of each Loan Party in respect of each such Credit Facility and each
LC Reserve Account established pursuant to Section 11.02 below), whether or not
such Lender shall previously have participated therein, equal to such Lender’s
CAM Percentage thereof. Each Lender and each Loan Party hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any Credit Facility.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Specified Obligations, and each distribution made by the
Administrative Agent pursuant to any Security Documents in respect of the
Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

Section 11.02 Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any amount drawn under a Letter of Credit shall not have been reimbursed by any
Borrower or with the proceeds of a Revolving Loan, each Revolving Lender shall
promptly pay over to the Administrative Agent, in immediately available funds
and in dollars, an amount equal to such Revolving Lender’s Applicable Percentage
(as notified to such Lender by the Administrative Agent) of such Letter of
Credit’s undrawn face amount (or, in the case of any Letter of Credit
denominated in a currency other than dollars, the Dollar Equivalent thereof) or
(to the extent it has not already done so) such Letter of Credit’s unreimbursed
drawing (or, in the case of any Letter of Credit denominated in a currency other
than dollars, the Dollar Equivalent thereof), together with interest thereon
from the CAM Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to an ABR
Revolving Loan in a principal amount equal to such amount, as the case may be.
The Administrative Agent shall establish a separate account or accounts for each
Revolving Lender (each, an “LC Reserve Account”) for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence. The

 

CREDIT AGREEMENT, Page 188



--------------------------------------------------------------------------------

Administrative Agent shall deposit in each Revolving Lender’s LC Reserve Account
such Lender’s CAM Percentage of the amounts received from the Revolving Lenders
as provided above. The Administrative Agent shall have sole dominion and control
over each LC Reserve Account, and the amounts deposited in each LC Reserve
Account shall be held in such LC Reserve Account until withdrawn as provided in
paragraph (b), (c), (d) or (e) below. The Administrative Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the LC Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage. The amounts held in each Lender’s LC Reserve Account shall be held
as a reserve against the LC Exposure, shall be the property of such Lender,
shall not constitute Loans to or give rise to any claim of or against any Loan
Party and shall not give rise to any obligation on the part of the Parent
Borrower or any other Borrower to pay interest to such Lender, it being agreed
that the reimbursement obligations in respect of Letters of Credit shall arise
only at such times as drawings are made thereunder, as provided in Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank, withdraw from the LC Reserve Account of each Revolving Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing
(or in the case of any drawing under a Letter of Credit denominated in a
currency other than dollars, the Dollar Equivalent of such drawing), deposited
in respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Issuing Bank in satisfaction of the reimbursement obligations of
the Revolving Lenders under Section 2.05(e) (but not of the Parent Borrower and
the other Borrowers under Section 2.05(f), respectively). In the event any
Revolving Lender shall default on its obligation to pay over any amount to the
Administrative Agent in respect of any Letter of Credit as provided in this
Section 11.02, the Issuing Bank shall, in the event of a drawing thereunder,
have a claim against such Revolving Lender to the same extent as if such Lender
had defaulted on its obligations under Section 2.05(e), but shall have no claim
against any other Lender in respect of such defaulted amount, notwithstanding
the exchange of interests in the reimbursement obligations pursuant to
Section 11.01. Each other Lender shall have a claim against such defaulting
Revolving Lender for any damages sustained by it as a result of such default,
including, in the event such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the LC Reserve
Account of each Revolving Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent and the Issuing
Bank, any Revolving Lender may withdraw the amount held in its LC Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Revolving
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the Issuing Bank on demand, its
CAM Percentage of such drawing.

(e) Pending the withdrawal by any Revolving Lender of any amounts from its LC
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Revolving

 

CREDIT AGREEMENT, Page 189



--------------------------------------------------------------------------------

Lender that has not withdrawn its CAM Percentage of amounts in its LC Reserve
Account as provided in paragraph (d) above shall have the right, at intervals
reasonably specified by the Administrative Agent, to withdraw the earnings on
investments so made by the Administrative Agent with amounts in its LC Reserve
Account and to retain such earnings for its own account.

[Signature Pages Begin on the Next Page]

 

CREDIT AGREEMENT, Page 190



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[See signature pages to FifthSixth Amendment]